EXHIBIT 10.A


--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
 
 
THIRD AMENDED AND RESTATED
 
CREDIT AGREEMENT
 
dated as of
 
November 16, 2007
 
among
 
EL PASO CORPORATION,
 
EL PASO NATURAL GAS COMPANY and
 
TENNESSEE GAS PIPELINE COMPANY,
 
as Borrowers
 
The Lenders Party Hereto
 
and
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent and Collateral Agent
 
___________________________
 
CITICORP NORTH AMERICA, INC.,
 
Syndication Agent
 
ABN AMRO BANK N.V., BANK OF AMERICA, N.A. and
DEUTSCHE BANK SECURITIES INC.,
 
Co-Documentation Agents
 
CITIGROUP GLOBAL MARKETS INC. and J.P. MORGAN SECURITIES INC.,
 
as Joint Bookrunners and Co-Lead Arrangers
 


--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 



ARTICLE 1
DEFINITIONS
 
 Page
Section 1.01
 
Defined Terms
1
Section 1.02
 
Terms Generally
22
Section 1.03
 
Accounting Terms; GAAP
22
       
ARTICLE 2
THE CREDITS
 
 
Section 2.01
 
Commitments
23
Section 2.02
 
Loans and Borrowings
23
Section 2.03
 
Requests for Borrowings
23
Section 2.04
 
Letters of Credit
24
Section 2.05
 
Fundings of Borrowings
28
Section 2.06
 
Interest Elections
29
Section 2.07
 
Optional and Mandatory Termination and Reduction of Commitments
30
Section 2.08
 
Repayment of Loans; Evidence of Debt
31
Section 2.09
 
Optional and Mandatory Prepayment of Loans
32
Section 2.10
 
Fees
32
Section 2.11
 
Interest
33
Section 2.12
 
Alternate Rate of Interest
34
Section 2.13
 
Increased Costs
34
Section 2.14
 
Break Funding Payments
36
Section 2.15
 
Taxes
36
Section 2.16
 
Payments Generally; Pro Rata Treatment; Sharing of Set-Offs
37
Section 2.17
 
Mitigation Obligations; Replacement of Lenders
39
       
ARTICLE 3
CONDITIONS
 
 
Section 3.01
 
Effective Date; Conditions to Initial Credit Event
40
Section 3.02
 
Each Credit Event
42
Section 3.03
 
Changes in Lenders And Commitments
43
       
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
 
 
Section 4.01
 
Organization; Powers
44
Section 4.02
 
Authorization
44
Section 4.03
 
Governmental Approvals; No Conflicts
44
Section 4.04
 
Binding Obligation; Enforceability
44
Section 4.05
 
Financial Condition
44

 
i.
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


Section 4.06
 
Compliance with Laws and Agreements
45
Section 4.07
 
Litigation
45
Section 4.08
 
Taxes
46
Section 4.09
 
Properties
46
Section 4.10
 
ERISA
46
Section 4.11
 
Investment Company Act
47
Section 4.12
 
Federal Reserve Regulations
47
Section 4.13
 
Collateral
47
Section 4.14
 
Environmental Matters
47
Section 4.15
 
Disclosure
47
Section 4.16
 
Subsidiaries
47
       
ARTICLE 5
AFFIRMATIVE COVENANTS
 
 
Section 5.01
 
Preservation of Existence
48
Section 5.02
 
Compliance with Laws
48
Section 5.03
 
Visitation Rights
48
Section 5.04
 
Books and Records
48
Section 5.05
 
Maintenance of Properties
48
Section 5.06
 
Maintenance of Insurance
48
Section 5.07
 
Security Interests in Collateral
49
Section 5.08
 
Reporting Requirements
49
Section 5.09
 
Collateral Reporting
51
       
ARTICLE 6
NEGATIVE COVENANTS
 
 
Section 6.01
 
Liens
51
Section 6.02
 
Financial Covenants
53
Section 6.03
 
Debt
53
Section 6.04
 
Disposition of Property or Assets
54
Section 6.05
 
Mergers
56
Section 6.06
 
Use of Proceeds
57
Section 6.07
 
Transactions with Affiliates
57
Section 6.08
 
Restrictive Agreements
57
       
ARTICLE 7
EVENTS OF DEFAULT
 
         
ARTICLE 8
COMPANY GUARANTEE
 
 
Section 8.01
 
Company Guarantee
61
Section 8.02
 
No Subrogation
62
Section 8.03
 
Amendments, etc. with Respect to the Obligations
62
Section 8.04
 
Guarantee Absolute and Unconditional
62
Section 8.05
 
Reinstatement
63

 
ii.
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



       
ARTICLE 9
THE AGENTS
 
         
ARTICLE 10
MISCELLANEOUS
 
 
Section 10.01
 
Notices
65
Section 10.02
 
Waivers; Amendments
67
Section 10.03
 
Expenses; Indemnity; Damage Waiver
69
Section 10.04
 
Successors and Assigns
70
Section 10.05
 
Survival
74
Section 10.06
 
Counterparts; Integration; Effectiveness
74
Section 10.07
 
Severability
74
Section 10.08
 
Right of Setoff
74
Section 10.09
 
Governing Law; Jurisdiction; Consent to Service of Process
75
Section 10.10
 
Waiver Of Jury Trial
75
Section 10.11
 
Headings
76
Section 10.12
 
Confidentiality
76
Section 10.13
 
Security Agreement
77
Section 10.14
 
Amendment and Restatement and Continuing Effect
77
Section 10.15
 
USA Patriot Act
77
Section 10.16
 
Releases
78
       


 
SCHEDULES:
 
Schedule 1
Lender Commitments
Schedule 2
Letter of Credit Commitments
Schedule 3
Pricing Schedule
Schedule 4.05
Disclosure Update
Schedule 4.14
Environmental Matters
Schedule 4.16
Subsidiaries
Schedule 6.08
Existing Restrictive Agreements
Schedule 10.16 (a)
Released Subsidiary Guarantors
 
EXHIBITS:
 
EXHIBIT A
Form of Assignment and Assumption
EXHIBIT B
Form of Borrowing Request
EXHIBIT C
Form of Note
EXHIBIT D
Form of Security Agreement
EXHIBIT E
Form of Subsidiary Guarantee Agreement
EXHIBIT F-1
Form of Opinion of Bracewell & Giuliani LLP, special New York counsel to the
Company
EXHIBIT F-2
Form of Opinion of General Counsel or Associate General Counsel to the Company
EXHIBIT G
Acceptable Subordination Provisions



iii.
Third Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------

 
 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 16, 2007, among
EL PASO CORPORATION, a Delaware corporation (the “Company”), EL PASO NATURAL GAS
COMPANY, a Delaware corporation (“EPNGC”), TENNESSEE GAS PIPELINE COMPANY, a
Delaware corporation (“TGPC”), the several banks and other financial
institutions from time to time parties to this Agreement (the “Lenders”), and
JPMORGAN CHASE BANK, N.A. (“JPMCB”), as administrative agent (in such capacity,
the “Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”).
 
W I T N E S S E T H :
 
WHEREAS, the Company, Colorado Interstate Gas Company, a Delaware general
partnership (“CIG”), EPNGC, TGPC, the Administrative Agent and certain of the
Lenders are parties to the Amended and Restated Credit Agreement (as the same
has been amended, supplemented and modified, the “Existing Facility”) dated as
of July 31, 2006;
 
WHEREAS, certain of the borrowers under the Existing Facility have requested
that the Existing Facility be amended and restated in its entirety as more fully
set forth herein;
 
WHEREAS, the Lenders (who constitute the “Majority Lenders” as defined in the
Existing Facility) and the Administrative Agent are willing to so amend and
restate the Existing Facility, on the terms and subject to the conditions set
forth in this Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that, on the Effective Date,
the Existing Facility shall be amended and restated in its entirety as follows:
 
 
ARTICLE 1
Definitions
 
Section 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Acceptable Subordination Provisions” means subordination provisions
substantially in the form of Exhibit G hereto or otherwise acceptable to the
Administrative Agent.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100th of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” has the meaning assigned to such term in the preamble
hereof.
 
1
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agents” means the Administrative Agent, the Collateral Agent, the Syndication
Agent, the Co-Documentation Agents and the Lead Arrangers.
 
“Agreement” means the Existing Facility, as amended and restated by this Third
Amended and Restated Credit Agreement, as amended, supplemented or otherwise
modified from time to time.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
 
“Alternate Program” means any program providing for the sale or other
Disposition of trade or other receivables entered into by the Company or a
Subsidiary of the Company on terms customary for such financing transactions.
 
“Applicable Rate” means, for any day, with respect to commitment fees and any
Loan, the applicable rate specified in the Pricing Schedule for such day.
 
“Approved Fund” has the meaning assigned to such term in Section 10.04.
 
“Assets” means, with respect to any Person, all or any part of its business,
property, rights, interests and assets, both tangible and intangible (including
Equity Interests in any Person), wherever situated.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
 
“Board of Directors” means with respect to any Person the Board of Directors or
equivalent governing body of such Person as it may be constituted from time to
time.
 
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.
 
“Borrower” means the Company and each Pipeline Company Borrower, as applicable.
 
2
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


“Borrowing” means Loans of the same Type to the same Borrower, made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect.
 
“Borrowing Request” means a request substantially in the form of Exhibit B by a
Borrower for a Borrowing in accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Business Entity” means a partnership, limited partnership, limited liability
partnership, corporation (including a business trust), limited liability
company, unlimited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP, and the amount of such obligations
at any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
 
“Cash Collateral Account” has the meaning assigned to such term in the Security
Agreement.
 
“Cash Collateralize” means, with respect to any LC Exposure at any date, to
deposit in the Cash Collateral Account, in the name of the Collateral Agent and
for the benefit of the applicable Lenders, an amount in cash equal to 105% of
such LC Exposure as of such date plus any accrued and unpaid interest thereon.
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition thereof; (b)
marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having the highest rating obtainable
from either S&P or Moody’s; (c) certificates of deposit or banker’s acceptances
maturing within one year from the date of acquisition thereof issued by (x) any
Lender, or (y) any commercial bank organized under the laws of the United States
of America or any state thereof or the District of Columbia having combined
capital and surplus of not less than $500,000,000 (any such Lender or bank, a
“Qualifying Lender”); (d) eurodollar time deposits having a maturity of less
than one year purchased directly from any Lender (whether such deposit is with
such Lender or any other Lender hereunder) or issued by any Qualifying Lender;
(e) repurchase agreements and reverse repurchase agreements with a term of not
more than 14 days with any Qualifying Lender relating to marketable direct
obligations issued or unconditionally guaranteed by the United States; and (f)
money market funds that (i) comply with the criteria set forth in SEC Rule 2a-7
under the Investment Company Act of 1940, (ii) invest solely in the assets
described in clauses (a) through (e) above and (iii) have portfolio assets of at
least $5,000,000,000.
 
3
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


“Casualty Event” means an event that causes any property of a Credit Party or a
Restricted Subsidiary to be damaged, destroyed or rendered unfit for normal use
for any reason whatsoever.
 
“CGMI” means Citigroup Global Markets Inc.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.13(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
 
“CIG” has the meaning assigned to such term in the recitals hereto.
 
“Citibank” means Citibank, N.A.
 
“CNA” means Citicorp North America, Inc.
 
“CLO” has the meaning assigned to such term in Section 10.04.
 
“Co-Documentation Agents” means ABN AMRO Bank N.V., Bank of America, N.A. and
Deutsche Bank Securities Inc., in their capacity as co-documentation agents.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” has the meaning assigned to such term in the Security Agreement.
 
“Collateral Account” has the meaning assigned to such term in the Security
Agreement.
 
“Collateral Agent” has the meaning assigned to such term in the Security
Agreement.
 
“Collateral Permitted Liens” means Liens (a) for Taxes or other obligations or
requirements owing to or imposed by Governmental Authorities existing or having
priority, as applicable, by operation of law, in each case either (i) not yet
overdue or (ii) being contested in good faith by appropriate proceedings by the
Company or any of its Subsidiaries, as the case may be, provided that adequate
reserves with respect to such contested Taxes or other obligations or
requirements are maintained on the books of the Company or the applicable
Subsidiary of the Company, as the case may be, to the extent required by and in
conformity with GAAP, and no enforcement action shall have been taken toward
foreclosure on the Collateral pursuant to such Liens; (b) for judgments or
orders that do not constitute an Event of Default under paragraph (g) of Article
7; (c) created under the Security Documents; or (d) in existence on the
Effective Date.
 
4
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section
2.07 and (b) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 10.04.  The initial amount of each
Lender’s Commitment is set forth on Schedule 1 or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.  The initial aggregate amount of the Commitments is $1,500,000,000.
 
“Company” has the meaning assigned to such term in the preamble hereof.
 
“Company Guaranteed Obligations” has the meaning assigned to such term in
Section 8.01.
 
“Condemnation” means the taking, by right of eminent domain, or a conveyance in
lieu thereof, of property of a Credit Party or a Restricted Subsidiary.
 
“Consolidated EBITDA” means, with respect to any Person for the applicable
period, the sum (without duplication and determined as to such Person and its
consolidated Subsidiaries on a consolidated basis) of (i) earnings before
interest, taxes on income, depreciation and amortization (exclusive of
extraordinary items and gains or losses on sales of assets outside the ordinary
course of business), plus (ii) any nonrecurring noncash charges deducted in the
determination of clause (i), plus or minus (iii) any charge or credit related to
mark-to-market provisions for derivatives exposures plus (iv) the net cash
received for any put options entered into for the purpose of mitigating the
commodity price risk of the hydrocarbon production owned by the Company or any
of its Subsidiaries, minus (v) cash payments during such period not deducted in
the determination of clause (i) on account of charges or reserves taken in a
prior period, minus (vi) income of entities accounted for on the equity method
(including for this purpose MLP and its consolidated Subsidiaries), plus (vii)
distributions of cash to such Person or any of its consolidated Subsidiaries by
any entity accounted for on the equity method (including for this purpose MLP
and its consolidated Subsidiaries), provided that the aggregate amount included
pursuant to this clause (vii) during the term of this Agreement shall not exceed
the aggregate amount excluded pursuant to clause (vi) in respect of periods
commencing on or after January 1, 2006, plus (viii) for purposes of determining
the Consolidated EBITDA of any Pipeline Company Borrower, all non-recurring
losses or expenses deducted from the determination of earnings for such period
to the extent such losses or expenses were funded from capital contributions
from any holder of Equity Interests in such Person plus (ix) for any period, the
amount of insurance proceeds received in such period or determined by such
Person in such period to be receivable in a future period, but not to exceed the
amount by which Consolidated EBITDA for such period or any prior period is
reduced on account of the loss to which such insurance proceeds relate; plus (x)
any charges taken during such period in connection with the payment, repayment,
redemption, defeasance, early retirement or refinancing of any debt; provided
that if such Person or any of its Subsidiaries shall have consummated any
material acquisition or Disposition during such period, Consolidated EBITDA
shall be determined on a pro forma basis as if such acquisition or Disposition
had occurred on the first day of such period.
 
5
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


“Contingent Guaranty” has the meaning assigned to such term in the definition of
the term “Guaranty” contained in this Section 1.01.
 
“Control” means, at any time of determination, the possession, directly or
indirectly, at such time, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise.  “Controlling” and “Controlled” have
meanings correlative thereto.
 
“Covered Asset” means any Asset owned by a Restricted Subsidiary, the
Disposition of which is subject to subclause (i) or (ii) of Section 6.04(b).
 
“Credit Contact” has the meaning assigned to such term in clause (ii) (D) of
Section 10.04(b).
 
“Credit Exposure” means, with respect to any Lender at any time, (i) the amount
of such Lender’s Commitment, if the Commitments are still in existence, or (ii)
if the Commitments have terminated or expired, the amount of its Outstandings.
 
“Credit Party” means each Borrower and each Guarantor.
 
“Credit Party Guarantee” means (a) the Subsidiary Guarantee Agreement and (b)
the Guaranty of the Company set forth in Article 8 in favor of the
Administrative Agent for the ratable benefit of the Lenders.
 
“Credit Related Party” means each Borrower, each Guarantor and each Restricted
Subsidiary.
 
“Debt” means, as to any Person, all Indebtedness of such Person other than (a)
any Project Financing of such Person, (b) in the case of the Company or a
Subsidiary of the Company, any liabilities of the Company or such Subsidiary, as
the case may be, under any Alternate Program, or any document executed by the
Company or such Subsidiary, as the case may be, in connection therewith, (c) in
the case of the Company or a Subsidiary of the Company, any obligations of the
Company or a Subsidiary of the Company with respect to lease payments for the
headquarters building of the Company located in Houston, Texas, (d) to the
extent paid on or prior to the fifth Business Day after the due date therefor,
the aggregate amount of all LC Disbursements that have not yet been reimbursed
by or on behalf of such Person and all unpaid, non-contingent obligations of
such Person to reimburse a bank or other Person in respect of amounts paid under
a letter of credit or similar instrument, and (e) in the case of the Company,
those items included as “securities of consolidated subsidiaries” (or analogous
line item) as listed in the consolidated balance sheet of the Company as of
December 31, 2006, and regardless of any change thereafter in accounting
treatment thereof, so long as the terms and conditions of any financing
associated with any such items referred to in this clause (e) (or successive
extensions or refinancings thereof) are not amended so as to become more
restrictive to the Company or its Subsidiaries than the terms and conditions of
this Agreement.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
6
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


“Departing Lender” means (i) a Deposit Lender party to (and as defined in) the
Existing Facility or (ii) a Revolving Lender party to the Existing Facility not
listed in Schedule 1 hereto.
 
“Disposition” means with respect to any asset or property of any Person, any
sale, transfer or other disposition of ownership thereof by such Person,
including any casualty with respect thereto or condemnation thereof or
foreclosure thereon (but shall not include the granting or existence of a Lien
permitted hereunder, or the granting or existence of any other encumbrance not
prohibited hereunder, with respect thereto, or the issuance by such Person of
indebtedness or equity).  “Dispose” shall have a correlative meaning.  For the
avoidance of doubt, the issuance of (i) Equity Interests (x) by the Company or
(y) by any of the Company’s Subsidiaries to the Company or any of its other
Subsidiaries or (ii) Debt by the Company or any of its Subsidiaries, in each
case that is not prohibited under the Credit Agreement shall not constitute a
Disposition.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Effective Date” has the meaning assigned such term in Section 3.01.
 
“El Paso Tennessee” means El Paso Tennessee Pipeline Co., a Delaware
corporation.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, regulating or
imposing liability or standards of conduct concerning protection of the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary of a Borrower
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
 
“EPNG Holding” means El Paso EPNG Investments, L.L.C., a Delaware limited
liability company.
 
“EPNGC” has the meaning assigned to such term in the preamble hereof.
 
“Equity Interests” means (i) any capital stock, partnership, joint venture,
member or limited liability or unlimited liability company interest, beneficial
interest in a trust or similar entity, or other equity interest in another
Person of whatever nature, and (ii) any warrants, options or other rights to
acquire such stock or interests.
 
7
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued from time
to time thereunder.
 
“ERISA Affiliate” means any Person who is a member of the Company’s controlled
group within the meaning of Section 4001(a)(14)(A) of ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article 7.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of a Borrower hereunder, (a) income, franchise, branch
profits or similar taxes imposed on (or measured by) its net income  by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, and (b)
in the case of a Foreign Lender (other than an assignee pursuant to a request by
a Borrower under Section 2.17(b)), any withholding tax that is imposed on
amounts payable to such Foreign Lender (i) at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from a Borrower with respect to such withholding tax pursuant
to Section 2.15(a) or (ii) that is attributable to such Foreign Lender’s failure
to comply with Section 2.15(e).
 
“Exempted Guarantor” means El Paso Tennessee.
 
“Existing Facility” has the meaning set forth in the recitals hereof.
 
“Existing Letters of Credit” means the Deposit Letters of Credit and Revolving
Letters of Credit (as each such term is defined under the Existing Facility)
outstanding as of the Effective Date under the Existing Facility.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Fee Letter” means the Letter Agreement dated as of October 18, 2007, among the
Company, JPMorgan, JPMCB and CGMI.
 
8
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


“FERC” means the Federal Energy Regulatory Commission, or any agency or
authority of the United States from time to time succeeding to its function.
 
“FERC-Regulated Restricted Subsidiary” means any Restricted Subsidiary whose
principal business purpose is the ownership of and operation of assets and
properties, including without limitation natural gas pipelines, that are subject
to regulations promulgated by FERC.
 
“Final Payment Date” means the date on which all Loans, interest, fees and other
amounts (other than obligations for taxes, costs, indemnifications,
reimbursements and damages in respect of which no assertion of liability
(whether oral or written) and no claim or demand for payment (whether oral or
written) has been made (and, in the case of obligations for indemnification, no
notice for indemnification has been issued by the indemnitee) at such time)
payable by any Borrower hereunder or under any Note shall have been paid, all LC
Disbursements shall have been reimbursed, no Lender shall have any Commitment
(including any LC Commitment) hereunder and all Letters of Credit shall have
expired or terminated.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.
 
“Financing Document” has the meaning assigned such term in the Security
Agreement.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
 
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantor” means each of the Company and the Subsidiary Guarantors.
 
“Guaranty”, “Guaranteed” and “Guaranteeing” each means any act by which any
Person assumes, guarantees, endorses or otherwise incurs direct or contingent
liability in connection with, or agrees to purchase or otherwise acquire or
otherwise assures a creditor against loss in respect of, any Debt or any Project
Financing of any Person (other than any such liability existing on the Original
Effective Date in respect of Debt or Project Financing of the Company or any of
its consolidated Subsidiaries outstanding on the Original Effective Date or any
extensions or renewals thereof that do not increase the liability of such
Person)(excluding (a) any liability by endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business, (b) any liability in connection with obligations of the Company or any
of its consolidated Subsidiaries, including obligations under any conditional
sales agreement, equipment trust financing or equipment lease, and (c) any such
act in connection with a Project Financing that either (i) guarantees to the
provider of such Project Financing or any other Person performance of the
acquisition, improvement, installation, design, engineering, construction,
development, completion, maintenance or operation of, or otherwise affects any
such act in respect of, all or any portion of the project that is financed by
such Project Financing or performance by a Project Financing Subsidiary of
certain obligations to Persons other than the provider of such Project
Financing, except during any period, and then only to the extent, that such
guaranty is a guaranty of payment of such Project Financing (other than a
guaranty of payment of the type referred to in subclause (ii) below) or (ii) is
contingent upon, or the obligation to pay or perform under which is contingent
upon, the occurrence of any event other than or in addition to the passage of
time or any Project Financing becoming due (any such act referred to in this
clause (c) being a “Contingent Guaranty”)).
 
9
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case above to the extent regulated
pursuant to any Environmental Law.
 
“Hedging Agreement” means any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement or interest rate insurance, foreign
exchange contract, currency swap or option agreement, forward contract or any
other similar agreement or arrangement designed to alter the risks of any Person
arising from fluctuations in interest rates or currency values.
 
“Indebtedness” of any Person means, without duplication (a) indebtedness of such
Person for borrowed money, (b) obligations of such Person (other than any
portion of any trade payable obligation of such Person) to pay the deferred
purchase price of property or services, and (c) Capital Lease Obligations of
such Person.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.06.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
 
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing, or on the last day of the immediately
preceding Interest Period therefor, as applicable, and ending one week or two
weeks thereafter or on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter, as the applicable Borrower may
elect; provided, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a one, two, three or six month Interest
Period, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (b) any one, two, three or six month Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.
 
10
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


“ISP” means International Standby Practices, International Chamber of Commerce
Publication No. 590 as the same may be amended or replaced from time to time.
 
“Issuing Bank” means each of JPMCB and Citibank and, at any time and from time
to time, up to three other Lenders that are designated in writing by the Company
and that agree to issue one or more Letters of Credit hereunder, in each case in
its capacity as the issuer of each Letter of Credit issued by it hereunder, and
its successors in such capacity as provided in Section 2.04(i); provided that
with respect to the Existing Letters of Credit, the Lender which issued the same
shall be the initial Issuing Bank with respect thereto.  Each Issuing Bank may,
in its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank acceptable to the Company, in which case the
term “Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.
 
“JPMCB” has the meaning assigned to such term in the preamble hereof.
 
“JPMorgan” means J.P. Morgan Securities Inc.
 
“LC Commitment” means, with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit hereunder, as such commitment may be
reduced or increased from time to time pursuant to a writing signed by the
Company, such Issuing Bank and the Administrative Agent.  The initial amount of
each Issuing Bank’s LC Commitment is set forth on Schedule 2, or in the
documentation pursuant to which such Issuing Bank shall have assumed its LC
Commitment, as applicable.
 
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements in respect of Letters of Credit that have not yet been
reimbursed by or on behalf of the Borrowers at such time, whether directly,
through a Borrowing, or otherwise.  The LC Exposure of any Lender at any time
shall be its Percentage of the total LC Exposure at such time.
 
“Lead Arrangers” means CGMI and JPMorgan, in their capacity as Joint Lead
Arrangers and Joint Bookrunners.
 
“Lenders” means the Persons listed on Schedule 1 and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
 
“Letter of Credit” means any letter of credit issued by an Issuing Bank pursuant
to this Agreement, including, after the Effective Date, all Existing Letters of
Credit.
 
11
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


“LIBO Rate” means, with respect to any Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”) from Reuters
Reference LIBOR01 page (or any successor thereto or substitute therefor provided
by Reuters providing rate quotations comparable to those currently provided on
such pages, as designated by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period.  In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period
shall be the rate at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
 
“Lien” means any lien, security interest or other charge or encumbrance, or any
assignment of the right to receive income, or any other type of preferential
arrangement, in each case to secure any Indebtedness or any Guaranty of any
Person.
 
“Loan” means a loan made pursuant to Section 2.01.
 
“Loan Documents” means, collectively, this Agreement, the Security Agreement,
the Subsidiary Guarantee Agreement, the other Security Documents, any Letter of
Credit, the Notes (as applicable), and any other agreement entered into in
connection with the transactions contemplated by this Agreement.
 
“Majority Lenders” means, at any time, Lenders having more than 50% of the
aggregate Credit Exposures at such time.
 
“Mandatory Asset Reduction Amount” means:
 
(a) with respect to a Mandatory Asset Reduction Event described in clause (a) of
the definition thereof, 100% of the Net Cash Proceeds thereof;
 
(b) with respect to a Mandatory Asset Reduction Event described in clause (b) of
the definition thereof, (i) if such Mandatory Asset Reduction Event does not
occur concurrently with, or during the pendency of, an Event of Default, an
amount equal to 80% of the Net Cash Proceeds thereof, or (ii) if such Mandatory
Asset Reduction Event occurs concurrently with, or during the pendency of, an
Event of Default, an amount equal to 100% of the Net Cash Proceeds thereof;
 
(c) with respect to a Mandatory Asset Reduction Event described in clause (c) of
the definition thereof, (i) if such Mandatory Asset Reduction Event does not
occur concurrently with, or during the pendency of, an Event of Default, an
amount equal to 80% of the cash dividend or other distribution described in
clause (c) of the definition of “Mandatory Asset Reduction Event”, or (ii) if
such Mandatory Asset Reduction Event occurs concurrently with, or during the
pendency of, an Event of Default, an amount equal to 100% of such cash dividend
or other distribution; and
 
12
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(d) with respect to a Mandatory Asset Reduction Event described in clause (d) of
the definition thereof, (i) if such Mandatory Asset Reduction Event does not
occur concurrently with, or during the pendency of, an Event of Default, an
amount equal to 80% of the portion of the Net Cash Proceeds thereof that is not
either (x) paid to the applicable Restricted Subsidiary’s Parent (or to such
Parent’s designee) as a cash dividend or distribution or (y) invested in
Qualified Investments within the time period required pursuant to such clause
(d), or (ii) if such Mandatory Asset Reduction Event occurs concurrently with,
or during the pendency of, an Event of Default, an amount equal to 100% of the
Net Cash Proceeds thereof.
 
“Mandatory Asset Reduction Event” means:
 
(a)           the receipt by the Company or any Subsidiary Guarantor or its
designee of Net Cash Proceeds from any Disposition of Collateral (other than a
Disposition pursuant to Section 6.04(a)(iv));
 
(b)           with respect to any Restricted Subsidiary that is a Guarantor, the
receipt by such Restricted Subsidiary or its designee of Net Cash Proceeds from
any Disposition of any Covered Asset owned by such Restricted Subsidiary;
 
(c)           with respect to any Restricted Subsidiary that is not a Guarantor,
the receipt by the Parent of such Restricted Subsidiary (or by such Parent’s
designee) of a cash dividend or distribution of any amount received by such
Restricted Subsidiary from any Disposition of any of its Covered Assets; and
 
(d)           with respect to any Pipeline Company Borrower or Subsidiary of a
Pipeline Company Borrower (i) if an Event of Default or a Default which is not
capable of being cured before becoming an Event of Default has occurred and is
continuing at the time of any receipt by such Pipeline Company Borrower or
Subsidiary of a Pipeline Company Borrower of Net Cash Proceeds from any
Disposition of any of its Covered Assets, such receipt of Net Cash Proceeds, and
(ii) if no Event of Default or Default which is not capable of being cured
before becoming an Event of Default has occurred and is continuing at the time
of any receipt by such Pipeline Company Borrower or Subsidiary of a Pipeline
Company Borrower of Net Cash Proceeds from any Disposition of any of its Covered
Assets, the failure of such Pipeline Company Borrower or Subsidiary of a
Pipeline Company Borrower to, within 365 days of such receipt (or, in the case
of clause (y) below, if a binding contract to make a Qualified Investment with
respect to all or any portion of such Net Cash Proceeds has been entered into
within such 365 day period, then as to the amount of such Qualified Investment,
the failure to invest such amount in such Qualified Investment within 540 days
of such receipt), take either of the following actions:  (x) make a cash
dividend or distribution to its Parent (or to such Parent’s designee) in an
amount equal to such Net Cash Proceeds or (y) invest the portion of such Net
Cash Proceeds that is not paid as a cash dividend or distribution under clause
(x) above in one or more Qualified Investments; provided that, for the avoidance
of doubt, if Net Cash Proceeds from a Disposition of a single Covered Asset are
received by the applicable Pipeline Company Borrower or Subsidiary of a Pipeline
Company Borrower in installments, the 365- and 540-day periods shall apply to
each individual installment and commence for each installment on the date of
receipt by the applicable Pipeline Company Borrower or Subsidiary of a Pipeline
Company Borrower of such installment.
 
13
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


“Margin Stock” means “margin stock” as defined in Regulation U of the Board of
Governors, as in effect from time to time.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, operations or financial condition of the Company and its consolidated
Subsidiaries on a consolidated basis, (ii) the ability of the Credit Parties to
perform their obligations under the Loan Documents or (iii) the validity or
enforceability of the Loan Documents or the validity, perfection, priority or
enforceability of the Liens created thereunder.
 
“Material Credit Related Party” has the meaning set forth in paragraph (f) of
Article 7.
 
“Maturity Date” means November 19, 2012.
 
“MLP” means El Paso Pipeline Partners, L.P., a Delaware limited partnership.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Company or an ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions and in
respect of which the Company or an ERISA Affiliate has any liability (contingent
or otherwise), such plan being maintained pursuant to one or more collective
bargaining agreements.
 
“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, which (a) is maintained for employees of the Company or an
ERISA Affiliate and at least one Person other than the Company and its ERISA
Affiliates, or (b) was so maintained and in respect of which the Company or an
ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in the
event such plan has been or were to be terminated.
 
“Net Cash Proceeds” means, with respect to the Disposition of any asset or
property, an amount equal to one hundred percent (100%) of the cash proceeds
from such Disposition, net of any Taxes, indemnity obligations, purchase price
adjustments and analogous items, related transaction fees (including legal
fees), commissions and expenses and, if applicable, amounts required to satisfy
Indebtedness or other obligations secured by Permitted Liens, or other Liens
permitted under, or other encumbrances not prohibited by, this Agreement, on the
related property or asset, and net of all costs reasonably estimated to be
associated with terminating all Hedging Agreements, if any, entered into in
connection with such related property or assets, which Hedging Agreements are
not being sold as part of such Disposition, in each case paid or reasonably
reserved against; provided that if Net Cash Proceeds from the Disposition of
Covered Assets resulting from any Casualty Event or Condemnation either (x) do
not exceed $1,000,000 for any single Casualty Event or any single Condemnation
with respect to a Covered Asset, or (y) are both (i) equal to or less than
$5,000,000 on an individual basis, and (ii) equal to or less than $10,000,000 in
the aggregate during any fiscal year of the Company, then such Net Cash Proceeds
shall not be considered Net Cash Proceeds for purposes of the application of
Section 2.07 and the definitions of “Mandatory Asset Reduction Amount” and
“Mandatory Asset Reduction Event”; and provided, further, if Net Cash Proceeds
from the Disposition of Covered Assets (other than Dispositions described in the
preceding proviso) are both (a) equal to or less than $5,000,000 on an
individual basis, and (b) equal to or less than $10,000,000 in the aggregate
during any fiscal year of the Company, then such Net Cash Proceeds shall not be
considered Net Cash Proceeds for purposes of the application of Section 2.07 and
the definitions of “Mandatory Asset Reduction Amount” and “Mandatory Asset
Reduction Event”.
 
14
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


“Notes” means the promissory notes, if any, of any Borrower evidencing Loans
under this Agreement in the form of Exhibit C.
 
“Obligations” means, collectively, (a) all Indebtedness, liabilities under
Guaranties and other obligations of each Borrower owing to the Administrative
Agent, the Collateral Agent, each Issuing Bank and each Lender, of whatsoever
nature and howsoever evidenced, due or to become due, now existing or hereafter
arising, whether direct or indirect, absolute or contingent, which may arise
under, out of, or in connection with this Agreement or the other Loan Documents,
including the full and punctual payment when due of any unpaid principal of the
Loans and LC Exposure, interest, fees, reimbursement obligations, guaranty
obligations, penalties, indemnities, legal and other fees, charges and expenses,
and amounts advanced by and expenses incurred in order to preserve any
collateral or security interest, whether due by acceleration or otherwise, and
(b) any and all obligations owed by each Borrower under a Secured Hedging
Agreement, including any amounts payable in respect of an early termination
under any Secured Hedging Agreement, and (c) any amendment, restatement or
modification of any of the foregoing, including, with respect to each of clauses
(a) through (c), interest accruing at any post-default rate and Post-Petition
Interest.
 
“Original Effective Date” means November 23, 2004.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
 
“Outstandings” means, with respect to any Lender at any time, the aggregate
outstanding amount of such Lender’s Loans and its LC Exposure at such time.
 
“Parent” means, with respect to any Restricted Subsidiary, the holder of the
Equity Interests of such Restricted Subsidiary, and any Person to whom such
Equity Interests are assigned in accordance with the Loan Documents.
 
“Participant” has the meaning set forth in Section 10.04.
 
“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Title IV of ERISA and any successor entity performing similar functions.
 
15
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


“Percentage” means, with respect to any Lender, the percentage of the total
Credit Exposures represented by such Lender’s Credit Exposure.
 
“Permitted Execution Actions” has the meaning set forth in paragraph (g) of
Article 7.
 
“Permitted Liens” means:
 
(a)      inchoate Liens and charges imposed by law and incidental to
construction, maintenance, development or operation of properties, or the
operation of business, in the ordinary course of business if payment of the
obligation secured thereby is not yet overdue or if the validity or amount of
which is being contested in good faith by the Company or any of its
Subsidiaries;
 
(b)      Liens for Taxes, assessments, obligations under workers’ compensation
or other social security legislation or other requirements, charges or levies of
any Governmental Authority, in each case not yet overdue, or which are being
contested in good faith by appropriate proceedings;
 
(c)      Liens reserved in any oil, gas or other mineral lease entered into in
the ordinary course of business for rent, royalty or delay rental under such
lease and for compliance with the terms of such lease;
 
(d)      easements, servitudes, rights-of-way and other rights, exceptions,
reservations, conditions, limitations, covenants and other restrictions that do
not materially interfere with the operation, value or use of the properties
affected thereby;
 
(e)      conventional provisions contained in any contracts or agreements
affecting properties under which the Company or any of its Subsidiaries is
required immediately before the expiration, termination or abandonment of a
particular property to reassign to such Person’s predecessor in title all or a
portion of such Person’s rights, titles and interests in and to all or portion
of such property;
 
(f)      pledges and deposits to secure the performance of bids, tenders, trade
or government contracts (other than for repayment of borrowed money), leases,
licenses, statutory obligations, surety bonds, performance bonds, completion
bonds and other obligations of a like kind incurred in the ordinary course of
business;
 
(g)      any Lien reserved in a grant or conveyance in the nature of a farm-out
or conditional assignment to the Company or any of its Subsidiaries entered into
in the ordinary course of business on reasonable terms to secure undertakings of
the Company or any such Subsidiary in such grant or conveyance;
 
(h)      any Lien consisting of (i) landlord’s liens under leases to which the
Company or any of its Subsidiaries is a party or other Liens on leased property
reserved in leases thereof for rent or for compliance with the terms of such
leases, (ii) rights reserved to or vested in any municipality or governmental,
statutory or public authority to control or regulate any property of the Company
or any of its Subsidiaries, or to use such property in any manner which does not
materially impair the use of such property for the purposes for which it is held
by the Company or any such Subsidiary, (iii) obligations or duties to any
municipality or public authority with respect to any franchise, grant, license,
lease or permit and the rights reserved or vested in any governmental authority
or public utility to terminate any such franchise, grant, license, lease or
permit or to condemn or expropriate any property, and (iv) zoning laws and
ordinances and municipal regulations;
 
16
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(i)      the creation of interests in property of the character commonly
referred to as a “royalty interest” or “overriding royalty interest”, production
payments, farmouts, leases, subleases, rights of way and other easements,
participations, joint venture, joint operating, unitization, pooling and
communitization agreements, or other similar transactions in the ordinary course
of business; and
 
(j)      any judgment lien in respect of any judgment or order that does not
constitute an Event of Default under paragraph (g) of Article 7.
 
“Person” means an individual, a Business Entity, or a country or any political
subdivision thereof or any agency or instrumentality of such country or
subdivision.
 
“Pipeline Company Borrower” means each of EPNGC and TGPC.
 
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
 
“Pledged Company” has the meaning assigned to such term in the Security
Agreement.
 
“Post-Petition Interest” means interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding.
 
“Pricing Schedule” means Schedule 3 attached hereto.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
 
“Project Financing” means any Indebtedness (a) incurred to finance or refinance
the acquisition, improvement, installation, design, engineering, construction,
development, completion, maintenance or operation of, or otherwise in respect
of, all or any portion of any project, or any asset related thereto (including,
with respect to transactions in connection with the power and gas contract
restructuring business of the Company) and any Guaranty with respect thereto,
other than any portion of such Indebtedness or Guaranty permitting or providing
for recourse against the Company or any of its Subsidiaries, which recourse is
other than (i) recourse to the Equity Interests in, Indebtedness or other
obligations of, or assets of, one or more Project Financing Subsidiaries, and
(ii) such recourse as exists under any Contingent Guaranty or (b) of any Project
Financing Subsidiary, or any Guaranty with respect thereto, that is secured
solely by, or recourse for which is limited solely to, the Equity Interests in,
Indebtedness or other obligations of, or assets of, one or more Project
Financing Subsidiaries.
 
17
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


“Project Financing Subsidiary” means any Subsidiary of the Company whose
principal purpose is to incur Project Financing, or to become a direct or
indirect partner, member or other equity participant or owner in a Business
Entity so created, and substantially all the assets of which Subsidiary or
Business Entity are limited to (a) those assets being financed (or to be
financed), or the operation of which is being financed (or to be financed), in
whole or in part by a Project Financing, (b) power contracts, gas contracts,
administrative or other related service agreements and swap agreements related
to gas or power, or (c) Equity Interests in, or Indebtedness or other
obligations of, one or more other such Subsidiaries or Business Entities or to
Indebtedness or other obligations of the Company or its Subsidiaries or other
Persons.  For purposes of this definition, “swap agreement” means any agreement
with respect to any swap, forward, future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions.
 
“Qualified Investments” means:
 
(a)           for any FERC-Regulated Restricted Subsidiary, (i) expenditures
that would constitute maintenance or expansion capital expenditures or other
investments or reinvestments to repair, construct, purchase, or otherwise
acquire Assets that would, following such repair, construction, purchase, or
other acquisition, become eligible for rate coverage under regulations
promulgated by FERC, (ii) other than repayments of such Indebtedness during the
pendency of an Event of Default, repayments of Indebtedness incurred by such
Restricted Subsidiary for the purpose of financing expenditures or other
investments or reinvestments described in clause (a)(i) above, (iii) other than
such payments (or retention of funds) during the pendency of an Event of
Default, payments (or retention of funds) to reimburse such Restricted
Subsidiary for amounts paid from such Restricted Subsidiary’s operating cash
flow within the previous 365 days for expenditures or other investments or
reinvestments of the type described in clause (a)(i) or (a)(ii) above (if, in
the case of clause (a)(ii), a repayment of Indebtedness described in such clause
was made during the pendency of an Event of Default that was subsequently cured
and no other Event of Default is then pending), to the extent such expenditures
or such other investments or reinvestments have not previously been reimbursed
to such Restricted Subsidiary pursuant to this clause (a)(iii), or (iv) a loan
subject to Acceptable Subordination Provisions, to any other FERC-Regulated
Restricted Subsidiary, the proceeds of which shall be used by such
FERC-Regulated Restricted Subsidiary for any of the expenditures or other
investments or reinvestments of the type described in clauses (a)(i), (a)(ii) or
(a)(iii) above; and
 
(b)           for any Unregulated Restricted Subsidiary, (i) maintenance or
expansion capital expenditures or other investments or reinvestments in Assets
that are useful to the business conducted by such Restricted Subsidiary, (ii)
other than repayments of such Indebtedness during the pendency of an Event of
Default, repayments of Indebtedness incurred by such Restricted Subsidiary for
the purpose of financing expenditures or other investments or reinvestments
described in clause (b)(i) above, and (iii) other than such payments (or
retention of funds) during the pendency of an Event of Default, payments (or
retention of funds) to reimburse such Restricted Subsidiary for amounts paid
from such Restricted Subsidiary’s operating cash flow within the previous 365
days for expenditures or other investments or reinvestments of the type
described in clause (b)(i) or (b)(ii) above (if, in the case of clause (b)(ii),
a repayment of Indebtedness described in such clause was made during the
pendency of an Event of Default that was subsequently cured and no other Event
of Default is then pending), to the extent such expenditures or such other
investments or reinvestments have not previously been reimbursed to such
Restricted Subsidiary pursuant to this clause (b)(iii).
 
18
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


Notwithstanding the foregoing, an investment in or acquisition of any equity
ownership in any other entity shall constitute a Qualified Investment if an
acquisition of the principal operating assets of such entity would constitute a
Qualified Investment.
 
“Qualified Investments Account” has the meaning assigned to such term in the
Security Agreement.
 
“Reference Indenture” means the Indenture dated as of March 5, 2003 between
Southern Natural Gas Company, a Delaware Corporation, and The Bank of New York,
as trustee, governing Southern Natural Gas Company’s 8-7/8% Notes due 2010, as
in effect on the Effective Date; provided that for purposes of this Agreement,
the percentage set forth in Section 3.05(b)(5) of the Reference Indenture shall
be deemed to be 5%.
 
“Register” has the meaning set forth in Section 10.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and trustees of such Person and such Person’s Affiliates.
 
“Released Parties” has the meaning set forth in Section 10.16(a).
 
“Restricted Subsidiaries” means, collectively, each Pipeline Company Borrower
and each of their respective consolidated Subsidiaries (other than Project
Financing Subsidiaries) and each Subsidiary Guarantor (other than the Exempted
Guarantor); provided, however, that any such Person shall cease to be a
“Restricted Subsidiary” hereunder immediately upon any Disposition of the Equity
Interests in such Person permitted by Section 6.04 that results in such Person
no longer being a direct or indirect Subsidiary of the Company.
 
“S&P” means Standard & Poors’ Ratings Group.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Secured Hedging Agreement” has the meaning assigned to such term in the
Security Agreement.
 
“Secured Obligations” has the meaning assigned to such term in the Security
Agreement.
 
“Secured Parties” has the meaning assigned to such term in the Security
Agreement.
 
19
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


“Security Agreement” means the Third Amended and Restated Security Agreement
substantially in the form of Exhibit D hereto, dated as of the Effective Date,
executed and delivered by the Collateral Agent, each Credit Party and the
Depository Bank (as defined therein).
 
“Security Documents” means, collectively, the Subsidiary Guarantee Agreement,
the Security Agreement and all other security documents hereafter delivered by a
Credit Party to the Administrative Agent or the Collateral Agent granting or
purporting to grant a Lien on any property or Asset of any Credit Party to
secure the Secured Obligations.
 
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Company or an
ERISA Affiliate and no Person other than the Company and its ERISA Affiliates or
(b) was so maintained and in respect of which the Company or an ERISA Affiliate
could have liability under Section 4069 of ERISA in the event such plan has been
or were to be terminated.
 
“Specified Indenture Debt” means any Debt issued pursuant to an indenture
qualified under the Trust Indenture Act of 1939, as amended, and the principal
amount of which, at the time of determination, exceeds $50,000,000.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
 
“Subsidiary” means, as to any Person (the “parent”) at any date, any Business
Entity the accounts of which are, or are required to be, consolidated with those
of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other Business Entity of which the shares of stock or other Equity
Interests having ordinary voting power (other than stock or such other Equity
Interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such Business
Entity are at the time owned, directly or indirectly, through one or more
Subsidiaries, or both, by such Person.
 
“Subsidiary Guarantee Agreement” means the Third Amended and Restated Subsidiary
Guarantee Agreement substantially in the form of Exhibit E hereto, dated as of
the Effective Date, executed and delivered by each Subsidiary Guarantor in favor
of the Collateral Agent for the ratable benefit of the Secured Parties.
 
20
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


“Subsidiary Guarantor” means, subject to the release of any of the following as
Subsidiary Guarantor in accordance with the terms of this Agreement, each of El
Paso Tennessee, EPNG Holding and TGPC Holding.
 
“Syndication Agent” means CNA, in its capacity as syndication agent.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Termination Event” means (a) a “reportable event,” as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30-day notice to the PBGC under PBGC Reg. § 4043), or an event
described in Section 4062(e) of ERISA, or (b) the withdrawal of the Company or
any ERISA Affiliate from a Multiple Employer Plan during a plan year in which it
was a “substantial employer,” as such term is defined in Section 4001(a)(2) of
ERISA or the incurrence of liability by the Company or any ERISA Affiliate under
Section 4064 of ERISA upon the termination of a Multiple Employer Plan, or (c)
the filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under Section 4041 of ERISA, or (d) the institution
of proceedings to terminate a Plan by the PBGC under Section 4042 of ERISA, or
(e) the conditions set forth in Section 302(f)(1)(A) and (B) of ERISA to the
creation of a lien upon property or rights to property of the Company or any
ERISA Affiliate for failure to make a required payment to a Plan are satisfied,
or (f) the adoption of an amendment to a Plan requiring the provision of
security to such Plan, pursuant to Section 307 of ERISA, or (g) the occurrence
of any other event or the existence of any other condition which would
reasonably be expected to result in the termination of, or the appointment of a
trustee to administer, any Plan under Section 4042 of ERISA.
 
“TGPC” has the meaning assigned to such term in the preamble hereof.
 
“TGPC Holding” means El Paso TGPC Investments, L.L.C., a Delaware limited
liability company.
 
“Transaction Liens” means the Liens on Collateral granted by the Credit Parties
under the Security Documents.
 
“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600, as the
same may be amended from time to time.
 
21
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


“Unregulated Restricted Subsidiary” means any Restricted Subsidiary whose
principal business purpose is the ownership and operation of assets and
properties that are not subject to regulations promulgated by FERC.
 
“Withdrawal Liability” has the meaning given such term under Part 1 of Subtitle
E of Title IV of ERISA.
 
Section 1.02 .  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) any reference herein to any applicable law
means such applicable law as amended, modified, codified, replaced, or
reenacted, in whole or in part, and in effect from time to time, including rules
and regulations promulgated thereunder and reference to any section or other
provision of any applicable law means that section or provision of such
applicable law from time to time in effect and any amendment, modification,
codification, replacement, or reenactment of such section or other provision,
(d) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, Equity Interests, accounts and contract rights.
 
Section 1.03 .  Accounting Terms; GAAP.  (a) Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of or calculation of compliance with such provision (or if the
Administrative Agent notifies the Company that the Majority Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.
 
(b)           For purposes of Section 6.02, the amount of Consolidated EBITDA,
Debt and Guaranties shall be calculated assuming that MLP and its consolidated
Subsidiaries are accounted for on the equity method (notwithstanding that they
would be consolidated Subsidiaries of the Company under GAAP).
 
22
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
ARTICLE 2
The Credits
 
Section 2.01.  Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to any Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in any Lender’s Outstandings exceeding such Lender’s Commitment.  Within
the foregoing limits and subject to the terms and conditions set forth herein,
each Borrower may borrow, prepay and reborrow Loans.
 
Section 2.02.  Loans and Borrowings.  (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments, as the applicable Borrower may
request (subject to Section 2.12) in accordance herewith.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
 
(b) Subject to Section 2.12, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Company, on its own behalf or on behalf of the
applicable Pipeline Company Borrower, may request in accordance herewith.  Each
Lender at its option may make or hold any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make or hold such
Loan; provided that any exercise of such option shall not affect the obligation
of a Borrower to repay such Loan in accordance with the terms of this Agreement.
 
(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $20,000,000.  At the time that each ABR Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section
2.04(e).  Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of sixteen
Eurodollar Borrowings outstanding.  Within the limits of each Lender’s
Commitment, any Borrower may make more than one Borrowing on any Business Day.
 
(d) Notwithstanding any other provision of this Agreement, a Borrower shall not
be entitled to request, or to elect to convert a Borrowing to or continue a
Borrowing as, a Eurodollar Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date.
 
Section 2.03.  Requests for Borrowings.  To request a Borrowing, the Company, on
its own behalf or on behalf of the applicable Pipeline Company Borrower, shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of the proposed Borrowing, or (b) in the case of
an ABR Borrowing, not later than 10:00 a.m., New York City time, on the date of
the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in substantially the form of
Exhibit B and signed by the Company.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
 
23
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(i) the Borrower;
 
(ii) the aggregate amount of such Borrowing;
 
(iii) the date of such Borrowing, which shall be a Business Day;
 
(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
 
(v) in the case of any Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section 2.03, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.
 
Section 2.04.  Letters of Credit.
 
(a) General.  Subject to the terms and conditions set forth herein, upon request
by the Company, on its own behalf or on behalf of the applicable Pipeline
Company Borrower, each Issuing Bank agrees to issue Letters of Credit in any
stated face amount specified by the Company in the applicable request with any
Borrower as the reimbursement obligor in respect of drawings thereunder and for
the account of the Borrowers, or any one or more of them, or any direct or
indirect Subsidiary or Affiliate thereof, each Letter of Credit in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time during the  Availability Period.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application,
reimbursement agreement or other agreement submitted by a Borrower to, or
entered into by a Borrower with, an Issuing Bank relating to any Letter of
Credit issued thereby, the terms and conditions of this Agreement shall control.
 
(i) Existing Letters of Credit.  On the Effective Date, without further action
by any party hereto, each Issuing Bank that has issued an Existing Letter of
Credit shall be deemed to have granted to each Lender, and each Lender shall be
deemed to have acquired from such Issuing Bank, a participation in each such
Existing Letter of Credit equal to such Lender’s Percentage of (A) the aggregate
amount available to be drawn under such Existing Letter of Credit and (B) the
aggregate amount of any outstanding reimbursement obligations in respect
thereof.  With respect to each Existing Letter of Credit (i) any participation
therein granted pursuant to the terms of the Existing Facility shall be
automatically canceled on the Effective Date and (ii) if the relevant Issuing
Bank has heretofore granted a participation therein to any bank or financial
institution otherwise than pursuant to the terms of the Existing Facility, such
Issuing Bank shall procure the termination of such participation on or prior to
the Effective Date.  On and after the Effective Date, each such Existing Letter
of Credit shall be a Letter of Credit issued hereunder.
 
24
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company, on its own behalf,
or on behalf of the applicable Pipeline Company Borrower as obligor, shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the applicable Issuing Bank) to the Issuing
Bank requested to issue such Letter of Credit and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice (requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section 2.04), the amount of such Letter
of Credit, the name and address of the beneficiary thereof and such other
information (including the applicable Borrower as obligor for reimbursement
obligations thereunder and the account party therefor if different) as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  If such
notice is received by the applicable Issuing Bank (i) prior to 12:00 noon, New
York City time, on any Business Day, the applicable Issuing Bank shall use its
best efforts to issue the requested Letter of Credit on such date or (ii) after
12:00 noon, New York City time, on any Business Day, the applicable Issuing Bank
shall issue the requested Letter of Credit by the end of the following Business
Day, in each case provided that all necessary information is in order.  If
requested by the applicable Issuing Bank in connection with any request for a
Letter of Credit, the applicable obligor Borrower in respect thereof also shall
submit a letter of credit application on such Issuing Bank’s standard form.  A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Company
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the total LC Exposure with respect
to all Letters of Credit issued by each Issuing Bank shall not exceed such
Issuing Bank’s LC Commitment and (ii) the total Outstandings shall not exceed
the total Commitments.  Each Issuing Bank shall have sole discretion as to any
amendment, renewal or extension of the Letters of Credit issued by it, subject
to the other terms and provisions of this Agreement.
 
(c) Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date three years after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, three years after such renewal or extension) and (ii) the
date that is five Business Days prior to the Maturity Date; provided that (x)
any Letter of Credit may provide for the extension or renewal thereof and may be
renewed or extended upon the request of the Company, on its own behalf or on
behalf of a Pipeline Company Borrower, in accordance with the terms thereof for
additional periods of a duration requested by the Company, on its own behalf or
on behalf of a Pipeline Company Borrower (which shall in no event extend beyond
the date referred to in clause (ii) above) and (y) with the consent of the
relevant Issuing Bank and the Administrative Agent, Letters of Credit with a
term longer than three years shall be permitted (which shall in no event extend
beyond the date referred to in clause (ii) above).
 
25
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the applicable Lenders, such
Issuing Bank hereby grants to each Lender having a Commitment, and each Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each such Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of the applicable Issuing Bank,
such Lender’s Percentage of each LC Disbursement made by such Issuing Bank and
not reimbursed by the applicable obligor Borrower or any Guarantor on the date
due as provided in paragraph (e) of this Section 2.04, or of any reimbursement
payment required to be refunded to any Borrower for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
 
(e) Reimbursement.  If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit issued by it, the applicable obligor Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, New York City time, on
the date that such LC Disbursement is made, if such Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., New York City time, on such
date, or, if such notice has not been received by such Borrower prior to such
time on such date, then not later than 12:00 noon, New York City time, on (i)
the Business Day that such Borrower receives such notice, if such notice is
received prior to 10:00 a.m., New York City time, on the day of receipt, or (ii)
the Business Day immediately following the day that such Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that, to the extent financed with proceeds of an ABR Borrowing as
contemplated by the following sentence, such Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Borrowing.  Unless
the Company, on its own behalf or on behalf of the applicable Pipeline Company
Borrower, shall have notified the Administrative Agent of such Borrower’s
intention to reimburse the Administrative Agent directly for such LC
Disbursement, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from such Borrower in respect
thereof and such Lender’s Percentage thereof.  Promptly following receipt of
such notice, each applicable Lender shall make an ABR Loan in the amount of its
Percentage of the payment then due from the applicable Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the applicable Lenders), and the Administrative Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from such
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from a Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to the Lenders and such Issuing Bank as their interests may appear.
 
26
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(f) Obligations Absolute.  Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.04 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.04, constitute a legal or
equitable discharge of or defense to, or provide a right of setoff against, a
Borrower’s obligations hereunder.  Neither the Administrative Agent, the Lenders
nor any Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of  such Issuing Bank; provided that the foregoing
shall not be construed to excuse such Issuing Bank from liability to a Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the applicable Borrower to the extent
permitted by applicable law) suffered by a Borrower that are caused by such
Issuing Bank’s failure to comply with the requirements of the ISP or the Uniform
Customs, as applicable, when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  In
furtherance of the foregoing, the parties agree that, with respect to documents
presented which appear on their face to be in compliance with the terms of a
Letter of Credit, the Issuing Bank that issued such Letter of Credit may, to the
extent it is permitted to do so under the ISP or Uniform Customs, as applicable,
and otherwise in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit (unless the applicable obligor Borrower shall consent to
payment thereon notwithstanding such lack of strict compliance).
 
(g) Disbursement Procedures.  Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by it.  Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of the date and the amount of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve such
Borrower of its obligation to reimburse such Issuing Bank and the Lenders with
respect to any such LC Disbursement.
 
27
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(h) Interim Interest.  If any Issuing Bank shall make any LC Disbursement, then,
unless the applicable obligor Borrower, or a Guarantor on its behalf, shall
reimburse such LC Disbursement in full on the date such LC Disbursement is made
(including reimbursement by way of ABR Loans made as contemplated by paragraph
(e) of this Section 2.04), the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that such Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if such applicable
obligor Borrower, or a Guarantor on its behalf, fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section 2.04, then
Section 2.11(c) shall apply.  Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Lender pursuant to paragraph (e) of this
Section 2.04 to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment.
 
(i) Replacement of an Issuing Bank.  Any Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank.  At the
time any such replacement shall become effective, the applicable obligor
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.10(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the replaced Issuing Bank under this Agreement with respect
to Letters of Credit issued by it thereafter and (ii) references herein to the
term “Issuing Bank” shall be deemed, when applicable, to refer to such successor
or, when applicable, to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require.  After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.
 
(j) Cash Collateralization.  Notwithstanding any provisions of the Security
Agreement relating to the Cash Collateralization of LC Exposure, if any Event of
Default shall occur and be continuing, on the Business Day that any Borrower
receives notice from the Administrative Agent or the Majority Lenders demanding
the Cash Collateralization of the LC Exposure pursuant to this paragraph, such
Borrower shall Cash Collateralize the LC Exposure; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to such
Borrower described in paragraph (f) of Article 7.  If any Borrower is required
to provide an amount of Cash Collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to such Borrower within three Business Days after all Events
of Default have been cured or waived.
 
Section 2.05.  Funding Of Borrowings.  (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date of the related Borrowing by wire
transfer of immediately available funds by 12:00 noon, New York City time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders.  The Administrative Agent will make such Loans
available to the applicable Borrower by promptly crediting the Loan amounts so
received, in like funds, to such account as designated by such Borrower in the
applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.04(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.
 
28
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date (or, in the case of a requested ABR Borrowing for
which notice has been provided by the Company on the same date of the proposed
disbursement, the proposed time) of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.05 and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of a Borrowing available to the Administrative Agent, then the applicable Lender
and Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, or (ii) in the case of the Borrower, the interest
rate applicable to ABR Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
 
Section 2.06.  Interest Elections.  (a)  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  The Company, on its own behalf or on behalf of a Pipeline
Company Borrower, may thereafter elect at any time and from time to time on any
Business Day to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.06.  The Company, on its own behalf
or on behalf of a Pipeline Company Borrower, may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.
 
(b) To make an election pursuant to this Section 2.06, a Borrower shall notify
the Administrative Agent of such election by telephone not later than 12:00
noon, New York City time, three Business Days before the proposed effective date
of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by such Borrower.
 
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
29
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e) If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Majority Lenders, so notifies any Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
Section 2.07.  Optional and Mandatory Termination and Reduction of
Commitments.  (a) Unless previously terminated, the Commitments shall terminate
on the Maturity Date.
 
(b) The Company may at any time terminate, or from time to time reduce, the
unused portions of the Commitments; provided that (i) each partial reduction of
the Commitments shall be in an amount that is an integral multiple of $1,000,000
and not less than $10,000,000, and (ii) the Company shall not terminate or
reduce the Commitments if, after giving effect to any concurrent prepayment of
Loans in accordance with Section 2.09, the Outstandings would exceed the
aggregate amount of the Commitments.
 
(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section 2.07, or
any required reduction of the Commitments under paragraph (d) of this Section
2.07, at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Company pursuant to this Section 2.07 shall be irrevocable; provided that a
notice of termination of the Commitments delivered by the Company may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
 
30
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(d) Within five days after the occurrence of a Mandatory Asset Reduction Event,
the Commitments shall be ratably reduced (but not below zero) by an aggregate
amount equal to the related Mandatory Asset Reduction Amount.
 
(e) Any termination or reduction of the Commitments hereunder, whether optional
or mandatory, shall be permanent.  Each reduction of the Commitments shall be
made ratably among the Lenders in accordance with their respective Commitments.
 
Section 2.08.  Repayment of Loans; Evidence of Debt.  (a)  Each Borrower hereby
unconditionally promises to pay on the Maturity Date to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each Loan
made to such Borrower.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender to such Borrower, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
 
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof, the Interest
Period applicable thereto and the Borrower to whom such Loan is made, (ii) the
amount of any principal or interest due and payable or to become due and payable
to each Lender hereunder on account of each Loan from the relevant Borrower to
whom such Loan was made and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
 
(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.08 shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of each
Borrower recorded therein absent manifest error; provided that the failure of
any Lender or the Administrative Agent to maintain any such account or any error
therein shall not in any manner affect the obligation of each Borrower to repay
the Loans made to such Borrower in accordance with the terms of this Agreement.
 
(e) Any Lender may request that Loans made by it be evidenced by a Note.  In
such event, the applicable Borrower shall prepare, execute and deliver to such
Lender a Note or Notes payable to the order of such Lender (or, if requested by
such Lender, to such Lender and its registered assigns).  Thereafter, the Loans
evidenced by such Note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more Notes in
such form payable to the order of the payee named therein (or, if such Note is a
registered note, to such payee and its registered assigns).
 
31
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


Section 2.09.  Optional and Mandatory Prepayment of Loans.  (a)  Any Borrower
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part (without premium or penalty but subject to Section 2.14),
subject to prior notice in accordance with paragraph (b) of this Section
2.09.  All or any portion of any Loan prepaid may be borrowed and reborrowed in
accordance with the terms and provisions of this Agreement.
 
(b) A Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any optional prepayment hereunder (i) in the case of prepayment of
a Eurodollar Borrowing, not later than 12:00 noon, New York City time, two
Business Days before the date of prepayment, or (ii) in the case of prepayment
of an ABR Borrowing, not later than 12:00 noon, New York City time, on the date
of prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.07(c), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07(c).  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each optional partial
prepayment of any Borrowing shall be in a minimum amount of $5,000,000 or a
larger integral multiple of $1,000,000.  Each optional prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.  Each
prepayment shall be accompanied by accrued and unpaid interest to the extent
required by Section 2.11.
 
(c) If on any date (including any date on which a mandatory reduction of
Commitments occurs pursuant to Section 2.07(d)) the aggregate Outstandings
exceed the then aggregate Commitments, then, without notice or demand, the
Company shall promptly cause to be prepaid the principal amount of the Loans and
any unreimbursed LC Disbursements in an amount equal to such excess and, if all
Loans and unreimbursed LC Disbursements shall have been prepaid, promptly cause
to be Cash Collateralized outstanding Letters of Credit by an amount equal to
any remaining excess.
 
Section 2.10.  Fees.  (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount of the excess of the Commitment of such
Lender over such Lender’s Outstandings during the period from and including the
date hereof to but excluding the date on which such Commitment terminates.
 
(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, (ii) to each
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) with respect to each Letter of
Credit issued by such Issuing Bank during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure with
respect to Letters of Credit issued by such Issuing Bank and (iii) to each
Issuing Bank, such Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit issued by it or
processing of drawings thereunder.
 
32
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(c) Fees accrued pursuant to paragraphs (a), (b)(i) and (b)(ii) above, through
and including the last day of March, June, September and December of each year
shall be payable on the third Business Day following each such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees for the account of the Lenders shall be payable on the date
on which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand.  All such fees shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  Any other fees payable to any Issuing Bank
pursuant to this Section shall be payable within 10 days after demand.
 
(d) The Company agrees to pay (i) to the Administrative Agent, the Collateral
Agent and the Lead Arrangers, for their own accounts, fees payable in the
amounts and at the times separately agreed to pursuant to the Fee Letter and
(ii) on or prior to the Effective Date, to the Administrative Agent for the
account of each Lender an upfront fee in an amount separately agreed with the
Lenders.
 
(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for distribution (if applicable) to the Lenders as
specified above.  Fees paid shall not be refundable under any circumstances.
 
Section 2.11.  Interest.  (a)  The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
 
(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
 
(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus
the  rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section 2.11 or (ii) in the case of any other amount, 2% plus
the rate applicable to ABR Loans as provided in paragraph (a) of this Section
2.11.
 
(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section 2.11 shall
be payable on demand, (ii) in the event of any repayment or prepayment of any
Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
 
33
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day of the Interest Period).  The applicable Alternate Base
Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.
 
Section 2.12.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a) the Administrative Agent determines in good faith (which determination shall
be conclusive absent manifest error) that, by reason of circumstances generally
affecting the London interbank Eurodollar market, adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period; or
 
(b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (m) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (n) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.
 
Section 2.13.  Increased Costs.
 
(a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or
 
(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition materially affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
 
in each case other than as specified in paragraph (b) below, and the result of
any of the foregoing shall be to increase the cost to such Lender of making or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender or such Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder (whether of principal, interest or otherwise), in each case by an
amount that such Lender or such Issuing Bank reasonably deems to be material,
then the applicable Borrower or Borrowers will pay to such Lender or such
Issuing Bank, as the case may be, in accordance with paragraph (c) of this
Section 2.13 after such Borrower’s receipt of its written demand accompanied by
documentation specifying in reasonable detail the events and circumstances and
the applicable Change in Law in support of any such reimbursement request, such
additional amount or amounts necessary to compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.
 
34
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy) by an amount reasonably deemed by such Lender or such Issuing
Bank to be material, then from time to time upon submission by such Lender or
such Issuing Bank to the applicable Borrower or Borrowers (with a copy to the
Administrative Agent) of a written demand therefor accompanied by documentation
specifying in reasonable detail the events and circumstances applicable to such
reduction and the applicable Change in Law in support of such demand, and the
amount demanded pursuant hereto, the applicable Borrower or Borrowers will,
within 30 days after receipt of such demand, pay to such Lender or such Issuing
Bank, as the case may be, such additional amount or amounts necessary to
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.
 
(c) A certificate of a Lender or such Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, together with the relevant demand and accompanying
documentation, all as specified in paragraph (a) or (b) of this Section 2.13,
shall be delivered to the Company and shall be conclusive absent manifest
error.  The Company shall pay such Lender or such Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 30 days after receipt
thereof.
 
(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section 2.13 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
a Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor in accordance with this Section;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
35
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


Section 2.14.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or any
prepayment under Section 2.09(a) or 2.09(c)), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(b) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by a Borrower pursuant to Section 2.17, then, in any such event, such
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the amount so prepaid or converted, or not so borrowed, continued,
converted or prepaid, at the Adjusted LIBO Rate that would have been applicable
to such Eurodollar Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the Interest Period that would have
commenced on the date of such failure for such Loan), over (ii) the amount of
interest that would have accrued to such Lender on such principal amount for
such period at the interest rate which such Lender would bid were it to bid, at
the commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the interbank eurodollar market.  A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the applicable Borrower
and shall be conclusive absent manifest error.  Each affected Lender requesting
payment under this Section shall submit written demand specifying in reasonable
detail the events and circumstances resulting in such payment obligation,
together with a certificate as to any amounts payable pursuant to this Section
to the applicable Borrower.  The applicable Borrower shall pay such Lender the
amount shown as due on any such certificate within 30 days after receipt
thereof.
 
Section 2.15.  Taxes.  (a)  Any and all payments by or on account of any
obligation of any Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if a Borrower
shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Borrower shall make such
deductions, and (iii) such Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
 
(b) In addition, each Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
36
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(c) Each Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of any Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to a Borrower by a Lender or an Issuing Bank, or
by the Administrative Agent on its own behalf or on behalf of a Lender or an
Issuing Bank, shall be conclusive absent manifest error.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the United States, or of the jurisdiction in
which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrowers (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed forms or
other documentation prescribed by applicable law or reasonably requested by a
Borrower as will permit such payments to be made without withholding or at a
reduced rate.
 
(f) The Administrative Agent or a Lender shall determine if, in its reasonable
discretion, it has received a refund of any Indemnified Taxes or Other Taxes as
to which it has been indemnified by a Borrower or with respect to which a
Borrower has paid additional amounts pursuant to this Section 2.15.  If it
determines that it has received any such refund, it shall pay over such refund
to such Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section 2.15 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that each Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
any Borrower or any other Person.
 
Section 2.16.  Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.  (a)
Each Borrower shall make each payment required to be made by it hereunder and,
unless stated otherwise therein, under any of the other Loan Documents (whether
of principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.13, 2.14 or 2.15, or otherwise) prior to 12:00 noon, New
York City time, on the date when due, in immediately available funds, without
set-off or counterclaim.  Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon.  All such payments shall be made to the Administrative Agent at its
offices at 270 Park Avenue, New York, New York, except payments to be made
directly to an Issuing Bank as expressly provided herein and except that
payments pursuant to Sections 2.13, 2.14, 2.15 and 10.03 shall be made directly
to the Persons entitled thereto.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in dollars.
 
37
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(b) Except as otherwise provided in Section 2.09(c), if at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
 
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to a Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
 
38
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(d) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the applicable Issuing Bank,
as the case may be, the amount due.  In such event, if such Borrower has not in
fact made such payment, then each of the Lenders or any applicable Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such Issuing
Bank, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to or recovery
by the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(d) or 2.04(e), 2.05(b), or 2.16(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
 
Section 2.17.  Mitigation Obligations; Replacement of Lenders.  (a) If any
Lender requests compensation under Section 2.13, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.13 or 2.15, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  Each Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
 
(b) If (w) any Lender requests compensation under Section 2.13, or (x) if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
or (y) if any Lender defaults in its obligation to fund Loans hereunder or (z)
any Lender refuses to grant its approval with respect to any matter requiring
the approval of all Lenders and such matter shall have been approved by the
Majority Lenders, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, participations in LC Disbursements, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal, participations
in LC Disbursements and accrued interest and fees) or the Borrowers (in the case
of all other amounts) and (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.
 
39
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
ARTICLE 3
Conditions
 
Section 3.01.  Effective Date; Conditions to Initial Credit Event.  This
Agreement and the other Loan Documents, and the obligations of the Lenders to
make Loans hereunder and of the Issuing Banks to issue Letters of Credit
hereunder, shall not become effective until the date (the “Effective Date”) on
which each of the following conditions is satisfied (or waived in accordance
with Section 10.02):
 
(a) This Third Amended and Restated Credit Agreement and each other Loan
Document to be executed and delivered on or before the Effective Date shall have
been executed by each party thereto, and each of the Administrative Agent (or
its counsel) and the Company (or its counsel) shall have received from each
party hereto and thereto either (i) a counterpart hereof or thereof, signed on
behalf of each party thereto or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement or such other Loan Document) that such party
has signed a counterpart hereof or thereof.
 
(b) The Administrative Agent shall have received the following in form and
substance satisfactory to the Administrative Agent and in sufficient copies for
each Lender:
 
(i) true and correct copies of the resolutions of the Board of Directors (or a
committee thereof) of each of the Borrowers, certified as to authenticity by the
Secretary or an Assistant Secretary (or equivalent) of such Borrower, approving
the borrowings and any Guaranties contemplated hereby and authorizing the
execution of this Agreement and the other Loan Documents, to the extent such
Borrower is a party thereto, and of all documents evidencing other required
Business Entity action of each of the Borrowers and required governmental
approvals to each of the Borrowers, if any, with respect to this Agreement and
the other Loan Documents.
 
(ii) true and correct copies of the resolutions of the Board of Directors (or a
committee thereof) of each of the Subsidiary Guarantors (but excluding any
Released Parties), certified as to authenticity by the Secretary or an Assistant
Secretary (or equivalent) of such Subsidiary Guarantor, approving the Guaranty
of the Subsidiary Guarantors pursuant to the Subsidiary Guarantee Agreement as
contemplated hereby and authorizing the execution of such Subsidiary Guarantee
Agreement and the other Loan Documents, to the extent such Subsidiary Guarantor
is a party thereto, and of all documents evidencing other required Business
Entity action of each of the Subsidiary Guarantors and required governmental
approvals to each of the Subsidiary Guarantors, if any, with respect to the
Subsidiary Guarantee Agreement and the other Loan Documents.
 
40
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(iii) a certificate of the Secretary or an Assistant Secretary (or the
equivalent) of each of the Credit Parties (but excluding any Released Parties)
certifying the names and true signatures of the officers of each such Credit
Party authorized to sign any Loan Document and any other documents to be
delivered by it hereunder or thereunder.
 
(iv) true and correct copies of the Business Entity organizational or formation
documents of each Credit Party and of each Pledged Company (but excluding any
Released Parties), certified as to the receipt and filing of public record
thereof by the appropriate filing officer (or the office thereof) to the extent
such documents are required by law to be on file in the jurisdiction of
organization or formation of such Person, and further certified as to
authenticity and completeness by the Secretary or an Assistant Secretary (or the
equivalent) of such Person.
 
(v) copies of certificates dated as of a recent date from the Secretary of State
or other appropriate authority of such jurisdiction, evidencing the good
standing (or equivalent status) of each of the Credit Parties and of each
Pledged Company (but excluding any Released Parties) in its state of
organization or formation.
 
(vi) written opinions of (A) Bracewell & Giuliani LLP, counsel for the Credit
Parties, substantially in the form of Exhibit F-1, and (B) the General Counsel
or Associate General Counsel of the Company, substantially in the form of
Exhibit F-2.  The Borrowers hereby request such counsel to deliver such
opinions.
 
(vii) certificates, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Company, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 3.02.
 
(viii) certificates, dated the Effective Date and signed by the President, a
Vice President or a Financial Officer of the Company, confirming that no default
or event of default that has not been waived shall have occurred and be
continuing under the Existing Facility (as in effect immediately prior to the
Effective Date).
 
(c) The Administrative Agent shall have received (or shall receive from the
proceeds of a Borrowing on the Effective Date) all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Borrowers hereunder.
 
(d) (i) The Deposit (as defined in the Existing Facility), together with accrued
interest thereon, shall have been returned to the Deposit Lenders (as defined in
the Existing Facility) (or shall be returned substantially simultaneously with
the closing hereunder), (ii) all Loans owing to Departing Lenders, together with
accrued interest thereon and accrued fees and all other amounts payable under
the Existing Facility for the account of Departing Lenders shall have been paid
(or shall be paid substantially simultaneously with the closing hereunder) and
(iii) the Administrative Agent shall have received evidence satisfactory to it
of the foregoing.
 
41
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(e) The Administrative Agent shall have received (i) evidence in form and
substance satisfactory to it that all filings, recordings, registrations and
other actions, including, without limitation, the filing of duly completed
Uniform Commercial Code financing statements, necessary or, in the opinion of
the Administrative Agent, desirable to perfect the Transaction Liens shall have
been completed, (ii) the certificates, if any, representing the stock, limited
partnership interests, limited liability company interests and general
partnership interests or any other Equity Interest pledged as of the Effective
Date pursuant to the Security Agreement, together with an undated stock power or
other transfer certificate for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof, and (iii) such other evidence of the
control of the applicable Collateral by the Collateral Agent acceptable to the
Administrative Agent as may be requested the Administrative Agent.
 
(f) Each of the Pipeline Company Borrowers, the Subsidiary Guarantors and the
Pledged Companies shall be a wholly-owned, direct or indirect, Subsidiary of the
Company.
 
(g) The Administrative Agent shall have received (i) the audited consolidated
financial statements of the Company and its consolidated Subsidiaries for the
fiscal year ended December 31, 2006 and (ii) the unaudited consolidated
financial statements of the Company and its consolidated Subsidiaries for the
fiscal quarter ended September 30, 2007.
 
The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date and the satisfaction (or waiver in accordance with Section 10.02)
of the conditions set forth in this Section 3.01, and such notice shall be
conclusive and binding.  Notwithstanding the foregoing, the obligations of the
Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived in accordance with Section 10.02) at or prior to 3:00 p.m.,
New York City time, on November 30, 2007 (and, in the event such conditions are
not so satisfied or waived, the Commitments shall terminate at such time).
 
Section 3.02.  Each Credit Event.  The obligation of each Lender to make a Loan
(excluding any continuation or conversion of a Loan and any Loan financing the
repayment of an LC Disbursement but including the Loans to be made on the
Effective Date) on the occasion of any Borrowing, and the obligation of any
Issuing Bank to issue a requested Letter of Credit (including the Letters of
Credit to be deemed issued hereunder on the Effective Date but excluding the
extension or renewal of Letters of Credit) for the account of any Borrower (or
amend or increase the stated amount of any issued Letter of Credit), is subject
to the satisfaction of the following conditions:
 
(a) The representations and warranties of each Borrower and each other Credit
Party set forth in this Agreement and the other Loan Documents shall be true and
correct in all material respects on and as of the date of such Borrowing, or the
date of issuance (or amendment or increase in the stated amount) of such Letter
of Credit, as applicable, unless stated to be made on or as of, or to relate to,
a specific date or period other than the date of such Borrowing or issuance (or
amendment or increase in the stated amount).
 
(b) At the time of and immediately after giving effect to such Borrowing (and,
if any proceeds thereof are being applied substantially contemporaneously to
satisfy any other obligation, to such application) or the issuance (or amendment
or increase in the stated amount) of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing.
 
42
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(c) In the case of the issuance of a Letter of Credit, to the extent not already
in effect between the Company and the Issuing Bank issuing such Letter of
Credit, the applicable Borrower shall have executed and delivered standard
documentation for account parties or reimbursement obligors in connection with
the issuances of letters of credit as is customary for such Issuing Bank and
that is not otherwise inconsistent with the terms of this Agreement.
 
(3) Each Borrowing and each issuance of a (or amendment of or increase in the
stated amount of an issued) Letter of Credit shall be deemed to constitute a
representation and warranty by the applicable Borrower on the date thereof as to
the matters specified in paragraphs (a) and (b) of this Section.
 
Section 3.03.  Changes In Lenders And Commitments.  On the Effective Date:
 
(a) The Deposit Commitments (as defined in the Existing Facility) shall
terminate, and the Deposit Lenders shall cease to be Lenders party to this
Agreement, provided that the provisions of Sections 2.13, 2.14, 2.15 and
10.03 shall continue to inure to the benefit of such Deposit Lenders.
 
(b) Each Person listed in Schedule 1 hereto shall be a Lender with a Commitment
in the applicable amount set forth for such Lender in Schedule 1.
 
(c) Each Lender which is not a Revolving Lender (as defined in the Existing
Facility) (a “New Lender”) shall make new Loans to the Borrowers in an amount
such that, after giving effect thereto, the aggregate amount of such Loans shall
bear the same relationship to the Commitment of such New Lender as the
outstanding Loans of the other Lenders bear to their Commitments, such new Loans
to be allocated ratably among all outstanding Borrowings and to be deemed part
of such outstanding Borrowings.
 
(d) The Existing Letters of Credit shall become Letters of Credit hereunder, and
the participations of the Lenders therein shall be redetermined on the basis of
their respective Commitments set forth in Schedule 1, all pursuant to Section
2.04(b).
 
(e) Any Revolving Lender party to the Existing Facility but not listed in
Schedule 1 shall cease to be a Lender party to this Agreement, shall cease to
have any Commitment hereunder or any participation in outstanding Letters of
Credit, and all Loans made by such Departing Lender, and all accrued interest,
fees and other amounts payable under the Existing Facility for its account shall
be due and payable on the Effective Date; provided that the provisions of
Sections 2.13, 2.14, 2.15 and 10.03 of this Agreement shall continue to inure to
the benefit of such Departing Lender.
 
(f) Any Lender which is not a New Lender, but whose Percentage is greater than
its Revolving Percentage (as defined in the Existing Facility) previously in
effect shall be deemed a New Lender for purposes hereof to the extent of such
increase, and any such Lender whose Percentage is less than its Revolving
Percentage shall be deemed a Departing Lender for purposes hereof to the extent
of such decrease.
 
43
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(g) The Lenders which are parties to the Existing Facility, comprising the
“Majority Lenders” as defined therein, hereby waive any requirement of notice of
termination of the Commitments pursuant to Section 2.07(c) of the Existing
Facility and of prepayment of Loans to the extent necessary to give effect to
Section 3.01(d) and this Section 3.03.
 
 
ARTICLE 4
Representations and Warranties
 
The Company, and each Pipeline Company Borrower, in each case with respect to
itself and its Subsidiaries, represents and warrants to the Administrative
Agent, the Collateral Agent, each Issuing Bank and each Lender that:
 
Section 4.01.  Organization; Powers.  The Company is a Business Entity duly
formed, validly existing and in good standing under the laws of the State of
Delaware.  Each other Credit Related Party is duly organized or formed, validly
existing and, if applicable, in good standing in the jurisdiction of its
organization or formation.  Each Credit Related Party possesses all applicable
Business Entity powers and all other authorizations and licenses necessary to
engage in its business and operations as now conducted, the failure to obtain or
maintain which would have a Material Adverse Effect.
 
Section 4.02.  Authorization.  The execution, delivery and performance by each
Credit Party of the Loan Documents to which it is a party are within such Credit
Party’s applicable Business Entity powers, have been duly authorized by all
necessary applicable Business Entity action, and do not contravene (a) any
Credit Related Party’s organizational documents, or (b) any law or any material
contractual restriction binding on or affecting any Credit Related Party.
 
Section 4.03.  Governmental Approvals; No Conflicts.  No authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority is required for the due execution, delivery and performance by any
Credit Party of any Loan Document to which it is a party, except those necessary
to comply with laws, rules, regulations and orders required in the ordinary
course to comply with ongoing obligations of such Credit Party under Sections
5.01, 5.02 and 5.07, as applicable.
 
Section 4.04.  Binding Obligation; Enforceability.  This Agreement constitutes,
and the other Loan Documents when delivered hereunder shall constitute, the
legal, valid and binding obligations of each Credit Party that is a party
thereto, enforceable against such Credit Party in accordance with their
respective terms, except as may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally or by general principles of equity.
 
Section 4.05.  Financial Condition.
 
(a) (a) The consolidated balance sheet of the Company and its consolidated
Subsidiaries as of December 31, 2006, and the related consolidated statements of
income and cash flows of the Company and its consolidated Subsidiaries for the
fiscal year then ended, reported on by Ernst & Young LLP, independent public
accountants, copies of which have been furnished to the Administrative Agent and
the Lenders prior to the date hereof, present fairly, in all material respects,
the consolidated financial condition of the Company and its consolidated
Subsidiaries as at such date and the consolidated results of the operations of
the Company and its consolidated Subsidiaries for the period ended on such date,
all in accordance with GAAP consistently applied (except as approved by the
chief financial officer of such entity and as disclosed therein), excluding for
purposes of this representation the effect of any subsequent revisions or
restatements thereto that may be required by the SEC with respect to (i) the
accounting treatment relating to the negative revision in the proven reserves of
crude oil and natural gas of the Company effected as of or prior to December 31,
2003 by an amount equal to approximately 1.83 trillion cubic feet equivalent and
(ii) the manner in which the Company reported changes to the accounting for
various hedging transactions and related ceiling test impairment charges.
 
44
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(b) The consolidated balance sheets of the Company and its consolidated
Subsidiaries as of September 30, 2007, and the related consolidated statements
of income and cash flows of the Company and its consolidated Subsidiaries for
the fiscal period then ended, copies of which have been furnished to the
Administrative Agent on or prior to the date hereof, present fairly, in all
material respects, the consolidated financial condition of the Company and its
consolidated Subsidiaries as at such date and the consolidated results of the
operations of the Company and its consolidated Subsidiaries for the period ended
on such date, all in accordance with GAAP consistently applied (except as
approved by the chief financial officer of such entity and as disclosed
therein), subject in the case of such unaudited statements to normal year-end
audit adjustments and reduced footnote disclosure, excluding for purposes of
this representation the effect of any subsequent revisions or restatements
thereto that may be required by the SEC with respect to (i) the accounting
treatment relating to the negative revision in the proven reserves of crude oil
and natural gas of the Company effected as of or prior to December 31, 2003 by
an amount equal to approximately 1.83 trillion cubic feet equivalent and (ii)
the manner in which the Company reported changes to the accounting for various
hedging transactions and related ceiling test impairment charges.
 
(c) Except as set forth in Schedule 4.05 or in the annual and quarterly reports
referred to in Section 4.07 (collectively, the “Disclosure Update”), as of the
Effective Date, since December 31, 2006, there has been no Material Adverse
Effect.
 
Section 4.06.  Compliance with Laws and Agreements.  Each of the Company and its
Subsidiaries is in compliance with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property except where the
failure to comply, individually or in the aggregate, would not, in the
reasonable judgment of the Company, be expected to result in a Material Adverse
Effect; provided that the alleged failures to comply with such laws, rules,
regulations, and orders that are disclosed in any annual report on Form 10-K,
quarterly report on Form 10-Q or current report on Form 8-K filed by any
Borrower with the SEC prior to the date hereof shall not be deemed at any time
by the parties to the Loan Documents to be expected to have a Material Adverse
Effect for any purposes hereof.
 
Section 4.07.  Litigation.  There is no action, suit or proceeding pending, or
to the knowledge of any Borrower threatened, against or involving any Credit
Related Party in any court, or before any arbitrator of any kind, or before or
by any Governmental Authority, existing as of the Effective Date (x) that in the
reasonable judgment of the Company (taking into account the availability of
appeals) could reasonably be expected to have a Material Adverse Effect, except
for the proceedings described in the Company’s annual report on Form 10-K for
the year ended December 31, 2006 or its quarterly report on Form 10-Q for the
fiscal quarter ended September 30, 2007 (the “3rd Quarter 2007 10-Q”) as filed
with the SEC (the “Disclosed Proceedings”) or (y) which purports to affect the
legality, validity, binding effect or enforceability of the Loan
Documents.  Since the date of filing of the 3rd Quarter 2007 10-Q, there has
been no adverse change in the status of the Disclosed Proceedings that, taking
into account the availability of any appeals, could reasonably be expected to
increase materially the likelihood of a Material Adverse Effect resulting
therefrom.
 
45
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


Section 4.08.  Taxes.  Each Credit Related Party has duly filed all tax returns
required to be filed by it, and has duly paid and discharged all taxes,
assessments and governmental charges upon it or against its properties now due
and payable, the failure to file or pay which, as applicable, would have a
Material Adverse Effect, unless and to the extent only that the same are being
contested in good faith and by appropriate proceedings by the Company or the
applicable Credit Related Party.
 
Section 4.09.  Properties. (a) Each Credit Related Party has good title to its
respective properties and assets, free and clear of all mortgages, liens and
encumbrances, except for (i) Transaction Liens and (ii) other mortgages, liens
and other encumbrances (including covenants, restrictions, rights, easements and
minor irregularities in title) that do not materially interfere with the
business or operations of such Credit Related Party as presently conducted or
that are permitted by Section 6.01.
 
(b) As of the Effective Date, the Company is aware of no Liens permitted by
Section 6.01(a) solely by reason of clause (d) of the definition of Collateral
Permitted Liens.
 
Section 4.10.  ERISA.  (a) No Termination Event has occurred or is reasonably
expected to occur with respect to any Plan which, with the giving of notice or
lapse of time, or both, would constitute an Event of Default under paragraph (h)
of Article 7.
 
(b) Each Plan has complied with the applicable provisions of ERISA and the Code
where the failure to so comply would reasonably be expected to result in a
Material Adverse Effect.
 
(c) The statement of assets and liabilities of each Plan and the statements of
changes in fund balance and in financial position, or the statement of changes
in net assets available for plan benefits, for the most recent plan year for
which an accountant’s report with respect to such Plan has been prepared, copies
of which report have been made available to the Administrative Agent, present
fairly, in all material respects, the financial condition of such Plan as at
such date and the results of operations of such Plan for the plan year ended on
such date.
 
(d) Neither the Company nor any ERISA Affiliate has incurred, or is reasonably
expected to incur, any Withdrawal Liability to any Multiemployer Plan which,
when aggregated with all other amounts required to be paid to Multiemployer
Plans in connection with Withdrawal Liability (as of the date of determination),
would have a Material Adverse Effect.
 
46
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(e) Neither the Company nor any ERISA Affiliate has received any notification
that any Multiemployer Plan is in reorganization, insolvent or has been
terminated, within the meaning of Title IV of ERISA, and no Multiemployer Plan
is reasonably expected to be in reorganization, to be insolvent or to be
terminated within the meaning of Title IV of ERISA the effect of which
reorganization, insolvency or termination would be the occurrence of an Event of
Default under paragraph (h) of Article 7.
 
Section 4.11.  Investment Company Act.  No Credit Party is  an “investment
company” or a “company” controlled by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
 
Section 4.12.  Federal Reserve Regulations.  The Borrowings by any Borrower
under this Agreement and the Notes and the application of the proceeds thereof
as provided herein will not violate Regulation T, U or X of the Board of
Governors.
 
Section 4.13.  Collateral.  The Security Agreement is effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a valid
Lien on, and security interest in, all right, title and interest of each Credit
Party, as applicable, in the Collateral, as security for the Secured
Obligations, prior and superior in right to any other Lien (except for
Collateral Permitted Liens), except in each case above as may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally.  All financing statements have been filed
that are necessary to perfect any security interest created pursuant to any
Security Document that can be perfected by the filing of such financing
statements and all actions necessary to provide control to the Collateral Agent,
with respect to any Collateral for which control can be established in favor of
the Collateral Agent have been taken, including delivery of such Collateral to
the Collateral Agent to the extent such Collateral is certificated or for which
possession can provide perfection with respect thereto.
 
Section 4.14.  Environmental Matters.  Except for the matters set forth on
Schedule 4.14 and other matters that, in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, no Credit Related Party (a) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(b) is subject to any Environmental Liability, (c) has received notice of any
claim with respect to any Environmental Liability or (d) knows of any basis for
any Environmental Liability.
 
Section 4.15.  Disclosure.  The publicly available information filed by any
Credit Related Party with the SEC when taken as a whole does not contain any
material misstatement of fact or omit to state any material facts necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
Section 4.16.  Subsidiaries.  Schedule 4.16 sets forth the name of, and the
ownership interest of the Company in, each of its Subsidiaries as of October 12,
2007.
 
All representations and warranties made by the Credit Parties herein, and any
other Loan Document delivered pursuant hereto, shall survive the making of the
Loans, the issuance of any Letter of Credit and the execution and delivery by
the Credit Parties of the Loan Documents.
 
47
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
ARTICLE 5
Affirmative Covenants
 
Until the Final Payment Date shall have occurred, unless the Majority Lenders
shall otherwise consent in writing, each Borrower will, with respect to Sections
5.01 through 5.06, and the Company will, with respect to Sections 5.07 through
5.09:
 
Section 5.01.  Preservation of Existence.  Preserve and maintain, and, in the
case of the Company, cause each other Credit Related Party to preserve and
maintain, its (a) existence, (b) rights (organizational and statutory), and (c)
material franchises, except as otherwise permitted by Section 6.04 or 6.05 or
where the failure to so preserve would not have a Material Adverse Effect and
except that nothing herein shall prevent any change in Business Entity form of
the Company or any other Credit Related Party.
 
Section 5.02.  Compliance with Laws.  Comply, and, in the case of the Company,
cause each other Credit Related Party to comply, in all material respects with
all applicable laws, rules, regulations and orders (including all Environmental
Laws and laws requiring payment of all taxes, assessments and governmental
charges imposed upon it or upon its property except to the extent contested in
good faith by appropriate proceedings) the failure to comply with which would
have a Material Adverse Effect.
 
Section 5.03.  Visitation Rights.  At any reasonable time and from time to time,
permit the Administrative Agent or any of the Lenders or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Company and
any of its Subsidiaries, and to discuss the affairs, finances and accounts of
the Company and any of its Subsidiaries with any of their officers and, in the
company of an officer of the Company or the applicable Subsidiary if so
requested by the Company, with their independent certified public accountants.
 
Section 5.04.  Books and Records.  Keep, and, in the case of the Company, cause
each of its Subsidiaries to keep, proper books of record and account, in which
full and correct entries shall be made of all its respective financial
transactions and the assets and business of the Company and each of its
Subsidiaries, as applicable, in accordance with GAAP either (a) consistently
applied or (b) applied in a changed manner provided such change shall have been
disclosed to the Administrative Agent and shall have been consented to by the
accountants which (as required by Section 5.08) report on the financial
statements of the Company and its Subsidiaries for the fiscal year in which such
change shall have occurred.
 
Section 5.05.  Maintenance of Properties.  Maintain and preserve, and, in the
case of the Company, cause each other Credit Related Party to maintain and
preserve, all of its properties that are used in the conduct of its business in
good working order and condition, ordinary wear and tear excepted, to the extent
that any failure to do so would have a Material Adverse Effect.
 
Section 5.06.  Maintenance of Insurance.  Maintain or cause to be maintained
with financially sound and reputable insurance companies (or through
self-insurance), property damage and liability insurance of such types, in such
amounts and against such risks as is commercially reasonable to maintain; and
furnish to the Administrative Agent, upon written request, full information as
to the insurance carried.
 
48
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


Section 5.07.  Security Interests in Collateral.  (a) Execute and deliver, and
cause each Subsidiary Guarantor to execute and deliver, to the Administrative
Agent such guaranties, security agreements and supplements, amendments and
joinders to the Security Documents, in each case in form and substance
reasonably satisfactory to the Administrative Agent and as the Administrative
Agent deems necessary or advisable in order to ensure that the applicable
Guarantor guarantees, as primary obligor and not as surety, the full and
punctual payment when due of the Secured Obligations and that the Secured
Obligations are secured by valid, perfected and enforceable first-priority
Transaction Liens (subject only to Collateral Permitted Liens) over all of the
Collateral owned by the Company or such Subsidiary Guarantor as security for the
Secured Obligations, and (b) deliver, or cause to be delivered, to the
Administrative Agent such opinions of counsel and other related documents as may
be reasonably requested by the Administrative Agent with respect to the
requirements of this Section 5.07.
 
Section 5.08.  Reporting Requirements.  Furnish to each Lender in such
reasonable quantities as shall from time to time be requested by such Lender:
 
(a) as soon as publicly available, and in any event within 60 days after the end
of each of the first three fiscal quarters of each fiscal year of each of the
Company and each other Credit Related Party that is required to file a Form 10-Q
and/or Form 10-K with the SEC, a consolidated balance sheet of each of the
Company and such other Credit Related Party and its respective consolidated
Subsidiaries as of the end of such quarter, and consolidated statements of
income and cash flows of each of the Company and such other Credit Related Party
and its respective Subsidiaries each for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, certified (subject
to normal year-end adjustments and the absence of footnotes) as being fairly
stated in all material respects by a Financial Officer and accompanied by a
certificate of such officer stating (i) whether or not such officer has
knowledge of the occurrence of any Event of Default that is continuing hereunder
or of any event not theretofore remedied that with notice or lapse of time or
both would constitute such an Event of Default and, if so, stating in reasonable
detail the facts with respect thereto, (ii) all relevant facts in reasonable
detail to evidence, and the computations as to, whether or not (A) the Company
is in compliance with the requirements set forth in Section 6.02 and (B) each
Pipeline Company Borrower is in compliance with the requirements set forth in
Section 6.03, and (iii) a listing of all Credit Related Parties and consolidated
Subsidiaries of the Company showing the extent of its direct and indirect
holdings of their stocks;
 
(b) as soon as publicly available and in any event within 120 days after the end
of each fiscal year of each of the Company and each other Credit Related Party
that is required to file a Form 10-Q and/or Form 10-K with the SEC, a copy of
the annual report for such year for each of the Company and such other Credit
Related Party and its respective consolidated Subsidiaries containing financial
statements for such year reported on by nationally recognized independent public
accountants (without any qualification or exception as to the scope of such
audit), accompanied by a report signed by said accountants stating that such
financial statements have been prepared in accordance with GAAP;
 
49
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(c) within 120 days after the close of each of the Company’s fiscal years, a
certificate of a Financial Officer stating (i) whether or not he has knowledge
of the occurrence of any Event of Default that is continuing hereunder or of any
event not theretofore remedied that with notice or lapse of time or both would
constitute such an Event of Default and, if so, stating in reasonable detail the
facts with respect thereto, (ii) all relevant facts in reasonable detail to
evidence, and the computations as to, whether or not (A) the Company is in
compliance with the requirements set forth in Section 6.02 and (B) each Pipeline
Company Borrower is in compliance with the requirements set forth in Section
6.03, and (iii) a listing of all Credit Related Parties and consolidated
Subsidiaries of the Company showing the extent of its direct and indirect
holdings of their stocks;
 
(d) promptly after the sending or filing thereof, copies of all publicly
available reports that the Company or any other Credit Related Party sends to
any of its security holders and copies of all publicly available reports and
registration statements that the Company or any other Credit Related Party files
with the SEC or any national securities exchange other than registration
statements relating to employee benefit plans and to registrations of securities
for selling security holders;
 
(e) within 10 days after sending or filing thereof, a copy of FERC Form
No. 2:  Annual Report of Major Natural Gas Companies, sent or filed by any
Credit Related Party with FERC with respect to each fiscal year of such Credit
Related Party;
 
(f) promptly in writing, notice of all litigation and of all proceedings before
any Governmental Authority against or involving the Company or any other Credit
Related Party, except any litigation or proceeding that in the reasonable
judgment of the Company (taking into account the availability of appeals) is not
likely to have a material adverse effect on the consolidated financial condition
of the Company and its consolidated Subsidiaries taken as a whole;
 
(g) within three Business Days after a Financial Officer obtains knowledge
thereof (i) notice of the occurrence of any Default that is continuing, together
with a detailed statement by a responsible officer of the Company of the steps
being taken by the Company or the appropriate Subsidiary of the Company to cure
the effect of such event, (ii) notice of the occurrence of any event that could
reasonably be expected to result in a Material Adverse Effect and (iii) notice
of the execution of any agreement relating to, or the consummation of, any
Disposition that could reasonably be expected to result in a Mandatory Asset
Reduction Event,
 
(h) as soon as practicable and in any event (i) within 30 days after the Company
or any ERISA Affiliate knows or has reason to know that any Termination Event
described in clause (a) of the definition of Termination Event with respect to
any Plan has occurred that could reasonably be expected to have a Material
Adverse Effect, and (ii) within 10 days after the Company or any ERISA Affiliate
knows or has reason to know that any other Termination Event with respect to any
Plan has occurred, a statement of a Financial Officer describing such
Termination Event and the action, if any, that the Company or such ERISA
Affiliate proposes to take with respect thereto;
 
50
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(i) promptly and in any event within five Business Days after receipt thereof by
the Company or any ERISA Affiliate, copies of each notice received by the
Company or any ERISA Affiliate from the PBGC stating its intention to terminate
any Plan or to have a trustee appointed to administer any Plan which termination
could reasonably be expected to have a Material Adverse Effect;
 
(j) promptly and in any event within 30 days after the filing thereof with the
Internal Revenue Service, copies of each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) with respect to each Single Employer Plan;
 
(k) promptly and in any event within five Business Days after receipt thereof by
the Company or any ERISA Affiliate from the sponsor of a Multiemployer Plan, a
copy of each notice received by the Company or any ERISA Affiliate concerning
(i) the imposition of Withdrawal Liability by a Multiemployer Plan, (ii) the
determination that a Multiemployer Plan is, or is expected to be, in
reorganization or insolvent within the meaning of Title IV of ERISA, (iii) the
termination of a Multiemployer Plan within the meaning of Title IV of ERISA, or
(iv) the amount of liability incurred, or expected to be incurred, by the
Company or any ERISA Affiliate in connection with any event described in clause
(i), (ii), or (iii) above, in each case if such event could reasonably be
expected to have a Material Adverse Effect; and
 
(l) as soon as practicable but in any event within 60 days of any notice of
request therefor, such other information respecting the financial condition and
results of operations of the Company or any Subsidiary of the Company as any
Lender through the Administrative Agent may from time to time reasonably
request.
 
Each balance sheet and other financial statement furnished pursuant to Sections
5.08(a) and 5.08(b) shall contain comparative financial information which
conforms to the presentation required in Form 10-Q and 10-K, as appropriate,
under the Securities Exchange Act of 1934, as amended.  The electronic posting
of any financial statements, reports, notices or other items required to be
furnished pursuant to this Section 5.08 on a website established for Lender
access shall constitute delivery for all purposes this of Section 5.08.
 
Section 5.09.  Collateral Reporting.  Furnish, and cause each Subsidiary
Guarantor to furnish, to the Collateral Agent, on a quarterly basis, as of March
31, June 30, September 30 and December 31 of each calendar year, within 60 days
after the end of each of the first three calendar quarters and within 120 days
after the end of each calendar year, commencing September 30, 2007, a supplement
to Schedule V to the Security Agreement.
 
 
ARTICLE 6
Negative Covenants
 
Until the Final Payment Date shall have occurred, unless the Majority Lenders
shall otherwise consent in writing:
 
Section 6.01.  Liens.
 
51
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(a) The Company shall not, and shall not permit any Subsidiary of the Company
to, create, assume, incur, or suffer to exist, any Liens (other than Collateral
Permitted Liens) upon or with respect to any of the Collateral.
 
(b) The Company shall not, and shall not permit any Subsidiary of the Company
(other than  Southern Natural Gas Company, (i) MLP, (ii) any Project Financing
Subsidiary and (iii) any Subsidiary of any of the foregoing) to, create, assume,
incur, or suffer to exist, any Lien securing Debt that would require the Company
or any of its Subsidiaries to equally and ratably secure such Debt with any
Specified Indenture Debt of the Company or any consolidated Subsidiary of the
Company unless the Secured Obligations shall be secured equally and ratably
with, or prior to, such Debt so long as such Specified Indenture Debt shall be
so equally and ratably secured.
 
(c) The Company shall not permit any Restricted Subsidiary to create, assume,
incur or suffer to exist any Lien on any property or asset of such Restricted
Subsidiary except for:
 
(i) Liens on the Equity Interests in, or Indebtedness or other obligations of,
or assets of, any Project Financing Subsidiary (or any Equity Interests in, or
Indebtedness or other obligations of, any Business Entity that is directly or
indirectly owned by any Project Financing Subsidiary) securing the payment of a
Project Financing and related obligations;
 
(ii) Permitted Liens;
 
(iii) Liens created by any Alternate Program permitted under Section
6.04(b)(iv) (or any document executed by any Borrower or any Subsidiary of a
Borrower in connection therewith);
 
(iv) Liens (other than Liens with respect to the Collateral) in existence on the
Effective Date, plus any successive renewals or extensions of such Liens, and
any grant of a Lien, in connection with any successive refinancing, extension or
renewal of the Debt or any liability under any Guaranty secured by such Liens,
provided that (A) the aggregate principal amount of the Debt or any liability
under any Guaranty (and any successive refinancing, extension or renewal
thereof) secured by such Liens does not increase from that amount outstanding at
the time of such renewal, extension or grant of the Lien or such refinancing and
any such successive renewal, extension or grant of the Lien does not encumber
any additional property or assets of such Restricted Subsidiary (except as
contemplated by clause (vii) below) and (B) no such Liens shall be granted after
the Effective Date to secure Debt owed to the Company or to any of its
Subsidiaries that is not a Restricted Subsidiary;
 
(v) any Lien on any asset (including a Capital Lease) securing Indebtedness
incurred or assumed for the purpose of financing all or any part of the cost of
acquiring such asset, provided that such Lien attaches to such asset
concurrently with or within 180 days after the acquisition thereof;
 
(vi) the Transaction Liens and Liens permitted by the Security Documents; and
 
52
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(vii) any Lien on products and proceeds (including dividends, distributions,
interest and like payments on or with respect to, and insurance and condemnation
proceeds and rental, lease, licensing and similar proceeds) of, and property
evidencing or embodying, or constituting rights or other general intangibles
directly relating to or arising out of, and accessions and improvements to,
property or assets subject to such Liens, so long as such Lien on such property
or assets is permitted by this Section 6.01.
 
Section 6.02.  Financial Covenants.
 
(a) Leverage Ratio.  The Company shall not permit the ratio of (i) the sum of
(A) the aggregate amount of consolidated Debt of the Company and its
consolidated Subsidiaries, plus (B) the aggregate amount of consolidated
Guaranties of the Company and its consolidated Subsidiaries, plus (C) the
outstanding principal (or equivalent) amount of financing extended to the
Company and its consolidated Subsidiaries pursuant to any Alternate Program,
regardless of whether such financing gives rise to “Indebtedness” hereunder,
minus (D) all unrestricted cash balances of the Company and its consolidated
Subsidiaries (in each case, without duplication of amounts under this clause (i)
and determined as to all of the foregoing entities on a consolidated basis) (it
being understood that cash balances in the Qualified Investments Account or any
Qualified Investments Subaccount are not restricted for purposes of this clause
(D) minus (E) all restricted cash balances of the Company and its consolidated
Subsidiaries securing or otherwise supporting the payment of Debt or Guaranties
of the Company and its consolidated Subsidiaries included in (A) above to (ii)
Consolidated EBITDA of the Company and its consolidated Subsidiaries for the
then most recently ended period of four fiscal quarters to exceed (x) 5.50:1 at
any time prior to June 30, 2008 and (y) 5.25:1 at any time on or after June 30,
2008.
 
(b) Fixed Charge Coverage Ratio.  The Company shall not permit the ratio of (i)
Consolidated EBITDA of the Company and its consolidated Subsidiaries for the
then most recently ended period of four fiscal quarters to (ii) the sum of its
consolidated interest expense plus its total dividends paid, in each case for
the then most recently ended period of four fiscal quarters to be less than (x)
1.75:1 at any time prior to June 30, 2008 and (y) 2.0:1 at any time on or after
June 30, 2008.
 
Section 6.03.  Debt. No Pipeline Company Borrower and no Subsidiary of a
Pipeline Company Borrower shall incur or become liable for any Debt (other than
loans from a FERC-Regulated Restricted Subsidiary that are subordinated to the
Obligations pursuant to Acceptable Subordination Provisions and the proceeds of
which are used to make a Qualified Investment or fund working capital) or any
liability under Guaranties if, immediately after giving effect to such Debt or
liability under such Guaranties and the receipt and application of any proceeds
thereof (or of any Debt so guaranteed) or value received in connection
therewith, (i) the ratio of Debt (excluding loans from a FERC-Regulated
Restricted Subsidiary that are subordinated to the Obligations pursuant to
Acceptable Subordination Provisions and the proceeds of which are used to make a
Qualified Investment or fund working capital) and liabilities under Guaranties,
without duplication, of the applicable Pipeline Company Borrower and its
consolidated Subsidiaries to Consolidated EBITDA of such Pipeline Company
Borrower and its consolidated Subsidiaries, in each case on a consolidated basis
for the applicable Pipeline Company Borrower and its consolidated Subsidiaries,
for the then most recently completed four quarter period for which financial
statements have been delivered as required by Section 5.08 would exceed 5 to 1,
or (ii) the proceeds of any such Debt (or of the underlying Debt guaranteed by
any such Guaranty) would be used for any purpose other than (A) the funding of
working capital of the applicable Pipeline Company Borrower or Subsidiary, (B)
the successive refinancing of Debt incurred to fund working capital, (C) the
making of Qualified Investments or (D) the refinancing or replacement of Debt.
 
53
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


Section 6.04.  Disposition of Property or Assets.
 
(a) The Company shall not, and shall not permit any Credit Related Party to,
Dispose of any interest in any asset or property constituting Collateral, except
(i) in connection with a change in form of Business Entity that does not (x)
result in a Person other than a Credit Related Party owning any Equity Interests
in the resulting Business Entity or (y) adversely affect the validity,
perfection or priority of the Transaction Liens on any of the Collateral, (ii)
any Disposition that is the result of any casualty or condemnation of Collateral
or any order (whether or not having the force of law) of the FERC or any other
Governmental Authority with respect to such Collateral, so long as the
Commitments shall be permanently reduced to the extent required by Section
2.07(d), (iii) Dispositions of Collateral in a transaction permitted by Section
6.05 and (iv) Dispositions of direct or indirect equity interests in the
Pipeline Company Borrowers to either (x) MLP or a Subsidiary of MLP (including
intermediate inter-company transfers in connection therewith) or (y) a Person
other than the Company or a Subsidiary of the Company, in any such case on an
arm’s-length basis (as reasonably determined by the Company), provided that the
sum of the effective percentage interest in TGPC so Disposed of plus the
effective percentage interest in EPNGC so Disposed of shall not exceed 15%.
 
(b) The Company shall not, and shall not permit any Credit Related Party to,
Dispose of any property or asset, provided that this Section 6.04(b) shall not
apply to:
 
(i) Dispositions of property or assets (other than Dispositions of Collateral)
by Restricted Subsidiaries not otherwise permitted pursuant to any other
provision of this Section 6.04, provided that (x) any such Disposition is
conducted on an arms-length basis, (y) except in the case of any such
Disposition to MLP or a Subsidiary of MLP (including intermediate inter-company
transfers in connection therewith), the consideration for such Disposition does
not consist of Equity Interests or Indebtedness, and (z) if the Net Cash
Proceeds of such Disposition exceed $5,000,000 on an individual basis or
$10,000,000 in the aggregate during any fiscal year of the Company, the
Commitments shall be permanently reduced to the extent required by Section
2.07(d);
 
(ii) Dispositions not otherwise permitted pursuant to any other provision of
this Section 6.04 (other than clause (i) above) and that result from any
casualty or condemnation of any property or assets of any Restricted Subsidiary
or any order (whether or not having the force of law) of the FERC or any other
Governmental Authority, provided that, if the Net Cash Proceeds of such
Disposition exceed $5,000,000 on an individual basis or $10,000,000 in the
aggregate during any fiscal year of the Company, the Commitments shall be
permanently reduced to the extent required by Section 2.07(d);
 
54
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(iii) Dispositions of obsolete or worn out property or assets (or property or
assets no longer useful in the business of the relevant Credit Related Party) in
the ordinary course of business and leases or subleases of unused office or
other space in the ordinary course of business;
 
(iv) Dispositions of any receivables and related rights pursuant to any
Alternate Program so long as immediately before and immediately after giving
effect to such Disposition the Company is in compliance with Section 6.02(a);
 
(v) Dispositions of any Project Financing Subsidiary and/or all or any part of
any such Project Financing Subsidiary’s assets or property;
 
(vi) Dispositions of property or assets to a Restricted Subsidiary, or to a
Business Entity that after giving effect to such Disposition will become a
Restricted Subsidiary in which the Company’s direct or indirect Equity Interest
will be at least as great as its direct or indirect Equity Interest in the
transferor immediately prior to such Disposition;
 
(vii) Dispositions permitted by, and subject to the terms of, Section
6.04(a) and Dispositions permitted by Section 6.05;
 
(viii) the Disposition of EPEC Realty, Inc.;
 
(ix) Dispositions of inventory in the ordinary course of business;
 
(x) Dispositions constituting licenses of intellectual property in the ordinary
course of business;
 
(xi) Dispositions of cash or Cash Equivalents (other than cash or Cash
Equivalents constituting Collateral under the Security Agreement or an amount
equal to proceeds of any Disposition permitted pursuant to clauses (i) and
(ii) above in excess of the applicable threshold amounts specified therein,
which such cash or Cash Equivalents shall be Disposed of pursuant to the terms
and provisions of this Agreement and the Security Agreement);
 
(xii) Dispositions of Indebtedness or instruments or other obligations that are
received as consideration for any Disposition of property or assets (other than
Dispositions permitted pursuant to clauses (i) and (ii) above);
 
(xiii) Dispositions of investments (including Equity Interests and Indebtedness
or instruments or other obligations) that are received in connection with the
bankruptcy or reorganization of suppliers, customers or other Persons, or in
settlement of, or pursuant to any judgment or other order in respect of,
delinquent obligations of, or litigation proceedings or other disputes with, or
from exercises of rights or remedies against, any such Persons;
 
55
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(xiv) Dispositions by the Company or by any Exempted Guarantor on an
arm’s-length basis (as reasonably determined by the Company) of any property or
assets that do not constitute Collateral; or
 
(xv) Dispositions by the Company or its Subsidiaries on an arms-length basis (as
reasonably determined by the Company) of Equity Interests in any Subsidiary of
the Company; provided that the sale thereof shall not result in the Company
owning directly or indirectly less than 100% of the Equity Interests in the
Subsidiary Guarantors.
 
(c) No Borrower shall Dispose of (in a single or related series of transactions)
assets constituting all or substantially all of the consolidated assets of such
Borrower and its Subsidiaries taken as a whole, provided that this Section
6.04(c) shall not apply to (i) any transaction permitted by Section 6.04(a),
Section 6.04(b)(ii), (b)(vi), (b)(vii) or (b)(xiii) or Section 6.05 or (ii) any
transaction required by a final order of any Governmental Authority of competent
jurisdiction.
 
Section 6.05.  Mergers.  The Company shall not, and shall not permit any other
Credit Related Party to, merge or consolidate with, or liquidate into, any
Person, except that, provided no Event of Default has occurred and is continuing
(both before and immediately after giving effect to any merger, consolidation or
liquidation permitted below):
 
(a) any Credit Related Party (other than the Company) in addition to mergers,
consolidations and liquidations provided for in clauses (b) and (c) below, may
merge or consolidate with, or liquidate into, any other Credit Related Party
(other than the Company), provided that (i) the continuing or surviving Credit
Related Party unconditionally assumes by written agreement satisfactory to the
Administrative Agent all of the performance and payment obligations of the other
Credit Related Party under any Loan Documents to which it is a party and (ii)
the Lien under the Security Documents in favor of the Collateral Agent on any
Collateral owned by any applicable Subsidiary Guarantor immediately prior to
such merger, consolidation or liquidation remains effective and perfected
immediately thereafter with no loss of relative priority to any other class of
creditor from that existing immediately prior to such merger, consolidation or
liquidation; provided, however, that any Pledged Company shall be permitted to
merge with another Restricted Subsidiary, so long as the Equity Interests of the
surviving Business Entity are subject to perfected Transaction Liens and neither
the priority of such Liens nor the value of the Collateral is diminished as a
result of such merger;
 
(b) any Exempted Guarantor may merge or consolidate with, or liquidate into, any
other Exempted Guarantor or other Business Entity that is not a Credit Related
Party, provided that (i) the surviving Business Entity is, directly or
indirectly, a wholly-owned Subsidiary of the Company and remains a Subsidiary
Guarantor, (ii) if the Exempted Guarantor is not the continuing or surviving
Business Entity, the continuing or surviving Business Entity unconditionally
assumes by written agreement satisfactory to the Administrative Agent all of the
obligations of such Exempted Guarantor under the Loan Documents to which the
applicable Exempted Guarantor is a party and (iii) the Lien under the Security
Documents in favor of the Collateral Agent on any Collateral owned by the
applicable Exempted Guarantor immediately prior to such merger, consolidation or
liquidation remains effective and perfected immediately thereafter with no loss
of relative priority to any other class of creditor from that existing
immediately prior to such merger, consolidation or liquidation; and
 
56
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(c) the Company may merge or consolidate with, or liquidate into, any Business
Entity other than a Credit Related Party, provided that (i) (A) the Company is
the continuing or surviving Business Entity or (B) the continuing or surviving
Business Entity is organized under the laws of the United States or a State
thereof and unconditionally assumes by written agreement satisfactory to the
Administrative Agent all of the performance and payment obligations of the
Company under any Loan Documents to which it is a party, and (ii) the Lien under
the Security Documents in favor of the Collateral Agent on any Collateral owned
by the Company immediately prior to such merger, consolidation or liquidation
remains effective and perfected immediately thereafter with no loss of relative
priority to any other class of creditor (either contractually, by structural
subordination or otherwise) from that existing immediately prior to such merger,
consolidation or liquidation.
 
Section 6.06 .  Use of Proceeds.  No Borrower shall use the proceeds of any Loan
or any Letter of Credit for any purpose that would (a) whether directly or
indirectly, entail a violation of any of the Regulations of the Board of
Governors, including Regulations T, U and X or (b) constitute a use other than a
general corporate purpose (it being understood that the payments to be made to
Departing Lenders pursuant to Section 3.01(d)(ii) shall constitute a permitted
use of proceeds pursuant to this Section 6.06).
 
Section 6.07.  Transactions with Affiliates.  No Credit Related Party (other
than an Exempted Guarantor) will sell, lease or otherwise transfer any property
to, or purchase, lease or otherwise acquire any property from, or otherwise
engage in any other transaction with, any Affiliate of the Company that is not a
Subsidiary of the Company, whether or not in the ordinary course of business,
except (a) transactions on terms no less favorable to such Credit Related Party
as would be obtainable by such Credit Related Party at the time in a comparable
arm’s-length transaction or series of transactions with a person other than an
Affiliate of the Company, (b) any Disposition permitted under Section 6.04 or
any merger, consolidation or liquidation permitted under Section 6.05 and (c)
transactions the value of which are de minimis in relation to the assets,
liabilities or revenues of the Credit Related Party engaging in such
transaction.
 
Section 6.08.  Restrictive Agreements. No Credit Related Party will, directly or
indirectly, enter into or permit to exist any agreement or other arrangement
that prohibits, restricts or imposes any condition on (a) the ability of any
Credit Related Party (other than the Company or the Exempted Guarantor) to
create or permit to exist any Lien on any of its property or (b) the ability of
any Restricted Subsidiary or Pipeline Company Borrower to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Company or any Subsidiary Guarantor or to
Guarantee Debt of the Company or any Subsidiary Guarantor or to otherwise
transfer assets to or invest in the Company or any Subsidiary Guarantor;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof and identified on
Schedule 6.08, or any extension, refinancing or renewal thereof on market terms
and conditions, (iii) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale, provided that such restrictions and conditions apply only to
the Subsidiary that is to be sold and such sale is permitted hereunder, (iv)
clause (a) of this Section shall not apply to restrictions or conditions imposed
by any agreement relating to secured Debt permitted by this Agreement if such
restrictions or conditions apply only to the property securing such Debt, (v)
clause (a) of this Section shall not apply to customary provisions in leases and
other contracts entered into in the ordinary course of business restricting the
assignment thereof, (vi) the foregoing shall not apply to any Pipeline Company
Borrower or its Subsidiary in connection with the issuance of debt otherwise
permitted hereunder on market-clearing terms that are no less favorable to such
Pipeline Company Borrower or its Subsidiary than the Reference Indenture and
(vii) clause (a) and (b) of this Section shall not apply to any assets that are
the subject of an Alternate Program or to any Restricted Subsidiary whose only
activities are to purchase receivables from a Pipeline Company Borrower or a
Subsidiary of a Pipeline Company Borrower and resell such receivables, in each
case pursuant to an Alternate Program.
 
57
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
ARTICLE 7
Events of Default
 
If any of the following events (“Events of Default”) shall occur and be
continuing:
 
(a) Any Borrower shall fail to pay any installment of principal of any of its
Loans or Notes when due, or any interest on any of its Loans or Notes or any
other amount payable by it hereunder within five Business Days after the same
shall be due; or
 
(b) Any representation or warranty made or deemed made by any Credit Party
herein or by any Credit Party (or any of its officers) in connection with this
Agreement shall prove to have been incorrect in any material respect when made
or deemed made and, if such representation or warranty is capable of being
cured, such inaccuracy shall remain unremedied for 30 days after written notice
thereof shall have been given to such Credit Party by the Administrative Agent
or by any Lender with a copy to the Administrative Agent; or
 
(c) Any Credit Party shall fail to perform or observe any term, covenant, or
agreement applicable to it contained in Section 5.01(a) or 5.08(g) or Article 6;
or
 
(d) Any Credit Party shall fail to perform or observe any other term, covenant
or agreement contained in the Loan Documents (other than those specified in
paragraphs (a) through (c) above) on its part to be performed or observed and
any such failure shall remain unremedied for 30 days after written notice
thereof shall have been given to such Credit Party by the Administrative Agent
or by any Lender with a copy to the Administrative Agent; or
 
(e) The Company or any consolidated Subsidiary shall fail to pay any Debt or
Guaranty (excluding Debt and Guarantees incurred pursuant hereto) or Hedging
Agreement of such Person in an aggregate principal amount of $200,000,000 or
more, or any installment of principal thereof or interest or premium thereon,
when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt,
Guaranty or Hedging Agreement; or any other default under any agreement or
instrument relating to any such Debt in such aggregate principal amount
(excluding Debt and Guarantees incurred hereunder) or any Secured Hedging
Agreement, or any other event (other than an exercise of voluntary prepayment or
voluntary purchase option or analogous right or any issuance or Disposition of
Equity Interests or other assets, or an incurrence or issuance of Debt or other
obligations, giving rise to a repayment or prepayment obligations in respect of
such Debt or such Secured Hedging Agreement), shall occur and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such default or event is to accelerate the maturity
of such Debt in such aggregate principal amount or such Secured Hedging
Agreement; or
 
58
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(f) Any Borrower, any Guarantor or any other Credit Related Party (other than
any Borrower or Guarantor) having total Assets in excess of $100,000,000 (any of
the foregoing, a “Material Credit Related Party”) shall  generally not pay its
debts as such debts become due; or  admit in writing its inability to pay its
debts generally; or  make a general assignment for the benefit of creditors;
or  any proceeding shall be instituted or consented to by any Material Credit
Related Party seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, or other similar
official for it or for any substantial part of its property; or  any such
proceeding shall have been instituted against any Material Credit Related Party
and either such proceeding shall not be stayed or dismissed for 60 consecutive
days or any of the actions referred to above sought in such proceeding
(including the entry of an order for relief against it or the appointment of a
receiver, trustee, custodian or other similar official for it or any substantial
part of its property) shall occur; or  any Material Credit Related Party shall
take any corporate action to authorize any of the actions set forth above in
this paragraph (f); or
 
(g) Any final judgment or order for the payment of money in an aggregate amount
in excess of $100,000,000 (net of insurance coverage which is reasonably
expected to be paid by the insurer) shall be rendered against the Company, any
Credit Related Party or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution (other
than any enforcement proceedings consisting of the mere obtaining and filing of
a judgment lien or obtaining of a garnishment or similar order so long as no
foreclosure, levy or similar process in respect of such judgment lien, or
payment over in respect of such garnishment or similar order, has commenced and
is continuing or has been completed (collectively, the “Permitted Execution
Actions”)) shall not be effectively stayed, or any action, other than a
Permitted Execution Action, shall be legally taken by a judgment creditor to
attach or levy upon any property or assets of the Company or any other Credit
Related Party to enforce any such judgment or order; provided, however, that
with respect to any such judgment or order that is subject to the terms of one
or more settlement agreements that provide for the obligations thereunder to be
paid or performed over time, such judgment or order shall not be deemed
hereunder to be undischarged unless and until the Company or any other Credit
Related Party shall have failed to pay any amounts due and owing thereunder
(payment of which shall not have been stayed) for a period of 30 consecutive
days after the respective final due dates for the payment of such amounts; or
 
59
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(h)  Any Termination Event with respect to a Plan shall have occurred and, 30
days after notice thereof shall have been given to the Company by the
Administrative Agent, such Termination Event shall still exist; or  the Company
or any ERISA Affiliate shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred Withdrawal Liability to such
Multiemployer Plan; or  the Company or any ERISA Affiliate shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization, or is insolvent or is being terminated, within the meaning of
Title IV of ERISA; or  any Person shall engage in a “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan;
and in each case in clauses (i) through (iv) above, such event or condition,
together with all other such events or conditions, if any, would result in an
aggregate liability of the Company or any ERISA Affiliate that would have a
Material Adverse Effect; or
 
(i) At any time (i) any “person” (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934) other than the Company or a Subsidiary of the
Company or any employee benefit plan maintained for employees of the Company
and/or any of its Subsidiaries or the trustee therefor, shall have acquired
direct or indirect ownership of and paid for in excess of 50% of the outstanding
capital stock of the Company entitled to vote in elections for directors of the
Company or (ii) more than half of members of the Board of Directors of the
Company consists of individuals who (1) were not members of the Board of
Directors of the Company at the Effective Date and (2) were not appointed,
elected or nominated by the Board of Directors of the Company at a time when no
Event of Default existed under this clause (ii); or
 
(j) Any of the guarantees contained in any Credit Party Guarantee, or any other
material provision of any Loan Document, shall cease, for any reason, to be
valid and binding upon or enforceable against any Credit Party that is a party
thereto, or any such Credit Party shall so assert in writing, provided that if
such invalidity or unenforceability is of a nature so as to be amenable to cure
within five Business Days and if, within one Business Day after the Company
receives notice from the Administrative Agent or the Collateral Agent or
otherwise becomes aware that such material provision is not valid or is
unenforceable as aforesaid, the Company delivers written notice to the
Administrative Agent that the applicable Credit Party intends to cure such
invalidity or unenforceability as soon as possible, then an Event of Default
shall not exist pursuant to this paragraph (k) of Article 7 unless the Company
or the relevant Credit Party shall fail to deliver or cause to be delivered an
amendment or other modification, or other agreement or undertaking, having the
same economic effect as the invalid or unenforceable provision within four
Business Days after the delivery of such written notice of intent; or
 
(k) Any Security Document shall for any reason fail or cease to create a valid
and enforceable Lien on any Collateral stated to be covered thereby or, except
as permitted by the Loan Documents, such Lien shall fail or cease to be a
perfected and first-priority (subject only to Collateral Permitted Liens) Lien,
or any Credit Related Party shall so state in writing and, if such invalidity or
lack of perfection or priority relates solely to Collateral with an aggregate
value of $1,000,000 or less and such invalidity or lack of perfection or
priority is such so as to be amenable to cure without material disadvantage to
the position of the Administrative Agent, the Collateral Agent and the other
Secured Parties, such invalidity or lack of perfection or priority shall not be
cured within 10 days of the earlier of such Credit Related Party so stating in
writing or delivery of notice thereof by the Administrative Agent to the Company
(or such shorter period as shall be specified by the Administrative Agent and is
reasonable under the circumstances); then, and in every such event (other than
an event with respect to any Credit Related Party described in paragraph (f) of
this Article except for clause (i)(A) thereof), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Majority Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) declare the
Commitments to be terminated and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans and the Notes then outstanding, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable in whole (or in part, in which case any principal not
so declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrowers; provided, however,
that if an Event of Default under paragraph (f) (except under clause (i)(A)
thereof) shall occur, (A) the Commitments shall automatically terminate and (B)
the principal of the Loans and the Notes then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder shall automatically become due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrowers.
 
60
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
ARTICLE 8
Company Guarantee
 
Section 8.01.  Company Guarantee.
 
(a) The Company hereby unconditionally and irrevocably guarantees to the
Collateral Agent, for the ratable benefit of the Secured Parties and each of
their respective permitted successors, endorsees, transferees and assigns,  the
prompt and complete payment by the Pipeline Company Borrowers when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations payable
by any of them and  the prompt and complete payment by the Subsidiary Guarantors
when due (whether at the stated maturity, by acceleration or otherwise) of all
amounts payable by them under the Subsidiary Guarantee Agreement (the
obligations described in the foregoing clauses (i) and (ii) being herein
referred to as the “Company Guaranteed Obligations”).  This is a guarantee of
payment and not collection and the liability of the Company is primary and not
secondary.
 
(b) The guarantee contained in this Article 8 shall remain in full force and
effect until the Final Payment Date, notwithstanding that from time to time
during the term of this Agreement, no Company Guaranteed Obligations may be
outstanding.
 
(c) No payment made by any Pipeline Company Borrower, any of the Subsidiary
Guarantors, any other guarantor or any other Person, or received or collected by
any Agent or any Lender from any Pipeline Company Borrower, any of the
Subsidiary Guarantors, any other guarantor or any other Person, by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of the
Company hereunder which shall, notwithstanding any such payment (other than any
payment made by the Company in respect of the Company Guaranteed Obligations or
any payment received or collected from the Company in respect of the Company
Guaranteed Obligations), remain liable for the Company Guaranteed Obligations
until the Final Payment Date.
 
61
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


Section 8.02.  No Subrogation.  Notwithstanding any payment made by any Pipeline
Company Borrower hereunder, the Company under this Article 8 or the Parent
Guarantee or any Subsidiary Guarantor under the Subsidiary Guarantee Agreement
or any set-off or application of funds of any Pipeline Company Borrower or any
Subsidiary Guarantor by any Agent or any Lender, the Company shall not be
entitled to be subrogated to any of the rights of any Agent or any Lender
against any Pipeline Company Borrower or any Subsidiary Guarantor or any
collateral security or guarantee or right of offset held by any Agent or any
Lender for the payment of the Company Guaranteed Obligations, nor shall the
Company seek or be entitled to seek any contribution or reimbursement from any
Pipeline Company Borrower or any Subsidiary Guarantor in respect of payments
made by the Company hereunder, until the Final Payment Date.  If any amount
shall be paid to the Company on account of such subrogation rights prior to the
Final Payment Date, such amount shall be held by the Company in trust for the
Agents and the Lenders, segregated from other funds of the Company, and shall,
forthwith upon receipt by the Company, be turned over to the Administrative
Agent in the exact form received by the Company (duly indorsed by the Company to
the Administrative Agent, if required), to be applied against the Company
Guaranteed Obligations, whether matured or unmatured), in such order as the
Administrative Agent may determine but subject in any event to the terms and
provisions of this Agreement and the Security Agreement.
 
Section 8.03.  Amendments, etc. with Respect to the Obligations.  The Company
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against the Company and without notice to or further assent by the
Company, any demand for payment of any of the Company Guaranteed Obligations
made by any Agent or any Lender may be rescinded by such Agent or such Lender
and any of the Company Guaranteed Obligations continued, and the Company
Guaranteed Obligations, or the liability of any other Person upon or for any
part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Agent or any Lender, and this Agreement and the
other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Majority Lenders or all
Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by any Agent
or any Lender for the payment of the Company Guaranteed Obligations may be sold,
exchanged, waived, surrendered or released.  Neither the Administrative Agent,
the Collateral Agent nor any Lender or other Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Company Guaranteed Obligations or for the guarantee
contained in this Article 8 or any property subject thereto.
 
Section 8.04.  Guarantee Absolute and Unconditional.  The Company waives any and
all notice of the creation, renewal, extension or accrual of any of the Company
Guaranteed Obligations and notice of or proof of reliance by any Agent or any
Lender upon the guarantee contained in this Article 8 or acceptance of the
guarantee contained in this Article 8; the Company Guaranteed Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Article 8; and all dealings between the Company, any
of the Pipeline Company
 
62
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
 Borrowers and any Subsidiary Guarantor, on the one hand, and the Agents and the
Lenders, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Article
8.  The Company waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon the Pipeline Company Borrowers or any
of the Subsidiary Guarantors with respect to the Company Guaranteed
Obligations.  The Company understands and agrees that the guarantee contained in
this Article 8 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of
this Agreement or any other Loan Document, any of the Company Guaranteed
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by any Agent
or any Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Pipeline Company Borrower, any Subsidiary Guarantor or any other Person
against any Agent or any Lender, or (c) any other circumstance whatsoever (with
or without notice to or knowledge of the Pipeline Company Borrowers, the
Subsidiary Guarantors or the Company), other than payment or performance, which
constitutes, or might be construed to constitute, an equitable or legal
discharge of Pipeline Company Borrowers or the Subsidiary Guarantors for the
Company Guaranteed Obligations, or of the Company under the guarantee contained
in this Article 8, in bankruptcy or in any other instance.  When making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
the Company, any Agent or any Lender may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against any Pipeline Company Borrower, any Subsidiary Guarantor or any
other Person or against any collateral security or guarantee for the Company
Guaranteed Obligations or any right of offset with respect thereto, and any
failure by any Agent or any Lender to make any such demand, to pursue such other
rights or remedies or to collect any payments from any Pipeline Company
Borrower, any Subsidiary Guarantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of any Pipeline Company Borrower, any Subsidiary Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve the Company of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of any Agent or any Lender against the
Company.  For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.
 
Section 8.05.  Reinstatement.  The guarantee contained in this Article 8 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Company Guaranteed Obligations is
rescinded or must otherwise be restored or returned by any Agent or any Lender
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Company, any Pipeline Company Borrower or any Subsidiary Guarantor, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, the Company, any Pipeline Company Borrower or
any Subsidiary Guarantor or any substantial part of its or their respective
property, or otherwise, all as though such payments had not been made.
 
63
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
ARTICLE 9
The Agents
 
Each of the Lenders and each Issuing Bank hereby irrevocably appoints each of
the Administrative Agent and the Collateral Agent as its agent and authorizes
each of the Administrative Agent and the Collateral Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent and the Collateral Agent by the terms hereof and of the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.
 
Any bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrowers or
any Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.
 
No Agent shall not have any duties or obligations except those expressly set
forth herein or in the Security Agreement.  Without limiting the generality of
the foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) no
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is required to exercise in writing as
directed by the Majority Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.02), and (c) except as expressly set forth herein, no Agent shall have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrowers or any of their Subsidiaries that is
communicated to or obtained by the bank serving as an Agent or any of its
Affiliates in any capacity.  No Agent shall be liable for any action taken or
not taken by it with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct.  No Agent shall be deemed to have knowledge of
any Default unless and until written notice thereof is given to such Agent by a
Borrower or a Lender, and no Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein, (iv) the validity, enforceability, effectiveness
or genuineness of this Agreement or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article 3 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
 
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  Each Agent may consult
with legal counsel (who may be counsel for a Credit Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
64
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


Any Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent.  Any Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of any Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as an Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent or
Collateral Agent as provided in this paragraph, each of the Administrative Agent
and the Collateral Agent may resign at any time by notifying the Lenders, each
Issuing Bank and the Company.  Upon any such resignation, the Majority Lenders
shall have the right, in consultation with the Company, to appoint a
successor.  If no successor shall have been so appointed by the Majority Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders and each Issuing Bank, appoint a successor Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank.  Upon
the acceptance of its appointment as Administrative Agent or Collateral Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrowers to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Company and such successor.  After an Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent or Collateral Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.
 
 
ARTICLE 10
Miscellaneous
 
Section 10.01 .  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
65
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


         
(i)  
if to the Company, to it at El Paso Building, 1001 Louisiana Street, Houston,
Texas 77002, Attention of Treasurer  (Telecopy No. (713) 420-2708);

 
 

(ii)  
if to EPNGC or TGPC, to it c/o the Company at the address specified in clause
(i) above;

 
 

  (iii)  
if to the Administrative Agent, to:

 
 

(iv)  
JPMorgan Chase Bank, N.A.

 
Technology, Shared Tech & Operation Commercial Loans

 
L&A Project Texas

 
1111 Fannin, Floor 10

 
Houston, TX 77002

 
Attention of Ina S. Tjahjono

 
Telecopy No. (713) 427-6307

 
with a copy to:
 
JPMorgan Chase Bank, N.A.
712 Main St, 12 Fl. Central
Houston, TX 77002
Attention of Robert Traband
Telecopy No. (713) 216-8870
 
 
 
(v)  
if to the Collateral Agent, to:

 
 
(vi)  
JPMorgan Chase Bank, N.A.
Institutional Trust Services
4 New York Plaza, 15th Floor
New York, NY 10004
Attention of International/Project Finance, James Foley
Telecopy No. (212) 623-6216
 

with a copy to:
 
JPMorgan Chase Bank, N.A.
712 Main St, 12 Fl. Central
Houston, TX 77002
Attention of Robert Traband
Telecopy No. (713) 216-8870
 
          (vii) if to JPMCB in its capacity as an Issuing Bank, to it at
JPMorgan Chase Bank, N.A., 10420 Highland Manor Drive, 4th Floor, Tampa Bay,
Florida 33610, Attention of James Alonzo, Telecopy No. (813) 432-5161;
 
          (viii) if to Citibank in its capacity as an Issuing Bank, to it at
Citibank, N.A., 333 Clay Street / Suite 3700, Houston, TX  77002, Attention of
Nan Dockal, Telecopy No. (713) 654-2849;
 
66
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


          (ix) if to any other Lender in its capacity as an Issuing Bank, to it
at the address provided to the Company for notices to such Issuing Bank in such
capacity; and
 
          (x) if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.
 
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or a Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given and
effective, if sent by mail or courier on the date of delivery thereof to the
address specified herein for such notice, or if by telecopier when the
answerback is received or if by other means, on the date of receipt; provided
that a notice given by telecopier or electronic communication in accordance with
this Section 10.01 but received on any day other than a Business Day or after
business hours in the place of receipt, will be deemed to be received on the
next Business Day in that place.
 
Section 10.02.  Waivers; Amendments.  (a) No failure or delay by any Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the Agents,
each Issuing Bank and the Lenders hereunder are cumulative and are not exclusive
of any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, any Lender or any Issuing Bank may
have had notice or knowledge of such Default at the time.
 
(b) Except as expressly provided herein or in the applicable Loan Document, no
provision of this Agreement or any other Loan Document may be waived, amended or
modified, and no consent may be granted with respect to any departure by the
Administrative Agent, any Lender or any Credit Party with respect hereto or
thereto, except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Majority Lenders or by the Borrowers and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such waiver, amendment or modification of this Agreement or any other Loan
Document, and no consent with respect to any departure by the Administrative
Agent, any Lender, or any Credit Party with respect hereto or thereto, shall:
 
67
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(i) increase the Commitment of any Lender, without the written consent of such
Lender;
 
(ii) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby;
 
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby;
 
(iv) issue any Letter of Credit with an expiration date, or extend the
expiration date of any Letter of Credit, to a date that is later than the fifth
Business Days prior to the Revolving Maturity Date, without the written consent
of each Revolving Lender and the Issuing Bank of such Letter of Credit;
 
(v) change Section 2.16(b) or 2.16(c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender;
 
(vi) release any Subsidiary Guarantor from its obligations under the Subsidiary
Guarantee Agreement, without the written consent of each Lender, except in
connection with the Disposition or merger of such Subsidiary Guarantor that is
otherwise permitted hereunder;
 
(vii) release the Company from its guarantee obligations under Article 8,
without the written consent of each Lender;
 
(viii) release all or substantially all of the Collateral, without the written
consent of each Lender; or
 
(ix) change any of the provisions of this Section or the definitions of
“Majority Lenders”, or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
 
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of any Agent or any Issuing Bank hereunder or under any
other Loan Document without the prior written consent of such Agent or such
Issuing Bank, as the case may be.  Any such waiver and any such amendment or
modification shall apply equally to each of the Lenders and shall be binding
upon the Borrowers, the Lenders, the Issuing Banks and the Agents.  In the case
of any waiver, the Borrower, the Lenders, the Issuing Banks and the Agents shall
be restored to their former position and rights hereunder and under the other
Loan Documents, and any Default or Event of Default waived shall be deemed
waived ab initio and not continuing unless such waiver expressly provides
otherwise; but no such waiver shall extend to any subsequent or other Default or
Event of Default; and provided further that, in addition to Dispositions of
Collateral permitted by Section 6.04(a), the Majority Lenders may consent to
additional Dispositions of Collateral so long as each such Disposition is for
fair market value on an arms-length basis in a cash transaction.
 
68
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


Section 10.03.  Expenses; Indemnity; Damage Waiver.  (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit by it or any demand for payment thereunder made by such Issuing
Bank (unless included in the fees charged separately by such Issuing Bank in
respect of such Letter of Credit) and (iii) all out-of-pocket expenses incurred
by any Agent, any Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Issuing Bank or,
during the continuation of any Default, any other Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during  any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
(b) Each of the Borrowers shall indemnify, without duplication, each Agent, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the applicable Issuing Bank to honor a demand for payment under a Letter of
Credit issued by it in accordance with applicable law if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, in any of the foregoing
circumstances as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (i) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from or to have been attributable to the gross negligence or willful misconduct
of such Indemnitee or its employees or agents or (ii) have arisen from a dispute
between or among the Arrangers, the Administrative Agent or the Lenders or from
a claim of an Indemnitee against another Indemnitee which in either case is not
a direct or indirect result of any act or omission of the Borrowers or any of
their subsidiaries.  The indemnification provisions of this Section 10.03(b) are
not intended to constitute a guaranty of payment of any principal, interest,
facility or commitment fees, rental or other lease payments, or analogous
amounts, under the Loans or any other Secured Obligations; provided that nothing
in this Section 10.03(b) shall limit the liability of any Borrower for the
payment of the Loans or any Secured Obligations, which liability arises under
any other Loan Document, including any liability arising under this Agreement.
 
69
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(c) To the extent that any Borrower fails to pay any amount required to be paid
by it to any Agent or any Issuing Bank under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to such Agent or such Issuing Bank,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on the
Commitments at such time, or if the Commitments have terminated or expired,
based on the Credit Exposures at such time) of such unpaid amount; provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against such
Agent or such Issuing Bank in its capacity as such.
 
(d) To the extent permitted by applicable law, the Borrowers shall not and each
Indemnitee, by its acceptance of any right to or benefit of indemnification
under this Agreement and as a condition to its rights to and benefits of
indemnification provided for herein, agrees that it shall not, assert, and
hereby waives, any claim against any Indemnitee or any Borrower, respectively,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof.
 
(e) All amounts due under this Section shall be payable not later than 30 days
after the delivery of written demand to the Company therefor.
 
Section 10.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrowers
may not assign or otherwise transfer any of their respective rights or
obligations hereunder in a transaction not permitted hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by any
Borrower without such consent shall be null and void), and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit), Participants (to
the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, each Issuing Bank and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
 
(b) (i) Subject to the conditions set forth in paragraph (b) (ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and its Loans (if any)) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:
 
70
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(A) the Company, provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default has occurred and is continuing, any
other assignee; and
 
(B) the Administrative Agent; and
 
(C) each Issuing Bank.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) except (i) in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment (or, if the applicable Commitment is not then
in effect, the outstanding principal balance of the Loans of the assigning
Lender subject to each such assignment) or (ii) if each of the Company (unless
an Event of Default has occurred and is continuing) and the Administrative Agent
otherwise consent, the amount of the Commitment (or, if the applicable
Commitment is not then in effect, the outstanding principal balance of the
Loans) of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall be $5,000,000 or any increment of
$1,000,000 in excess thereof; provided that related Approved Funds shall be
aggregated for purposes of such minimum assigned amount;
 
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
 
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in connection with simultaneous assignments to or by two or more related
Approved Funds;
 
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more individuals (each such individual, a “Credit Contact”) to
whom all syndicate-level information (which may contain material non-public
information about the Borrowers, the Credit Parties and their Related Parties or
their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws; and
 
(E) in the case of an assignment by a Lender to a CLO (as defined below) managed
or administered by such Lender or an Affiliate of such Lender, the assigning
Lender shall retain the sole right to approve any amendment, modification or
waiver of any provision of this Agreement, provided that the Assignment and
Assumption between such Lender and such CLO may provide that such Lender will
not, without the consent of such CLO, agree to any amendment, modification or
waiver described in the first proviso to Section 10.02(b) that affects such CLO.
 
71
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


For the purposes of this Section 10.04(b), the terms “Approved Fund” and “CLO”
have the following meanings:
 
“Approved Fund” means, with respect to any Lender, (a) a CLO managed or
administered by such Lender or an Affiliate of such Lender and (b) with respect
to any Lender that is a fund which invests in bank loans and similar extensions
of credit, any other fund that invests in bank loans and similar extensions of
credit and is managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
 
“CLO” means, with respect to any Lender, any entity (whether a corporation,
partnership, trust or otherwise) that is engaged in making, purchasing, holding
or otherwise investing in bank loans and similar extensions of credit in the
ordinary course and is administered or managed by such Lender or an Affiliate of
such Lender.
 
(iii) Subject to execution and delivery thereof and acceptance and recording
thereof pursuant to paragraph (b) (iv) of this Section, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 10.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
 
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register as to the
identity of the Lenders shall be conclusive, and as to the other items referred
to above shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, each Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Company, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
72
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(c) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, or any Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it and Notes held by it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain the holder of its Notes (if any) for all purposes of this Agreement and
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (C) the Borrowers, the Administrative Agent, each
Issuing Bank and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant.  Subject to paragraph (d) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 with respect to its participations
hereunder to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section and provided
that such Participant shall have complied with any obligation in respect thereof
that it would have had as a Lender.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section
2.16(c) as though it were a Lender.
 
(d) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 2.15(e) and
(f) as though it were a Lender.
 
(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
73
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


Section 10.05.  Survival.  All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as of
the date made, or any date referred to therein, as applicable, (but without
being deemed remade on or as of any subsequent date by reason of this Section
10.05) as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.  The provisions of Sections 2.13, 2.14, 2.15 and
10.03 and Article 9 shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment of
the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
 
Section 10.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 3.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
 
Section 10.07.  Severability.  To the fullest extent permitted by applicable law
any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
 
Section 10.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, subject to the terms and provisions of the Security Agreement and
the other Loan Documents, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of a
Borrower against any of and all the obligations of such Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have but are subject to the terms and
provisions of the Security Agreement and the other Loan Documents.
 
74
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


Section 10.09.  Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
 
(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding by the Administrative Agent, the Collateral Agent
any Issuing Bank or any Lender arising out of or relating to this Agreement, or
for recognition or enforcement of any judgment obtained in any such action or
proceeding, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against any Borrower or its
properties in the courts of any jurisdiction.
 
(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section.  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
any action or proceeding referred to in Section 10.09 by the mailing thereof by
certified mail, return receipt requested, addressed as provided in Section
10.01(a), with a copy thereof to the “General Counsel” of such Person at such
same address.
 
Section 10.10.  Waiver Of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
75
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


Section 10.11.  Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
Section 10.12.  Confidentiality.  Each of the Administrative Agent, the
Collateral Agent, each Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors involved in
the financing provided for herein (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
applicable to it, (d) to any other party to this Agreement, (e) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (f) subject
to an agreement to comply with the provisions of this Section 10.12 or a
separate agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(ii) any pledgee referred to in Section 10.04(e) or (iii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Borrower and its obligations, (g) with the consent of a Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than a Borrower or any of its
Subsidiaries, the Administrative Agent, the Collateral Agent, any Issuing Bank
or any other Lender.  For the purposes of this Section, “Information” means all
information received from a Borrower or any of its Subsidiaries relating to any
Borrower or any of its Subsidiaries or its businesses, other than any such
information that is available to the Administrative Agent, the Collateral Agent,
any Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
such Borrower; provided that, in the case of information received from a
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information; and nothing in the
foregoing authorization shall apply to any disclosure that would constitute a
violation of applicable federal and state securities laws.
 
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWERS AND ITS AFFILIATES AND  THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
76
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, CREDIT PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
 
Section 10.13.  Security Agreement.  Each of the Lenders, for itself and for
each of its Affiliates, and each Issuing Bank hereby (i) approves the Security
Agreement and (ii) irrevocably authorizes and directs the Collateral Agent, and
any successor thereof appointed pursuant to Article 9, to take such actions on
its behalf and to exercise such powers as are delegated to the Collateral Agent
by the terms of the Security Agreement, together with such actions and powers as
are reasonably incidental thereto.  The Collateral Agent is hereby authorized
and directed to execute and deliver the Security Agreement on behalf of the
Lenders.  Until the Final Payment Date shall have occurred, to the extent the
Security Agreement amends, modifies or supplements any term or provision hereof,
it shall constitute an amendment and modification to, and supplement of, this
Agreement.  Each Lender that is now, or hereafter becomes, a party to this
Agreement (including each Person that becomes a Lender pursuant to Section
10.04) and each Person (including any Affiliate of a Lender that party to any
Secured Hedging Agreement) otherwise claiming rights pursuant to this Agreement
(a) consents to the provisions of the Security Agreement and (b) agrees by being
or becoming a Lender hereunder or otherwise claiming any such rights, to become
or be bound by the Security Agreement and each other document entered into by
the Administrative Agent on behalf of the Secured Parties pursuant to the terms
and provisions of the Security Agreement.
 
Section 10.14.  Amendment and Restatement and Continuing Effect.  This Agreement
constitutes for all purposes an amendment and a restatement of the Existing
Facility and as of the Effective Date all commitments or loans outstanding, or
any letter of credit issued, under the Existing Facility shall constitute
Commitments and Letters of Credit under this Agreement.  The Existing Facility,
as amended and restated hereby, continues in full force and effect as so amended
and restated by this Agreement.
 
Section 10.15.  USA Patriot Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.
 
77
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


Section 10.16.  Releases.   On the Effective Date, without further action by
any party to the Loan Documents,  each Subsidiary listed on Schedule 10.16(a)
(the “Released Parties”) shall cease to be a Subsidiary Guarantor or a
Borrower,  each of the Released Parties shall cease to be a “Grantor” under the
Security Agreement,  any property of a Released Party in which a security
interest is granted by such Released Party pursuant to the Security Documents
shall be released from such security interest and shall no longer constitute
Collateral and  the Released Parties shall cease to be parties to the Loan
Documents or to have any rights or obligations thereunder.
 
(a) The Administrative Agent shall  from time to time upon the reasonable
request of the Company, at the sole expense of the Company, execute and deliver
to the Company such instruments and documents as the Company may reasonably
request to fully effect solely the foregoing releases, terminations and
discharges, and  return to the Company any certificate or other instruments
delivered to the Administrative Agent in connection with the Existing Credit
Agreement and Security Documents all security interests in which are released
pursuant to Section 10.16(a).
 
[SIGNATURE PAGES BEGIN ON NEXT PAGE]
 

 
78
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written
 


 
EL PASO CORPORATION
By:
/s/ John J. Hopper
Name:John J. Hopper
Title:Vice President and Treasurer





EL PASO NATURAL GAS COMPANY
By:
/s/ John J. Hopper
Name:John J. Hopper
Title:Vice President and Treasurer





TENNESSEE GAS PIPELINE COMPANY
By:
/s/ John J. Hopper
Name:John J. Hopper
Title:Vice President and Treasurer
 
COLORADO INTERSTATE GAS COMPANY,
solely as Borrower (as such term is defined under the Existing Facility)
under the Existing Facility
By:
/s/ John J. Hopper
Name:John J. Hopper
Title:Vice President and Treasurer




 
 
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as an Issuing Bank and as a Lender
 
By:
/s/ Robert Traband
Name:Robert Traband
Title:Executive Director



 


Citicorp North America, Inc.
as Lender
 
By:
/s/ Jim Reilly
Name:Jim Reilly
Title:Vice President













Bank of America, N.A., as Lender
 
By:
/s/ Ronald E. McKaig
Name:Ronald E. McKaig
Title:Senior Vice President




 
 
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 






DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Lender
 
By:
/s/ Paul O’Leary
Name:Paul O’Leary
Title:Vice President
 





The Royal Bank of Scotland plc,
as Lender
 
By:
/s/ Patricia Dundee
Name:Patricia Dundee
Title:Managing Director
 





ABN AMRO Bank N.V.
as Lender
 
By:
/s/ R. Scott Donaldson
Name:R. Scott Donaldson
Title:Director
 




 
By:
/s/ Todd Vaubel
Name:Todd Vaubel
Title:Vice President
 











Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




BNP Paribas, as Lender
 
By:
/s/ Mark A. Cox
Name:Mark A. Cox
Title:Managing Director
 
By:
/s/ Larry Robinson
Name:Larry Robinson
Title:Director
 







Credit Suisse, Cayman Islands Branch,
as Lender
 
By:
/s/ James Moran
Name:James Moran
Title:Managing Director
 
By:
/s/ Nupur Kumar
Name:Nupur Kumar
Title:Associate
 





Fortis Capital Corp., as Lender
 
By:
/s/ Deirdre Sanborn
Name:Deirdre Sanborn
Title:Director
 
By:
/s/ Darrell Holley
Name:Darrell Holley
Title:Managing Director
 





Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Lender
 
By:
/s/ Mark Walton
Name:Mark Walton
Title:Authorized Signatory
 





The Bank of Nova Scotia,
as Lender
 
By:
/s/ A. Ostrov
Name:A. Ostrov
Title:Director
 





SOCIETE GENERALE,
as Lender
 
By:
/s/ Kevin C. Joyce
Name:Kevin C. Joyce
Title:Vice President
 




 
 
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 






UBS LOAN FINANCE LLC,
as Lender
 
By:
/s/ I. R. Otsa
Name:I. R. Otsa
Title:Associate Director
Banking Products
Services, US
 
By:
/s/ Richard L. Lavrow
Name: Richard L. Lavrow
Title:Director
Banking Products
Services, US
 





BAYERISCHE HYPO-UND VEREINSBANK AG, NEW YORK BRANCH,
as Lender
 
By:
/s/ William W. Hunter
Name:William W. Hunter
Title:Director
 
By:
/s/ Shannon Batchman
Name:Shannon Batchman
Title:Director
 




 
Third Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------

 






MORGAN STANLEY BANK,
as Lender
 
By:
/s/ Daniel Twenge
Name:Daniel Twenge
Title:Authorized Signatory
 





Merrill Lynch Capital Corporation,
as Lender
 
By:
/s/ Don Burkitt
Name:Don Burkitt
Title:Vice President
 





Bayerische Landesbank, New York Branch,
as Lender
 
By:
/s/ Craig J. Anderson
Name:Craig J. Anderson
Title:First Vice President
 
By:
/s/ Nikolai von Mengden
Name:Nikolai von Mengden
Title:Senior Vice President
 




Third Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------

 






LEHMAN BROTHERS COMMERCIAL BANK,
as Lender
 
By:
/s/ George Janes
Name:George Janes
Title:Chief Credit Officer
 









Natixis,
as Lender
 
By:
/s/ Louis P. Laville, III
Name:Louis P. Laville, III
Title:Managing Director
 
By:
/s/ Daniel Payer
Name:Daniel Payer
Title:Director
 





Wachovia Bank, National Association,
as Lender
 
By:
/s/ Shawn Young
Name:Shawn Young
Title:Vice President
 






Third Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------

 




Wells Fargo Bank, N.A.,
as Lender
 
By:
/s/ Sushim Shah
Name:Sushim Shah
Title:Vice President
 





Bank of New York,
as Lender
 
By:
/s/ Hussam S. Alsahlani
Name:Hussam S. Alsahlani
Title:Vice President
   



 
 


 
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

SCHEDULE 1
 


LENDER COMMITMENTS



   
Name of Lender
 
 
Commitment

    1.  
Citibank, N.A.
  $ 97,000,000     2.  
JPMorgan Chase Bank, N.A.
  $ 97,000,000     3.  
Bank of America, N.A.
  $ 90,000,000     4.  
Deutsche Bank Trust Company Americas
  $ 90,000,000     5.  
The Royal Bank of Scotland plc
  $ 90,000,000     6.  
ABN AMRO Bank N.V.
  $ 90,000,000     7.  
BNP Paribas
  $ 72,000,000     8.  
Credit Suisse, Cayman Islands Branch
  $ 72,000,000     9.  
Fortis Capital Corp.
  $ 72,000,000     10.  
Goldman Sachs Credit Partners L.P.
  $ 72,000,000     11.  
The Bank of Nova Scotia
  $ 72,000,000     12.  
Societe Generale
  $ 72,000,000     13.  
UBS Loan Finance LLC
  $ 72,000,000     14.  
Bayerische Hypo-und Vereinsbank AG, New York Branch
  $ 60,000,000     15.  
Morgan Stanley Bank
  $ 60,000,000     16.  
Merrill Lynch Capital Corp.
  $ 60,000,000     17.  
Bayerische Landesbank, New York Branch
  $ 50,000,000     18.  
Lehman Brothers Commercial Bank
  $ 50,000,000     19.  
Natixis
  $ 50,000,000     20.  
Wachovia Bank, National Association
  $ 50,000,000     21.  
Wells Fargo Bank, N.A.
  $ 50,000,000     22.  
The Bank of New York
  $ 12,000,000                        
TOTAL
  $ 1,500,000,000  


Schedule 1 — Page 1
Third Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 





SCHEDULE 2
 


LETTER OF CREDIT COMMITMENTS
 
Name of Issuing Bank
 
 
LC Commitment

 
JPMorgan Chase Bank, N.A.
  $ 400,000,000  
BNP Paribas
  $ 400,000,000  
Citibank, N.A.
  $ 300,000,000  
Fortis Capital Corp.
  $ 300,000,000  
Deutsche Bank Trust Company Americas
  $ 100,000,000            






Schedule 2 — Page 1
Third Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

SCHEDULE 3
 


PRICING SCHEDULE
 
 “Applicable Margin” means, for any day, for purposes of calculating commitment
fees on Commitments or interest on Loans, the rate per annum set forth below in
the applicable row opposite such term and in the column corresponding to the
Pricing Level that applies on such day:
 

   
Level I
   
Level II
   
Level III
   
Level IV
   
Level V
 
Commitment Fees
    0.100 %     0.125 %     0.200 %     0.250 %     0.375 %
ABR Loan Margin
    0.000 %     0.000 %     0.000 %     0.250 %     0.500 %
Euro-Dollar Loan Margin
    0.500 %     0.750 %     1.000 %     1.250 %     1.500 %



For purposes of this Schedule, the following terms have the following meanings,
subject to the concluding paragraphs of this Schedule:


“Fitch” means Fitch Ratings, Ltd.
 
“Level I Pricing” applies on any day on which the Reference Rating is
BBB/Baa2/BBB or higher.
 
“Level II Pricing” applies on any day on which the Reference Rating is
BBB-/Baa3/BBB-.
 
“Level III Pricing” applies on any day on which the Reference Rating is
BB+/Ba1/BB+.


“Level IV Pricing” applies on any day on which the Reference Rating is
BB/Ba2/BB.
 
“Level V Pricing” applies on any day if no other Pricing Level applies on such
day.
 
“Moody's” means Moody's Investors Service, Inc.
 
“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV or Level V Pricing applies on any day.
 
“Rating Agency” means Fitch, Moody’s or S&P.


Schedule 3 — Page 1
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


The “Reference Rating” is the credit rating assigned to the Loans by the
relevant rating agency; provided that (i) until such time as Moody's and S&P
assigns an initial rating to the Loans, the Moody's and S&P ratings of the
Existing Facility shall be deemed to be its Reference Rating and (ii) until the
Borrowers engage Fitch to rate the Loans, Fitch's ratings shall be deemed to be
unavailable.  The rating in effect for any day is that in effect at the close of
business on such day.


“S&P” means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies.
 
In the event that Reference Ratings are not available from all three Rating
Agencies, (i) if the Reference Rating from Fitch is unavailable, Moody's and
S&P's Reference Ratings shall apply and, if both Reference Ratings from Moody's
and S&P are available but not the same, then (A) if the difference is one notch,
the higher such rating will govern so long as it is at least BBB- or Baa3 or
higher, but the lower rating will govern if that requirement is not met, and (B)
if the difference is more than one notch, a Reference Rating one notch below the
higher of the two will govern; (ii) if the Reference Rating from either Moody’s
or S&P is unavailable, then the Fitch Reference Rating shall not apply and the
Pricing Level will be determined on the basis of the available Reference Rating
from Moody’s or S&P; and (iii) if the Reference Ratings from both Moody's and
S&P are unavailable, then Level V shall apply.
 
In the event Reference Ratings from all three Rating Agencies are available,
then (i) the majority Reference Rating will govern, if two such ratings are the
same or (ii) the middle Reference Rating will govern, if all three such ratings
differ.
 
If the rating system of any Rating Agency shall change, the Borrowers and the
Lenders shall negotiate in good faith to amend this Schedule to reflect such
changed rating system and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined without reference to such Rating Agency.
 





Schedule 3 — Page 2
Third Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.05
 
DISCLOSURE UPDATE
 
None
 

Schedule 4.05 — Page 1
Third Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

SCHEDULE 4.14
 
ENVIRONMENTAL MATTERS
 
Matters described in the Company's annual report on Form 10-K for the year ended
December 31, 2006 or in its 3rd Quarter 2007 10-Q.
 


 

Schedule 4.14 — Page 1
Third Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.16
 
SUBSIDIARIES AS OF OCTOBER 12, 2007
 
SEE ATTACHED
 

Schedule 4.16 — Page 1
Third Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 




 
As of October 12, 2007
       
Entity Name
Place of Incorporation
Owner
Relationship
% Ownership
Agropecuaria Santo Antonio Ltda.
Brazil
El Paso Energia do Brasil Ltda.
Owner
0.0002
   
Termogas S/A
Unaffiliated Parties
0.0002
   
Termo Norte Energia Ltda.
Owner
99.9996
Agua del Cajon (Cayman) Company
Cayman Islands
EPED B Company
Owner of  Preferred Stock
50.0000
   
El Paso Neuquen Holding Company
Owner of Ordinary Stock
50.0000
Alpheus Communications, L.P.
Delaware
Zipline, L.L.C.
General Partner
1.0000
   
Genesis Park Telecom Partners, L.P.
Unaffiliated Parties - LP Owner
28.0000
   
El Paso Telecom, L.L.C.
Limited Partner
71.0000
Amethyst Power Holdings, L.L.C.
Delaware
Garnet Power Holdings, L.L.C.
Member
100.0000
ANR Advance Holdings, Inc.
Delaware
El Paso Midwest Company
Stockholder
50.0000
   
Unaffiliated Parties
Unaffiliated Parties
50.0000
ANR Capital Company, L.L.C.
Delaware
El Paso CNG Company, L.L.C.
Member
100.0000
ANR Development Company, L.L.C.
Delaware
El Paso CGP Company, L.L.C.
Member
100.0000
ANR Real Estate Corporation
Delaware
Southern Natural Gas Company
Stockholder
100.0000
ANR Venture Eagle Point Company
Delaware
El Paso CNG Company, L.L.C.
Stockholder
100.0000
ANR Western Coal Development Company
Delaware
El Paso CNG Company, L.L.C.
Stockholder
100.0000
Aquamarine Power Holdings, L.L.C.
Delaware
Diamond Power Holdings, L.L.C.
Member
100.0000
BBPP Holdings Ltda.
Brazil
EPIC Gas International Servicos do Brasil Ltda.
Owner
33.3333
   
British Gas International Holdings B.V.
Unaffiliated Parties
33.3333
   
TotalFinaElf Gas and Power Brazil
Unaffiliated Parties
33.3334
Bear Creek Storage Company
Louisiana
Tennessee Storage Company
Partner
50.0000
   
Southern Gas Storage Company
Partner
50.0000
Berkshire Feedline Acquisition Limited Partnership
Massachusetts
Berkshire Pittsfield, Inc.
Unaffiliated Parties - GP Owner
1.0000
   
General Electric Capital Corporation
Unaffiliated Parties - GP Owner
49.0000
   
El Paso Energy Pittsfield Corporation
Limited Partner
50.0000
Black Warrior Methane Corp.
Alabama
El Paso E&P Company, L.P.
Stockholder
50.0000

 
Schedule 4.16 — Page 2
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
 

                       
Jim Walter Resources, Inc.
Unaffiliated Parties
50.0000
Black Warrior Transmission Corp.
Alabama
El Paso E&P Company, L.P.
Stockholder
50.0000
   
Jim Walter Resources, Inc.
Unaffiliated Parties
50.0000
Bonneville McKenzie Energy Corporation
Canada
El Paso Merchant Energy North America Company
Owner
100.0000
Canyon Creek Compression Company
Illinois
CIG-Canyon Compression Company
Partner
15.0000
   
URC-Canyon Creek Compression Company
Unaffiliated Parties
15.0000
   
NGPL-Canyon Compression Co.
Unaffiliated Parties
70.0000
CEG Finance Company Ltd.
Cayman Islands
Coastal Power Nicaragua Holding Company Ltd.
Owner
100.0000
Chaparral Investors, L.L.C.
Delaware
El Paso Merchant Energy North America Company
Member
100.0000
Cheyenne Plains Gas Pipeline Company, L.L.C.
Delaware
Cheyenne Plains Investment Company, L.L.C.
Member
100.0000
Cheyenne Plains Investment Company, L.L.C.
Delaware
El Paso CNG Company, L.L.C.
Member
100.0000
CIG Finance Company, L.L.C.
Delaware
Colorado Interstate Gas Company
Member
100.0000
CIG Funding Company, L.L.C.
Delaware
CIG Finance Company, L.L.C.
Member
100.0000
CIG Gas Storage Company
Delaware
El Paso CNG Company, L.L.C.
Stockholder
100.0000
CIG Merchant Company
Delaware
El Paso CGP Company, L.L.C.
Stockholder
100.0000
CIG Pipeline Services Company, L.L.C.
Delaware
El Paso Noric Investments III, L.L.C.
Member
100.0000
CIG-Canyon Compression Company
Delaware
El Paso CNG Company, L.L.C.
Stockholder
100.0000
CIGE Company
Delaware
CIGE Holdco, Inc.
Stockholder
100.0000
CIGE Holdco, Inc.
Delaware
El Paso CGP Company, L.L.C.
Stockholder
100.0000
Citrine FC Company
Cayman Islands
Emerald Finance, L.L.C.
Owner
100.0000
Citrus Corp.
Delaware
El Paso Citrus Holdings, Inc.
Stockholder
50.0000
   
CrossCountry Citrus, LLC
Unaffiliated Parties
50.0000
Citrus Energy Services, Inc.
Delaware
Citrus Corp.
Stockholder
100.0000
Citrus Trading Corp.
Delaware
Citrus Corp.
Stockholder
100.0000
Cliffside Helium, LLC
Delaware
Colorado Interstate Gas Company
Member
4.0000
   
The BOC Group, Inc.
Unaffiliated Parties
26.0000
   
Praxair, Inc.
Unaffiliated Parties
34.0000
   
Air Products Manufacturing Corp.
Unaffiliated Parties
36.0000
Cliffside Refiners, L.P.
Delaware
Cliffside Helium, LLC
General Partner
1.0000
   
Colorado Water Supply Company
Limited Partner
3.9600

 
 
Schedule 4.16 — Page 3
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
 

   
The BOC Group, Inc.
Unaffiliated Parties - LP Owner
25.7400
   
Wall Chemical, Inc.
Unaffiliated Parties - LP Owner
33.6600
   
Air Products Helium, Inc.
Unaffiliated Parties - LP Owner
35.6400
CNG Cayman Two Ltd.
Cayman Islands
CNG International Corporation
Unaffiliated Parties
23.0800
   
DBNGP Finance Company L.L.C.
Owner
76.9200
CNG Labuan One Limited
Malaysia
CNG Cayman Two Ltd.
Owner
100.0000
Coastal (Bermuda) Petroleum Limited
Bermuda
Coastal Securities Company Limited
Owner
100.0000
Coastal (Rotterdam) B.V.
Netherlands
El Paso Merchant Energy-Petroleum Company
Owner
100.0000
Coastal Austral Ltd.
Cayman Islands
Coastal Cape Horn Ltd.
Owner
100.0000
Coastal Australia AC 96-3 Ltd.
Cayman Islands
El Paso E&P International Corporation
Owner
100.0000
Coastal Belcher Petroleum Pte Ltd.
Singapore
Coastal Securities Company Limited
Owner
0.2797
   
Coastal Cayman Finance Ltd.
Owner
99.7203
Coastal Bridger Lake Pipeline Corporation
Delaware
El Paso Merchant Energy-Petroleum Company
Stockholder
100.0000
Coastal Canada Gas Services, Inc.
New Brunswick
El Paso CGP Company, L.L.C.
Owner
100.0000
Coastal Canada Petroleum, Inc.
New Brunswick
Cosbel Petroleum Corporation
Owner
100.0000
Coastal Cape Horn Ltd.
Cayman Islands
El Paso CGP Company, L.L.C.
Owner
100.0000
Coastal Cayman Finance Ltd.
Cayman Islands
Coastal (Bermuda) Petroleum Limited
Owner
100.0000
Coastal Chem, Inc.
Delaware
El Paso CGP Company, L.L.C.
Stockholder
100.0000
Coastal Coal, Inc.
Delaware
El Paso CGP Company, L.L.C.
Stockholder
100.0000
Coastal Eagle Point Oil Company
Delaware
El Paso CGP Company, L.L.C.
Stockholder
100.0000
Coastal Energy of Panama, Inc.
Panama
Coastal Stock Company Limited
Owner
100.0000
Coastal Energy Resources Ltd.
Mauritius
Coastal India Petroleum Ltd.
Owner
100.0000
Coastal Europe Limited
United Kingdom
Coastal Stock Company Limited
Owner
100.0000
Coastal Fuels of Puerto Rico, Inc.
Delaware
Cosbel Petroleum Corporation
Stockholder
100.0000
Coastal Fuji Oil Ltd.
Cayman Islands
Coastal Petroleum N.V.
Owner
50.0000
   
Fuji Power & Petroleum Ltd.
Unaffiliated Parties
50.0000
Coastal Gas de Mexico S de R.L. de C.V.
Mexico
Coastal Halcon Pipeline I Ltd.
Owner
50.0000
   
Coastal Halcon Pipeline II Ltd.
Owner
50.0000
Coastal Gas India Holdings Ltd.
Cayman Islands
El Paso CGP Company, L.L.C.
Owner
100.0000

 
 
Schedule 4.16 — Page 4
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
 
Coastal Halcon Pipeline I Ltd.
Cayman Islands
El Paso CGP Company, L.L.C.
Owner
100.0000
Coastal Halcon Pipeline II Ltd.
Cayman Islands
El Paso CGP Company, L.L.C.
Owner
100.0000
Coastal India Petroleum Ltd.
Cayman Islands
Coscol Petroleum Corporation
Owner
100.0000
Coastal International Finance Ltd.
Cayman Islands
El Paso CNG Company, L.L.C.
Owner
100.0000
Coastal Liquids Partners, L.P.
Delaware
El Paso Exploration & Production Management, Inc.
Limited Partner
2.1940
   
El Paso Merchant Energy-Petroleum Company
General and Limited Partner
97.8060
Coastal Management Services (Singapore) Pte Ltd.
Singapore
Coastal Securities Company Limited
Owner
100.0000
Coastal Mart, Inc.
Delaware
El Paso Remediation Company
Stockholder
100.0000
Coastal Mobile Refining Company
Delaware
El Paso CGP Company, L.L.C.
Stockholder
100.0000
Coastal Offshore Finance Ltd.
Cayman Islands
Coastal International Finance Ltd.
Owner
100.0000
Coastal Offshore Fuels, Inc.
Liberia
Cosbel Petroleum Corporation
Owner
100.0000
Coastal Offshore Insurance Ltd.
Bermuda
Coastal Offshore Finance Ltd.
Owner
100.0000
Coastal Oil & Gas Australia 20 Pty Ltd.
Australia
Coastal Australia AC 96-3 Ltd.
Owner
100.0000
Coastal Oil New England, Inc.
Massachusetts
Cosbel Petroleum Corporation
Stockholder
100.0000
Coastal Oil New York, Inc.
Delaware
Cosbel Petroleum Corporation
Stockholder
100.0000
Coastal Palembang Power (Singapore) Pte Ltd.
Singapore
Coastal Palembang Power Ltd.
Owner
100.0000
Coastal Palembang Power Ltd.
Cayman Islands
El Paso CGP Company, L.L.C.
Owner
100.0000
Coastal Petrochemical International (L) Limited
Labuan
Coastal Petrochemical International A.V.V.
Owner
100.0000
Coastal Petrochemical International A.V.V.
Aruba
Coscol Petroleum Corporation
Owner
100.0000
Coastal Petroleum (Far East) Pte Ltd.
Singapore
Coastal Securities Company Limited
Owner
100.0000
Coastal Petroleum Argentina, S.A.
Argentina
Triunion Energy Company
Owner
5.0001
   
Coastal Petroleum N.V.
Owner
94.9999
Coastal Petroleum N.V.
Aruba
Coastal Stock Company Limited
Owner
100.0000
Coastal Petroleum N.V. Chile Limitada
Chile
El Paso Latin America Inc.
Owner
0.0030
   
Coastal Petroleum N.V.
Owner
99.9970
Coastal Pipeline Company
Delaware
El Paso Merchant Energy-Petroleum Company
Stockholder
100.0000
Coastal Power International II Ltd.
Cayman Islands
El Paso CGP Company, L.L.C.
Owner
100.0000
Coastal Power Nicaragua Holding Company Ltd.
Cayman Islands
Coastal Power Nicaragua Ltd.
Owner
100.0000
Coastal Power Nicaragua Ltd.
Cayman Islands
El Paso CGP Company, L.L.C.
Owner
100.0000
Coastal Romanian Petroleum International A.V.V.
Aruba
Delve Overseas S.A.
Unaffiliated Parties
1.0000

 
Schedule 4.16 — Page 5
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
 

   
Coastal Petroleum N.V.
Owner
49.5000
   
Arpechim S.A
Unaffiliated Parties
49.5000
Coastal Romanian Petroleum SRL
Romania
Delve Overseas S.A.
Unaffiliated Parties
1.0000
   
Coscol Petroleum Corporation
Owner
49.5000
   
Arpechim S.A
Unaffiliated Parties
49.5000
Coastal Saba Investor II Ltd.
Cayman Islands
Coastal Saba Manager Ltd.
Owner
1.0000
   
Coastal Saba Investor Ltd.
Owner
99.0000
Coastal Saba Investor Ltd.
Cayman Islands
El Paso CGP Company, L.L.C.
Owner
100.0000
Coastal Saba Manager II Ltd.
Cayman Islands
Coastal Saba Manager Ltd.
Owner
1.0000
   
Coastal Saba Investor Ltd.
Owner
99.0000
Coastal Saba Manager Ltd.
Cayman Islands
El Paso CGP Company, L.L.C.
Owner
100.0000
Coastal Saba Power Ltd.
Mauritius
Coastal Saba Manager II Ltd.
Owner
1.0000
   
Coastal Saba Investor II Ltd.
Owner
99.0000
Coastal Securities Company Limited
Bermuda
Coastal Stock Company Limited
Owner
100.0000
Coastal States Energy Company
Delaware
El Paso CGP Company, L.L.C.
Stockholder
100.0000
Coastal States Management Corporation
Colorado
El Paso CGP Company, L.L.C.
Stockholder
100.0000
Coastal Stock Company Limited
Bermuda
El Paso Merchant Energy-Petroleum Company
Owner of Common Stock
0.2800
   
Coastal Austral Ltd.
Owner of Common Stock
0.8100
   
EnCap Holdings (Cayman) Company
Owner of Class A Stock
5.9820
   
EPED B Company
Owner of Class A Stock
16.3420
   
Coastal Petrochemical International (L) Limited
Owner of Common Stock
19.2230
   
Coscol Petroleum Corporation
Owner of Common Stock
57.3630
Coastal Subic Bay Terminal, Inc.
Philippines
Coscol Petroleum Corporation
Owner
100.0000
Coastal Technology Nicaragua S.A.
Nicaragua
Directors/Officers/Other Individuals
Individual Owner(s)
2.0000
   
El Paso Technology, Inc.
Owner
98.0000
Coastal Technology Palembang (Cayman) Ltd.
Cayman Islands
El Paso Technology, Inc.
Owner
100.0000
Coastal Unilube, Inc.
Tennessee
El Paso CGP Company, L.L.C.
Stockholder
100.0000
Coastal Wartsila Petroleum Private Limited
India
Coastal Energy Resources Ltd.
Owner
50.0000
   
Unaffiliated Party/Parties unknown
Unaffiliated Parties
50.0000
Coastal West Ventures, Inc.
Delaware
El Paso CGP Company, L.L.C.
Stockholder
100.0000

 
 
Schedule 4.16 — Page 6
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
 
Colbourne Insurance Company Limited
United Kingdom
Directors/Officers/Other Individuals
Individual Owner(s)
0.0002
   
El Paso Energy Capital Company
Owner
22.9998
   
Coastal Europe Limited
Owner
77.0000
Colorado Interstate Gas Company
Delaware
El Paso Noric Investments III, L.L.C.
Stockholder
100.0000
Colorado Water Supply Company
Delaware
Colorado Interstate Gas Company
Stockholder
100.0000
Continental Connector Pipeline Company
Delaware
El Paso Corporation
Stockholder
100.0000
Copper Eagle Gas Storage, LLC
Delaware
El Paso Natural Gas Company
Member
100.0000
Coronado Energy E&P Company, L.L.C.
Delaware
Coronado Energy Production Operating, L.L.C.
Member
1.0000
   
Coronado Energy Production Partners, L.L.C.
Member
99.0000
Coronado Energy Production Operating, L.L.C.
Delaware
Coronado Energy Production, L.L.C.
Member
100.0000
Coronado Energy Production Partners, L.L.C.
Delaware
Coronado Energy Production Operating, L.L.C.
Member
1.0000
   
Coronado Energy Production, L.L.C.
Member
99.0000
Coronado Energy Production, L.L.C.
Delaware
EPC Holdings 756 LLC
Unaffiliated Party - Like Kind Exchange
100.0000
Cosbel Petroleum Corporation
Delaware
El Paso CGP Company, L.L.C.
Stockholder
100.0000
Coscol Holding Company Ltd.
Cayman Islands
Coscol Petroleum Corporation
Owner
100.0000
Coscol Petroleum Corporation
Delaware
El Paso CGP Company, L.L.C.
Stockholder
100.0000
Cross Country Development L.L.C.
Delaware
Collins & Aikman Products Co.
Unaffiliated Parties
9.0000
   
Wilson Sporting Goods Co.
Unaffiliated Parties
40.6700
   
El Paso Natural Gas Company
Member
50.3300
Crystal Exploration and Production, L.L.C.
Delaware
Crystal Gas Storage, Inc.
Member
100.0000
Crystal Gas Storage, Inc.
Delaware
El Paso Remediation Company
Stockholder
100.0000
DBNGP Finance Company L.L.C.
Delaware
EPED Holding Company
Member
50.0000
   
CNG International Corporation
Unaffiliated Parties
50.0000
DeepTech International Inc.
Delaware
El Paso Corporation
Stockholder
100.0000
Diamond Power Holdings, L.L.C.
Delaware
Diamond Power Ventures, L.L.C.
Member
100.0000
Diamond Power Ventures, L.L.C.
Delaware
Garnet Power Holdings, L.L.C.
Member
49.0000
   
Gemstone Investor Limited
Member
51.0000
Dutonorte Investimentos Ltda
Brazil
Termogas International Inc.
Unaffiliated Parties
46.7158
   
El Paso Cayman TNG Company
Owner
53.2842
Dynaf Bolivia S.A.
Bolivia
Directors/Officers/Other Individuals
Individual Owner(s)
0.2000

 
Schedule 4.16 — Page 7
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
 
 
 

   
EPED Holding Company
Owner
99.8000
Eastern Gulf Pipeline Company
Delaware
Southern Natural Gas Company
Stockholder
100.0000
Eastern Insurance Company Limited
Bermuda
El Paso Corporation
Stockholder
100.0000
El Paso Amazonas Energia Ltda.
Brazil
El Paso Energy Rio Negro Company
Owner
0.0100
   
EPIC Energy Amazon Company
Owner
99.9900
El Paso Asia (Labuan) Limited
Labuan
EPED B Company
Owner
100.0000
El Paso Bahamas Holding B.V.
Netherlands
El Paso Pipeline Holding B.V.
Owner
100.0000
El Paso Brazil Holdings Company
Cayman Islands
El Paso Brazil, L.L.C.
Owner
100.0000
El Paso Brazil, L.L.C.
Delaware
El Paso Cayman Brazil Ventures Company
Member
7.6923
   
El Paso Cayman BM-CAL-4 Company
Member
7.6923
   
El Paso Cayman BAS-97 Company
Member
7.6923
   
El Paso Cayman BCAM-2 Company
Member
7.6923
   
El Paso Cayman BS-1 Company
Member
7.6923
   
El Paso Cayman BM-POT-11 Company
Member
7.6923
   
El Paso Cayman BM-POT-13 Company
Member
7.6923
   
El Paso Cayman BM-S-13 Company
Member
7.6923
   
El Paso Cayman BM-CAL-6 Company
Member
7.6923
   
El Paso Cayman BM-ES-5 Company
Member
7.6923
   
El Paso Cayman BM-CAL-5 Company
Member
7.6923
   
El Paso Cayman CAL-M-312 Company
Member
7.6923
   
El Paso Cayman CAL-M-372 Company
Member
7.6923
El Paso Canada Pipeline B.V.
Netherlands
El Paso Pipeline Holding B.V.
Owner
100.0000
El Paso Canada Pipeline Company
Nova Scotia
El Paso Canada Pipeline B.V.
Owner
100.0000
El Paso Capital Trust II
Delaware
El Paso Corporation
Sponsor
100.0000
El Paso Capital Trust III
Delaware
El Paso Corporation
Sponsor
100.0000
El Paso Cayman BAS-97 Company
Cayman Islands
El Paso Preferred Holdings Company
Owner
5.0000
   
El Paso E&P International Holding Company
Owner
95.0000
El Paso Cayman BCAM-2 Company
Cayman Islands
El Paso Preferred Holdings Company
Owner
5.0000
   
El Paso E&P International Holding Company
Owner
95.0000
El Paso Cayman BM-CAL-4 Company
Cayman Islands
El Paso Preferred Holdings Company
Owner
5.0000

 
 
 
Schedule 4.16 — Page 8
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
 

   
El Paso E&P International Holding Company
Owner
95.0000
El Paso Cayman BM-CAL-5 Company
Cayman Islands
El Paso Preferred Holdings Company
Owner
5.0000
   
El Paso E&P International Holding Company
Owner
95.0000
El Paso Cayman BM-CAL-6 Company
Cayman Islands
El Paso Preferred Holdings Company
Owner
5.0000
   
El Paso E&P International Holding Company
Owner
95.0000
El Paso Cayman BM-ES-5 Company
Cayman Islands
El Paso Preferred Holdings Company
Owner
5.0000
   
El Paso E&P International Holding Company
Owner
95.0000
El Paso Cayman BM-ES-6 Company
Cayman Islands
El Paso Preferred Holdings Company
Owner
5.0000
   
El Paso E&P International Holding Company
Owner
95.0000
El Paso Cayman BM-PAMA-1 Company
Cayman Islands
El Paso Preferred Holdings Company
Owner
5.0000
   
El Paso E&P International Holding Company
Owner
95.0000
El Paso Cayman BM-POT-11 Company
Cayman Islands
El Paso Preferred Holdings Company
Owner
5.0000
   
El Paso E&P International Holding Company
Owner
95.0000
El Paso Cayman BM-POT-13 Company
Cayman Islands
El Paso Preferred Holdings Company
Owner
5.0000
   
El Paso E&P International Holding Company
Owner
95.0000
El Paso Cayman BM-S-13 Company
Cayman Islands
El Paso Preferred Holdings Company
Owner
5.0000
   
El Paso E&P International Holding Company
Owner
95.0000
El Paso Cayman BPAR-10 Company
Cayman Islands
El Paso Preferred Holdings Company
Owner
5.0000
   
El Paso E&P International Holding Company
Owner
95.0000
El Paso Cayman Brazil Ventures Company
Cayman Islands
El Paso Preferred Holdings Company
Owner
5.0000
   
El Paso E&P International Holding Company
Owner
95.0000
El Paso Cayman BS-1 Company
Cayman Islands
El Paso Preferred Holdings Company
Owner
5.0000
   
El Paso E&P International Holding Company
Owner
95.0000
El Paso Cayman BT-PR-4 Company
Cayman Islands
El Paso Preferred Holdings Company
Owner
5.0000
   
El Paso E&P International Holding Company
Owner
95.0000
El Paso Cayman CAL-M-312 Company
Cayman Islands
El Paso Preferred Holdings Company
Owner
5.0000
   
El Paso E&P International Holding Company
Owner
95.0000
El Paso Cayman CAL-M-372 Company
Cayman Islands
El Paso Preferred Holdings Company
Owner
5.0000
   
El Paso E&P International Holding Company
Owner
95.0000
El Paso Cayman DBNGP, Ltd.
Cayman Islands
DBNGP Finance Company L.L.C.
Owner
100.0000

 
 
Schedule 4.16 — Page 9
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
 
El Paso Cayman TNG Company
Cayman Islands
EPED B Company
Owner
100.0000
El Paso CGP Company, L.L.C.
Delaware
El Paso Corporation
Member
100.0000
El Paso CGP Gas Transmission Company
Delaware
El Paso Field Operations Company
Stockholder
100.0000
El Paso Citrus Holdings, Inc.
Delaware
Southern Natural Gas Company
Stockholder
100.0000
El Paso CNG Company, L.L.C.
Delaware
El Paso Corporation
Member
100.0000
El Paso Coal Holding, L.L.C.
Delaware
El Paso CNG Company, L.L.C.
Member
100.0000
El Paso Compression Services de Mexico, S. de R.L. de C.V.
Mexico
El Paso El Sauz B.V.
Owner
0.0134
   
El Paso Nederland Energie B.V.
Owner
99.9866
El Paso Corporate Foundation
Texas
El Paso Corporation
Member
100.0000
El Paso Corporation
Delaware
Unaffiliated Parties
Stockholder
100.0000
El Paso DBNGP Limited
Labuan
El Paso Cayman DBNGP, Ltd.
Owner
100.0000
El Paso E&P Cayman Finance Ltd.
Cayman Islands
El Paso E&P International Holding Company
Owner
100.0000
El Paso E&P Company, L.P.
Delaware
El Paso Exploration & Production Management, Inc.
General Partner
1.0000
   
El Paso E&P Holdings, Inc.
Limited Partner
99.0000
El Paso E&P Finance Company, L.L.C.
Delaware
El Paso E&P Cayman Finance Ltd.
Member
100.0000
El Paso E&P Holdings, Inc.
Delaware
El Paso Exploration & Production Management, Inc.
Stockholder
100.0000
El Paso E&P International Corporation
Delaware
El Paso Corporation
Stockholder
100.0000
El Paso E&P International Holding Company
Delaware
El Paso Exploration & Production Company
Stockholder
100.0000
El Paso E&P Zapata, L.P.
Texas
El Paso South Texas E&P Company, L.L.C.
General Partner
1.0000
   
El Paso E&P Company, L.P.
Limited Partner
99.0000
El Paso Egypt Production Company
Cayman Islands
El Paso E&P International Holding Company
Owner
100.0000
El Paso El Sauz B.V.
Netherlands
EPED Holding Company
Owner
100.0000
El Paso Energia Cayman I Limited
Cayman Islands
EPED Holding Company
Owner
100.0000
El Paso Energia do Brasil Ltda.
Brazil
El Paso Oleo e Gas do Brasil Ltda.
Owner
0.0001
   
El Paso Merchant Energy Americas do Sul (Cayman) Company
Owner
0.0313
   
El Paso Energy Brazil Corporation
Owner
99.9686
El Paso Energia Mexico, SA de CV
Mexico
El Paso Energy International Company
Owner
49.7500
   
El Paso Latin America Inc.
Owner
50.2500

 
 
 
Schedule 4.16 — Page 10
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
 
El Paso Energy Amazon Company
Cayman Islands
Amethyst Power Holdings, L.L.C.
Owner
100.0000
El Paso Energy Argentina Limitada S.A.
Argentina
Triunion Energy Inversiones Company
Owner
5.0000
   
Triunion Energy Company
Owner
95.0000
El Paso Energy Argentina Service Company
Delaware
EPED Holding Company
Stockholder
100.0000
El Paso Energy Brazil Corporation
Cayman Islands
EPED B Company
Owner
100.0000
El Paso Energy Capital Company
Delaware
El Paso CGP Company, L.L.C.
Stockholder
100.0000
El Paso Energy Capital Trust I
Delaware
El Paso Corporation
Sponsor
100.0000
El Paso Energy Cayger II Company
Cayman Islands
Aquamarine Power Holdings, L.L.C.
Owner
100.0000
El Paso Energy Corporation Environmental Settlement Irrevocable Trust I
 
El Paso Energy E.S.T. Company
Trustee
100.0000
El Paso Energy E.S.T. Company
Delaware
El Paso Corporation
Stockholder
100.0000
El Paso Energy Engineering Company
Delaware
El Paso Corporation
Stockholder
100.0000
El Paso Energy Europe Limited
Scotland
El Paso Energy Operating Services Company
Owner
100.0000
El Paso Energy Global Holdings Company
Cayman Islands
EPED Holding Company
Owner
100.0000
El Paso Energy Hydro Holding B.V.
Netherlands
El Paso El Sauz B.V.
Owner
100.0000
El Paso Energy India (Private) Ltd.
India
El Paso Energy Global Holdings Company
Owner
0.0022
   
El Paso International Power Operations Company
Owner
99.9978
El Paso Energy International Company
Delaware
El Paso Tennessee Pipeline Co.
Stockholder
100.0000
El Paso Energy Marketing de Mexico, S de RL de CV
Mexico
El Paso Merchant Energy Company
Owner
0.1100
   
El Paso Nederland Energie B.V.
Owner
99.8900
El Paso Energy Oil Transmission, L.L.C.
Delaware
El Paso Exploration & Production Management, Inc.
Member
100.0000
El Paso Energy Operating Services Company
Cayman Islands
EPED B Company
Owner
100.0000
El Paso Energy Pittsfield Corporation
Delaware
El Paso Energy International Company
Stockholder
100.0000
El Paso Energy Portland Corporation
Delaware
Tennessee Gas Pipeline Company
Stockholder
100.0000
El Paso Energy Rio Negro Company
Cayman Islands
El Paso Energy Amazon Company
Owner
100.0000
El Paso Energy Service Company
Delaware
El Paso Corporation
Stockholder
100.0000
El Paso Energy Servicios S. de R.L. de C.V.
Mexico
El Paso Energy International Company
Owner
1.0000
   
EPED Holding Company
Owner
99.0000
El Paso EPNG Investments, L.L.C.
Delaware
El Paso Corporation
Member
100.0000

 
 
Schedule 4.16 — Page 11
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
 
 
El Paso Europe Limited
Scotland
El Paso Merchant Energy International Company
Owner
100.0000
El Paso European Energie B.V.
Netherlands
El Paso El Sauz B.V.
Owner
100.0000
El Paso Exploration & Production Company
Delaware
El Paso Corporation
Stockholder
100.0000
El Paso Exploration & Production Management, Inc.
Delaware
El Paso Exploration & Production Company
Stockholder
100.0000
El Paso Field Operations Company
Delaware
El Paso CGP Company, L.L.C.
Stockholder
100.0000
El Paso Field Services International Company
Cayman Islands
El Paso Tennessee Pipeline Co.
Owner
100.0000
El Paso Field Services Management, Inc.
Delaware
El Paso Transmission Company
Stockholder
100.0000
El Paso Field Services, L.L.C.
Delaware
El Paso Field Services Management, Inc.
Member
1.0000
   
El Paso Transmission Company
Member
99.0000
El Paso Fife I Company
Cayman Islands
EPED B Company
Owner
100.0000
El Paso Gas Marketing Company
Delaware
El Paso Merchant Energy-Gas Company
Stockholder
100.0000
El Paso Gas Services Company
Delaware
El Paso Corporation
Stockholder
100.0000
El Paso Gas Transmission de Mexico, S. de R.L. de C.V.
Mexico
El Paso El Sauz B.V.
Owner
0.0001
   
El Paso Nederland Energie B.V.
Owner
99.9999
El Paso Global Networks Company
Delaware
El Paso Corporation
Stockholder
100.0000
El Paso Great Lakes Company, L.L.C.
Delaware
Seafarer US Pipeline System, Inc.
Member
100.0000
El Paso Guna Power (Mauritius) Limited
Mauritius
KLT Power Asia
Owner
100.0000
El Paso Indonesia B.V.
Netherlands
El Paso El Sauz B.V.
Owner
100.0000
El Paso Industrial Energy, L.P.
Delaware
El Paso Merchant Energy Company
General Partner
1.0000
   
El Paso Marketing, L.P.
Limited Partner
99.0000
El Paso International Power Operations Company
Cayman Islands
El Paso Energy Global Holdings Company
Owner
100.0000
El Paso Japan Holding B.V.
Netherlands
El Paso Nederland Energie B.V.
Owner
100.0000
El Paso Khulna Power ApS
Denmark
El Paso Power Khulna Holding Ltd.
Owner
100.0000
El Paso Latin America Inc.
Delaware
El Paso Energy International Company
Stockholder
100.0000
El Paso Maritime B.V.
Netherlands
El Paso Oleo e Gas do Brasil Ltda.
Owner
100.0000
El Paso Marketing, L.P.
Delaware
El Paso Merchant Energy Company
General Partner
1.0000
   
El Paso SPM Company
Limited Partner
23.0000
   
El Paso Merchant Energy-Gas Company
Limited Partner
76.0000
El Paso Mauritius Holding Limited
Mauritius
EPED B Company
Owner
100.0000
El Paso Merchant Energy Americas do Sul (Cayman) Company
Cayman Islands
El Paso Merchant Energy International Company
Owner
100.0000

 
 
 
Schedule 4.16 — Page 12
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
 
 
El Paso Merchant Energy Brazil, Ltd.
Cayman Islands
El Paso Merchant Energy International Company
Owner
100.0000
El Paso Merchant Energy Company
Delaware
El Paso Merchant Energy North America Company
Stockholder
100.0000
El Paso Merchant Energy do Brasil Ltda.
Brazil
El Paso Energia do Brasil Ltda.
Owner
0.0001
   
El Paso Merchant Energy Brazil, Ltd.
Owner
99.9999
El Paso Merchant Energy Europe Holdings I Company
Cayman Islands
El Paso Merchant Energy International Company
Owner
100.0000
El Paso Merchant Energy Europe Holdings II Company
Cayman Islands
El Paso Merchant Energy International Company
Owner
100.0000
El Paso Merchant Energy Europe Holdings III Company
Cayman Islands
El Paso Merchant Energy International Company
 
100.0000
El Paso Merchant Energy Europe Limited
Scotland
El Paso Merchant Energy Europe Holdings I Company
Owner
100.0000
El Paso Merchant Energy International Company
Cayman Islands
El Paso Energy Global Holdings Company
Owner
100.0000
El Paso Merchant Energy North America Company
Delaware
El Paso Tennessee Pipeline Co.
Stockholder
100.0000
El Paso Merchant Energy-Gas Company
Delaware
EPEC Corporation
Stockholder
100.0000
El Paso Merchant Energy-Petroleum Company
Delaware
El Paso CGP Company, L.L.C.
Stockholder
100.0000
El Paso Mexico Gasoductos B.V.
Netherlands
El Paso El Sauz B.V.
Owner
100.0000
El Paso Mexico Management B.V.
Netherlands
El Paso El Sauz B.V.
Owner
100.0000
El Paso Mexico Management S. de R.L. de C.V.
Mexico
El Paso El Sauz B.V.
Owner
0.0300
   
El Paso Mexico Management B.V.
Owner
99.9700
El Paso Midwest Company
Delaware
El Paso Energy Capital Company
Stockholder
100.0000
El Paso Mojave Pipeline Co.
Delaware
El Paso Natural Gas Company
Stockholder
100.0000
El Paso Natural Gas Company
Delaware
El Paso EPNG Investments, L.L.C.
Stockholder
100.0000
El Paso Nederland Energie B.V.
Netherlands
El Paso El Sauz B.V.
Owner
100.0000
El Paso Neuquen Holding Company
Cayman Islands
El Paso Energy Argentina Service Company
Owner
100.0000
El Paso Noric Investments III, L.L.C.
Delaware
El Paso CNG Company, L.L.C.
Member
100.0000
El Paso O&M do Brasil Ltda.
Brazil
El Paso Energia do Brasil Ltda.
Owner
0.0001
   
El Paso International Power Operations Company
Owner
99.9999
El Paso Oleo e Gas do Brasil Ltda.
Brazil
El Paso Brazil Holdings Company
Owner
0.1998
   
El Paso Brazil, L.L.C.
Owner
99.8002

 
 
 
Schedule 4.16 — Page 13
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
 
 
El Paso Pacific Company
Delaware
El Paso Energy International Company
Stockholder
100.0000
El Paso Pakistan Power (Private) Limited
Pakistan
Directors/Officers/Other Individuals
Individual Owner(s)
0.2000
   
El Paso Energy International Company
Owner
99.8000
El Paso Petroleum Overseas N.V.
Aruba
Coastal Stock Company Limited
Owner
100.0000
El Paso Pipeline GP Company, L.L.C.
Delaware
El Paso Corporation
Member
100.0000
El Paso Pipeline Holding B.V.
Netherlands
El Paso Corporation
Owner
100.0000
El Paso Pipeline LP Holdings, L.L.C.
Delaware
El Paso Corporation
Member
100.0000
El Paso Pipeline Partners Operating Company, L.L.C.
Delaware
El Paso Pipeline Partners, L.P.
Member
100.0000
El Paso Pipeline Partners, L.P.
Delaware
El Paso Pipeline GP Company, L.L.C.
General Partner
2.0000
   
El Paso Pipeline LP Holdings, L.L.C.
Limited Partner
98.0000
El Paso Pipeline Services Company
Delaware
El Paso Natural Gas Company
Stockholder
100.0000
El Paso Power Khulna Holding Ltd.
Cayman Islands
El Paso CGP Company, L.L.C.
Owner
100.0000
El Paso PPC Holding B.V.
Netherlands
El Paso El Sauz B.V.
Owner
100.0000
El Paso Preferred Holdings Company
Delaware
El Paso E&P International Holding Company
Stockholder
100.0000
El Paso Production Company Turkey BV
Netherlands
El Paso Production Holdings B.V.
Owner
100.0000
El Paso Production Holdings B.V.
Netherlands
El Paso Corporation
Owner
100.0000
El Paso Production International Cayman Company
Cayman Islands
El Paso E&P International Holding Company
Owner
100.0000
El Paso Production Oil & Gas Gathering, L.P.
Delaware
El Paso Exploration & Production Management, Inc.
General Partner
1.0000
   
El Paso E&P Holdings, Inc.
Limited Partner
99.0000
El Paso Production Resale Company
Delaware
El Paso Exploration & Production Management, Inc.
Stockholder
100.0000
El Paso Reata Energy, L.P.
Delaware
El Paso Merchant Energy Company
General Partner
1.0000
   
El Paso Marketing, L.P.
Limited Partner
99.0000
El Paso Remediation Company
Delaware
El Paso Corporation
Stockholder
100.0000
El Paso Rio Bravo B.V.
Netherlands
El Paso El Sauz B.V.
Owner
100.0000
El Paso Rio Negro Energia Ltda.
Brazil
EPIC Energy Amazon Company
Owner
0.0100
   
El Paso Energy Rio Negro Company
Owner
99.9900
El Paso Rondonia Power Company
Cayman Islands
Aquamarine Power Holdings, L.L.C.
Owner
100.0000
El Paso Samalayuca Holding (Cayman) Company
Cayman Islands
EPED SAM Holdings Company
Owner
100.0000
El Paso Services (D.C.) Inc.
Delaware
El Paso Energy Service Company
Stockholder
100.0000

 
 
 
Schedule 4.16 — Page 14
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
 
El Paso Services Holding Company
Delaware
El Paso Tennessee Pipeline Co.
Stockholder
100.0000
El Paso SLOC Holding Company
Cayman Islands
Coscol Petroleum Corporation
Owner
100.0000
El Paso SNG Holding Company, L.L.C.
Delaware
El Paso Corporation
Member
100.0000
El Paso South Texas E&P Company, L.L.C.
Delaware
El Paso E&P Company, L.P.
Member
100.0000
El Paso SPM Company
Delaware
El Paso Merchant Energy Company
Stockholder
100.0000
El Paso Tankships Malta, Ltd.
Malta
Coscol Holding Company Ltd.
Owner
1.0000
   
El Paso SLOC Holding Company
Owner
99.0000
El Paso Tankships USA Company
Delaware
Coscol Petroleum Corporation
Stockholder
100.0000
El Paso Technology Pakistan (Private) Limited
Pakistan
Directors/Officers/Other Individuals
Individual Owner(s)
0.0003
   
El Paso Technology, Inc.
Owner
99.9997
El Paso Technology, Inc.
Delaware
El Paso CGP Company, L.L.C.
Stockholder
100.0000
El Paso Telecom, L.L.C.
Delaware
El Paso Global Networks Company
Member
100.0000
El Paso Tennessee Pipeline Co.
Delaware
El Paso Corporation
Stockholder
100.0000
El Paso TGPC Investments, L.L.C.
Delaware
El Paso Tennessee Pipeline Co.
Member
100.0000
El Paso Transmission Company
Delaware
El Paso Tennessee Pipeline Co.
Stockholder
100.0000
El Paso Wyoming Gas Supply Company
Delaware
Colorado Interstate Gas Company
Stockholder
100.0000
Elba Express Company, L.L.C.
Delaware
Southern Natural Gas Company
Member
100.0000
Emerald Finance, L.L.C.
Delaware
El Paso Energia Cayman I Limited
Member
100.0000
Empresa Energetica Sierra Chaco S.A.
Bolivia
Directors/Officers/Other Individuals
Individual Owner(s)
0.3333
   
EPED Holding Company
Owner
99.6667
EnCap Holdings (Cayman) Company
Cayman Islands
El Paso Merchant Energy International Company
Owner
100.0000
EnCap Investments L.L.C.
Delaware
David Miller
Unaffiliated Parties
8.3333
   
Martin Phillips
Unaffiliated Parties
8.3333
   
Gary Petersen
Unaffiliated Parties
8.3333
   
Robert Zorich
Unaffiliated Parties
8.3333
   
El Paso Merchant Energy North America Company
Member
33.3333
   
EnCap Investments L.P.
Unaffiliated Parties
33.3333
Energy Maritime Holdings LLC
Delaware
El Paso Tankships USA Company
Member
50.0000
   
C-Shuttle, L.L.C.
Unaffiliated Parties
50.0000

 
 
 
Schedule 4.16 — Page 15
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
 
Energy Maritime LLC
Delaware
Energy Maritime Holdings LLC
Member
100.0000
EnerVest Energy, L.P.
Delaware
Coronado Energy E&P Company, L.L.C.
Partner
23.0000
   
Unaffiliated Party/Parties unknown
Partner
77.0000
Enfield Holdings B.V.
Netherlands
EPIC Energy Hungary B.V.
Owner
50.0000
   
NRGenerating International B.V.
Unaffiliated Parties
50.0000
EP Connect, L.L.C.
Delaware
El Paso Corporation
Member
100.0000
EP Power Finance, L.L.C.
Delaware
El Paso Merchant Energy North America Company
Member
100.0000
EPEC Communications Corporation
Delaware
Tennessee Gas Pipeline Company
Stockholder
100.0000
EPEC Corporation
Delaware
El Paso Services Holding Company
Stockholder
100.0000
EPEC Gas Brazil Corporation
Delaware
El Paso Energy International Company
Stockholder
100.0000
EPEC Gas Canada Ltd.
Canada
El Paso Energy International Company
Owner
100.0000
EPEC Gas Chile Corporation
Delaware
El Paso Energy International Company
Stockholder
100.0000
EPEC Nederland B.V.
Netherlands
El Paso Corporation
Owner
100.0000
EPEC Polymers, Inc.
Delaware
El Paso Remediation Company
Stockholder
100.0000
EPEC Realty, Inc.
Delaware
Tennessee Gas Pipeline Company
Stockholder
100.0000
EPEC West, Inc.
Delaware
Tennessee Gas Pipeline Company
Stockholder
100.0000
EPED B Company
Cayman Islands
EPED Holding Company
Owner
100.0000
EPED Holding Company
Delaware
El Paso Energy International Company
Stockholder
100.0000
EPED SAM Holdings Company
Delaware
EPED Holding Company
Stockholder
100.0000
EPIC Energy (Australia) Nominees Pty. Ltd.
Australia
Directors/Officers/Other Individuals
Individual Owner(s)
0.2217
   
El Paso DBNGP Limited
Owner
33.2594
   
CNG Labuan One Limited
Owner
33.2594
   
Isarose Pty Limited
Unaffiliated Parties
33.2594
EPIC Energy Amazon Company
Cayman Islands
Amethyst Power Holdings, L.L.C.
Owner
100.0000
EPIC Energy Australia Trust
Australia
El Paso DBNGP Limited
Owner
33.3000
   
CNG Labuan One Limited
Owner
33.3000
   
Unaffiliated Party/Parties unknown
Unaffiliated Parties
33.4000
EPIC Energy Hungary B.V.
Netherlands
El Paso Energy International Company
Owner
100.0000
EPIC Gas International Servicos do Brasil Ltda.
Brazil
El Paso Services Holding Company
Owner
0.0001
   
El Paso Energy International Company
Owner
14.9736

 
 
Schedule 4.16 — Page 16
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
 

   
EPEC Gas Brazil Corporation
Owner
85.0263
EPNG Finance Company, L.L.C.
Delaware
El Paso Natural Gas Company
Member
100.0000
EPNG Funding Company, L.L.C.
Delaware
EPNG Finance Company, L.L.C.
Member
100.0000
EPNG Mojave, Inc.
Delaware
El Paso Natural Gas Company
Stockholder
100.0000
EPPP CIG GP Holdings, L.L.C.
Delaware
El Paso Noric Investments III, L.L.C.
Member
100.0000
EPPP SNG GP Holdings, L.L.C.
Delaware
El Paso Corporation
Member
100.0000
Fife Power
Scotland
El Paso Fife I Company
Owner
50.0000
   
Fife Limited
Unaffiliated Parties
50.0000
Florida Gas Transmission Company, LLC
Delaware
Citrus Corp.
Member
100.0000
Four Star Oil & Gas Company
Delaware
Texaco Nederland BV
Unaffiliated Party - Owner of Class A Stock
0.2787
   
Chevron Texaco Global Energy Inc.
Unaffiliated Party - Owner of Class A and Class B Stock
19.8439
   
Chevron U.S.A. Inc.
Unaffiliated Party - Owner of Class A and Class B Stock
31.1037
   
MBOW Four Star Corporation
Stockholder
48.7737
Garnet Power Holdings, L.L.C.
Delaware
EPED B Company
Member
100.0000
Gas de Chile S.A.
Chile
EPEC Gas Chile Corporation
Owner
50.0000
   
Empresa Nacional del Petroleo S.A.
Unaffiliated Parties
50.0000
Gas TransBoliviano S.A.
Bolivia
EPED B Company
Owner
2.0000
   
BG Overseas Holdings Limited
Unaffiliated Parties
2.0000
   
Petrobras Gas S.A.
Unaffiliated Parties
11.0000
   
Shell Gas (Latin America) B.V.
Unaffiliated Parties
17.0000
   
Enron (Bolivia) C.V.
Unaffiliated Parties
17.0000
   
Transredes S.A.
Unaffiliated Parties
51.0000
Gasoducto del Pacifico (Argentina) S.A.
Argentina
YEF Sociedad Argentina
Unaffiliated Parties
10.0000
   
Empresa Nacional del Petroleo S.A.
Unaffiliated Parties
18.2000
   
Compania de Consumidores de Gas de Santiago S.A.
Unaffiliated Parties
20.0000
   
El Paso Energy Argentina Limitada S.A.
Owner of  Preferred Stock
21.8000
   
Nova Gas Sur Gas Transmission (Argentina) Ltd.
Unaffiliated Parties
30.0000

 
 
 
Schedule 4.16 — Page 17
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
 
Gasoducto del Pacifico (Cayman) Ltd.
Cayman Islands
YPF Societe Anonima
Unaffiliated Parties
10.0000
   
Nova Gas Sur Gas Transmission (Argentina) Ltd.
Unaffiliated Parties
15.0000
   
Nova Gas Sur Gas Transmission (Chile) Ltd.
Unaffiliated Parties
15.0000
   
Empresa Nacional del Petroleo S.A.
Unaffiliated Parties
18.2000
   
Gasco S.A.
Unaffiliated Parties
20.0000
   
Triunion Energy Pacifico Company
Owner
21.8000
Gasoducto del Pacifico S.A.
Chile
Repsol YPF Chile Ltda.
Unaffiliated Parties
10.0000
   
Empresa Nacional del Petroleo S.A.
Unaffiliated Parties
18.2000
   
Gasco S.A.
Unaffiliated Parties
20.0000
   
Triunion Energy Inversiones Pacifico (Chile) Limitada
Owner of  Preferred Stock
21.8000
   
Nova Gas Sur Gas Transmission (Argentina) Ltd.
Unaffiliated Parties
30.0000
Gasoductos de Chihuahua, S. de R.L. de C.V.
Mexico
Pemex - Gas Y Petroquimica Basica
Unaffiliated Parties
50.0000
   
El Paso Energy International Company
Owner
50.0000
Gasoductos de Tamaulipas, S. de R.L. de C.V.
Mexico
Gasoductos Servicios, S. de R.L. de C.V.
Owner
0.0100
   
Gasoductos de Chihuahua, S. de R.L. de C.V.
Owner
99.9900
Gasoductos Servicios, S. de R.L. de C.V.
Mexico
Gasoductos de Tamaulipas, S. de R.L. de C.V.
Owner
0.0100
   
Gasoductos de Chihuahua, S. de R.L. de C.V.
Owner
99.9900
GEBF, L.L.C.
Louisiana
ConocoPhillips Company
Unaffiliated Parties
33.3333
   
Chevron U.S.A. Inc.
Unaffiliated Parties
33.3333
   
Vermilion Bay Land, L.L.C.
Member
33.3334
Gemstone Investor Limited
Cayman Islands
EPED Holding Company
Owner of Ordinary Class A Stock
100.0000
Gemstone Investor, Inc.
Delaware
Gemstone Investor Limited
Stockholder
100.0000
Grupo El Paso, S. de R.L. de C.V.
Mexico
El Paso El Sauz B.V.
Owner
0.0300
   
El Paso Nederland Energie B.V.
Owner
99.9700
Habibullah Coastal Power Company (Private) Limited
Pakistan
Directors/Officers/Other Individuals
Individual Owner(s)
0.0001
   
Quetta Power Holding Company II Ltd.
Owner
0.9999
   
Quetta Power Holding Company I Ltd.
Owner
99.0000
Harbortown Commercial Partnership
Michigan
MichCon Development Corp.
Unaffiliated Parties
33.3330

 
 
Schedule 4.16 — Page 18
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
 

   
ANR Development Company, L.L.C.
General Partner
66.6670
Harbortown Condominium Partnership
Michigan
MichCon Development Corp.
Unaffiliated Parties
33.3330
   
ANR Development Company, L.L.C.
General Partner
66.6670
Harbortown Development Partnership
Michigan
MichCon Development Corp.
Unaffiliated Parties
33.3330
   
ANR Development Company, L.L.C.
General Partner
66.6670
Harbortown Limited Dividend Housing Association
Michigan
ANR Development Company, L.L.C.
General Partner
50.0000
   
MichCon Development Corp.
Unaffiliated Parties
50.0000
Interenergy Company
Cayman Islands
EPED B Company
Owner
100.0000
Inversiones EPEC Gas (Chile) Limitada
Chile
El Paso Latin America Inc.
Owner
0.0001
   
EPEC Gas Chile Corporation
Owner
99.9999
Jewel Investor, L.L.C.
Delaware
EPED Holding Company
Member
100.0000
Khulna Power Company Ltd.
Bangladesh
Wartsila Development & Financial Services (Asia) Ltd.
Unaffiliated Party - Owner of Class A and Class B Stock
6.1000
   
Summit Industrial & Mercantile Corporation (Pvt) Ltd.
Unaffiliated Party - Owner of Class A and Class B Stock
10.0000
   
United Enterprises & Company Ltd.
Unaffiliated Party - Owner of Class A and Class B Stock
10.0000
   
El Paso Khulna Power ApS
Owner of Class A and Class B Stock
73.9000
KLT Power Asia
Cayman Islands
KLT Power Inc.
Owner
100.0000
KLT Power Inc.
Missouri
EPED Holding Company
Stockholder
100.0000
MBOW Four Star Corporation
Delaware
El Paso Exploration & Production Company
Stockholder
100.0000
McCoy Caney Coal Company
Delaware
Coastal Coal, Inc.
Stockholder
100.0000
Mesquite Investors, L.L.C.
Delaware
Chaparral Investors, L.L.C.
Member
100.0000
Mojave Pipeline Company
Texas
El Paso Mojave Pipeline Co.
Partner
50.0000
   
EPNG Mojave, Inc.
Partner
50.0000
Mojave Pipeline Operating Company
Texas
Mojave Pipeline Company
Stockholder
100.0000
Mont Belvieu Land Company
Delaware
El Paso Remediation Company
Stockholder
100.0000
Mt. Franklin Insurance Ltd.
Bermuda
El Paso Corporation
Owner
100.0000
Pacific Refining Company
California
El Paso Merchant Energy-Petroleum Company
Partner
2.0000
   
Coastal West Ventures, Inc.
Partner
98.0000

 
 
 
Schedule 4.16 — Page 19
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
 
 
Palembang Coastal Technology (Singapore) Pte Ltd.
Singapore
Coastal Technology Palembang (Cayman) Ltd.
Owner
100.0000
Peridot Finance S.a.r.l.
Luxembourg
Diamond Power Holdings, L.L.C.
Owner
100.0000
Petro-Tex Chemical Corporation Dissolution, Distribution, Liquidating and
Recovery Trust
 
EPEC Polymers, Inc.
Trustee
100.0000
Polar Delta Project Ltd.
Canada
EPEC Gas Canada Ltd.
Owner
50.0000
   
TransCanada Pipelines Ltd.
Unaffiliated Parties
50.0000
Potiguar 4A LLC
Delaware
Potiguar I, L.L.C.
Member
100.0000
Potiguar 4B LLC
Delaware
Potiguar I, L.L.C.
Member
100.0000
Potiguar I, L.L.C.
Delaware
El Paso Production International Cayman Company
Member
100.0000
Potiguar II, L.L.C.
Delaware
Potiguar I, L.L.C.
Member
100.0000
Quetta Operating Company (Private) Limited
Pakistan
Directors/Officers/Other Individuals
Individual Owner(s)
0.0001
   
El Paso Technology, Inc.
Owner
99.9999
Quetta Power Holding Company I Ltd.
Cayman Islands
H.E.I. Ltd.
Unaffiliated Parties
25.0000
   
Habibullah Energy Limited (Pakistan)
Unaffiliated Parties
25.0000
   
Coastal Power International II Ltd.
Owner
50.0000
Quetta Power Holding Company II Ltd.
Cayman Islands
Coastal Power International II Ltd.
Owner
1.0000
   
Habibullah Energy Limited
Unaffiliated Parties
1.0000
   
Quetta Power Holding Company I Ltd.
Owner
98.0000
Rondonia Power Company
Cayman Islands
El Paso Rondonia Power Company
Owner
50.0000
   
Termo Gas International
Unaffiliated Parties
50.0000
Saba Power Company (Private) Limited
Pakistan
Directors/Officers/Other Individuals
Individual Owner(s)
0.0001
   
Capco Resources, Inc.
Unaffiliated Parties
1.1499
   
Cogen Technologies Saba Capital Company LLC
Unaffiliated Parties
4.7100
   
Coastal Saba Power Ltd.
Owner
94.1400
Samalayuca II Management, L.L.C.
Delaware
EPED SAM Holdings Company
Member
50.0000
   
Samalayuca Construction Management Corporation
Unaffiliated Parties
50.0000
Sandbar Petroleum Company
Delaware
El Paso Energy International Company
Stockholder
100.0000
Seafarer Bahamas Pipeline System, Ltd.
Bahamas
Directors/Officers/Other Individuals
Individual Owner(s)
0.0400
   
El Paso Bahamas Holding B.V.
Owner
99.9600

 
 
Schedule 4.16 — Page 20
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
 
Seafarer US Pipeline System, Inc.
Delaware
El Paso Corporation
Stockholder
100.0000
Sierra 1996-I Limited Partnership
Texas
Unaffiliated Party/Parties unknown
General Partner
1.0000
   
Coronado Energy E&P Company, L.L.C.
Limited Partner
99.0000
SNG Finance Company, L.L.C.
Delaware
Southern Natural Gas Company
Member
100.0000
SNG Funding Company, L.L.C.
Delaware
SNG Finance Company, L.L.C.
Member
100.0000
SNG Pipeline Services Company, L.L.C.
Delaware
El Paso SNG Holding Company, L.L.C.
Member
100.0000
SNG RenCen Company, L.L.C.
Delaware
Southern Natural Gas Company
Member
100.0000
Sonora LNG Terminal Holding, S. de R.L. de C.V.
Mexico
Sonora Pipeline Holding, S de R. L. de C.V.
Owner
0.0300
   
Sonora Terminal and Pipeline, S. de R.L. de C.V.
Owner
99.9700
Sonora Pipeline Holding, S de R. L. de C.V.
Mexico
Sonora LNG Terminal Holding, S. de R.L. de C.V.
Owner
0.0300
   
Sonora Terminal and Pipeline, S. de R.L. de C.V.
Owner
99.9700
Sonora Pipeline, S. de R.L. de C.V.
Mexico
Sonora Terminal and Pipeline, S. de R.L. de C.V.
Owner
0.0300
   
Sonora Pipeline Holding, S de R. L. de C.V.
Owner
99.9700
Sonora Services Energy, S. de R.L. de C.V.
Mexico
Sonora Pipeline Holding, S de R. L. de C.V.
Owner
0.0300
   
Sonora Terminal and Pipeline, S. de R.L. de C.V.
Owner
99.9700
Sonora Terminal and Pipeline, S. de R.L. de C.V.
Mexico
Sonora Pacific Mexico S. de R.L. de C.V.
Unaffiliated Parties
50.0000
   
Grupo El Paso, S. de R.L. de C.V.
Owner
50.0000
Southeast Storage Development Company, L.L.C.
Delaware
Southern Natural Gas Company
Member
100.0000
Southern Gas Storage Company
Delaware
Southern Natural Gas Company
Stockholder
100.0000
Southern Gulf LNG Company, L.L.C.
Delaware
El Paso Corporation
Member
100.0000
Southern LNG Inc.
Delaware
Southern Natural Gas Company
Stockholder
100.0000
Southern Natural Gas Company
Delaware
El Paso Corporation
Stockholder
100.0000
Starr County Gathering System
Texas
EEX Natural Gas Company
Unaffiliated Parties
1.0000
   
El Paso CGP Gas Transmission Company
General Partner
30.0000
   
EEX Pipeline Company, L.P.
Unaffiliated Parties
69.0000
Starr-Zapata Pipe Line
Texas
EEX Natural Gas Company
Unaffiliated Parties
1.0000
   
EEX Pipeline Company, L.P.
Unaffiliated Parties
49.0000
   
El Paso CGP Gas Transmission Company
General Partner
50.0000

 
 
Schedule 4.16 — Page 21
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
 
Subic Bay Petroleum Products Ltd.
Cayman Islands
Coastal Stock Company Limited
Owner
100.0000
TCN Energia Ltda.
Brazil
El Paso Energia do Brasil Ltda.
Owner
0.0500
   
EPED B Company
Owner
99.9500
TDF, S. de R.L. de C.V.
Mexico
Gasoductos Servicios, S. de R.L. de C.V.
Owner
0.0001
   
Transportadora del Norte SH, S. de R.L. de C.V.
Owner
99.9999
Tennessee Gas Pipeline Company
Delaware
El Paso TGPC Investments, L.L.C.
Stockholder
100.0000
Tennessee Storage Company
Delaware
Tennessee Gas Pipeline Company
Stockholder
100.0000
Terminal GNL de Sonora, S. de R.L. de C.V.
Mexico
Sonora Terminal and Pipeline, S. de R.L. de C.V.
Owner
0.0300
   
Sonora LNG Terminal Holding, S. de R.L. de C.V.
Owner
99.9700
Termo Norte Energia Ltda.
Brazil
CS Participacoes Ltda.
Unaffiliated Parties
0.0001
   
El Paso Energia do Brasil Ltda.
Owner
0.0001
   
Rondonia Power Company
Owner
99.9998
Termo O&M Energia Ltda.
Brazil
El Paso O&M do Brasil Ltda.
Owner
50.0000
   
Termogas S/A
Unaffiliated Parties
50.0000
TGP Finance Company, L.L.C.
Delaware
Tennessee Gas Pipeline Company
Member
100.0000
TGP Funding Company, L.L.C.
Delaware
TGP Finance Company, L.L.C.
Member
100.0000
Tipitapa Power Company Ltd.
Cayman Islands
Coastal Power Nicaragua Holding Company Ltd.
Owner
1.0000
   
Unaffiliated Parties
Unaffiliated Parties
40.0000
   
Coastal Power Nicaragua Ltd.
Owner
59.0000
TNG Participacoes Ltda.
Brazil
Dutonorte Investimentos Ltda
Owner
50.0000
   
Petrobras Gas S.A.
Unaffiliated Parties
50.0000
Topaz Power Ventures, L.L.C.
Delaware
EPED Holding Company
Member
100.0000
Transport USA, Inc.
Pennsylvania
ANR Advance Holdings, Inc.
Stockholder
100.0000
Transportadora Brasiliera Gasoduto Bolivia-Brazil S.A.
Brazil
Shell
Unaffiliated Parties
4.0000
   
Enron
Unaffiliated Parties
4.0000
   
Transporte de Hidrocarburos
Unaffiliated Parties
12.0000
   
BBPP Holdings Ltda.
Owner
29.0000
   
Petrobras affiliate
Unaffiliated Parties
51.0000

 
 
Schedule 4.16 — Page 22
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
 
Transportadora del Norte SH, S. de R.L. de C.V.
Mexico
Gasoductos Servicios, S. de R.L. de C.V.
Owner
0.0001
   
Gasoductos de Chihuahua, S. de R.L. de C.V.
Owner
99.9999
Triunion Energy Company
Cayman Islands
EPED B Company
Owner
23.2000
   
Agua del Cajon (Cayman) Company
Owner
38.4000
   
Interenergy Company
Owner
38.4000
Triunion Energy Inversiones (Chile) Limitada
Chile
Triunion Energy Company
Owner
0.4200
   
Triunion Energy Pacifico Company
Owner
99.5800
Triunion Energy Inversiones Company
Cayman Islands
Triunion Energy Company
Owner
100.0000
Triunion Energy Inversiones Pacifico (Chile) Limitada
Chile
Triunion Energy Pacifico Company
Owner
0.2200
   
Triunion Energy Inversiones (Chile) Limitada
Owner
99.7800
Triunion Energy Pacifico Company
Cayman Islands
Triunion Energy Inversiones Company
Owner
100.0000
United Summit Coastal Oil Ltd.
Bangladesh
Summit Industrial & Mercantile Corporation (Pvt) Ltd.
Unaffiliated Parties
25.0000
   
United Enterprises & Company Ltd.
Unaffiliated Parties
25.0000
   
Coastal Petroleum N.V.
Owner
50.0000
UnoPaso Exploracao e Producao de Petroleo e Gas Ltda.
Brazil
Potiguar 4B LLC
Owner
0.0001
   
El Paso Oleo e Gas do Brasil Ltda.
Owner
0.0001
   
Potiguar II, L.L.C.
Owner
99.9998
Vermilion Bay Land, L.L.C.
Delaware
Crystal Gas Storage, Inc.
Member
100.0000
Western Fuel Oil Company
California
Pacific Refining Company
Stockholder
100.0000
WIC Holdings, Inc.
Delaware
Colorado Interstate Gas Company
Stockholder
100.0000
WYCO Development LLC
Colorado
Xcel Energy WYCO Inc.
Unaffiliated Parties
50.0000
   
WIC Holdings, Inc.
Member
50.0000
WYCO Holding Company, L.L.C.
Delaware
Colorado Interstate Gas Company
Member
100.0000
Wyoming Interstate Company, Ltd.
Colorado
El Paso Wyoming Gas Supply Company
Limited Partner
50.0000
   
WIC Holdings, Inc.
General Partner
50.0000
Young Gas Storage Company, Ltd.
Colorado
The City of Colorado Springs
Unaffiliated Parties - LP Owner
5.0000
   
CIG Gas Storage Company
General Partner
47.5000
   
Xcel Energy Markets Holdings Inc.
Unaffiliated Parties
47.5000
Zipline, L.L.C.
Delaware
Genesis Park GP Company, L.L.C.
Unaffiliated Parties
50.0000
   
El Paso Global Networks Company
Member
50.0000



 


 

Schedule 4.16 — Page 23
Third Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.08
 
EXISTING RESTRICTIVE AGREEMENTS
 
1. EL PASO NATURAL GAS COMPANY
 
(a)  
Indenture dated as of January 1, 1992, between El Paso Natural Gas Company and
Citibank, N.A. (subsequently replaced by Wilmington Trust Company).

 
(i)  
Prospectus Supplement dated as of January 9, 1992, to Prospectus dated

 
 
January 9, 1992 ($260 Million 8.625% Debentures due 1/15/22).

 
(b)  
Indenture dated as of November 13, 1996 between El Paso Natural Gas Company and
The Chase Manhattan Bank (by merger now JPMorgan Chase Bank and subsequently
replaced by Wilmington Trust Company).

 
(i)  
Prospectus Supplement dated as of November 7, 1996 to Prospectus dated

 
 
November 5, 1996 ($200 Million 7.5% Debentures due 11/15/26).

 
(ii)  
First Supplemental Indenture dated as of June 10, 2002 ($300 Million 8.375%
Notes due 6/15/32).

 
(iii)  
Second Supplemental Indenture dated as of April 4, 2007 ($355 Million 5.95%
Notes due 4/15/17).

 
(c)  
Indenture dated as of July 21, 2003, between El Paso Natural Gas Company and
Wilmington Trust Company ($355,000,000 7.625% Notes due 2010).

 
2. EL PASO TENNESSEE PIPELINE CO.
 
(a)  
Indenture, dated as of March 15, 1988, between Tenneco, Inc. (now El Paso
Tennessee Pipeline Co.) and The Chase Manhattan Bank (now by merger JPMorgan
Chase Bank and subsequently replaced by Wilmington Trust Company).

 
(i)  
Second Supplemental Indenture dated as of March 30, 1988 ($250 Million 10%
Debentures due 3/15/08, outstanding balance $26.4 Million).

 
(ii)  
Tenth Supplemental Indenture dated as of November 15, 1992 ($150 Million 9%
Debentures due 11/15/12, outstanding principal $1.1 Million).

 
(iii)  
Twelfth Supplemental Indenture dated as of December 15, 1995 ($300 Million 7.25%
Debentures due 12/15/25, outstanding principal $23.2).

 
(iv)  
Thirteenth Supplemental Indenture dated as of December 10, 1996 (various
amendments).

 
Schedule 6.08 — Page 1
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


3. TENNESSEE GAS PIPELINE COMPANY
 
(a)  
Indenture, dated as of December 15, 1981, between Tenneco Inc. (now Tennessee
Gas Pipeline Company ("TGPC")) and The Chase Manhattan Bank (by merger now
JPMorgan Chase Bank and subsequently replaced by Wilmington Trust Company) ($400
Million 6% Debentures due 12/15/11, current balance $85.8 Million).

 
(i)  
First Supplemental Indenture dated as of December 10, 1996 (various amendments,
mainly name change to TGPC).

 
(ii)  
Second Supplemental Indenture dated as of December 10, 1996 (various
amendments).

 
(b)  
Indenture, dated as of March 4, 1997, between Tennessee Gas Pipeline Company and
The Chase Manhattan Bank (now by merger JPMorgan Chase Bank and subsequently
replaced by Wilmington Trust Company).

 
(i)  
First Supplemental Indenture dated as of March 13, 1997 ($300 Million 7.5%
Debentures due 4/1/17).

 
(ii)  
Second Supplemental Indenture dated as of March 13, 1997 ($300 Million 7%
Debentures due 3/15/27, put date 3/15/07, redeemable after 3/15/07).

 
(iii)  
Third Supplemental Indenture dated as of March 13, 1997 ($300 Million 7.625%
Debentures due 10/15/37).

 
(iv)  
Fourth Supplemental Indenture dated as of October 9, 1998 ($400 Million 7%
Debentures due 10/15/28).

 
(v)  
Fifth Supplemental Indenture dated as of June 10, 2002 ($240 Million 8.375%
Notes due 6/15/32)

 

Schedule 6.08 — Page 2
Third Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 10.16(a)
 
RELEASED SUBSIDIARIES
 
El Paso CNG Company, L.L.C.
 
El Paso Noric Investments III, L.L.C.
 
EPPP CIG GP Holdings, L.L.C.
 
Colorado Interstate Gas Company
 

Schedule 10.16(a) — Page 1
Third Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
FORM OF
 
ASSIGNMENT AND ASSUMPTION
 
Reference is made to the Third Amended and Restated Credit Agreement dated as of
November 16, 2007 (as amended and in effect on the date hereof, the “Credit
Agreement”), among EL PASO CORPORATION, a Delaware corporation (the “Company”),
EL PASO NATURAL GAS COMPANY, a Delaware corporation, TENNESSEE GAS PIPELINE
COMPANY, a Delaware corporation, the several banks and other financial
institutions from time to time parties thereto (the “Lenders”), and JPMORGAN
CHASE BANK, N.A., as administrative agent (the “Administrative Agent”) and as
collateral agent.
 
The Assignor named on the reverse hereof hereby sells and assigns, without
recourse, to the Assignee named on the reverse hereof, and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
Assignment Date set forth on the reverse hereof, the interests set forth on the
reverse hereof (the “Assigned Interest”) in the Assignor’s rights and
obligations under the Credit Agreement, including the interests set forth on the
reverse hereof in the Commitment of the Assignor on the Assignment Date and
Loans owing to the Assignor which are outstanding on the Assignment Date, in the
case of a Revolving Commitment or Revolving Loan together with the
participations in Letters of Credit and LC Disbursements held by the Assignor on
the Assignment Date, but excluding accrued interest and fees to and excluding
the Assignment Date.  The Assignee hereby acknowledges receipt of a copy of the
Credit Agreement and the Security Agreement (as defined in the Credit
Agreement).  From and after the Assignment Date (i) the Assignee shall be a
party to and be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, have the rights and obligations of a Lender
thereunder, (ii) the Assignee acknowledges that, upon becoming a Lender under
the Credit Agreement, it is subject to, and hereby agrees to be bound by, the
terms and provisions of the Credit Agreement, and (iii) the Assignor shall, to
the extent of the Assigned Interest, relinquish its rights and be released from
its obligations under the Credit Agreement, except that the Assignor shall
continue to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 10.03.
 
This Assignment and Assumption is being delivered to the Administrative Agent
together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.15(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee.  The Assignor represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, and (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim.  The
[Assignee/Assignor] shall pay the fee payable to the Administrative Agent
pursuant to Section 10.04(b) of the Credit Agreement.
 
Exhibit A
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.
 
Date of Assignment:
 
Legal Name of Assignor:
 
Legal Name of Assignee:
 
Assignee’s Address for Notices:
 
Effective Date of Assignment
 
(“Assignment Date”):
 
Facility
Principal Amount Assigned
Percentage Assigned of Facility/Commitment1
Revolving Commitment Assigned:
$
%
Revolving Loans Assigned:
$
%



The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers, the Credit Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.
 
The terms set forth above and on the reverse side hereof are hereby agreed to:
 
[Name of Assignor], as Assignor
By:
 
Name:
Title:



 
[Name of Assignee], as Assignee
By:
 
Name:
Title:






--------------------------------------------------------------------------------

1 Set forth, to at least 8 decimals, as a percentage of the applicable Facility
and the aggregate Commitments of all Lenders thereunder.

Exhibit A
Third Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 


The undersigned hereby consent to the within assignment:2
 
EL PASO CORPORATION
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By:
   
By:
 
Name:
 
Name:
Title:
 
Title:



 
JPMORGAN CHASE BANK, N.A.,
as an Issuing Bank
 
CITIBANK, N.A.,
as an Issuing Bank
By:
   
By:
 
Name:
 
Name:
Title:
 
Title:



 
[Other Issuing Banks]
 
 





--------------------------------------------------------------------------------

2 If required.
 
Exhibit A
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 


EXHIBIT B
 
FORM OF
 
BORROWING REQUEST
 
 
JPMorgan Chase Bank, N.A.,

 
   as Administrative Agent for the Lenders

 
   parties to the Credit Agreement referred to below

 
   Technology, Shared Tech & Operation Commercial Loans

 
   L&A Project Texas

 
1111 Fannin, Floor 10

 
Houston, TX 77002

 
Attention:  Ina S. Tjahjono

 
Ladies and Gentlemen:
 
The undersigned, EL PASO CORPORATION, refers to the Third Amended and Restated
Credit Agreement, dated as of November 16, 2007 (the “Credit Agreement”, the
terms defined therein being used herein as therein defined), among the
undersigned, El Paso Natural Gas Company, Tennessee Gas Pipeline Company,
certain Lenders parties thereto, and JPMorgan Chase Bank, N.A., as
administrative agent and as collateral agent, and hereby gives you notice,
irrevocably, pursuant to Section 2.03 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.03 of the Credit Agreement:
 
(i) The Borrower for the Proposed Borrowing is ______________.
 
(ii) The Business Day of the Proposed Borrowing is ___________, 200_.
 
(iii) The Proposed Borrowing is a [ABR Borrowing] [Eurodollar Borrowing].
 
(iv) The aggregate amount of the Proposed Borrowing is $__________.
 
(v) The initial Interest Period for each Eurodollar Loan made as part of the
Proposed Borrowing is [______ month[s]].
 
(vi) The account to which the funds of the Proposed Borrowing are to be
disbursed is _____________________.
 
(vii) The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the date of the Proposed Borrowing, before
and immediately after giving effect thereto and to the application of the
proceeds therefrom:
 
(A)      The representations and warranties of each Borrower and each other
Credit Party set forth in this Agreement and the other Loan Documents shall be
true and correct in all material respects on and as of the date of the Proposed
Borrowing, unless stated to be made on or as of, or to relate to, a specific
date or period other than the date of the Proposed Borrowing; and
 
(B)      at the time of and immediately after giving effect to the Proposed
Borrowing (and if any proceeds thereof are being applied substantially
contemporaneously to satisfy any other obligation, to such application), no
Default shall have occurred and be continuing.
 


Very truly yours,
EL PASO CORPORATION
By:
 
Title:



 

Exhibit B
Third Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
 
FORM OF
 
NOTE
 
$_________
New York, New York
 
____________, 200_
   

FOR VALUE RECEIVED, the undersigned, [Name of Borrower], a Delaware corporation
(the “Borrower”) hereby unconditionally promises to pay to the order of _____
(the “Lender”) at the office of JPMorgan Chase Bank, N.A., located at 270 Park
Avenue, New York, New York 10017, in lawful money of the United States of
America and in immediately available funds, the principal amount of the lesser
of (a) _________ ($_______), and (b) the aggregate unpaid principal amount of
all Loans made by the Lender to the undersigned pursuant to Section 2.02 of the
Credit Agreement (as defined below), on the Maturity Date (as defined in the
Credit Agreement) and on such other dates and in such other amounts set forth in
the Credit Agreement.
 
The undersigned further agrees to pay interest in like money at such office on
the unpaid principal amount hereof from time to time from the date hereof at the
applicable rate per annum set forth in Section 2.11 of the Credit Agreement
until any such amount shall become due and payable (whether at the stated
maturity, by acceleration or otherwise), and thereafter on such overdue amount
at the rate per annum set forth in paragraph (c) of Section 2.11 of the Credit
Agreement until paid in full (both before and after judgment).  Interest shall
be payable in arrears on each Interest Payment Date commencing on the first such
date to occur after the date hereof, provided that interest accruing pursuant to
paragraph (c) of Section 2.11 of the Credit Agreement shall be payable on
demand.  In no event shall the interest payable hereon, whether before or after
maturity, exceed the maximum interest which, under applicable law, may be
charged on this Note, and this Note is expressly made subject to the provisions
of the Credit Agreement which more fully set out the limitations on how interest
accrues hereon.
 
The holder of this Note is authorized to record the date, type and amount of
each Loan made by the Lender pursuant to Section 2.02 of the Credit Agreement,
each continuation thereof, each conversion of all or a portion thereof to
another type, the date and amount of each payment or prepayment of principal
with respect thereto, and, in the case of Eurodollar Loans, the length of each
Interest Period with respect thereto, on the schedules annexed hereto and made a
part hereof, or on a continuation thereof which shall be attached hereto and
made a part hereof, which recordation shall constitute prima facie evidence of
the accuracy of the information recorded in the absence of manifest error;
provided that failure by the Lender to make any such recordation on this Note
shall not affect the obligations of the Borrower under this Note or the Credit
Agreement.
 
This Note is one of the Notes referred to in the Third Amended and Restated
Credit Agreement, dated as of November 16, 2007 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, [the Company], [EPNGC] and [TGPC], the Lender, the other financial
institutions parties thereto, and JPMorgan Chase Bank, N.A., as administrative
agent and as collateral agent, is entitled to the benefits thereof, is secured
as provided therein and in the Security Documents and is subject to optional and
mandatory prepayment in whole or in part as provided therein.  Terms used herein
which are defined in the Credit Agreement shall have such defined meanings
unless otherwise defined herein or unless the context otherwise requires.
 
Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable all as provided therein.
 
This Note and the other Notes are given in replacement and substitution for, but
not payment or satisfaction of, certain revolving credit notes previously issued
under the Credit Agreement.  The indebtedness evidenced by such other revolving
credit notes is continued in full force and effect hereunder.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
This Note evidences existing indebtedness under the Credit Agreement and does
not constitute payment of such indebtedness, and such indebtedness continues in
full force and effect, as amended and restated in the Credit Agreement.
 
[Name of Borrower]
By:
 
Name:
Title:

 
Exhibit C
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






SCHEDULE A
to Note
 
EURODOLLAR LOANS AND CONVERSIONS AND PAYMENTS WITH RESPECT TO EURODOLLAR LOANS
 
Date
 
Amount of Eurodollar Loans Made or Converted from Alternate Base Rate Loans
 
Amount of Eurodollar Loans Paid or Converted into Alternate Base Rate Loans
 
Unpaid Principal Balance of Eurodollar Rate Loans
 
Notation Made By
                                                                               
                                                                               
                                                                               
                                                                               
                                                                           

 
Exhibit C — Schedule A
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
SCHEDULE B
to Note
 


 
ALTERNATE BASE RATE LOANS AND CONVERSIONS AND PAYMENTS
 
WITH RESPECT TO ALTERNATE BASE RATE LOANS
 
Date
 
Amount of Alternate Base Rate Loans Made or Converted from Eurodollar Loans
 
Amount of Alternate Base Rate Loans Paid or Converted into Eurodollar Loans
 
Unpaid Principal Balance of Alternate Base Rate Loans
 
Notation Made By
                                                                               
                                                                               
                                                                               
                                                                               
                                                                           



 

Exhibit C - Schedule B
Third Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

EXHIBIT D
 
FORM OF
 
THIRD AMENDED AND RESTATED
 
SECURITY AGREEMENT
 

Exhibit D
Third Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------

 


EXECUTION VERSION
 


 


 


THIRD AMENDED AND RESTATED SECURITY AGREEMENT
 


 


 
dated as of November __, 2007
 


 


 
among
 


 


 
EL PASO CORPORATION,
 


 
THE PERSONS REFERRED TO HEREIN AS
 
PIPELINE COMPANY BORROWERS,
 


 
THE PERSONS REFERRED TO HEREIN AS SUBSIDIARY GRANTORS
 


 
and
 


 
JPMORGAN CHASE BANK, N.A.,
 
as Collateral Agent and Depository Bank
 



Exhibit D
Third Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------

 
 
                             TABLE OF CONTENTS
 
 
 
 
 
ARTICLE 1
DEFINITIONS AND INTERPRETATIONS
 
 Page
Section 1.01
 
Definitions
2
Section 1.02
 
Principles of Interpretation
7
       
ARTICLE 2
 [RESERVED]
 
         
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
 
 
Section 3.01
 
Representations and Warranties of the Credit Partner
8
       

 
ARTICLE 4
PLEDGED ACCOUNTS
 
 
Section 4.01
 
Creation of Pledged Accounts
10
Section 4.02
 
Cash Collateral Account
12
Section 4.03
 
Qualified Investments Accounts
12
Section 4.04
 
Payments in Trust
15
Section 4.05
 
Investment of Funds in Pledged Accounts
15
Section 4.06
 
Transfers from Accounts During the Continuance of an Event of Default
17
Section 4.07
 
Reports, Certification and Instructions
17
Section 4.08
 
Depository Bank Undertakings
18
Section 4.09
 
Force Majeure
20
Section 4.10
 
Clearing Agency
20
Section 4.11
 
Return of Funds to the Company
20
       
ARTICLE 5
SECURITY INTERESTS
 
 
Section 5.01
 
Grant of Security Interests
21
Section 5.02
 
Security for Obligations
24
Section 5.03
 
Delivery and Control of Collateral
24
Section 5.04
 
Further Assurances; Etc
25
Section 5.05
 
Grantors Remain Liable
26
Section 5.06
 
Additional Equity Interests
26

 
 
i.
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
Section 5.07
 
Release of Collateral
27
Section 5.08
 
Voting Rights, Dividends, Payments, Etc.
28
Section 5.09
 
The Collateral Agent Appointed Attorney-in-Fact
30
Section 5.10
 
Netting of Accounts
31
       
ARTICLE 6
REMEDIES AND ENFORCEMENT
 
 
Section 6.01
 
Remedies and Enforcement
31
Section 6.02
 
Application of Proceeds
33
Section 6.03
 
Other Remedies of Secured Parties
34
       
ARTICLE 7
DEPOSITORY BANK
 
 
Section 7.01
 
Depository Bank
34
       
 
ARTICLE 8
[RESERVED]
 
         
ARTICLE 9
MISCELLANEOUS
 
 
Section 9.01
 
Indemnity and Expenses
35
Section 9.02
 
Amendments; Waivers, Etc.
36
Section 9.03
 
Security Interest Absolute and Waivers
36
Section 9.04
 
Notices; Etc.
38
Section 9.05
 
Continuing Security Interest; Assignments
39
Section 9.06
 
[Reserved]
39
Section 9.07
 
Execution in Counterparts
40
Section 9.08
 
Severability
40
Section 9.09
 
Integration
40
Section 9.10
 
No Partnership
40
Section 9.11
 
No Reliance
40
Section 9.12
 
Release
40
Section 9.13
 
No Impairment
40
Section 9.14
 
Equitable Remedies
40
Section 9.15
 
Remedies
41
Section 9.16
 
Limitations
41
Section 9.17
 
Survival
41
Section 9.18
 
[Reserved]
42
Section 9.19
 
Jurisdiction, Etc.
42
Section 9.20
 
GOVERNING LAW
42
Section 9.21
 
Waiver of Jury Trial
42
       

 


 
ii.
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


SCHEDULES:
 
Schedule I
Subsidiary Grantors
Schedule II
Initial Pledge Equity
Schedule III
Name, Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number
Schedule IV
Changes in Name, Location, Etc.
Schedule V
Secured Hedging Agreements
Schedule VI
Material Agreements of El Paso Corporation
 
EXHIBITS:
 
EXHIBIT A
Form of Officer’s Certificate for Qualified Investments
   







 
iii.
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
 

THIRD AMENDED AND RESTATED SECURITY AGREEMENT
 
THIRD AMENDED AND RESTATED SECURITY AGREEMENT, dated as of November __, 2007,
made by and among:
 
EL PASO CORPORATION, a Delaware corporation (the “Company”);
 
EL PASO NATURAL GAS COMPANY, a Delaware corporation (“EPNGC”), TENNESSEE GAS
PIPELINE COMPANY, a Delaware corporation (“TGPC”) (EPNGC and TGPC, collectively,
the “Pipeline Company Borrowers” and, together with the Company, the
“Borrowers”);
 
Each of the Persons listed on Schedule I hereto as a Subsidiary Grantor
(collectively, the “Subsidiary Grantors” and, together with the Company, the
“Grantors”) (the Borrowers and the Subsidiary Grantors are sometimes referred to
herein, collectively, as the “Credit Parties”; and the Credit Parties, together
with the other Restricted Subsidiaries, are sometimes referred to herein,
collectively, as the “Credit Related Parties”);
 
JPMorgan Chase Bank, N.A. (“JPMCB”), not in its individual capacity but solely
as collateral agent for the Secured Parties (solely in such capacity, the
“Collateral Agent”); and
 
JPMCB, not in its individual capacity but solely in its capacity as the
Depository Bank (solely in such capacity, the “Depository Bank”).
 
PRELIMINARY STATEMENTS
 
(1)           Certain of the parties hereto are party to a Third Amended and
Restated Credit Agreement dated as of the date hereof (the “Credit Agreement”)
pursuant to which the Lenders have agreed to make Loans to the Borrowers and
participate in Letters of Credit, the Issuing Banks have agreed to issue Letters
of Credit for the account of the Borrowers, and the Administrative Agent and the
Collateral Agent have agreed to serve in such capacities.
 
(2)           The Credit Parties, the Depository Bank, the Collateral Agent (on
behalf of the Lenders, the Issuing Banks, the Agents and the other Secured
Parties) and certain other parties have heretofore entered into that certain
Amended and Restated Security Agreement dated as of July 31, 2006 (the “Existing
Security Agreement”) with respect to their respective rights in respect of the
Collateral and certain other matters related to the Financing Documents.
 
NOW, THEREFORE, to secure the Secured Obligations, and in consideration of the
premises and to induce each of the Lenders, the Issuing Banks and the Agents to
enter into the Credit Agreement and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Credit
Parties and the Collateral Agent (on behalf of the Lenders, the Issuing Banks,
the Agents and the other Secured Parties) agrees that the Existing Security
Agreement shall be amended and restated in its entirety as follows:
 
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
ARTICLE 1
Definitions And Interpretation
 
Section 1.01.  Definitions.  Capitalized terms used but not defined herein shall
have the respective meanings assigned to such terms in the Credit Agreement.
 
(a) As used in this Agreement, the following terms have the meanings specified
below:
 
“Account Collateral” has the meaning set forth in Section 5.01(d).
 
“Agreement” means this Security Agreement.
 
“Applicable Law” means, with respect to any Person, any and all laws, statutes,
regulations, rules, orders, injunctions, decrees, writs, determinations, awards
and judgments issued by any Governmental Authority applicable to such Person.
 
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978, as amended
from time to time (11 U.S.C. §101, et seq.).
 
“Borrowers” has the meaning set forth in the Preamble.
 
“Cash Collateral Account” has the meaning set forth in Section 4.01(a)(ii).
 
“Clearing Agency” has the meaning set forth in Section 4.10.
 
“Collateral” means the Account Collateral, the Security Collateral, the Payment
Collateral and all other property or assets with respect to which a Security
Document executed by a Grantor creates or grants, or states that it creates or
grants, a Transaction Lien.
 
“Collateral Account” has the meaning set forth in Section 4.01(a)(i).
 
“Collateral Agent” has the meaning set forth in the Preamble.
 
“Company” has the meaning set forth in the Preamble.
 
 
2
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


“Company Payment Collateral” has the meaning set forth in Section 5.01(c).
 
“Credit Agreement” has the meaning set forth in the Preamble.
 
“Credit Parties” has the meaning set forth in the Preamble.
 
“Credit Related Parties” has the meaning set forth in the Preamble.
 
“Depository Bank” has the meaning set forth in the Preamble.
 
“Enforcement Action” means the taking of any or all of the following actions:
 
(a)           applying funds in the Pledged Accounts (including by charging or
exercising any contractual or legal setoff rights) to the payment of the Secured
Obligations;
 
(b)           making any demand for, or receiving any, payment under the
Subsidiary Guarantee Agreement;
 
(c)           taking any Foreclosure Action or exercising any other power of
sale or similar other rights or remedies under any of the Security Documents;
 
(d)           proceeding to protect and enforce the rights of the Secured
Parties under this Agreement or any other Security Document by sale of the
Collateral pursuant to judicial proceedings or by a proceeding in equity or at
law or otherwise, whether for the enforcement of any Transaction Lien or for the
enforcement of any other legal, equitable or other remedy available under this
Agreement, any other Security Document or Applicable Law;
 
(e)           exercising any of the rights and remedies of a secured party with
respect to the Collateral upon default under the Uniform Commercial Code as in
effect in any applicable jurisdiction; and
 
(f)           exercising any other right or remedy provided in this Agreement or
otherwise available to the Collateral Agent, to the extent permitted by
Applicable Law.
 
“Enforcement Proceeds” means any cash, securities or other consideration
received from time to time by the Collateral Agent as a result of the taking of
any Enforcement Action in accordance with the Security Documents and Applicable
Law, including, without limitation (a) any balances then outstanding in the
Pledged Accounts or received therein from time to time thereafter, including any
Net Cash Proceeds then held in any Pledged Account, (b) the proceeds of any
Disposition or other Enforcement Action taken pursuant to Article 6, and (c)
proceeds of any Foreclosure Action or judicial or other non-judicial proceeding.
 
 
3
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


“EPNGC” has the meaning set forth in the Preamble.
 
“Excluded Payment Property” means any property of a Grantor of the type
described in (and not excluded from) Section 5.01(b)(i) through (iv), to the
extent that the grant of a security interest therein or a Lien thereon would
result in (i) a breach of or a default under a provision which is not rendered
ineffective by the UCC contained in any agreement in existence on the Effective
Date to which the Company or any Subsidiary of the Company is a party (other
than (x) an agreement listed on Schedule VI hereto or (y) an agreement that can
be amended solely by the Company and/or one or more of its Subsidiaries), or
(ii) a mandatory prepayment obligation under any such agreement, or allow any
party to any such agreement (other than the Company or any Subsidiary of the
Company) to accelerate obligations due thereunder, terminate any material
contract right thereunder or exercise any put or call right, right of refusal,
purchase option or similar right thereunder.
 
“Excluded Subsidiary Grantor Assets” has the meaning set forth in Section
5.01(b).
 
“Federal Book Entry Regulations” means (a) the federal regulations contained in
Subpart B (“Treasury/Reserve Automated Debt Entry System (TRADES)”) governing
book-entry securities consisting of U.S. Treasury bonds, notes and bills and
Subpart D of 31 C.F.R. Part 357, 31 C.F.R. § 357.2, § 357.10 through § 357.14
and § 357.41 through § 357.44 and (b) to the extent substantially identical to
the federal regulations referred to in clause (a) above (as in effect from time
to time), the federal regulations governing other book-entry securities.
 
“Financing Documents” means the Loan Documents and the Secured Hedging
Agreements.
 
“Foreclosure Action” means the sale, transfer or other Disposition by the
Collateral Agent of all or any part of the Collateral at any public or private
sale at such place and at such time as the Collateral Agent shall determine and
in compliance with Applicable Law.
 
“Grantors” has the meaning set forth in the Preamble.
 
“Indemnified Party” has the meaning set forth in.
 
 
4
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


“Initial Pledged Equity” means, with respect to any Grantor, the Equity
Interests set forth opposite such Grantor’s name on and as otherwise described
in Schedule II and issued by the Persons named therein.
 
“Insolvency Proceeding” means, with respect to any Person, that (a) such Person
shall (i) admit in writing its inability to pay its debts generally, or shall
fail to pay its debts generally as they become due; or (ii) make a general
assignment for the benefit of creditors; or (b) any proceeding shall be
instituted or consented to by such Person seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property; or (c) any such proceeding shall have been instituted against such
Person and either such proceeding shall not be stayed or dismissed for 60
consecutive days or any of the actions referred to above sought in such
proceeding (including the entry of an order for relief against it or the
appointment of a receiver, trustee, custodian or other similar official for it
or any substantial part of its property) shall occur; or (d) such Person shall
take any corporate (or other Business Entity) action to authorize any of the
actions set forth above in this definition.
 
“JPMCB” has the meaning set forth in the Preamble.
 
“Officer’s Certificate” means, with respect to any Person, a certificate
substantially in the form of Exhibit A hereto, signed by the president, any
vice-president, the treasurer or the chief financial officer of such Person.
 
“Payment Collateral” has the meaning set forth in Section 5.01(c).
 
“Pipeline Company Borrowers” has the meaning set forth in the Preamble.
 
“Pledged Accounts” has the meaning set forth in Section 4.01(a).
 
“Pledged Company” means any issuer of the Initial Pledged Equity or any
successor entity to any such issuer; provided that, if all of the Equity
Interests issued by a Pledged Company and pledged by a Grantor to the Collateral
Agent hereunder are released from the Transaction Liens in accordance with the
terms of this Agreement and the Credit Agreement, then from and after such
release, such issuer shall no longer be a Pledged Company.
 
“Pledged Equity” has the meaning set forth in Section 5.01(a)(ii).
 
 
5
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


“Pledged Financial Assets” means all financial assets credited from time to time
to the Pledged Accounts.
 
“Pledged Security Entitlement” means all security entitlements with respect to
the Pledged Financial Assets.
 
“Qualified Investments Account” has the meaning set forth in Section
4.01(a)(iii).
 
“Remaining Reinvestment Amount” has the meaning set forth in Section 4.03(c).
 
“Secured Hedging Agreement” means any Hedging Agreement that (i) was entered
into by any Borrower with a Person which was at the time such Hedging Agreement
was entered into a Lender or an Affiliate of a Lender and (ii) either (A) is
listed on Schedule V hereto or (B) has been designated as a Secured Hedging
Agreement by the Company in a certificate signed by a Financial Officer
delivered to the Collateral Agent and the Administrative Agent which (I)
identifies such Hedging Agreement, including the name and address of the other
party thereto (which must be a Lender or an Affiliate of a Lender at the time of
such designation), the notional amount thereof and the expiration or termination
date thereof, and (II) states that the applicable Borrower’s obligations
thereunder shall from and after the date of delivery of such certificate be
Secured Obligations for purposes hereof and of the other Security Documents.
 
“Secured Obligations” means, with respect to each Grantor, the obligations,
including all “Obligations” (as defined in the Credit Agreement) and all
“Guaranteed Obligations” (as defined in the Subsidiary Guarantee Agreement) of
such Grantor, under (a) the Credit Agreement and/or the Subsidiary Guarantee
Agreement, as applicable, (b) this Agreement, (c) any other Loan Document to
which such Grantor is a party, (d) any Secured Hedging Agreement to which such
Grantor is a party and (e) any agreement relating to the refinancing of the
obligations referred to in the foregoing clauses (a) through (d), and in the
case of each of clauses (a) through (e) including interest accruing at any
post-default rate and Post-Petition Interest.
 
“Secured Parties” means, collectively, the Lenders, the Issuing Banks, the
Administrative Agent, the Collateral Agent, each counterparty to a Secured
Hedging Agreement and each other Person that is a holder of any Secured
Obligations.
 
“Security Collateral” has the meaning set forth in Section 5.01(a).
 
 
6
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


“Subsidiary Grantor Payment Collateral” has the meaning set forth in Section
5.01(b).
 
“Subsidiary Grantors” has the meaning set forth in the Preamble.
 
“TGPC” has the meaning set forth in the Preamble.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Transaction Liens on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.
 
“Unused Cash Collateral” has the meaning set forth in Section 4.02(c).
 
(b) Terms defined in Article 8 or 9 of the UCC and/or in the Federal Book Entry
Regulations are used in this Agreement as such terms are defined in such Article
8 or 9 and/or the Federal Book Entry Regulations.
 
Section 1.02.  Principles of Interpretation.  The definitions of terms herein
shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) any reference herein to any Applicable Law
means such Applicable Law as amended, modified, codified, replaced, or
reenacted, in whole or in part, and in effect from time to time, including rules
and regulations promulgated thereunder and reference to any section or other
provision of any Applicable Law means that section or provision of such
Applicable Law from time to time in effect and any amendment, modification,
codification, replacement, or reenactment of such section or other provision,
(d) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, Equity Interests, accounts and contract rights, and  all references
to “days” shall mean calendar days.  This Agreement is the result of
negotiations among the parties thereto and their respective
counsel.  Accordingly, this Agreement shall be deemed the product of all parties
thereto, and no ambiguity in this Agreement shall be construed in favor of or
against any Credit Party or any Secured Party.
 
 
7
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
ARTICLE 2
[Reserved]
 
 
ARTICLE 3
Representations And Warranties
 
Section 3.01.  Representations And Warranties of The Credit Parties.  Each
Credit Party, with respect to itself and its Subsidiaries, represents and
warrants to the Collateral Agent, for the benefit of the Secured Parties, that:
 
(a) With respect to any Credit Party that is a Grantor:  (i) such Credit Party’s
exact legal name is correctly set forth in Schedule III, (ii) such Credit Party
is located (within the meaning of Section 9-307 of the UCC) and has its chief
executive office, in the state or jurisdiction set forth in Schedule III, (iii)
the information set forth in Schedule III with respect to such Credit Party is
true and accurate in all respects and (iv) such Credit Party has not, within the
last five years, changed its legal name, location, chief executive office, type
of organization, jurisdiction of organization or organizational identification
number from those set forth in Schedule III, except as disclosed in Schedule IV.
 
(b) Such Credit Party is duly organized or formed, validly existing and, if
applicable, in good standing in its jurisdiction of organization or
formation.  Such Credit Party possesses all applicable Business Entity powers
and all other authorizations and licenses necessary to engage in its business
and operations as now conducted, the failure to obtain or maintain which would
have a Material Adverse Effect.
 
(c) The execution, delivery and performance by such Credit Party of the Security
Documents to which it is a party are within such Credit Party’s applicable
Business Entity powers, have been duly authorized by all necessary applicable
Business Entity action, and do not contravene  such Credit Party’s
organizational documents or  any material contractual restriction binding on or
affecting such Credit Party.
 
 
8
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(d) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority is required for the due execution, delivery and
performance by such Credit Party of any Security Document to which it is a
party, except those necessary to comply  with Applicable Laws in the ordinary
course of such Credit Party’s business or  with ongoing obligations of such
Credit Party under the Security Documents to which it is a party and Sections
5.01, 5.02 and 5.07 of the Credit Agreement.
 
(e) This Agreement constitutes, and the other Security Documents when delivered
shall constitute, the legal, valid and binding obligations of each Credit Party
that is a party thereto, enforceable against such Credit Party in accordance
with their respective terms, except as may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by general principles of equity.
 
(f) With respect to any Credit Party that is a Grantor, all Collateral pledged
by such Credit Party hereunder consisting of certificated securities has been
delivered to the Collateral Agent.
 
(g) With respect to any Credit Party that is a Grantor, this Agreement is
effective to create in favor of the Collateral Agent, for the ratable benefit of
the Secured Parties, a Lien on, and security interest in, all right, title and
interest of such Grantor in the Collateral pledged by such Credit Party
hereunder as security for the Secured Obligations, prior and superior in right
to any other Lien (except for Collateral Permitted Liens), except in each case
above as may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally.  All financing statements have been filed that are necessary to
perfect any Transaction Lien that can be perfected by the filing of such
financing statements.  All actions required by Section 5.03 to provide control
to the Collateral Agent with respect to Collateral pledged by such Credit Party
hereunder for which control can be established have been taken, including
delivery of such Collateral consisting of certificated securities to the
Collateral Agent, duly endorsed for transfer or accompanied by duly executed
instruments of transfer.
 
(h) With respect to any Credit Party that is a Grantor, the Pledged Equity
pledged as Collateral by such Credit Party to the Collateral Agent hereunder has
(to the extent applicable) been duly authorized and validly issued and is (to
the extent applicable) fully paid and non-assessable.  With respect to any
Equity Interests pledged by such Credit Party to the Collateral Agent hereunder
that are uncertificated securities, such Credit Party has caused the issuer
thereof to agree in an authenticated record with such Credit Party and the
Collateral Agent that such issuer will comply with instructions with respect to
such uncertificated securities originated by the Collateral Agent without
further consent of such Credit Party and has delivered a copy of such
authenticated record to the Collateral Agent.  If such Credit Party is a Pledged
Company, such Credit Party confirms that it has received notice of such security
interest.
 
 
9
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(i) With respect to any Credit Party that is a Grantor, the Initial Pledged
Equity as set forth on Schedule II (as such schedule may be amended or
supplemented from time to time) pledged as Collateral by such Credit Party to
the Collateral Agent hereunder constitutes 100% of the issued and outstanding
Equity Interests of each issuer thereof.
 
All representations and warranties made by the Credit Parties herein, and in any
other Security Document delivered pursuant hereto, shall survive the execution
and delivery by the Credit Parties of the Security Documents.  The Credit
Parties shall deliver to the Collateral Agent amended and restated schedules
(the “Amended Schedules”) to this Agreement in the event that any information
contained on the schedules attached hereto becomes inaccurate.  Such Amended
Schedules shall replace the schedules provided by the Credit Parties on the
Effective Date, and shall be deemed the schedules to this Agreement. Each Credit
Party will not change its name, identity, corporate structure (including,
without limitation, its jurisdiction of formation) or the location of its
registered office without (i) giving the Collateral Agent at least 10 Business
Days’ prior written notice clearly describing such new name, identity, corporate
structure or new location and providing such other information in connection
therewith as the Collateral Agent may reasonably request, and (ii) taking all
action satisfactory to the Collateral Agent at the expense of such Credit Party
as the Collateral Agent may request to maintain the security interest of the
Collateral Agent in the Collateral intended to be granted hereby at all times
fully perfected with the same priority and in full force and effect.
 
 
ARTICLE 4
Pledged Accounts
 
Section 4.01.  Creation of Pledged Accounts.  (a) The Collateral Agent is hereby
directed by the Company and each Grantor to cause to be established on or before
the date hereof with, and maintained thereafter by, the Depository Bank at its
offices in New York City, New York (ABA No. 021000021), in the name of the
Collateral Agent as entitlement holder and under the sole control and dominion
of the Collateral Agent and subject to the terms of this Agreement, the
following segregated securities accounts (collectively, the “Pledged Accounts”):
 
(i) a master collateral account, Account No. 10205184 (the “Collateral
Account”), into which Mandatory Asset Reduction Amounts will be deposited and to
which Unused Cash Collateral and certain amounts described in Section 4.03(f)
will be transferred;
 
 
10
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(ii) a cash collateral account, Account No. 10205185 (the “Cash Collateral
Account”), into which certain amounts will be deposited in respect of Letters of
Credit; and
 
(iii) an account, Account No. 10205186 (the “Qualified Investments Account”),
from which the Company, on behalf of the Restricted Subsidiaries, may direct the
Collateral Agent to direct the Depository Bank to pay funds to the Company to
make Qualified Investments as permitted under the Loan Documents.
 
(b) Commencing with the date hereof and continuing until the termination of the
Transaction Liens in accordance with Section 5.07(b), each Pledged Account shall
be established and maintained by the Depository Bank as a securities account or
as a deposit account at its offices in New York City, New York, in the name of
and under the sole dominion and control of the Collateral Agent; provided that
the Cash Collateral Account may be terminated at such time as:  (i) all Letters
of Credit shall have expired or been paid, settled, satisfied, released, or
otherwise terminated, (ii) all LC Disbursements shall have been reimbursed,
(iii) all LC Commitments and all commitments of the Lenders to participate in
Letters of Credit shall have been terminated and (iv) all amounts on deposit in
the Cash Collateral Account shall have been transferred to the Collateral
Account as Unused Cash Collateral, to be applied in accordance with Section 2.09
of the Credit Agreement and Section 6.02.  The Collateral Agent shall cause each
of the Pledged Accounts to be, and each Pledged Account shall be, separate from
all other accounts held by or under the control or dominion of the Collateral
Agent.  The Company irrevocably confirms the authority of (and directs and
authorizes) the Collateral Agent to, or to direct the Depository Bank to, and
the Collateral Agent agrees to, or to direct the Depository Bank to, deposit
into, or credit to, and transfer funds from the Pledged Accounts to the
Collateral Agent, the Administrative Agent, the other Secured Parties and the
Company (or its designee), in each case in accordance with this Agreement and
the other Loan Documents.
 
(c) The Credit Parties acknowledge that the Collateral Agent may cause the
Depository Bank to establish subaccounts of the Qualified Investments Account,
and that such subaccounts may, at the Collateral Agent’s election, be either (i)
actual, separate accounts or (ii) notional accounts reflected in the Collateral
Agent’s records as accounting entries with respect to the actual Qualified
Investments Account maintained by the Depository Bank.  Each such subaccount
shall constitute a Pledged Account hereunder, and each actual subaccount shall
be established and maintained by the Depository Bank as a securities account at
its offices in New York City, New York, in the name of the Collateral Agent.
 
 
11
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(d) Unless otherwise specified in this Agreement, all references to the
Qualified Investments Account shall include references to all subaccounts
thereof, and such subaccounts shall be subject to the same restrictions and
limitations as the Qualified Investments Account.
 
(e) The Company shall not have any rights against or to moneys or funds on
deposit in, or credited to, the Pledged Accounts, as third-party beneficiary or
otherwise, except the right of the Company (a) to receive moneys or funds on
deposit in, or credited to, the Pledged Accounts, as required or permitted by
this Agreement or by the provisions of any other Loan Document (to the extent
such provisions are not inconsistent with this Agreement), and (b) to direct the
Collateral Agent as to the investment of moneys held in the Pledged Accounts as
permitted by Section 4.05.  In no event shall any amounts or Cash Equivalents
deposited into, or credited to, any Pledged Account, be registered in the name
of the Company, payable to the order of the Company, or specially endorsed to
the Company, except to the extent that the foregoing have been specially
endorsed to the Depository Bank or endorsed in blank.
 
Section 4.02.  Cash Collateral Account.  (a) [Reserved].
 
(b) Amounts deposited in the Cash Collateral Account shall be held therein,
subject to the following provisions:
 
(i) If any Letter of Credit is drawn, in whole or in part, and not reimbursed by
the applicable Borrower within the period specified in Section 2.04(e) of the
Credit Agreement, the Issuing Bank with respect to such Letter of Credit may
request, whereupon the Collateral Agent shall within three Business Days after
receipt of such request, direct the Depository Bank to promptly distribute to
such Issuing Bank an amount equal to the lesser of (x) the amount of the LC
Disbursement in respect of such Letter of Credit that has not been reimbursed by
or on behalf of such Borrower and (y) the total amount available in the Cash
Collateral Account at such time.
 
(ii) Upon the request of the Company at a time when no Event of Default is
continuing, the Collateral Agent shall direct the Depository Bank to distribute
any funds in the Cash Collateral Account (other than, prior to the Final Payment
Date, funds deposited in the Cash Collateral Account pursuant to Section 2.09(c)
of the Credit Agreement) to the Company (or to the Company’s designee) to be
used by the Company for general corporate purposes, or to be used by such
designee for any lawful purpose.
 
(iii) If an Event of Default shall have occurred and be continuing, the
Collateral Agent may, at the direction of the Majority Lenders, apply funds in
the Cash Collateral Account in accordance with Section 6.02.
 
 
12
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(c) If any Letter of Credit, or any portion thereof, has terminated, expired or
otherwise been released or satisfied undrawn and, as a result, the total amount
of funds in the Cash Collateral Account, as of such date, exceeds 105% of the
aggregate amount of LC Exposure, as of such date, then (i) the Collateral Agent
shall, upon any request therefor from the Company, direct the Depository Bank to
transfer such excess of funds on deposit in the Cash Collateral Account (any
such amount, “Unused Cash Collateral”) into the Collateral Account; and (ii)
such Unused Cash Collateral shall be applied in accordance with Section 2.09 of
the Credit Agreement and Section 6.02.
 
Section 4.03.  Qualified Investments Account.  (a) If a FERC-Regulated
Restricted Subsidiary receives Net Cash Proceeds from the Disposition of a
Covered Asset as described in clause (d) of the definition of “Mandatory Asset
Reduction Event”, then the Company shall deposit, or cause to be deposited, into
the Collateral Account, within five days after such receipt, the amount, if any,
by which the portion of such Net Cash Proceeds that is not deemed to have been
invested in Qualified Investments described in clause (a)(ii) or (a)(iii) of the
definition thereof exceeds $100,000,000.
 
(b) If an Unregulated Restricted Subsidiary receives Net Cash Proceeds from the
Disposition of a Covered Asset as described in clause (d) of the definition of
“Mandatory Asset Reduction Event”, then the Company shall deposit, or cause to
be deposited, into the Collateral Account, within five days after such receipt,
the portion of such Net Cash Proceeds that is not deemed to have been invested
in Qualified Investments described in clause (b)(ii) or (b)(iii) of the
definition thereof.
 
(c) So long as no Event of Default has occurred and is continuing within one
Business Day after receipt, the Collateral Agent shall direct the Depository
Bank to transfer the funds deposited into the Collateral Account pursuant to
Section 4.03(a). or 4.03(b) (in either case, for each Disposition, the
“Remaining Reinvestment Amount”) to the Qualified Investments Account.
 
(d) If funds are to be transferred to the Qualified Investments Account pursuant
to Section 4.03(c) and after giving effect to such transfer the Qualified
Investments Account would contain funds in respect of the Covered Assets of more
than one Restricted Subsidiary, or in respect of more than one Covered Asset of
a single Restricted Subsidiary, the Collateral Agent shall cause the Depository
Bank to establish and maintain individual securities subaccounts, or the
Collateral Agent shall establish in its accounting records notional subaccounts
(each, a “Qualified Investments Subaccount”), in each case within the Qualified
Investments Account, for each such Restricted Subsidiary or each such Covered
Asset.
 
 
13
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(e) For the period from the initial transfer of the Remaining Reinvestment
Amount to the Qualified Investments Account, until the date, if ever, on which
the failure of the applicable Restricted Subsidiary to invest such Remaining
Reinvestment Amount in Qualified Investments, requires application of all or a
portion thereof in connection with a reduction of the Commitments pursuant to
Section 2.07(d) of the Credit Agreement, the Collateral Agent shall, at the
written direction of the Company from time to time, direct the Depository Bank
to pay such funds on deposit in the Qualified Investments Account (or any
applicable Qualified Investments Subaccount) to the Restricted Subsidiary
identified by the Company in the Officer’s Certificate described in the
following sentence.  The written direction described in the preceding sentence
shall be accompanied by an Officer’s Certificate (i) setting forth the name of
the Restricted Subsidiary whose Disposition of Covered Assets resulted in the
deposit of the Remaining Reinvestment Amount that is being requested to be paid
pursuant to such written direction, (ii) if such Restricted Subsidiary is a
FERC-Regulated Restricted Subsidiary, stating that all funds retained by such
FERC-Regulated Restricted Subsidiary pursuant to Section 2.07(d) from the Net
Cash Proceeds of all of its Dispositions of Covered Assets prior to the date of
such certificate have been, or (by making the currently proposed Qualified
Investment(s)) will be, used to make Qualified Investments, and (iii) describing
the Qualified Investment(s) to be made (or deemed made) by such Restricted
Subsidiary with such funds, pursuant to the definition of “Qualified
Investment”.  Notwithstanding the foregoing, the Company shall have the right to
direct that funds on deposit in the Qualified Investments Account or any
applicable Qualified Investments Subaccount be paid to a FERC-Regulated
Restricted Subsidiary in respect of new Qualified Investments made or deemed
made by such FERC-Regulated Restricted Subsidiary only if, on the proposed date
of such payment from the Qualified Investments Account or applicable Qualified
Investments Subaccount, the aggregate amount of Qualified Investments made by
such FERC-Regulated Restricted Subsidiary after April 16, 2003 equals or exceeds
the sum of  the product of (x) $100,000,000 times (y) the number of such
Dispositions of Covered Assets by such FERC-Regulated Restricted Subsidiary that
have resulted in a deposit in the Collateral Account, plus  the aggregate Net
Cash Proceeds of Dispositions of Covered Assets by such FERC-Regulated
Restricted Subsidiary after April 16, 2003 that have not resulted in deposits
into the Collateral Account.
 
(f) If a Mandatory Asset Reduction Event described in clause (d) of the
definition thereof shall occur with the result that the Company is required to
cause Loans to be prepaid or Letters of Credit to be Cash Collateralized
pursuant to Section 2.09(c) of the Credit Agreement (a “2.09 Application”), the
Collateral Agent shall direct the Depository Bank to transfer (i) if such
Mandatory Asset Reduction Event does not occur during the pendency of an Event
of Default, (A) an amount equal to the lesser of (x) the required 2.09
Application and (y) 80% of the funds remaining in the Qualified Investments
Account (or the applicable Qualified Investments Subaccount) in respect of the
applicable Disposition of Covered Assets to the Collateral Account to be applied
in accordance with Section 2.09(c) of the Credit Agreement, and (B) any
remaining funds in the Qualified Investments Account (or the applicable
Qualified Investments Subaccount) to the Company, or as the Company directs, to
be used for general corporate purposes, or (ii) if such Mandatory Asset
Reduction Event occurs concurrently with or during the pendency of an Event of
Default, 100% of the funds remaining in the Qualified Investments Account (and
in all applicable Qualified Investments Subaccounts) in respect of the
applicable Disposition of Covered Assets to the Collateral Account to be applied
(x) to the extent of the required 2.09 Application, in accordance with Section
2.09(c) of the Credit Agreement and (y) the balance, in accordance with Section
6.02 hereof.
 
 
14
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(g) If following the application of a Mandatory Asset Reduction Amount in
accordance with Section 2.07(d) of the Credit Agreement and any prepayment of
Loans or Cash Collateralization of outstanding Letters of Credit in connection
therewith pursuant to Section 2.09(c) of the Credit Agreement, there are
remaining funds in the Qualified Investments Account attributable to such
Mandatory Asset Reduction Amount, the Collateral Agent shall direct the
Depository Bank to transfer such remaining funds (i) if no Event of Default
exists at the time, to the Company, or as the Company directs, to be used for
general corporate purposes, or (ii) if an Event of Default exists at the time,
to the Collateral Account to be applied in accordance with Section 6.02 hereof.
 
(h) The Collateral Agent shall effectuate any transfer required pursuant to
Section 4.03(f) or 4.03(g) by giving appropriate entitlement orders to the
Depository Bank.
 
Section 4.04.  Payments In Trust.  If, notwithstanding the instructions given or
required to be given in accordance with this Article 4, any payments required by
any Security Document to be remitted to the Collateral Agent are instead
remitted to the Company or its Affiliates (it being the intent and understanding
of the parties hereto that such payments are not to be made directly to the
Company but directly to the Collateral Agent for deposit into, or credit to, the
relevant Pledged Account for application in accordance with this Article 4),
then, to the fullest extent permitted by Applicable Law, the Company or such
other Person shall receive such payments into a constructive trust for the
benefit of the Secured Parties and subject to the Secured Parties’ security
interest, and shall (or shall use its best efforts to cause the Person receiving
such payments to) promptly remit them to the Collateral Agent for deposit into,
or credit to, the applicable Pledged Account designated by this Article 4.
 
 
15
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


Section 4.05.  Investment of Funds In Pledged Accounts.  (a) The Collateral
Agent will promptly direct the Depository Bank to (i) invest amounts on deposit
in, or credited to, the Pledged Accounts, (ii) reinvest any interest paid on the
amounts referred to in clause above, and (iii) reinvest other proceeds of any
such amounts that may mature or be sold, in each case, in Cash Equivalents which
are deposited into, or credited to, such Pledged Account, in each case as the
Company may select and instruct the Collateral Agent, unless, to the knowledge
of the Collateral Agent, any Event of Default has occurred and is continuing, in
which event the Collateral Agent shall direct the Depository Bank to invest such
amounts in Cash Equivalents as the Collateral Agent may direct.  If no Event of
Default then exists, interest and proceeds resulting from an investment of funds
in any Pledged Account in Cash Equivalents shall be, promptly upon request of
the Company, transferred to the Company to be used for general corporate
purposes.  In addition, subject to any instructions from the Company (if not
during the pendency of an Event of Default), the Collateral Agent shall have the
right at any time to direct the Depository Bank to exchange such Cash
Equivalents for similar Cash Equivalents of smaller or larger denominations.
 
(b) Unless it has received instructions from the Company in accordance with this
Section 4.05 as to the investment of such funds, the Collateral Agent may direct
the Depository Bank to invest or reinvest any funds in any Pledged Account.  All
investments and reinvestments of funds in the Pledged Accounts shall be made in
the name of the Depository Bank.
 
(c) Whenever directed to make a transfer of funds from any of the Pledged
Accounts in accordance with this Article 4, the Collateral Agent is hereby
directed and authorized by the Company, the Borrowers and the Grantors (for
themselves and their respective Subsidiaries) to direct the Depository Bank to
liquidate (or cause to be liquidated) Cash Equivalents (in order of their
respective maturities with the Cash Equivalents with the shortest maturities
being liquidated first), to the extent that, after application of all other
funds available for such purpose pursuant to this Article 4, the liquidation of
any Cash Equivalent is necessary to make such transfer.
 
(d) Neither the Collateral Agent nor the Depository Bank shall (in the absence
of gross negligence or willful misconduct, as finally determined by a court of
competent jurisdiction) have any liability with respect to any interest, cost or
penalty on the liquidation of any Cash Equivalent pursuant to this Agreement,
nor shall the Collateral Agent (in the absence of gross negligence or willful
misconduct, as finally determined by a court of competent jurisdiction) have any
liability with respect to Cash Equivalents (including purchases or conversions
of foreign exchange) or moneys deposited into, or credited to, the Pledged
Accounts (or any losses resulting therefrom) invested in accordance with this
Agreement. Without limiting the generality of the foregoing, in the absence of
gross negligence or willful misconduct, as finally determined by a court of
competent jurisdiction, the Collateral Agent shall have no responsibility for
any investment losses resulting from the investment, reinvestment or liquidation
of all or a portion of funds in the Pledged Accounts, if the Collateral Agent
has made such investment, reinvestment or liquidation, as applicable, in
accordance with this Agreement.
 
 
16
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(e) All references in this Agreement to Pledged Accounts and to cash, moneys or
funds therein or balances thereof, shall include the Cash Equivalents in which
such cash, moneys, funds or balances are then invested and the proceeds thereof,
and all financial assets and security entitlements carried in or credited to
such Pledged Accounts.
 
(f) (i) Neither the Collateral Agent nor any of its Affiliates assume any duty
or liability for monitoring the rating or performance of any Cash
Equivalent.  Subject to Section 4.06, in the event an investment selection is
not made by the Company in accordance with this Section 4.05, the funds in the
Pledged Accounts shall not be required to be invested but may be invested at the
discretion of the Collateral Agent, and the Collateral Agent shall not incur any
liability for interest or income thereon.  The Collateral Agent shall have no
obligation to cause the investment or reinvestment of the funds in the Pledged
Accounts on the day of deposit if all or a portion of such funds is deposited
with the Collateral Agent after 11:00 a.m. (New York City time) on such day of
deposit.  Instructions to invest or reinvest that are received after 11:00 a.m.
(New York City time) will be treated as if received on the following Business
Day in New York.  Requests or instructions received after 11:00 a.m. (New York
City time) by the Collateral Agent to liquidate all or a portion of funds in any
Pledged Account will be treated as if received on the following Business Day in
New York.
 
(ii) The Credit Parties acknowledge that non-deposit investment products (A) are
not obligations of, nor guaranteed, by JPMCB or any of its Affiliates; (B) are
not FDIC insured; and (C) are subject to investment risks, including the
possible loss of principal amount invested.
 
Section 4.06.  Transfers From Accounts During The Continuance of An Event of
Default.  During the existence and continuance of an Event of Default, the
Collateral Agent shall not be obligated to accept any instructions from the
Company with respect to any transfer or withdrawal of funds on deposit in, or
credited to, any Pledged Account and, in such circumstances, the Collateral
Agent may direct the investment, transfer or withdrawal of funds in the Pledged
Accounts without further consent by the Company.
 
Section 4.07.  Reports, Certification And Instructions.  (a) The Collateral
Agent shall maintain all such accounts, books and records as may be necessary to
properly record all transactions carried out by it under this Agreement.  The
Collateral Agent shall permit the Company and its Affiliates and their
authorized representatives to examine such accounts, books and records; provided
that any such examination shall occur upon reasonable notice and during normal
business hours.
 
 
17
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(b) The Collateral Agent shall deliver to the Company copies of the account
statements for all Pledged Accounts (including all subaccounts) for each
month.  Such account statements shall indicate, with respect to each such
account, deposits, credits and transfers, investments made and closing
balances.  The Collateral Agent shall provide any additional information or
reports relating to the Pledged Accounts and the transactions therein reasonably
requested from time to time by the Company or any Secured Party.
 
(c) Each time the Company directs the Collateral Agent to make or cause to be
made a transfer or withdrawal from a Pledged Account, it shall be deemed to
represent and warrant for the benefit of the Collateral Agent and the other
Secured Parties that such transfer or withdrawal is being made in an amount, and
shall be applied solely for the purposes permitted by, and is and will otherwise
be in accordance with, this Agreement and the Credit Agreement.  Except to the
extent any officer or officers of the Collateral Agent responsible for the
administration of this Agreement has actual knowledge to the contrary, the
Collateral Agent may conclusively rely on, and shall incur no liability in so
relying on, any such direction.
 
(d) Notwithstanding any provision to the contrary contained in this Agreement,
all notices, certifications, approvals, directions, instructions or other
communication given to the Collateral Agent with respect to any payments,
transfers, credits, deposits, withdrawals or investments with respect to, or
otherwise relating to, any Pledged Account, in each case, by the Company or by
any other Secured Party shall be given in writing, and the Collateral Agent
shall not be required to take any action with respect to any payments,
transfers, credits, deposits, withdrawals or investments unless it has received
such written instructions specifying the date, amount and Pledged Account with
respect to which such payment, transfer, credit, deposit, withdrawal or
investment is to be made.
 
Section 4.08.  Depository Bank Undertakings.  The Depository Bank hereby
represents and warrants to, and agrees with the Company and the Collateral Agent
as follows:
 
(a) The Depository Bank (i) is a securities intermediary on the date hereof and
(ii) so long as this Agreement remains in effect and such Depository Bank
remains the Depository Bank hereunder, shall remain a securities intermediary,
and shall act as such with respect to the Company, the Collateral Agent, the
Pledged Accounts and all of the Account Collateral and any other property
(including all financial assets and security entitlements maintained or carried
in the Pledged Accounts) from time to time transferred to, credited to,
deposited in, or maintained in the Pledged Accounts.
 
 
18
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(b) Each of the Pledged Accounts is, and shall remain, and the Depository Bank
shall maintain each of the Pledged Accounts as, a securities account, with the
Collateral Agent (and no other Person) as the entitlement holder and under the
sole dominion and control of the Collateral Agent for the ratable benefit of the
Collateral Agent and the other Secured Parties.
 
(c) The Depository Bank (i) has identified (and will continue to identify) the
Collateral Agent for the ratable benefit of the Secured Parties in its records
as, and will treat the Collateral Agent as (A) the sole Person having a security
entitlement against the Depository Bank with respect to the Pledged Accounts and
the Account Collateral from time to time carried in the Pledged Accounts, (B)
the sole entitlement holder against the Depository Bank with respect to each of
the Pledged Accounts, (C) the sole Person having dominion and control over each
of the Pledged Accounts and any and all assets, property and items from time to
time carried in such Pledged Accounts (including cash) and (D) the sole Person
entitled to exercise the rights with respect to the Pledged Accounts; and (ii)
has credited and will continue to credit such assets, property and items to the
Pledged Accounts in accordance with written instructions given pursuant to, and
the other terms and conditions of, this Agreement.
 
(d) All of the property, including Account Collateral and cash, from time to
time carried in or credited to the Pledged Accounts, shall constitute financial
assets, and the Depository Bank shall treat all such property as financial
assets under Article 8 of the UCC.
 
(e) Notwithstanding any other provision in this Agreement to the contrary, the
Depository Bank (i) shall comply with any and all entitlement orders and other
directions originated by, and only by, the Collateral Agent in respect of the
Pledged Accounts and the Account Collateral from time to time carried therein
without any further consent or action by the Company or any other Person and
(ii) shall not comply with the entitlement orders of any other Person.
 
(f) The “securities intermediary’s jurisdiction” (within the meaning of Section
8-110(e) of the UCC) of the Depository Bank is and will continue to be the State
of New York.
 
(g) To be binding on the Depository Bank, all instructions by the Collateral
Agent pursuant to this Agreement with respect to the Account Collateral carried
in the Pledged Accounts must be given to the Depository Bank, and only pursuant
to and subject to the terms and conditions of this Agreement.
 
 
19
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(h) Anything herein to the contrary notwithstanding, the Depository Bank will
not be required to follow any instruction that would violate any Applicable Law,
decree, regulation or order of any Governmental Authority (including any court
or tribunal) or the terms of this Agreement.
 
(i) The Depository Bank has not entered into and will not enter into any
agreement with any other Person relating to the Pledged Accounts or any Pledged
Financial Assets credited thereto pursuant to which it has agreed or will agree
to comply with entitlement orders of such Person.  The Depository Bank has not
entered into any other agreement with the Company or any other Person purporting
to limit or condition the duties of the Depository Bank to comply with
entitlement orders originated by the Collateral Agent as set forth in Section
4.08(e).
 
(j) The Depository Bank hereby permanently waives and releases any Lien, right
of setoff or other right it may have against the Pledged Accounts and any
Pledged Financial Assets or Pledged Security Entitlements carried in or credited
to the Pledged Accounts and any credit balance or cash in the Pledged Accounts,
and agrees that it will not assert any such Lien or other right in, to or
against the Pledged Accounts or any Pledged Financial Asset or Pledged Security
Entitlement carried therein or credited thereto, or any credit balance or cash
in the Pledged Accounts.
 
(k) The Depository Bank will send copies of all statements and confirmations for
and in respect of the Pledged Accounts simultaneously to the Company and the
Collateral Agent.
 
(l) All securities or other property underlying any financial assets consisting
of Account Collateral deposited in or credited to a Pledged Account shall be
registered in the name of the Depository Bank, endorsed to the Depository Bank
or in blank or credited to another securities account or securities accounts
maintained in the name of the Depository Bank, and in no case will any financial
asset consisting of Account Collateral deposited in or credited to a Pledged
Account be registered in the name of the Company, payable to the order of the
Company or specially endorsed to the Company, except to the extent the foregoing
have been specially endorsed by the Company to the Depository Bank or in blank.
 
(m) If any Person (other than the Collateral Agent) asserts to the Depository
Bank any Lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process) against any
Account Collateral, the Depository Bank will as promptly as practicable
thereafter notify the Company and the Collateral Agent thereof.
 
 
20
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


Section 4.09.  Force Majeure.  Neither the Collateral Agent nor the Depository
Bank shall incur any liability for not performing any act or fulfilling any
obligation hereunder by reason of any occurrence beyond its control (including
any provision of any present or future law or regulation or any act of any
Governmental Authority, any act of God, war or terrorism, or the unavailability
of the Federal Reserve Bank wire services or any electronic communication
facility).
 
Section 4.10.  Clearing Agency.  The Account Collateral in the Pledged Accounts
may be held by the Collateral Agent directly or through any clearing agency or
depository including the Federal Reserve/Treasury Book-Entry System for United
States and federal agency securities, and the Depository Trust Company
(collectively, the “Clearing Agency”).  The Collateral Agent shall not have any
responsibility or liability for the actions or omissions to act on the part of
any Clearing Agency.  The Collateral Agent is authorized, for any Collateral at
any time held hereunder, to register the Collateral in the name of one or more
of its nominee(s) or the nominee(s) of any Clearing Agency in which the
Collateral Agent has a participant account, and such nominee(s) may sign the
name of any Credit Party and guarantee such signature in order to transfer
securities or certify ownership thereof to tax or other Governmental
Authorities.
 
Section 4.11.  Return of Funds to the Company.  Upon any request by the Company
following the release of the Transaction Liens in accordance with Section
5.07(b), the Collateral Agent shall direct the Depository Bank to, and the
Depository Bank shall promptly pay, transfer and deliver to or to the order of
the Company all moneys, investments, and other property held in, or credited to,
the Pledged Accounts, in each case, in accordance with the instructions of the
Company and at the Company’s expense.
 
 
ARTICLE 5
Security Interests
 
Section 5.01.  Grant of Security Interests.  (a) Each Subsidiary Grantor hereby
grants to the Collateral Agent, for the ratable benefit of the Secured Parties,
a security interest in such Subsidiary Grantor’s right, title and interest in
and to the following, in each case, as to each type of property described below,
whether now owned or hereafter acquired by such Subsidiary Grantor, wherever
located, and whether now or hereafter existing or arising (collectively, the
“Security Collateral”):
 
(i) the Initial Pledged Equity and the certificates, if any, representing the
Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for, or in conversion of, any
or all of the Initial Pledged Equity and all subscription warrants, rights or
options issued thereon or with respect thereto;
 
 
21
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(ii) all additional shares of stock and other Equity Interests of or in any
Pledged Company from time to time acquired by such Subsidiary Grantor in any
manner (such shares and other Equity Interests, together with the Initial
Pledged Equity, being the “Pledged Equity”), and the certificates, if any,
representing such additional shares or other Equity Interests, and all
dividends, distributions, return of capital, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Pledged Equity and all
subscription warrants, rights or options issued thereon or with respect thereto;
 
(iii) all books and records of such Grantor pertaining to the Security
Collateral;
 
(iv) all supporting obligations, general intangibles and contract rights
(including rights under limited liability company agreements, limited
partnership agreements and any other organizational or constituent documents
pursuant to which Pledged Equity has been issued or which sets out rights with
respect thereto), warranties, indemnities or guaranties, in each case to the
extent relating to, or payable in respect of, interests in the Security
Collateral, and any tort claims (including all commercial tort claims) arising
in connection with interests in the Security Collateral; and
 
(v) all proceeds of the foregoing Security Collateral.
 
(b) Each Subsidiary Grantor hereby grants to the Collateral Agent, for the
ratable benefit of the Secured Parties, a security interest in such Subsidiary
Grantor’s right, title and interest in and to the following (but excluding
Excluded Subsidiary Grantor Assets), in each case, as to each type of property
described below, whether now owned or hereafter acquired by such Subsidiary
Grantor, wherever located, and whether now or hereafter existing or arising (all
such property in which a security interest is granted under this Section 5.01(b)
being, collectively, the “Subsidiary Grantor Payment Collateral”):
 
(i) all accounts and payment intangibles owing to such Subsidiary Grantor by (A)
any Pipeline Company Borrower or (B) any other Grantor;
 
(ii) all instruments owing to such Subsidiary Grantor by (A) any Pipeline
Company Borrower or (B) any other Grantor;
 
 
22
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(iii) all chattel paper in respect of obligations payable to such Subsidiary
Grantor with respect to which the account debtor is (A) any Pipeline Company
Borrower or (B) any other Grantor; and
 
(iv) all proceeds of the foregoing Subsidiary Grantor Payment Collateral.
 
Notwithstanding the foregoing, the Subsidiary Grantor Payment Collateral shall
not include, and the Liens created under this Section 5.01(b) shall not
encumber, (3) any a) accounts owing to the Exempted Guarantor by the Company, b)
payment intangibles owing to the Exempted Guarantor by the Company, c)
instruments owing to the Exempted Guarantor by the Company or  chattel paper in
respect of obligations payable to the Exempted Guarantor with respect to which
the account debtor is the Company, or (B) any Excluded Payment Property of any
Grantor (all of the property described in clause (A) and (B) of this sentence
being, collectively, the “Excluded Subsidiary Grantor Assets”).
 
(c) The Company hereby grants to the Collateral Agent, for the ratable benefit
of the Secured Parties, a security interest in the Company’s right, title and
interest in and to the following (but excluding Excluded Payment Property of the
Company), in each case, as to each type of property described below, whether now
owned or hereafter acquired by the Company, wherever located, and whether now or
hereafter existing or arising (all such property in which a security interest is
granted under this Section 5.01(c) being, collectively, the “Company Payment
Collateral”, and together with the Subsidiary Grantor Payment Collateral, the
“Payment Collateral”):
 
(i) all accounts or payment intangibles owing to the Company by (A) any Pipeline
Company Borrower or (B) any Grantor (other than the Exempted Guarantor);
 
(ii) all instruments owing to the Company by (A) any Pipeline Company Borrower
or (B) any Grantor (other than the Exempted Guarantor);
 
(iii) all chattel paper in respect of obligations payable to the Company with
respect to which the account debtor is (A) any Pipeline Company Borrower or
(B) any Grantor (other than the Exempted Guarantor); and
 
(iv) all proceeds of the foregoing Company Payment Collateral.
 
Notwithstanding the foregoing, the Company Payment Collateral shall not include,
and the Liens created under this Section 5.01(c) shall not encumber, any
Excluded Payment Property of the Company.
 
 
23
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(d) Each Grantor hereby grants to the Collateral Agent, for the ratable benefit
of the Secured Parties, a security interest in such Grantor’s right, title and
interest in and to the following, in each case, as to each type of property
described below, whether now owned or hereafter acquired by such Grantor,
wherever located, and whether now owned or hereafter existing or arising
(collectively, the “Account Collateral”):
 
(i) the Pledged Accounts, all Pledged Financial Assets, all Pledged Security
Entitlements and all property, funds, interest, dividends, distributions, cash,
instruments and other property from time to time carried in or credited to any
Pledged Account or received, receivable or otherwise distributed in respect of
or in exchange for any or all of the foregoing, and all certificates and
instruments, if any, from time to time representing or evidencing the Pledged
Accounts;
 
(ii) all promissory notes, certificates of deposit, deposit accounts, checks and
other instruments delivered (or required to be delivered) to or otherwise
possessed by the Collateral Agent for or on behalf of such Grantor in connection
with the Account Collateral, including those received in substitution for or in
addition to any or all of the Account Collateral;
 
(iii) all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Account Collateral;
 
(iv) all books and records of such Grantor pertaining to any of the Account
Collateral;
 
(v) all supporting obligations, general intangibles, contract rights,
warranties, indemnities and guaranties, in each case to the extent relating to,
or payable in respect of, the Account Collateral; and
 
(vi) all proceeds of the foregoing Account Collateral.
 
Section 5.02.  Security For Obligations.  (a) In the case of each Grantor, the
security interests granted by such Grantor pursuant to Sections 5.01(a) through
(d) secure the payment and performance of all such Grantor’s Secured
Obligations, whether now existing or hereafter arising.
 
(b) Without limiting the generality of subsection (a) of this Section 5.02, as
to each Grantor, the security interests granted by such Grantor pursuant to
Sections 5.01(a) through (d) secure the payment of all amounts that constitute
part of such Grantor’s Secured Obligations and would be owed by such Grantor but
for the fact they are unenforceable or not allowable due to the existence of an
Insolvency Proceeding involving such Grantor.
 
 
24
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


Section 5.03.  Delivery And Control of Collateral.  (a) All certificates or
instruments representing or evidencing Security Collateral shall be delivered to
and held by or on behalf of the Collateral Agent pursuant hereto and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly indorsed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory to the Collateral Agent, but excluding checks,
certificates of title and other similar instruments.  If an Event of Default has
occurred and is continuing, the Collateral Agent shall have the right, in its
discretion and without notice to any Credit Party, to transfer to or to register
in the name of the Collateral Agent or any of its nominees any or all of the
Security Collateral, subject only to the revocable rights specified in Section
5.08.  In addition, the Collateral Agent shall have the right at any time to
exchange certificates or instruments representing or evidencing Security
Collateral for certificates or instruments of smaller or larger denominations.
 
(b) With respect to any Security Collateral in which any Grantor has any right,
title or interest and that constitutes an uncertificated security, such Grantor
will cause the issuer thereof to agree in an authenticated record with such
Grantor and the Collateral Agent that such issuer will comply with instructions
with respect to such Security Collateral originated by the Collateral Agent
without further consent of such Grantor, such authenticated record to be in form
and substance satisfactory to, and to be delivered to, the Collateral
Agent.  With respect to any Security Collateral in which any Grantor has any
right, title or interest and that is not an uncertificated security, upon the
request of the Collateral Agent, such Grantor will notify each such issuer of
Pledged Equity that such Pledged Equity is subject to the security interest
granted hereunder.
 
(c) Each Grantor shall deliver to the Collateral Agent all Payment Collateral
pledged by it that constitutes instruments or tangible chattel paper,
accompanied by duly indorsed instruments of transfer or assignment in blank,
which instruments of transfer or assignment shall be in form reasonably
satisfactory to the Collateral Agent.
 
Section 5.04.  Further Assurances; Etc.  (a) Each Grantor agrees that from time
to time, at the expense of such Grantor, such Grantor will promptly do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, pledge agreements, collateral assignments,
account control agreements, financing statements and continuations thereof,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as the Collateral Agent or the Depository Bank
may reasonably require from time to time in order to (i) carry out more
effectively the purposes of the Security Documents with respect to the
Collateral, (ii) to the fullest extent permitted by Applicable Law, subject its
right, title and interest in and to the Collateral to the Transaction Liens,
(iii) perfect and maintain the validity and effectiveness of the Security
Documents and the validity, effectiveness and priority of the Transaction Liens
and (iv) assure, grant, collaterally assign, transfer, preserve, protect and
confirm more effectively unto the Secured Parties the rights granted or now or
hereafter stated to be granted to the Secured Parties in respect of the
Collateral under any Security Document or under any other instrument executed in
connection with any Security Document to which it is a party.  Without limiting
the generality of the foregoing, each Grantor will promptly with respect to
Collateral of such Grantor:  (A) execute or authenticate and file such financing
or continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Collateral Agent may
reasonably request, in order to perfect and preserve the Transaction Liens; (B)
deliver and pledge to the Collateral Agent for benefit of the Secured Parties
certificates representing Security Collateral that constitutes certificated
securities, accompanied by undated stock powers indorsed in blank, and deliver
and pledge to the Collateral Agent for the benefit of the Secured Parties all
tangible chattel paper and all instruments constituting Collateral, together
with duly indorsed instruments of transfer or assignment in blank; (C) take all
action necessary to ensure that the Collateral Agent has control of Collateral,
if any, consisting of deposit accounts, as provided in Section 9-104 of the UCC,
control of the Account Collateral as provided in Sections 8-106 and 9-106 of the
UCC, and control of Payment Collateral consisting of electronic chattel paper as
provided in Section 9-105 of the UCC; and (D) deliver to the Collateral Agent
evidence that all other action that the Collateral Agent may reasonably request
as necessary or desirable to perfect and preserve Transaction Liens has been
taken.
 
 
25
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(b) Each Grantor hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, including one or
more financing statements indicating that such financing statements cover all
right, title and interest of such Grantor in and to the Collateral, in each case
without the signature of such Grantor.  The Collateral Agent shall provide a
copy of each such financing statement to each Grantor.  A photocopy or other
reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.  Each Grantor ratifies its authorization for the
Collateral Agent to have filed such financing statements, continuation
statements or amendments filed prior to the date hereof.
 
Section 5.05.  Grantors Remain Liable.  Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under any contracts and
agreements included in such Grantor’s Collateral (including, with respect to
Security Collateral, any obligations under limited liability company agreements,
limited partnership agreements and any other organizational or constituent
documents pursuant to which Pledged Equity has been issued or which sets out
obligations with respect to Security Collateral) to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent
of any of the rights hereunder shall not release any Grantor from any of its
duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Security Document, nor shall any Secured Party be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.
 
 
26
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


Section 5.06.  Additional Equity Interests.  (a)  Pledged Equity.  Each Grantor
agrees that (i) it will cause each Pledged Company the Pledged Equity in which
has been pledged by such Grantor hereunder, not to issue any Equity Interests or
other securities in addition to or in substitution for the Pledged Equity issued
by such Pledged Company, except to such Grantor, (ii) it will pledge hereunder,
immediately upon such Grantor’s acquisition (directly or indirectly) thereof,
any and all additional Equity Interests issued by such Pledged Company, and
(iii) it will cause all such Equity Interests issued by such Pledged Company to
be certificated securities under Article 8 of the UCC and under Article 8 or
Chapter 8 of the Uniform Commercial Code as in effect in the jurisdiction of
organization of such Pledged Company; provided, however, that this Section 5.06
shall not limit any Grantor’s rights under Section 5.07(a)(ii).
 
(b) Ownership of Equity Interests in Grantors.  The Company agrees and covenants
that it will at all times own, directly or indirectly, 100% of the outstanding
Equity Interests (including all voting, economic and other rights associated
therewith) in each Grantor, except for the rights of the Collateral Agent
hereunder with respect to the Equity Interests in any Grantor that is a Pledged
Company.
 
(c) Ownership of Equity Interests in Pledged Companies.  Each Grantor (including
any successor thereto pursuant to a merger or consolidation permitted under
Section 6.05 of the Credit Agreement) agrees and covenants that (i) it will at
all times remain a registered organization, as defined in Section 9-102(70) of
the UCC, and (ii) with respect to each Pledged Company in which such Grantor has
pledged Equity Interests hereunder, such Grantor will at all times own directly
100% of the outstanding Equity Interests issued by such Pledged Company
(including voting, economic and other rights associated therewith), except to
the extent permitted under Section 6.04(a)(iv) of the Credit Agreement and
except for the rights of the Collateral Agent hereunder.
 
Section 5.07.  Release of Collateral.  (a) Partial Release of Collateral.
 
 
27
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(i) Payments out of Pledged Accounts.  Upon any payment of amounts out of any
Pledged Account (and not deposited into, or transferred to, another Pledged
Account) to (A) the Administrative Agent, the Collateral Agent or the Depository
Bank in respect of amounts due and payable hereunder to such Persons or other
Secured Parties, (B) any Secured Party or (C) the Company or any Restricted
Subsidiary (or any other Person designated in writing by the Company to the
Collateral Agent to receive such payment), in each case in accordance with the
Security Documents, the Transaction Liens on such amount shall be automatically
released without further action or consent by the Collateral Agent or any other
Person (including any Secured Party).
 
(ii) Release of Lien on Collateral.  Upon the Disposition of any Collateral in a
transaction permitted under the Credit Agreement and the other Loan Documents,
the Transaction Liens on such Collateral shall be automatically released without
further action or consent by the Collateral Agent or any other Person (including
any other Secured Party).
 
(b) Full Release of Collateral.  On the earlier of (A) the Final Payment Date or
(B) the date on which the requisite percentage of the Lenders have approved the
release of the Transaction Liens in accordance with Section 10.02 of the Credit
Agreement, the Transaction Liens shall be fully and automatically released
without further action by the Collateral Agent or any other Person (including
any other Secured Party), and all rights to the Collateral shall revert to the
applicable Grantor.
 
(c) Delivery of Releases and Return of Collateral.  Upon the release of any
Transaction Lien pursuant to this Section 5.07, the Collateral Agent will, at
the applicable Grantor’s expense, (i) execute and deliver to such Grantor such
release or releases (including Uniform Commercial Code partial release or
termination statements) as such Grantor shall reasonably request to evidence
such release, and (ii) deliver to the applicable Grantors or their designees
designated in writing to the Collateral Agent such Collateral, including any
Assets in the Pledged Accounts and any certificates or instruments representing
or evidencing any such Collateral that is Security Collateral.
 
Section 5.08.  Voting Rights, Dividends, Payments, Etc.  (a) So long as no Event
of Default shall have occurred and be continuing:
 
(i) each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral (including rights
relating to conversion or exchange thereof) of such Grantor or any part thereof
at any time and for any purpose; provided that such Grantor will not exercise or
refrain from exercising any such right if such action would violate this
Agreement;
 
 
28
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(ii) except as provided in Section 5.08(c), each Grantor shall be entitled to
receive and retain any and all cash dividends, interest and other cash
distributions paid in respect of the Security Collateral of such Grantor;
 
(b) each Grantor shall be entitled to receive and retain all payments made on or
in respect of Payment Collateral pledged by such Grantor; and
 
(i) the Collateral Agent will (A) execute and deliver (or cause to be executed
and delivered) to each Grantor all such proxies and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above (including, in the case of a conversion or exchange of
Pledged Equity, the Collateral Agent’s delivering to the Pledged Company, as
applicable, on behalf of the applicable Grantor, the certificate(s) or
instrument(s) representing or evidencing any such Collateral for the purpose of
effecting the exchange of such certificate(s) or instrument(s) for new
certificate(s) or instrument(s)) and to receive the dividends, interest or other
distributions that it is authorized to receive and retain pursuant to paragraph
(ii) above, and (B) with respect to Payment Collateral, provide such
instructions to account debtors and Persons obligated to make payments on
instruments as will enable each Grantor to receive all payments it is authorized
to receive and retain pursuant to paragraph (b) above.  In the absence of
instructions to vote or exercise other rights, the Collateral Agent shall not be
obligated and shall incur no liability for its failure to take any action in
respect of such rights.
 
(c) The Collateral Agent shall be entitled to receive (whether or not an Event
of Default has occurred and is continuing), (i) all non-cash dividends and
distributions (including distributions upon conversion or exchange of Security
Collateral) paid in respect of Security Collateral, which shall be held by the
Collateral Agent as Security Collateral, and (ii) all cash dividends, interest
and other cash distributions in respect of Security Collateral distributed in
exchange for, in redemption of, or in connection with a partial or total
liquidation or dissolution or with a reduction of capital, capital surplus or
paid-in-surplus, which distributions described in this clause (ii) shall be
deposited in the Collateral Account and held and administered as Account
Collateral, provided, however, that a Credit Related Party that receives a
dividend from a FERC-Regulated Restricted Subsidiary shall not be required to
deliver such funds to the Collateral Agent so long as (x) such funds are not
proceeds of a Mandatory Asset Reduction Event and (y) such funds are otherwise
transferred to the Company.  Each issuer of Pledged Equity that is a party to
this Agreement agrees to pay and deliver all dividends, distributions and
interest described in this Section 5.08(c) on such Pledged Equity directly to
the Collateral Agent.  With respect to any Pledged Equity issued in conversion
or exchange of Pledged Equity issued by an issuer that is not a Pledged Company,
the Grantor that has pledged such Pledged Equity shall instruct the issuer to
deliver directly to the Collateral Agent the Pledged Equity so issued in the
exchange or conversion.  Any and all dividends, distributions and interest
described in this Section 5.08(c) that are received by a Grantor contrary to the
provisions of this Section 5.08(c), shall be received in trust for the benefit
of the Collateral Agent, shall be segregated from the other property or funds of
such Grantor, and shall promptly be delivered or paid over to the Collateral
Agent and held and administered as above provided in this Section 5.08(c).
 
 
29
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(d) Upon the occurrence and during the continuance of any Event of Default:
 
(i) all rights of each Grantor to exercise or refrain from exercising the voting
and other consensual rights that it would otherwise be entitled to exercise
pursuant to Section 5.08(a)(i) shall, upon delivery by the Collateral Agent to
such Grantor of a written notice of such Event of Default, cease, and all such
rights shall thereupon become vested in the Collateral Agent, which shall
thereupon have the sole right to exercise or refrain from exercising such voting
and other consensual rights;
 
(ii) all rights of each Grantor to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 5.08(a)(ii) shall, upon delivery by the Collateral Agent to
such Grantor of a written notice of such Event of Default, cease, and all such
rights shall thereupon become vested in the Collateral Agent, and any and all
such cash dividends, interest and other cash distributions received by such
Grantor shall be promptly delivered to the Collateral Agent who shall cause the
Depository Bank to deposit same in a subaccount of the Cash Collateral Account
to be administered in accordance with Section 4.02(b)(iii).  With respect to any
issuer of Pledged Equity that is a party to this Agreement, upon delivery by the
Collateral Agent to such issuer of a written notice of such Event of Default,
such issuer shall thereafter pay and deliver all dividends, distributions and
interest described in this Section 5.08(d)(ii) directly to the Collateral Agent,
until such issuer has received written notice from the Collateral Agent that
such Event of Default no longer exists.  Each Grantor that has granted a
security interest in Pledged Equity under this Agreement in an issuer that is
not a party to this Agreement, agrees to cause such issuer to pay and deliver
all dividends, distributions and interest described in this Section 5.08(d)(ii)
directly to the Collateral Agent.  Any such dividends, interest and
distributions received by a Grantor contrary to the provisions of this Section
5.08(d)(ii) shall be received in trust for the benefit of the Collateral Agent,
shall be segregated from the other funds of such Grantor and shall be promptly
paid over to the Collateral Agent who shall cause the Depository Bank to deposit
same in a subaccount of the Cash Collateral Account to be administered as above
provided in this Section 5.08(d)(ii); and
 
 
30
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(iii) all rights of each Grantor to receive the payments on Payment Collateral
that it would otherwise be authorized to receive and retain pursuant to Section
5.08(b) shall, upon delivery by the Collateral Agent to the Grantors and the
Pipeline Company Borrowers of a written notice of such Event of Default, cease
and thereafter all such payments shall be made by the Grantor or the Pipeline
Company Borrower, as applicable, that is the account debtor or Person obligated
to make payment on such Payment Collateral, directly to the Collateral Agent,
who shall cause the Depository Bank to deposit same in a subaccount of the Cash
Collateral Account to be administered in accordance with Section
4.02(b)(iii).  Any such payments received by a Grantor contrary to the
provisions of this Section 5.08(d)(iii) shall be received in trust for the
benefit of the Collateral Agent, shall be segregated from the other funds of
such Grantor and shall be promptly paid over by such Grantor to the Collateral
Agent who shall cause the Depository Bank to deposit same in a subaccount of the
Cash Collateral Account to be administered in accordance with this Section
5.08(d)(iii).
 
Section 5.09.  The Collateral Agent Appointed Attorney-in-fact.  Each Grantor
hereby irrevocably appoints the Collateral Agent such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor or otherwise, from time to time, in the Collateral
Agent’s discretion, to take any action and to execute any instrument that the
Collateral Agent may deem necessary or advisable to accomplish the purposes of
this Agreement and any other Security Document with respect to the Collateral
and the Collateral Agent’s rights and remedies with respect thereto, including:
 
(a) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;
 
(b) to receive, indorse and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) above; and
 
(c) to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent and
any other Secured Party with respect to any of the Collateral;
 
 
31
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


provided that the Collateral Agent shall not exercise the power and authority
granted to it pursuant to this Section 5.09 except during such period as an
Event of Default has occurred and is continuing.
 
Section 5.10.  Netting of Accounts.  Notwithstanding any other provision of this
Agreement or the Credit Agreement, so long as no Event of Default has occurred
and in continuing, any Credit Related Party may reduce (through the exercise of
set-off or similar rights) the principal amount of any accounts, payment
intangibles, instruments or chattel paper owed by it to another Credit Related
Party by the amount of any accounts, payment intangibles, instruments or chattel
paper owed to it or any of its Subsidiaries by such other Credit Related Party
or any Subsidiaries of such other Credit Related Party.
 
 
ARTICLE 6
Remedies And Enforcement`
 
Section 6.01.  Remedies And Enforcement.  (a) At such time as any Event of
Default has occurred and is continuing, the Collateral Agent shall have the
right to take such actions as are necessary or appropriate to enforce, implement
and administer the provisions hereof or of any other Security Document that are
applicable to any period during which an Event of Default has occurred and is
continuing, and without limiting the foregoing, the Collateral Agent shall have
and may exercise, enforce, implement and administer all rights, privileges,
powers, benefits and remedies granted to or arising in favor of the Collateral
Agent under such provisions with respect to any such Event of Default, including
in each case referenced above the provisions of Section 4.02(b)(iii), 4.03(f),
4.05(a), 4.06, 5.03(a), 5.08, and 5.09, with respect to any Net Cash Proceeds
constituting Mandatory Asset Reduction Amounts, the application or
non-application of funds in Pledged Accounts, deposits or transfers of funds
into or from Pledged Accounts or subaccounts thereof, delivery of funds from
Pledged Accounts to the Collateral Agent, the right to direct investments,
voting rights with respect to Security Collateral and powers of attorney.
 
(b) At such time as an Event of Default has occurred and is continuing, the
Collateral Agent shall have and in its discretion may exercise any or all of the
following rights and remedies:
 
(i) Enforcement Actions.  The Collateral Agent may take any Enforcement Action
or Enforcement Actions (at such times, places and by such methods, as the
Collateral Agent shall determine, including any actions incidental to carrying
out any such Enforcement Action) in order to enforce the Security Documents and
to realize upon the Collateral or, in the case of any Insolvency Proceeding
against the Company or any of its Subsidiaries, seeking to enforce the claims
and/or Transaction Liens, including claims under the Security Documents.
 
 
32
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(ii) Sale; Incidents of Sale.  The Grantors agree that, to the extent notice of
sale shall be required by Applicable Law with respect to the Disposition of any
Collateral, at least ten days’ notice to the Company of the time and place of
any public Disposition or the time after which any private Disposition is to be
made shall constitute reasonable notification.  The Collateral Agent shall not
be obligated to make any Disposition of Collateral regardless of notice of
Disposition having been given.  The Collateral Agent may adjourn any public or
private Disposition from time to time by announcement at the time and place
fixed therefor, and such Disposition may, without further notice, be made at the
time and place to which it was so adjourned.  With respect to any Disposition of
any of the Collateral made or caused to be made by the Collateral Agent, whether
made under the power of Disposition hereby given or pursuant to judicial
proceedings, to the extent permitted by Applicable Law:
 
(A) Any Secured Party, the Company, and any of the Company’s Affiliates
(including any Grantor) may bid for, and purchase, the Collateral offered for
sale, and, upon compliance with the terms of sale and Applicable Law, may hold
and Dispose of such property; and
 
(B) Pursuant to the power of attorney granted under Section 5.09(a), the
Collateral Agent may, but shall not be obligated to, make all necessary deeds,
bills of sale and instruments of assignment and transfer covering the Collateral
Disposed of, and for that purpose the Collateral Agent may execute all necessary
deeds, bills of sale and instruments of assignment and transfer, and may
substitute one or more Persons with like power.
 
(iii) Collateral Agent May File Proofs of Claim.  In case of the pendency of any
Insolvency Proceeding relative to the Company or any of its Subsidiaries or the
Collateral, the Collateral Agent (irrespective of whether any of the outstanding
Secured Obligations shall then be due and payable) shall be entitled and
empowered (but not obligated), by intervention in such proceeding or otherwise,
(A) to file and prove a claim for the whole amount of the Secured Obligations
owing and unpaid in order to protect the rights of the Secured Parties under the
Security Documents and with respect to the Collateral, and to file such other
papers or documents as may be necessary or advisable in order to have the claims
of the Collateral Agent (including any claim for the reasonable compensation,
disbursements and advances of the Collateral Agent in its individual or trust
capacity and its agents and counsel) and of any other Secured Parties in respect
of the Security Documents and the Collateral allowed in such judicial proceeding
and (B) to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Secured Party to
make payments with respect to such claims to the Collateral Agent.
 
 
33
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(iv) Collateral Agent May Enforce Claims.  All rights of action and claims under
this Agreement and the other Security Documents may be prosecuted and enforced
by the Collateral Agent; provided that the Collateral Agent is also hereby
appointed as agent for the other Secured Parties for the purposes of protecting
their interests in and to any portion of the Collateral and under the Security
Documents, and the Collateral Agent shall take such action solely as agent for
the Secured Parties.
 
Section 6.02.  Application of Proceeds.  If an Event of Default shall have
occurred and be continuing and the Collateral Agent applies (i) any cash held in
the Pledged Accounts or (ii) the proceeds of any Disposition of all or any part
of the Collateral, such cash and/or proceeds shall be applied to the Secured
Obligations in the following order of priorities:
 
first,           to pay the expenses of such Disposition, including reasonable
compensation to agents of and counsel for the Collateral Agent, and all
expenses, liabilities and advances incurred or made by the Collateral Agent in
connection with the Security Documents, and any other amounts then due and
payable to the Collateral Agent in its capacity as such pursuant to Section 9.01
hereof or Section 10.03 of the Credit Agreement;
 
second, to pay the unpaid principal of all Borrowings and all unreimbursed LC
Disbursements and to Cash Collateralize all outstanding Letters of Credit, all
ratably until the principal of all Borrowings and all unreimbursed LC
Disbursements shall have been paid in full and all Letters of Credit shall have
been Cash Collateralized;
 
third, to pay all other amounts owed under the Credit Agreement and the other
Loan Documents ratably, until all such other amounts shall have been paid in
full;
 
fourth, to pay all other Secured Obligations ratably, until payment in full of
all such other Secured Obligations shall have been made; and
 
 
34
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


finally, to pay to the relevant Grantor, or as a court of competent jurisdiction
may direct, any surplus then remaining from the proceeds of the Collateral owned
by it;
 
provided that Collateral owned by a Subsidiary Grantor and any proceeds thereof
shall be applied pursuant to the foregoing clauses first, second, third and
fourth only to the extent permitted by the limitation in Section 2.01(b) of the
Subsidiary Guarantee Agreement.  The Collateral Agent may make such
distributions hereunder in cash or in kind or, on a ratable basis, in any
combination thereof.
 
Section 6.03.  Other Remedies of Secured Parties.  Except as the same relates to
the Collateral or as otherwise expressly prohibited by this Agreement or any
other Security Document, each Secured Party may exercise any right or power,
enforce any remedy, give any direction, consent or waiver or make any
determination, under or in respect of any provision of any Financing Document to
which it is a party.  Notwithstanding the foregoing, no Secured Party other than
the Collateral Agent shall have the right to take any Enforcement Action with
respect to the Collateral or the Subsidiary Guarantee Agreement or seek to
exercise and enforce the Transaction Liens, and all such Enforcement Actions
shall be effected solely through the Collateral Agent.  No reference in this
Agreement to the Collateral Agent’s making a demand for payment under the
Subsidiary Guarantee Agreement shall be construed to mean that such a demand is
required in order to cause any obligation under the Subsidiary Guarantee
Agreement to become due and payable, it being understood that obligations under
the Subsidiary Guarantee Agreement shall become due and payable at such times as
they become due and payable under the terms of the Subsidiary Guarantee
Agreement.
 
 
ARTICLE 7
Depository Bank
 
Section 7.01.  Depository Bank.  The provisions of Article 9 of the Credit
Agreement shall inure to the benefit of the Depository Bank to the same extent
as if it were named as an Agent therein.
 
 
35
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
ARTICLE 8
[Reserved]
 
 
ARTICLE 9
Miscellaneous
 
Section 9.01.  Indemnity And Expenses.  (a) Each Credit Party agrees to
indemnify (without duplication), defend and save and hold harmless each of the
Collateral Agent, the Depository Bank and the Secured Parties and each of their
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay, any and
all claims, damages, losses, liabilities and expenses (including reasonable fees
and expenses of counsel) that may be incurred by or asserted or awarded against
any Indemnified Party, in each case arising out of or in connection with (i)
this Agreement or the other Security Documents, or (ii) as a result of the
execution or delivery of this Agreement or the other Security Documents or the
performance by the Credit Parties hereto and thereto of their respective
obligations hereunder and thereunder, except in each case of clause (i) and
(ii), as to any particular Indemnified Party, to the extent such claim, damage,
loss, liability or expense is found in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from, or to be attributable to,
the gross negligence or willful misconduct of such Indemnified Party or its
employees or agents.  The indemnification provisions of this Section 9.01(a) are
not intended to constitute a guaranty of payment of any principal, interest,
facility or commitment fees, rental or other lease payments, or analogous
amounts, under any Secured Obligations; provided that nothing in this Section
9.01(a) shall limit the liability of any Credit Party for the payment of any
Secured Obligation, to the extent such liability arises under any other
Financing Document, including any liability arising under this Agreement.
 
(b) Each Credit Party will pay to the Collateral Agent the amount of any and all
reasonable out-of-pocket expenses, including the reasonable fees and expenses of
its counsel and of any experts and agents, that the Collateral Agent may incur
in connection with (i) the administration of this Agreement and the other
Security Documents, (ii) the custody, preservation, or the sale of, collection
from or other realization upon, any of the Collateral of such Credit Party,
(iii) the exercise or enforcement of any of the rights of the Collateral Agent
or any other Secured Party hereunder, or (iv) the failure by such Credit Party
to perform or observe any of the provisions hereof required to be performed or
observed by it.
 
(c) The indemnities provided by the Credit Parties pursuant to this Agreement
shall survive the expiration, cancellation, termination or modification of this
Agreement or the other Security Documents, the resignation or removal of the
Collateral Agent, Depository Bank or Secured Parties and the provision of any
subsequent or additional indemnity by any Person.
 
 
36
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(d) All amounts due under this Section 9.01 shall be payable not later than 30
days after the delivery of written demand to the Company therefor.
 
Section 9.02.  Amendments; Waivers, Etc.  No amendment, modification or waiver
of any provision of this Agreement or any other Security Document, and no
consent with respect to any departure by the Collateral Agent, any other Secured
Party or any Credit Party herefrom or therefrom, shall be effective unless the
same shall be in writing and signed by the Credit Parties and the Collateral
Agent in accordance with the Credit Agreement.  Any such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.
 
Section 9.03.  Security Interest Absolute And Waivers.  (a) The obligations of
each Credit Party under or in respect of this Agreement or any other Security
Document to which such Credit Party is a party are independent of the Secured
Obligations or any other obligations of any other Credit Party under or in
respect of the Financing Documents, and a separate action or actions may be
brought and prosecuted by the Collateral Agent against each Credit Party to
enforce this Agreement or any other Security Document to which such Credit Party
is a party, irrespective of whether any action is brought against the Company or
any other Credit Party or whether the Company or any other Credit Party is
joined in any such action or actions.  All rights of the Collateral Agent and
the other Secured Parties and the Liens granted by the Grantors hereunder, and
all obligations of each Credit Party hereunder, shall be unaffected by, and each
Credit Party hereby irrevocably waives (to the maximum extent permitted by
applicable law) any defenses to its obligations under the Security Documents
that it may now have or may hereafter acquire, which defenses in any way relate
to, any or all of the following:
 
(i) any lack of validity or enforceability of any Financing Document or any
other agreement or instrument relating thereto;
 
(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations or any other obligations of any Credit
Party under or in respect of the Financing Documents or any other amendment or
waiver of or any consent to any departure from any Financing Document, including
any increase in the Secured Obligations resulting from the extension of
additional credit to any Credit Party or any of its Subsidiaries or otherwise;
 
(iii) any Condemnation, exchange, release or non-perfection of any Collateral or
any other collateral, or any release, amendment or waiver of, or consent to, or
departure from any Guaranty of all or any of the Secured Obligations;
 
 
37
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(iv) any manner of application of any Collateral or any other collateral, or
proceeds thereof, to all or any of the Secured Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Secured Obligations or any other obligations of any Credit Party
under or in respect of the Financing Documents or any other assets of any Credit
Party or any of its Subsidiaries;
 
(v) any change, restructuring or termination of the corporate structure or
existence of any Credit Party or any of its Subsidiaries;
 
(vi) any failure of any Secured Party to disclose to any Credit Party any
information relating to the business, condition (financial or otherwise),
operations, performance, assets, nature of assets, liabilities or prospects of
any other Credit Party now or hereafter known to such Secured Party (each Credit
Party waiving any duty on the part of the Secured Parties to disclose such
information);
 
(vii) the failure of any other Person to execute or deliver this Agreement or
any other Security Document, guaranty or agreement or the release or reduction
of liability of any Credit Party or other grantor or surety with respect to the
Secured Obligations; or
 
(viii) any other circumstance (including any statute of limitations) or any
existence of or reliance on any representation by any Secured Party that might
otherwise constitute a defense available to, or a discharge of, such Credit
Party or any other Credit Party or third party grantor of a secured interest,
but specifically excluding any defense or discharge arising as a result of
performance or indefeasible payment.
 
(b) This Agreement shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Secured Party or by any other
Person upon the insolvency, bankruptcy or reorganization of any Credit Party or
otherwise, all as though such payment had not been made.
 
(c) Each Credit Party hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, notice of intent to accelerate, acceleration, protest
or dishonor and any other notice with respect to any of the Secured Obligations
and this Agreement or any other Security Document to which such Credit Party is
a party and any requirement that any Secured Party protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against any Credit Party or any other Person or any Collateral.
 
 
38
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(d) Each Credit Party hereby unconditionally and irrevocably waives any right to
revoke this Agreement or any other Security Document to which such Credit Party
is a party and acknowledges that this Agreement or any other Security Document
to which such Credit Party is a party is continuing in nature and applies to all
Secured Obligations, whether existing now or in the future.
 
(e) Each Credit Party hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Collateral Agent that in any manner impairs, reduces, releases
or otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Credit Party or other rights of
such Credit Party to proceed against any other Credit Party, any other guarantor
or any other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of such Credit
Party hereunder.
 
(f) Each Credit Party and each of the Secured Parties confirms that it is the
intention of all such Persons that this Agreement, the other Security Documents
and the obligations of each Credit Party hereunder or thereunder do not
constitute a fraudulent transfer or fraudulent conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform  Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Agreement, any other Security Document and the obligations of
each Credit Party hereunder or thereunder or in connection with any Insolvency
Proceeding in respect of any Credit Party.  To effectuate the foregoing
intention, the Collateral Agent, the other Secured Parties and the Subsidiary
Grantors hereby irrevocably agree that the obligations of each Subsidiary
Grantor under this Agreement and the other Security Documents at any time shall
not exceed the maximum amount as will result in the obligations of such
Subsidiary Grantor under this Agreement and the other Security Documents not
constituting a fraudulent transfer or fraudulent conveyance (after giving effect
to Section 2.02 of the Subsidiary Guarantee Agreement).
 
(g) Each Credit Party acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Security
Documents and that the waivers set forth in this Section 9.03 are knowingly made
in contemplation of such benefits.
 
Section 9.04.  Notices; Etc.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
 
39
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(i) if to the Company, any Pipeline Borrower or the Collateral Agent, to it at
its address specified in or pursuant to Section 10.01 of the Credit Agreement;
 
(ii) if to any Grantor, to it c/o the Company at the address specified in or
pursuant to clause (i) above;
 
(iii) if to the Depository Bank, to it at JPMorgan Chase Bank, N.A.,
Institutional Trust Services, 4 New York Plaza, 21st Floor, New York, New York
10004, Attention of Linda Ramos-McCollum (Telecopy No. (212) 623-6168.
 
(b) Notices and other communications among the Secured Parties, the Collateral
Agent and/or the Depository Bank hereunder may be delivered or furnished by
electronic communications.  The Administrative Agent or a Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given and
effective, if sent by mail or courier on the date of delivery thereof to the
address specified herein for such notice, or if by telecopier when the
answerback is received or if by other means, on the date of receipt; provided
that a notice given by telecopier or electronic communication in accordance with
this Section 9.04 but received on any day other than a Business Day or after
business hours in the place of receipt, will be deemed to be received on the
next Business Day in that place.
 
Section 9.05.  Continuing Security Interest; Assignments.  This Agreement and
each other Security Document shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until terminated in
accordance with its terms, (b) be binding upon each Credit Party, its successors
and assigns and (c) inure, together with the rights and remedies of the
Collateral Agent hereunder, to the benefit of the Secured Parties and their
respective successors, transferees and assigns.  Without limiting the generality
of the foregoing clause (c), each Secured Party may assign, sell or otherwise
transfer all or any portion of its rights and obligations in respect of any
Secured Obligations held by it to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Secured Party herein or otherwise, in each case subject to the Financing
Documents.
 
 
40
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


Section 9.06.  [Reserved].
 
Section 9.07.  Execution In Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.
 
Section 9.08.  Severability.  If any provision of this Agreement shall be
invalid, illegal or unenforceable, then to the extent permitted by law, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.
 
Section 9.09.  Integration.  This Agreement and the other Financing Documents
represent the agreement of the parties hereto with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by any party relative to subject matter hereof not expressly set forth or
referred to herein or in the other Financing Documents.
 
Section 9.10.  No Partnership.  Nothing contained in this Agreement and no
action by any Secured Party is intended to constitute or shall be deemed to
constitute the Secured Parties (or any of them) a partnership, association,
joint venture or other entity.
 
Section 9.11.  No Reliance.  No Secured Party has relied on any representation
or warranty of any other Secured Party with respect to this Agreement and the
transactions contemplated hereunder unless such representation or warranty has
been set forth expressly in this Agreement.
 
Section 9.12.  Release.  On the date hereof, without further action by any party
to this Agreement or the Existing Security Agreement, each of the Released
Parties shall cease to be a Subsidiary Grantor under the Existing Security
Agreement, and shall not be deemed a Subsidiary Grantor under this Agreement.
 
Section 9.13.  No Impairment.  Nothing in this Agreement is intended or shall be
construed to impair, diminish or otherwise adversely affect any other rights the
Secured Parties may have or may obtain against the Company, any other Credit
Party or any other Person.
 
Section 9.14.  Equitable Remedies.  Each party to this Agreement acknowledges
that the breach by it of any of the provisions of this Agreement is likely to
cause irreparable damage to the other party.  Therefore, the relief to which any
party shall be entitled in the event of any such breach or threatened breach
shall include, but not be limited to, a mandatory injunction for specific
performance, injunctive or other judicial relief to prevent a violation of any
of the provisions of this Agreement, damages and any other relief to which it
may be entitled at law or in equity.
 
 
41
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


Section 9.15.  Remedies.  (a) Other than as stated expressly herein, no remedy
herein conferred upon the Collateral Agent or any other Secured Party is
intended to be exclusive of any other remedy and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given under
this Agreement or the other Financing Documents, or now or hereafter existing at
law or in equity or by statute or otherwise.
 
(b) As between the Credit Parties and each Secured Party, it is agreed that the
amounts payable by the Company at any time in respect of the Secured Obligations
shall be a separate and independent debt and each Secured Party shall be
entitled, subject to Section 6.03, to protect and enforce its rights arising out
of the Financing Documents to which it is a party and its right, pursuant to the
terms of any Financing Document to which it is a party, to cancel or suspend its
commitments thereunder and to accelerate the maturity of any of the Secured
Obligations, in each case in accordance with the applicable Financing Documents,
and, except as aforesaid, it shall not be necessary for any other Secured Party
to consent to, or be joined as an additional party in, any proceedings for such
purposes.
 
(c) In case the Collateral Agent shall have proceeded to enforce any right,
remedy or power under this Agreement or any other Security Document and the
proceeding for the enforcement thereof shall have been discontinued or abandoned
for any reason or shall have been determined adversely to the Collateral Agent,
then and in every such case the Credit Parties and the Secured Parties shall,
subject to any effect of or determination in such proceeding, severally and
respectively be restored to their former positions and rights under this
Agreement or any other Security Document and thereafter all rights, remedies and
powers of the Secured Parties shall continue as though no such proceeding had
been taken.
 
Section 9.16.  Limitations.  (a)  The obligations, liabilities or
responsibilities of any party hereunder shall be limited to those obligations,
liabilities or responsibilities expressly set forth and attributed to such party
pursuant to this Agreement or otherwise applicable under Applicable Law.
 
(b) In no event shall any Secured Party be liable for, and each of the Credit
Parties hereby agrees not to assert any claim against any Secured Party, on any
theory of liability, for consequential, incidental, indirect, punitive or
special damages arising out of or otherwise relating to this Agreement, the
other Financing Documents, any of the transactions contemplated herein or
therein, or the actual or proposed use of the proceeds of any Loan, Letter of
Credit or Secured Hedging Agreement.
 
 
42
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


Section 9.17.  Survival.  Notwithstanding anything in this Agreement to the
contrary, Sections 9.01, 9.17, 9.19, 9.20 and 9.21 shall survive any termination
of this Agreement.  In addition, each representation and warranty made or deemed
to be made hereunder shall survive the Effective Date.
 
Section 9.18.  [Reserved].
 
Section 9.19.  Jurisdiction, Etc.  (a) Each of the parties hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York, sitting in New York
County, and of the United States District Court for the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding by
the Collateral Agent or any Secured Party arising out of or relating to this
Agreement or any of the other Security Documents to which it is a party or under
which it is a beneficiary, or for recognition or enforcement of any judgment
obtained in any such action or proceeding, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement
shall affect any right that any Secured Party may otherwise have to bring any
action or proceeding relating to this Agreement, the Security Documents or any
of the other Financing Documents in the courts of any jurisdiction.
 
(b) Each of the parties irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any of the other Security Documents to
which it is a party in any court referred to in this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(c) Each party to this Agreement irrevocably consents to service of process in
any action or proceeding referred to in this Section 9.19 by the mailing thereof
by certified mail, return receipt requested, addressed as provided in Section
9.04(a), with a copy thereof to the “General Counsel” of such Person at such
same address.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.
 
 
43
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


Section 9.20.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
Section 9.21.  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 



 
44
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.
 
THE COMPANY
EL PASO CORPORATION
     
By:    _____________________________
 
Name: John Hopper
 
Title:  Vice President



PIPELINE COMPANY BORROWERS:
EL PASO NATURAL GAS COMPANY
     
By:    _____________________________
 
Name:  John Hopper
 
Title:  Vice President



 
TENNESSEE GAS PIPELINE COMPANY
     
By:    _____________________________
 
Name:  John Hopper
 
Title:  Vice President


 
SUBSIDIARY GRANTORS:
EL PASO EPNG INVESTMENTS, L.L.C.
     
By:    _____________________________
 
Name: John Hopper
 
Title:  Vice President

 
 
EL PASO TENNESSEE PIPELINE CO.
     
By:    _____________________________
 
Name: John Hopper
 
Title:  Vice President

 
 
EL PASO TGPC INVESTMENTS, L.L.C.
     
By:    _____________________________
 
Name: John Hopper
 
Title:  Vice President




Exhibit D
Third Amended and Restated Credit Agreement   
 

--------------------------------------------------------------------------------

 
 



RELEASED PARTIES:
EL PASO CNG COMPANY, L.L.C.
     
By:    _____________________________
 
Name: John Hopper
 
Title:  Vice President

 
 
EL PASO NORIC INVESTMENTS III, L.L.C.
     
By:    _____________________________
 
Name: John Hopper
 
Title:  Vice President

 
 
EPPP CIG GP HOLDINGS, L.L.C.
     
By:    _____________________________
 
Name: John Hopper
 
Title:  Vice President



 
Exhibit D
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
COLLATERAL AGENT:
JPMORGAN CHASE BANK, N.A., as Collateral Agent
     
By:    _____________________________
 
Name:
 
Title:



 
DEPOSITORY BANK:
JPMORGAN CHASE BANK, N.A., as Depository Bank
     
By:    _____________________________
 
Name:
 
Title:






Exhibit D
Third Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------

 
 

SCHEDULE I
 


 
SUBSIDIARY GRANTORS
 
El Paso EPNG Investments, L.L.C.
El Paso Tennessee Pipeline Co.
El Paso TGPC Investments, L.L.C.

Exhibit D - Schedule I
Third Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

SCHEDULE II
 


 
INITIAL PLEDGED EQUITY
 
Name of Grantor
Name of Issuer
Jurisdiction
of
Organization
of
Issuer
Class of Equity Interest
Par Value
Certificate No.
Number of Shares
Percentage of Outstanding Equity Interests of Issuer
               
El Paso EPNG Investments, L.L.C.
El Paso Natural Gas Company
Delaware
Common Stock
1.00
2
1,000
100%
               
El Paso Tennessee Pipeline Co.
El Paso TGPC Investments, L.L.C.
Delaware
Membership Interests
n/a
1
n/a
100%
               
El Paso TGPC Investments, L.L.C.
Tennessee Gas Pipeline Company
Delaware
Common Stock
5.00
4
208
100%



 


 

Exhibit D - Schedule II
Third Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

SCHEDULE III
 


 
NAME, LOCATION, CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION, JURISDICTION OF
ORGANIZATION,
 
AND ORGANIZATIONAL IDENTIFICATION NUMBER
 
Company Name
Location
Chief Executive Office
Type of
Organization
Jurisdiction of
Organization
Organizational
I.D. No.
El Paso Corporation
Delaware
El Paso Building
1001 Louisiana St.
Houston, Texas  77002
Corporation
Delaware
2884676
El Paso EPNG Investments, L.L.C.
Delaware
El Paso Building
1001 Louisiana St.
Houston, Texas  77002
Limited Liability Company
Delaware
3640051
El Paso Tennessee Pipeline Co.
Delaware
El Paso Building
1001 Louisiana St.
Houston, Texas  77002
Corporation
Delaware
2140052
El Paso TGPC Investments, L.L.C.
Delaware
El Paso Building
1001 Louisiana St.
Houston, Texas  77002
Limited Liability Company
Delaware
3640033

 
 

Exhibit D - Schedule III
Third Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

SCHEDULE IV
 


 
CHANGES
 
Scope:  Within Last 5 Years Prior to Effective Date
 
Company
Changes in the Company Name
Changes in Location
Changes in
the Chief
Executive Office
Changes in the
Type of
Organization
Changes in the Jurisdiction of Organization
Changes in the Organizational I.D. No.
El Paso Corporation
None
None
None
None
None
None
El Paso EPNG Investments, L.L.C.
None
None
None
None
None
None
El Paso Tennessee Pipeline Co.
None
None
None
None
None
None
El Paso TGPC Investments, L.L.C.
None
None
None
None
None
None



 

Exhibit D - Schedule IV
Third Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

SCHEDULE V
 


 
SECURED HEDGING AGREEMENTS
 
1.           None.
 

Exhibit D - Schedule V
Third Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

EXHIBIT A
 
FORM OF OFFICER’S CERTIFICATE FOR QUALIFIED INVESTMENTS
 
The undersigned hereby certifies that [he/she] is the duly appointed [President,
Vice-President, Treasurer, or Chief Financial Officer] of El Paso Corporation, a
Delaware corporation (the “Company”), and that, as such, [he/she] is authorized
to execute and deliver this certificate of the Company pursuant to Section
4.03(e) of that certain Third Amended and Restated Security Agreement, dated as
of November __, 2007 among the Company, the Pipeline Company Borrowers, the
Subsidiary Grantors and JPMorgan Chase Bank N.A. (“JPMCB”), in its capacity as
Collateral Agent for the Secured Parties and Depository Bank (as amended,
supplemented or otherwise modified from time to time, the “Security Agreement”.
 
The undersigned hereby directs, on behalf of the Company, that $__________ (the
“Transfer Amount”) be withdrawn from [the Qualified Investments Account]
[identify applicable Qualified Investments Subaccount] and transferred to
[__________________] (the “Restricted Subsidiary”) pursuant to Section 4.03(e)
of the Security Agreement.
 
The undersigned further certifies, on behalf of the Company, that (i) the
Transfer Amount resulted from a Disposition of Covered Assets of the Restricted
Subsidiary; [(ii) if the Restricted Subsidiary is a FERC-Related Restricted
Subsidiary; all funds retained by the Restricted Subsidiary pursuant to Section
4.03(a) of the Security Agreement from the Net Cash Proceeds of all of such
Restricted Subsidiary’s Dispositions of Covered Assets prior to the date hereof
have been, or (by making the Qualified Investment(s) described in clause (iii)
below) will be, used to make Qualified Investments;] and (iii) the Restricted
Subsidiary will invest the Transfer Amount as follows, which investment
constitutes one or more Qualified Investments:  [Describe Qualified Investments
to be made with the Transfer Amount].
 
Each capitalized term used but not defined herein shall have the meaning
ascribed thereto in the Security Agreement.
 
This certificate shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.
 
IN WITNESS WHEREOF, I have set my hand on this certificate this ____ day of
__________, ____.
 
EL PASO CORPORATION
By:
 
Name:
 
Title:
 



 

Exhibit D - Schedule V - Exhibit A
Third Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

SCHEDULE VI
 
MATERIAL AGREEMENTS OF EL PASO CORPORATION
 
a. Indenture, dated as of July 21, 2003, between El Paso Natural Gas Company and
Wilmington Trust Company, as Trustee.
 
(i) First Supplemental Indenture, dated as of April 4, 2007.
 
b. Indenture, dated as of May 10, 1999, between El Paso Corporation (f/k/a El
Paso Energy Corporation) and The Chase Manhattan Bank (now by merger JPMorgan
Chase Bank and subsequently replaced by HSBC Bank USA).
 
(i) First Supplemental Indenture dated as of May 10, 1999 ($500 Million 6.75%
Senior Notes due May 15, 2009).
 
(ii) Sixth Supplemental Indenture dated as of May 14, 2001 ($500 Million 7%
Notes due May 15, 2011).
 
(iii) Seventh Supplemental Indenture dated as of June 10, 2002 ($600 Million
7.875% Notes due June 15, 2012 (Private Placement)).
 
(iv) Eighth Supplemental Indenture dated as of June 26, 2002 (up to $575 Million
6.14% Senior Notes due 8/16/07).
 
(v) Ninth Supplemental Indenture dated as of July 1, 2005 (Remarked $272,102,350
of 6.14% Senior Note due August 16, 2007 issued pursuant to the Eight
Supplemental Indenture dated June 26, 2002 (held as collateral for the Purchase
Contract portion of the Equity Security Units) for $272,102,000 of 7.625% Senior
Notes due August 16, 2007).
 
(vi) Tenth Supplemental Indenture dated as of December 28, 2005 (10.75% Senior
Notes due 2010, 9.625% Senior Notes due 2012, 7.75% Senior Notes due 2032, 7.42%
due 2037, 6.95% Senior Notes due 2028, 6.375% Senior Notes due 2009, 7.75%
Senior Notes due 2010, 6.50% Senior Notes due 2008, 7.625% Senior Notes due
2008, 6.50% Senior Notes due 2006, 6.70% Senior Notes due 2027, 7.50% Senior
Notes due 2007).
 
(vii) Eleventh Supplemental Indenture dated as of August 31, 2006 (for the
issuance of up to $150,000,000 of 7.75% Medium Term Notes due 2032 or 2035, as
applicable, to be exchanged for 7.75% Senior Notes due 2032 or 7.75% Senior
Debentures due October 15, 2035).
 
Exhibit D - Schedule VI
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(viii) $300 Million 8.05% Global Medium Term Notes (Senior Fixed Rate Notes),
due October 15, 2030, as described in the Pricing Supplement No. 1 dated October
5, 2000 to Supplemental Prospectus dated December 14, 1999 and Base Prospectus
dated December 3, 1999, Registration No. 333-86049.
 
(ix) $300 Million 7.375% Global Medium Term Notes (Senior Fixed Rate Notes), due
December 15, 2012, as described in the Pricing Supplement No. 2 dated December
6, 2000 to Supplemental Prospectus dated December 14, 1999 and Base Prospectus
dated December 3, 1999, Registration No. 333-86049.
 
(x) $300 Million 6.95% Global Medium Term Notes (Senior Fixed Rate Notes), due
December 15, 2007, as described in the Pricing Supplement No. 3 dated December
14, 2000, to Supplemental Prospectus dated December 13, 2000, to Base Prospectus
dated December 3, 1999, Registration No. 333-86049.
 
(xi) $700 Million 7.8% Global Medium Term Notes (Senior Fixed Rate Notes), due
August 1, 2031, as described in the Pricing Supplement No. 01 dated July 25,
2001, to Supplemental Prospectus dated July 24, 2001, to Base Prospectus dated
May 4, 2001, Registration No. 333-59704.
 
(xii) $1,100 Million 7.75% Global Medium Term Notes (Senior Fixed Rate Notes),
due January 15, 2032, as described in the Pricing Supplement No. 01 dated
January 9, 2002 to Prospectus Supplement dated January 7, 2002, to Base
Prospectus dated May 4, 2001.
 
(xiii) Twelfth Supplemental Indenture dated as of June 18, 2007 ($375,000,000
6.875% Senior Notes due 2014, $900,000,000 7.000% Senior Notes due 2017).
 
c. Indenture dated as of March 1, 1998 between El Paso Natural Gas Company (by
assignment now El Paso Corporation) and The Chase Manhattan Bank (by merger now
JPMorgan Chase Bank and subsequently replaced by Law Debenture Trust Company).
 
(i) First Supplemental Indenture dated as of March 17, 1998 ($334.75 Million
4.75% Convertible Subordinated Debentures due March 17, 2028, El Paso Energy
Capital Trust I).
 
(ii) Second Supplemental Indenture dated August 1, 1998 (the Holding Company
formation transaction which authorized the merger of El Paso Natural Gas Company
with El Paso Merger Company, with El Paso Natural Gas Company as the surviving
corporation, and then El Paso Natural Gas Company stock was converted to into El
Paso Energy Corporation (now El Paso Corporation) common stock and the debt was
assumed by El Paso Corporation).
 
2
Exhibit D - Schedule VI
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(iii) Amended and Restated Declaration of Trust of El Paso Energy Capital Trust
I, dated as of March 16, 1998, among El Paso Natural Gas Company, Chase
Manhattan Bank, Chase Manhattan Bank Delaware and Administrative Trustees.
 
d. Indenture, dated as of November 13, 1996, between El Paso Natural Gas Company
and Wilmington Trust Company (as successor to JPMorgan Chase Bank, formerly
known as The Chase Manhattan Bank).
 
(i) First Supplemental Indenture dated as of June 10, 2002 ($300 Million 8.375%
Notes due June 15, 2032).
 
(ii) Second Supplemental Indenture dated as of April 4, 2007 ($355 Million 5.95%
Notes due April 15, 2017).
 
e. Indenture, dated as of January 1, 1992, between El Paso Natural Gas Company
and Wilmington Trust Company (as successor to Citibank, N.A.).
 
f. Indenture, dated as of June 1, 1986, between Sonat Inc. (by merger now El
Paso Corporation) and Manufacturers Hanover Trust Company (by merger now
JPMorgan Chase Bank and subsequently replaced by HSBC BANK USA).
 
(i) First Supplemental Indenture dated as of June 1, 1995 (Various amendments).
 
(ii) Second Supplemental Indenture dated as of October 25, 1999 (assumption of
Sonat obligations under Indenture dated June 1, 1986).
 
(iii) $100 Million 6.75% Notes due October 1, 2007, as described in the
Prospectus Supplement dated September 25, 1997 to Prospectus dated July 27,
1993.
 
(iv) $100 Million 6.625% Notes due February 1, 2008, as described in the
Prospectus Supplement dated January 27, 1998 to Prospectus dated July 27, 1993.
 
3
Exhibit D - Schedule VI
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(v) $100 Million 7% Notes due February 1, 2018, as described in the Prospectus
Supplement dated January 29, 1998 to Prospectus dated July 27, 1993.
 
(vi) $600 Million 7.625% Notes due July 15, 2011, as described in the Prospectus
Supplement dated July 7, 1999 to Prospectus dated September 9, 1998.
 
g. Indenture, dated as of March 30, 1992, between Valero Energy Corporation (by
merger PG&E Gas Transmission, Texas Corporation, then El Paso Gas Transmission
Company (“GTT”) and now El Paso Corporation) and Bankers Trust Company (by
merger now Deutsche Bank Trust Company Americas).
 
(i) First Supplemental Indenture dated as of March 13, 1995 (authorized the
issuance of $284 Million in Medium-Term Notes, various interest rates and
maturities, 9 months to 30 years).
 
(ii) Second Supplemental Indenture dated as of March 11, 2002 (conform Indenture
dated March 30, 1992 to El Paso Corporation May 10, 1999 Indenture).
 
(iii) Third Supplemental Indenture dated as of April 5, 2002 (merged GTT into El
Paso Corporation).
 
h. Indenture, dated as of October 1, 1990 between El Paso CGP Company, L.L.C.
(f/k/a El Paso CGP Company and The Coastal Corporation) and The Bank of New York
Trust Company, N.A. (f/k/a The Bank of New York) ($150 Million 10.75% Senior
Debentures due October 1, 2010).
 
(i) First Supplemental Indenture, dated as of December 27, 2005 (various
amendments required to conform El Paso CGP Company, L.L.C. October 1, 1990
Indenture to El Paso Corporation May 10, 1999 Indenture).
 
(ii) Second Supplemental Indenture, dated as of December 31, 2005 among El Paso
CGP Company, L.L.C., El Paso Corporation and The Bank of New York Trust Company,
N.A. (substantially all of El Paso CGP Company, L.L.C., assets were transferred
to El Paso Corporation and El Paso Corporation assumed the debt of El Paso CGP
Company, L.L.C.).
 
i. Indenture, dated as of May 15, 1992 between El Paso CGP Company, L.L.C.
(f/k/a El Paso CGP Company and The Coastal Corporation) and Bank of Montreal
Trust Company (subsequently replaced by The Bank of New York Trust Company,
N.A.).
 
4
Exhibit D - Schedule VI
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(i) First Supplemental Indenture, dated as of May 20, 1992 ($150 Million 9.625%
Senior Debentures due May 15, 2012).
 
(ii) Second Supplemental Indenture, dated as of December 27, 2005 (various
amendments required to conform El Paso COP Company, L.L.C. May 15, 1992
Indenture to El Paso Corporation May 10, 1999 Indenture).
 
(iii) Third Supplemental Indenture, dated as of December 31, 2005 among El Paso
COP Company, L.L.C., El Paso Corporation and The Bank of New York Trust Company,
N.A. (substantially all of El Paso COP Company, L.L.C. assets were transferred
to El Paso Corporation and El Paso Corporation assumed the debt of El Paso COP
Company, L.L.C.).
 
j. Indenture, dated as of September 15, 1992 between El Paso COP Company, L.L.C.
(f/k/a El Paso COP Company and The Coastal Corporation) and NationsBank, N.A.
(subsequently replaced by The Bank of New York Trust Company, RA.).
 
(i) Second Supplemental Indenture dated as of October 19, 1995 ($150 Million
7.75% Senior Debentures due October 15, 2035).
 
(ii) Third Supplemental Indenture, dated as of December 27, 2005 (various
amendments required to conform El Paso COP Company, L.L.C. September 15, 1992
Indenture to El Paso Corporation May 10, 1999 Indenture).
 
(iii) Fourth Supplemental Indenture, dated as of December 31, 2005 among El Paso
COP Company, L.L.C., El Paso Corporation and The Bank of New York Trust Company,
N.A. (substantially all of El Paso COP Company, L.L.C. assets were transferred
to El Paso Corporation and El Paso Corporation assumed the debt of El Paso COP
Company, L.L.C.).
 
k. Indenture, dated as of February 24, 1997 between El Paso COP Company, L.L.C.
(f/k/a El Paso COP Company and The Coastal Corporation) and Harris Trust and
Savings Bank (subsequently replaced by The Bank of New York Trust Company,
N.A.).
 
(i) First Supplemental Indenture dated as of February 24, 1997 ($200 Million
6.70% Senior Debentures due February 15, 2027, put date February 15, 2007).
 
5
Exhibit D - Schedule VI
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(ii) Second Supplemental Indenture dated as of February 24, 1997 ($200 Million
7.42% Senior Debentures due February 15, 2037).
 
(iii) Third Supplemental Indenture dated as of June 5, 1998 ($200 Million 6.5%
Senior Debentures due June 1, 2008).
 
(iv) Fourth Supplemental Indenture dated as of June 5, 1998 ($200 Million 6.95%
Senior Debentures due June 1, 2028).
 
(v) Fifth Supplemental Indenture dated as of February 10, 1999 ($200 Million
6.375% Senior Debentures due February 1, 2009).
 
(vi) Eighth Supplemental Indenture dated as of June 16, 2000 ($400 Million 7.75%
Notes due June 15, 2010).
 
(vii) Eleventh Supplemental Indenture dated as of September 6, 2000 ($215
Million 7.625% Notes due 9/1/08).
 
(viii) Twelfth Supplemental Indenture, dated as of December 27, 2005 (various
amendments required to conform El Paso CGP Company, L.L.C. February 24, 1997
Indenture to El Paso Corporation May 10, 1999 Indenture).
 
(ix) Thirteenth Supplemental Indenture, dated as of December 31, 2005 among El
Paso CGP Company, L.L.C., El Paso Corporation and The Bank of New York Trust
Company, N.A. (substantially all of El Paso CGP Company, L.L.C. assets were
transferred to El Paso Corporation and El Paso Corporation assumed the debt of
El Paso CGP Company, L.L.C.).
 
l. Indenture, dated as of March 4, 1997, between Tennessee Gas Pipeline Company
and Wilmington Trust Company (as successor to JPMorgan Chase Bank, formerly
known as The Chase Manhattan Bank).
 
(i) First Supplemental Indenture dated as of March 13, 1997 ($300 Million 7.5%
Debentures due April 1, 2017).
 
(ii) Second Supplemental Indenture dated as of March 13, 1997 ($300 Million 7%
Debentures due March 15, 2027).
 
(iii) Third Supplemental Indenture dated as of March 13, 1997 ($300 Million
7.625% Debentures due April 1, 2037).
 
(iv) Fourth Supplemental Indenture dated as of October 9, 1998 ($400 Million 7%
Debentures due October 15, 2028).
 
6
Exhibit D - Schedule VI
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(v) Fifth Supplemental Indenture dated June 10, 2002 ($240 Million 8.375% Senior
Notes due June 15, 2032).
 
m. Indenture, dated as of March 15, 1988, between Tenneco, Inc. (now El Paso
Tennessee Pipeline Co.) and The Chase Manhattan Bank (now by merger JPMorgan
Chase Bank and subsequently replaced by Wilmington Trust Company).
 
(i) Second Supplemental Indenture dated as of March 30, 1988 ($250 Million 10%
Debentures due March 15, 2008, outstanding balance $26.4 Million).
 
(ii) Tenth Supplemental Indenture dated as of November 15, 1992 ($150 Million 9%
Debentures due November 15, 2012, outstanding principal $1.1 Million).
 
(iii) Twelfth Supplemental Indenture dated as of December 15, 1995 ($300 Million
7.25% Debentures due December 15, 2025, outstanding principal $23.2 Million).
 
(iv) Thirteenth Supplemental Indenture dated as of December 10, 1996.
 
n. Indenture, dated as of December 15, 1981, between Tenneco Inc. (now Tennessee
Gas Pipeline Company) and The Chase Manhattan Bank (by merger now JPMorgan Chase
Bank and subsequently replaced by Wilmington Trust Company) ($400 Million 6%
Debentures due December 15, 2011, current balance $85.8 Million).
 
(i) First Supplemental Indenture dated as of December 10, 1996.
 
(ii) Second Supplemental Indenture dated as of December 10, 1996.
 
o. Fiscal Agency Agreement dated May 6, 2002 among El Paso Corporation,
Citibank, N.A. and Societe Generale Bank and Trust, 6 S.A. relating to €500
Million 7.125% Euro Notes due May 6, 2009.
 
p. Credit Agreement dated as of June 20, 2007, among El Paso Corporation, the
Lenders party thereto, Citicorp USA, Inc., as Administrative Agent and as
Issuing Agent, and the Bank of New York as Paying Agent.
 
(i) The Reimbursement Agreement dated as of June 20, 2007, between El Paso
Corporation and Citibank, N. A.
 
7
Exhibit D - Schedule VI
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(ii) Credit Agreement First Amendment dated as of August 28, 2007, among El Paso
Corporation, Citicorp USA, Inc. and The Bank of New York.
 
(iii) Credit Agreement Second Amendment dated as of September 6, 2007, among El
Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
 
(iv) Credit Agreement Third Amendment dated as of September 17 2007, among El
Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
 
(v) Credit Agreement Fourth Amendment dated as of September 20, 2007, among El
Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
 
(vi) Credit Agreement Fifth Amendment dated as of September 28, 2007, among El
Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
 
(vii) Credit Agreement Sixth Amendment dated as of October 3, 2007, among El
Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
 
(viii) Credit Agreement Seventh Amendment dated as of October 11, 2007, among El
Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
 
(ix) Credit Agreement Eighth Amendment dated as of October 18, 2007, among El
Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
 
q. Other Credit and Facility Agreements
 
(i) Discretionary Facility Agreement dated as of February 21, 2003, between El
Paso Corporation and Compass Bank.
 
(ii) Credit Agreement dated July 19, 2006 among El Paso Corporation and Deutsche
Bank AG New York Branch as Initial Lender and Issuing Bank and Deutsche Bank AG
New York Branch as Administrative Agent and Collateral Agent.
 
(iii) First Tier Receivables Sale Agreement dated August 31, 2006, between
Tennessee Gas Pipeline Company and TGP Finance Company, L.L.C.
 
8
Exhibit D - Schedule VI
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(iv) Second Tier Receivables Sale Agreement dated August 31, 2006, between TGP
Finance Company, L.L.C. and TGP Funding Company, L.L.C.
 
(v) Receivables Purchase Agreement dated August 31, 2006, among TGP Funding
Company, L.L.C., Tennessee Gas Pipeline Company, Starbird Funding Corporation,
the other investors from time to time parties thereto, BNP Paribas, New York
Branch, and the other Managing Agents from time to time parties thereto.
 
(6) (a)           Amendment No 1, dated as of December 1, 2006, to the
Receivables Purchase Agreement dated as of August 31, 2006, among TGP Funding
Company, L.L.C., Tennessee Gas Pipeline Company, Starbird Funding Corporation
and the other funding entities from time to time party thereto, BNP Paribas, New
York Branch, and the other financial institutions from time to time party
thereto.
 
(vi) Facility Agreement dated as of January 4, 2007, between El Paso Corporation
and Morgan Stanley Capital Services Inc.
 
r. Letters of Credit with a Face Amount Exceeding $50,000,000
 
(i) Application and Agreement for irrevocable Standby Letter of Credit, dated as
of December 15, 2004, by El Paso Corporation to JPMorgan Chase Bank, N.A., in
favor of Midland Cogeneration Venture Limited Partnership for the account of El
Paso Marketing, L.P. for the aggregate amount not exceeding $110 Million 100
Thousand.
 
(ii) Application for Irrevocable Standby Letter of Credit, dated as of July 29,
2006 by El Paso Corporation to Deutsche Bank AG, New York Branch, in favor of
Midland Cogeneration Venture Limited Partnership for the account of El Paso
Merchant Energy, L.P. for the aggregate amount not exceeding $74 Million.
 
(iii) Application for Irrevocable Standby Letter of Credit, dated as of
September 1, 2005, by El Paso Corporation to Deutsche Bank AG, New York Branch,
in favor of Williams Power Company for the account of El Paso Merchant Energy,
L.P. for the aggregate amount not exceeding $219 Million 900 Thousand.
 
(iv) Application for Standby Letter of Credit, dated as of November 10, 2006, by
El Paso Corporation to BNP Paribas in favor of Southeast Supply Header, LLC for
the account of Southern Natural Gas Company in the amount of $60 Million.
 
9
Exhibit D - Schedule VI
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(v) Application for Standby Letter of credit, dated as of July 19, 2006, by El
Paso Corporation to Deutsche Bank AG, New York Branch, in favor of Morgan
Stanley Capital Group Inc. for the account of El Paso Marketing, L.P. in the
amount of $184 Million.
 
(vi) Application for Irrevocable Standby Application for Irrevocable Standby
Letter of Credit, dated as of February 6, 2007, by El Paso Corporation to Fortis
Bank S.A./N.V., in favor of Morgan Stanley Capital Group Inc. for the account of
El Paso Marketing, L.P. for the aggregate amount not exceeding $162 Million 100
Thousand.
 
(vii) Application for Irrevocable Standby Letter of Credit, dated as of
September 24, 2003, by El Paso Corporation to JPMorgan Chase Bank, N.A., in
favor of Morgan Stanley Capital Group Inc. for the account of El Paso Marketing,
L.P. for the aggregate amount not exceeding $85 Million 750 Thousand.
 
s. ISDA Master Agreements
 
(i) 1992 ISDA Master Agreement dated October 24, 2001, between El Paso
Corporation and Credit Suisse First Boston International.
 
(ii) 1992 ISDA Master Agreement dated March 5, 2001, between El Paso Corporation
and Westdeutsche Landesbank Girozentrale.
 
(iii) 2002 ISDA Master Agreement dated August 29, 2003 between El Paso
Corporation and Citibank, N.A.
 
(iv) 2002 ISDA Master Agreement dated June 24, 2004, between El Paso Corporation
and Deutsche Bank A.G.
 
(v) 2002 ISDA Master Agreement dated November 22, 2004, between El Paso
Corporation and Citigroup Financial Products Inc.
 
t. Various Guaranties and Other Documents
 
(i) Guaranty Agreements dated as of July 12, 2005 and December 13, 2006, by El
Paso Corporation in favor of Mt. Franklin Insurance Ltd.
 
(ii) Guaranty Agreement dated as of February 15, 2006, by El Paso Corporation in
favor of Coastal Offshore Insurance Ltd.
 
10
Exhibit D - Schedule VI
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(iii) Guaranty Agreement dated as of April 25, 2006 by El Paso Corporation in
favor of Petroleo Brasileiro S.A. – Petrobas.
 
(iv) Terms of 4.99% Convertible Perpetual Preferred Stock, pursuant to the
Offering Memorandum dated as of April 11, 2005 by El Paso Corporation.
 

11
Exhibit D - Schedule VI
Third Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

EXHIBIT E
 
FORM OF
 
THIRD AMENDED AND RESTATED
 
SUBSIDIARY GUARANTEE AGREEMENT
 
 
 
 

Exhibit E
Third Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------

 
 



THIRD AMENDED AND RESTATED
 
SUBSIDIARY GUARANTEE AGREEMENT
 


 
made by
 


 
CERTAIN SUBSIDIARIES OF
 


 
EL PASO CORPORATION
 


 
in favor of
 


 


 
JPMORGAN CHASE BANK, N.A.,
 
as Collateral Agent,
 
for the benefit of the Secured Parties referred to herein
 


 
Dated as of November __, 2007
 

Exhibit E
Third Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------

 


 
TABLE OF CONTENTS
 
 
 
 
ARTICLE 1
DEFINED TERMS
 
 
 
 Page
Section 1.01.
 
Definitions
2
Section 1.02.
 
Other Definitional Provisions
3
       
ARTICLE 2
GUARANTEE 
 
  Section 2.01.   Guarantee  4
Section 2.02.
  Right of Contribution  4
Section 2.03.
  No Subrogation  4
Section 2.04.
  Amendments, Etc. With Respect to the Guaranteed Obligations  6
Section 2.05.
  Guarantee Absolute And Unconditional  6
Section 2.06.
  Reinstatement  7
Section 2.07.
  Payments  7
 
ARTICLE 3
MISCELLANEOUS
 
 
Section 3.01.
 
Amendments In Writing
8
Section 3.02.
  Notices  8
Section 3.03.
  No Waiver By Course of Conduct; Cumulative Remedies  8
Section 3.04.
  Enforcement Expenses; Indemnification.  8
Section 3.05.
  Successors And Assigns  9
Section 3.06.
  Set-Off  9
Section 3.07.
  Counterparts  10
Section 3.08.
  Severability  10
Section 3.09.
  Section Headings  10
Section 3.10.
  Integration  10  Section 3.11.   Governing Law  11  Section 3.12.   Submission
to Jurisdiction; Waivers  11  Section 3.13.   Acknowledgements  11  Section
3.14.   Releases  12  Section 3.15.   WAIVER OF JURY TRIAL  12  Section 3.16.  
Sole Right of Enforcement; Demand Not Required  12

 
 

Exhibit E
Third Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------

 
 

THIRD AMENDED AND RESTATED
 
SUBSIDIARY GUARANTEE AGREEMENT
 
This THIRD AMENDED AND RESTATED SUBSIDIARY GUARANTEE AGREEMENT (this
“Agreement”), dated as of November __, 2007, made by each of the signatories
hereto (each individually, a “Subsidiary Guarantor” and collectively, the
“Subsidiary Guarantors”), in favor of JPMorgan Chase Bank, N.A. (“JPMCB”), as
Collateral Agent (in such capacity, the “Collateral Agent”) for the ratable
benefit of (i) the banks and other financial institutions or entities (the
“Lenders”) from time to time parties to the Third Amended and Restated Credit
Agreement, dated as of November __, 2007 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among El Paso Corporation,
a Delaware corporation (the “Company”), certain of its Subsidiaries as Pipeline
Company Borrowers (the “Pipeline Company Borrowers”), the Lenders and JPMCB, as
administrative agent and collateral agent thereunder, and (ii) the other Secured
Parties (as defined in the Security Agreement identified below).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Company and the Pipeline Company Borrowers, the
Issuing Banks have agreed to issue Letters of Credit and the Administrative
Agent and the Collateral Agent have agreed to serve in such capacities, in each
case upon the terms and subject to the conditions set forth therein;
 
WHEREAS, the Subsidiary Guarantors and the Collateral Agent on behalf of the
Lenders and other Secured Parties have entered into that certain Amended and
Restated Subsidiary Guarantee Agreement dated as of July 31, 2006 (the “Existing
Subsidiary Guarantee Agreement”) with respect to the guarantees made by the
Subsidiary Guarantors to the Collateral Agent;
 
WHEREAS, the Company and the Pipeline Company Borrowers are members of an
affiliated group of companies that includes each Subsidiary Guarantor (the
“Affiliated Group”);
 
WHEREAS, the Company, the Pipeline Company Borrowers and the Subsidiary
Guarantors have entered into the Third Amended and Restated Security Agreement
dated as of the date hereof (as amended, supplemented or otherwise modified from
time to time, the “Security Agreement”) with the Collateral Agent and JPMCB, in
its capacity as Depository Bank, pursuant to which, inter alia, the Company and
the Subsidiary Guarantors have pledged certain property and assets as collateral
to the Collateral Agent for the ratable benefit of the Secured Parties to secure
the respective obligations of the Company and the Subsidiary Guarantors under
the Credit Agreement and this Agreement; and
 
Exhibit E
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


WHEREAS, the proceeds of the extensions of credit made under the Credit
Agreement may be used in part to enable the Borrowers to make valuable transfers
to one or more of the Subsidiary Guarantors and the other Restricted
Subsidiaries in connection with the operation of their respective businesses;
 
WHEREAS, the Company, the Pipeline Company Borrowers, the Subsidiary Guarantors
and the other Restricted Subsidiaries are engaged in related businesses, and
each Subsidiary Guarantor will derive substantial direct and indirect benefit
from the making and availability of the extensions of credit under the Credit
Agreement; and
 
WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement that the Subsidiary Guarantors shall have executed and delivered this
Agreement to the Collateral Agent for the ratable benefit of the Secured
Parties;
 
NOW, THEREFORE, in consideration of the premises and to induce the Agents, the
Issuing Banks and the Lenders to enter into the Credit Agreement, each
Subsidiary Guarantor hereby agrees, jointly and severally, with the Collateral
Agent, for the benefit of the Secured Parties that the Existing Subsidiary
Guarantee Agreement shall be amended and restated in its entirety as follows:
 
 
ARTICLE 1
Defined Terms
 
Section 1.01.  Definitions.  Unless otherwise defined herein, terms defined in
the Credit Agreement and/or the Security Agreement are used herein as therein
defined.
 
The following terms have the following meanings:
 
“Agreement” has the meaning set forth in the introductory paragraph hereof.
 
“Company” has the meaning set forth in the introductory paragraph hereof.
 
“Credit Agreement” has the meaning set forth in the introductory paragraph
hereof.
 
“Guarantee Release Date” has the meaning set forth in Section 2.01(d).
 
“Guaranteed Obligations” means, with respect to each Subsidiary Guarantor,
collectively, the payment obligations of the Company, the Pipeline Company
Borrowers and each other Subsidiary Guarantor with respect to the Financing
Documents to which such person is a party, in each case of whatsoever nature and
howsoever evidenced, due or to become due, now existing or hereafter arising,
whether direct or indirect, absolute or contingent, which may arise under, out
of or in connection with the obligations of the Company, the Pipeline Company
Borrowers, or any other Subsidiary Guarantor (as applicable) under the Financing
Documents and any amendment, restatement or modification of any of the
foregoing, including, in each case to the extent owing by the Company, the
Pipeline Company Borrowers, or any Subsidiary Guarantor, as the case may be, the
full and punctual payment when due of any unpaid principal, interest (including
interest accruing at any post-default rate and Post-Petition Interest), fees,
reimbursement obligations, guaranty obligations, penalties, indemnities, legal
and other fees, charges and expenses, and amounts advanced and expenses incurred
in order to (x) preserve any Collateral or the Transaction Liens and (y)
preserve any other property pledged to secure such obligations as collateral or
the Liens and security interests with respect thereto, whether due at stated
maturity or by acceleration or otherwise.
 
 
2
Exhibit E
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


“Indemnified Party” has the meaning set forth in Section 3.04(a).
 
“Lenders” has the meaning set forth in the introductory paragraph hereof.
 
“Maximum Liability” has the meaning set forth in Section 2.01(b).
 
“Pipeline Company Borrowers” has the meaning set forth in the introductory
paragraph hereof.
 
“Security Agreement” has the meaning set forth in the recitals hereof.
 
“Subsidiary Guarantors” has the meaning set forth in the introductory paragraph
hereof.
 
Section 1.02.  Other Definitional Provisions.  The definitions of terms herein
shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) any reference herein to any Applicable Law
means such Applicable Law as amended, modified, codified, replaced or reenacted,
in whole or in part, and in effect from time to time, including rules and
regulations promulgated thereunder and reference to any section or other
provision of any Applicable Law means that section or provision of such
Applicable Law from time to time in effect and any amendment, modification
codification, replacement, or reenactment of such section or other provision,
(d) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits, Appendices and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits, Appendices and Schedules to, this Agreement, (f) all
references to “days” shall mean calendar days and (g) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, Equity Interests, accounts and contract rights.  This Agreement is
the result of negotiations among the parties hereto and their respective
counsel.  Accordingly, this Agreement shall be deemed the product of all parties
hereto, and no ambiguity in this Agreement shall be construed in favor of or
against any Credit Party or any Secured Party.
 
 
3
Exhibit E
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
ARTICLE 2
Guarantee
 
Section 2.01.  Guarantee.  (a) Each of the Subsidiary Guarantors hereby, jointly
and severally, unconditionally and irrevocably, guarantees to the Collateral
Agent, for the ratable benefit of the Secured Parties and their respective
indorsees and transferees, the prompt and complete payment when due (whether at
the stated maturity, by acceleration or otherwise) of the Guaranteed
Obligations.
 
(b) Each Subsidiary Guarantor, and by its acceptance of this Agreement and the
rights hereunder or benefits hereof the Collateral Agent and each other Secured
Party, hereby agrees and confirms that (i) it is the intention of all such
Persons that this Agreement and the obligations of such Subsidiary Guarantor
under this Article 2 not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law (as defined below), the Uniform Fraudulent Conveyance
Act (as adopted by any applicable state), the Uniform Fraudulent Transfer Act
(as adopted by any applicable state) or any similar foreign, federal or state
law to the extent applicable to this Agreement and the obligations of such
Subsidiary Guarantor under this Article 2 and (ii) the aggregate liability of
each Subsidiary Guarantor under this Article 2 and under the other Security
Documents at any time (but after giving effect to the right of contribution
described in Section 2.02) shall not exceed the maximum amount (as to any
Subsidiary Guarantor, its “Maximum Liability”) that will result in the aggregate
obligations of such Subsidiary Guarantor under this Article 2 and under the
Security Documents not constituting a fraudulent transfer or conveyance under
Bankruptcy Law or any of the other aforementioned acts and laws.  For purposes
hereof, “Bankruptcy Law” means the Bankruptcy Code, or any similar foreign,
federal or state law for the relief of debtors.
 
(c) Each Subsidiary Guarantor agrees that the Guaranteed Obligations may at any
time and from time to time exceed the Maximum Liability of such Subsidiary
Guarantor hereunder without impairing the guarantee contained in this Article 2
or affecting the rights and remedies of the Collateral Agent or any Secured
Party hereunder.
 
 
4
Exhibit E
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(d) The guarantee contained in this Article 2 shall remain in full force and
effect until the later (the “Guarantee Release Date”) of (i) the Final Payment
Date and (ii) the date on which all payment obligations, if any, of each
Subsidiary Guarantor in respect of the Guaranteed Obligations and the payment
obligations, if any, under the guarantee contained in this Article 2 shall have
been satisfied by indefeasible payment in full in cash.
 
(e) No payment or payments made by the Company, any Pipeline Company Borrower,
any of the Subsidiary Guarantors, any other guarantor or any other Person, or
received or collected by the Collateral Agent or any Secured Party from the
Company, any Pipeline Company Borrower, any of the Subsidiary Guarantors, any
other guarantor or any other Person, by virtue of any action or proceeding or
any set-off or appropriation or application at any time or from time to time in
reduction of or in payment of Guaranteed Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Subsidiary Guarantor
under this Article 2 which shall, notwithstanding any such payment or payments
(other than any payment or payments made by such Subsidiary Guarantor in respect
of the Guaranteed Obligations or any payment received or collected from such
Subsidiary Guarantor in respect of Guaranteed Obligations), remain liable for
the Guaranteed Obligations up to the Maximum Liability of such Subsidiary
Guarantor under this Article 2 until the Guarantee Release Date.
 
Section 2.02.  Right of Contribution.  Each Subsidiary Guarantor hereby agrees
that to the extent that a Subsidiary Guarantor shall have paid or be obligated
to pay more than its proportionate share of any payment made hereunder, such
Subsidiary Guarantor shall be entitled to contribution from and against any
other Subsidiary Guarantor that has not paid its proportionate share of such
payment.  Each Subsidiary Guarantor’s right of contribution shall be subject to
the terms and conditions of Section 2.03.  The provisions of this Section 2.02
shall in no respect limit the obligations and liabilities of any Subsidiary
Guarantor to the Collateral Agent and the Secured Parties, and each Subsidiary
Guarantor shall remain liable to the Collateral Agent and the Secured Parties
for the full amount guaranteed by such Subsidiary Guarantor hereunder.
 
Section 2.03.  No Subrogation.  Notwithstanding any payment made by any
Subsidiary Guarantor hereunder or any set-off or application of funds of any
Subsidiary Guarantor by the Collateral Agent or any Secured Party, no Subsidiary
Guarantor shall be entitled to be subrogated to any of the rights of the
Collateral Agent or any Secured Party against the Company or any other
Subsidiary Guarantor or any collateral security or guarantee or right of offset
held by the Collateral Agent or any Secured Party for the payment of Guaranteed
Obligations, nor shall any Subsidiary Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company or any other Subsidiary Guarantor
in respect of payments made by such Subsidiary Guarantor hereunder, until the
Guarantee Release Date.  If any amount shall be paid to any Subsidiary Guarantor
on account of such subrogation rights prior to the Guarantee Release Date, such
amount shall be held by such Subsidiary Guarantor in trust for the Collateral
Agent and the Secured Parties, segregated from other funds of such Subsidiary
Guarantor, and shall, forthwith upon receipt by such Subsidiary Guarantor, be
turned over to the Collateral Agent in the exact form received by such
Subsidiary Guarantor (duly indorsed by such Subsidiary Guarantor to the
Collateral Agent, if required), to be applied against Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms and provisions of the
Credit Agreement and Security Agreement.
 
 
5
Exhibit E
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


Section 2.04.  Amendments, Etc. With Respect to the Guaranteed
Obligations.  Each Subsidiary Guarantor shall remain obligated under this
Article 2 notwithstanding that, without any reservation of rights against such
Subsidiary Guarantor and without notice to or further assent by such Subsidiary
Guarantor, (a) any demand for payment of any of the Guaranteed Obligations made
by the Collateral Agent or any other Secured Party may be rescinded by the
Collateral Agent or any other Secured Party and any of the Guaranteed
Obligations continued, (b) any Guaranteed Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Collateral Agent or any
Secured Party, and (c) the Credit Agreement or the other Financing Documents and
any other documents executed and delivered in connection therewith, in each case
may be amended, modified, supplemented or terminated, in whole or in part,
pursuant to the terms and conditions of each such applicable document from time
to time, and any collateral security, guarantee or right of offset at any time
held by the Collateral Agent or any other Secured Party for the payment of any
Guaranteed Obligations may be sold, exchanged, waived, surrendered or released.
 
Section 2.05.  Guarantee Absolute And Unconditional.  Each Subsidiary Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Guaranteed Obligations and notice of or proof of reliance by the
Collateral Agent or any other Secured Party upon the guarantee contained in this
Article 2 or acceptance of the guarantee contained in this Article 2.  Each
Subsidiary Guarantor waives diligence, presentment, protest, demand for payment,
notice of intent to accelerate, notice of acceleration and notice of default or
nonpayment to or upon the Company, any Pipeline Company Borrower or any of the
Subsidiary Guarantors with respect to Guaranteed Obligations.  Each Subsidiary
Guarantor understands and agrees that the guarantee contained in this Article 2
shall be construed as a continuing, absolute, irrevocable and unconditional
guarantee of payment without regard to (a) the validity or enforceability or
perfection of the Credit Agreement or any other Financing Document, any of the
Guaranteed Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Collateral Agent or any Secured Party, (b) any defense, set-off or
counterclaim whatsoever (other than a defense of payment or performance) which
may at any time be available to or be asserted by the Company or any other
Person against the Collateral Agent or any other Secured Party, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Company
or such Subsidiary Guarantor or any other Credit Party), other than payment or
performance, which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Company, any Pipeline Company Borrower or
any other Subsidiary Guarantor for any of its respective portion of the
Guaranteed Obligations or of such Subsidiary Guarantor under the guarantee
contained in this Article 2, in bankruptcy or in any other instance.  When
making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Subsidiary Guarantor, the Collateral Agent may, but shall
be under no obligation to, make a similar demand on or otherwise pursue such
rights and remedies as it may have against the Company, any Pipeline Company
Borrower, any other Subsidiary Guarantor or any other Person or against any
collateral security or guarantee for the Guaranteed Obligations or any right of
offset with respect thereto, and any failure by the Collateral Agent to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Company, any Pipeline Company Borrower, any other Subsidiary Guarantor
or any other Person or to realize upon any such collateral security or guarantee
or to exercise any such right of offset, or any release of the Company, any
Pipeline Company Borrower, any other Subsidiary Guarantor or any other Person or
any such collateral security, guarantee or right of offset, shall not relieve
such Subsidiary Guarantor of any obligation or liability hereunder, and shall
not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Collateral Agent against such Subsidiary
Guarantor.  For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.
 
 
6
Exhibit E
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


Section 2.06.  Reinstatement.  The guarantee contained in this Article 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Guaranteed Obligations is rescinded
or must otherwise be restored or returned by the Collateral Agent or any Secured
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Company, any Pipeline Company Borrower, or any Subsidiary
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Company, any Pipeline
Company Borrower, or any Subsidiary Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.
 
Section 2.07.  Payments.  Each Subsidiary Guarantor hereby agrees that payments
required to be made by it hereunder will be paid to the Collateral Agent without
set-off or counterclaim in dollars at the office of the Collateral Agent
identified in Section 9.04 of the Security Agreement.
 
 
 
7
Exhibit E
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


ARTICLE 3
Miscellaneous
 
Section 3.01.  Amendments In Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.02 of the Security Agreement and Section 10.02 of the
Credit Agreement.
 
Section 3.02.  Notices.  All notices, requests and demands to or upon the
Collateral Agent or any Subsidiary Guarantor hereunder shall be effected in the
manner provided for in Section 9.04 of the Security Agreement.
 
Section 3.03.  No Waiver By Course of Conduct; Cumulative Remedies.  Neither the
Collateral Agent nor any other Secured Party shall by any act (except by a
written instrument in accordance with Section 3.01), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default.  No failure to exercise, nor any delay in exercising,
on the part of the Collateral Agent or any Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Collateral Agent or any Secured Party of any right
or remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Collateral Agent or any Secured Party would otherwise
have on any future occasion.  The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.
 
Section 3.04.  Enforcement Expenses; Indemnification.
 
(a) Each Subsidiary Guarantor (without duplication) agrees to indemnify, defend
and save and hold harmless the Collateral Agent, each other Secured Party and
each of their respective Affiliates and their respective officers, directors,
employees, agents, advisors and trustees (each, an “Indemnified Party”) from and
against, and (without duplication) shall pay, any and all claims, damages,
losses, liabilities and expenses (including reasonable fees and expenses of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or as a result of the
execution or delivery of this Agreement or the performance by the Subsidiary
Guarantors of their respective obligations hereunder, except to the extent such
claim, damage, loss, liability or expense is found in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from, or to be
attributable to, the gross negligence or willful misconduct of such Indemnified
Party or its employees or agents.
 
(b) Each Subsidiary Guarantor (without duplication) will pay to the Collateral
Agent the amount of any and all reasonable out-of-pocket expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, that
the Collateral Agent may incur in connection with (i) the administration of this
Agreement, (ii) the exercise or enforcement of any of the rights of the
Collateral Agent or any other Secured Party hereunder or (iii) the failure by
such Subsidiary Guarantor to perform or observe any of the provisions hereof
required to be performed or observed by it.
 
 
8
Exhibit E
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(c) Each Subsidiary Guarantor (without duplication) shall pay or reimburse the
Collateral Agent for any transfer taxes or other taxes relating to or incurred
in connection with this Agreement and shall indemnify and hold harmless the
Collateral Agent and each other Secured Party from any amounts that it is
obligated to pay in the way of such taxes.
 
(d) Each Subsidiary Guarantor (without duplication) agrees to indemnify and hold
harmless the Collateral Agent (in its agency capacity), and each other Secured
Party from, and shall reimburse the Collateral Agent (in its agency capacity)
and each other Secured Party for any present or future claim for liability for
any stamp or other similar tax and any penalties or interest with respect
thereto, which may be assessed, levied or collected by any jurisdiction in
connection with this Agreement.
 
(e) The indemnities and reimbursement provided by the Subsidiary Guarantors
pursuant to this Agreement shall survive the expiration, cancellation,
termination or modification of this Agreement, the resignation or removal of the
Collateral Agent, and the provision of any subsequent or additional indemnity or
any agreement to reimburse by any Person.
 
(f) All amounts due under this Section 3.04 shall be payable not later than 30
days after the delivery of written demand to the applicable Subsidiary Guarantor
therefor.
 
Section 3.05.  Successors And Assigns.  This Agreement shall be binding upon the
successors and assigns of each Subsidiary Guarantor and shall inure to the
benefit of the Collateral Agent and its successors and assigns for the ratable
benefit of the Secured Parties and their successors and assigns; provided that,
except in connection with a transaction expressly permitted by Section 6.05 of
the Credit Agreement, no Subsidiary Guarantor may assign, transfer or delegate
any of its rights or obligations under this Agreement without the prior written
consent of the Collateral Agent.
 
Section 3.06.  Set-Off.  Each Subsidiary Guarantor hereby irrevocably authorizes
the Collateral Agent and each Secured Party at any time and from time to time
while an Event of Default shall have occurred and be continuing, without prior
notice to such Subsidiary Guarantor or any other Subsidiary Guarantor, any such
notice being expressly waived by each Subsidiary Guarantor, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Collateral
Agent or such Secured Party to or for the credit or the account of such
Subsidiary Guarantor, or any part thereof in such amounts as the Collateral
Agent or such Secured Party may elect, subject in all respects to the terms and
provisions of the Credit Agreement, against and on account of the obligations
and liabilities of such Subsidiary Guarantor to the Collateral Agent or such
Secured Party hereunder or under the other Loan Documents and claims of every
nature and description of the Collateral Agent or such Secured Party against
such Subsidiary Guarantor, in any currency, whether arising hereunder, under the
Credit Agreement or any other Loan Document, as the Collateral Agent or such
Secured Party may elect, subject in all respects to the terms and provisions of
the Credit Agreement, whether or not the Collateral Agent or such Secured Party
has made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured.  The Collateral Agent or the applicable
Secured Party shall notify such Subsidiary Guarantor promptly of any such
set-off and the application made by the Collateral Agent or such Secured Party
of the proceeds thereof, provided that the failure to give such notice shall not
affect the validity of such set-off and application.  The rights of the
Collateral Agent and the Secured Parties under this Section 3.06 are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) which the Collateral Agent and the Secured Party may have under
Applicable Law pursuant to the terms and provisions of the Credit Agreement.
 
 
9
Exhibit E
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


Section 3.07.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.
 
Section 3.08.  Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
Section 3.09.  Section Headings.  The Section headings used in this Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.
 
Section 3.10.  Integration.  This Agreement and the other Loan Documents to
which each Subsidiary Guarantor is a party represent the agreement of such
Subsidiary Guarantor, the Collateral Agent and the Secured Parties with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Collateral Agent or any
Secured Party relative to the subject matter hereof and thereof not expressly
set forth or referred to herein or in such other Loan Documents.
 
 
10
Exhibit E
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


Section 3.11.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
Section 3.12.  Submission to Jurisdiction; Waivers.  Each Subsidiary Guarantor
hereby irrevocably and unconditionally:
 
(a) submits for itself and its property in any legal action or proceeding by the
Collateral Agent against it relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
Supreme Court of the State of New York, sitting in New York County, the courts
of the United States of America for the Southern District of New York, and
appellate courts from any thereof;
 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Subsidiary
Guarantor at its address referred to in Section 3.02 or at such other address of
which the Collateral Agent shall have been notified pursuant thereto;
 
(d) agrees that nothing herein shall affect the right to effect service of
process on it in any other manner permitted by law or shall limit the right to
sue in any other jurisdiction; and
 
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 3.12 any special, indirect, exemplary, punitive or consequential
damages.
 
Section 3.13.  Acknowledgements.  Each Subsidiary Guarantor hereby acknowledges
that:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;
 
(b) neither the Collateral Agent nor any Secured Party has any fiduciary
relationship with or duty to such Subsidiary Guarantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Subsidiary Guarantors, on the one hand, and the
Collateral Agent and the Secured Parties, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and
 
 
11
Exhibit E
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Subsidiary Guarantors and the Secured Parties.
 
Section 3.14.  Releases.  (a) On the Guarantee Release Date this Agreement and
all obligations (other than those expressly stated to survive such termination
and in all cases subject to Section 2.06 hereof) of each Subsidiary Guarantor
and any other party hereto shall terminate, all without delivery of any
instrument or performance of any act by any Person.  At the request and sole
expense of the Company or any Subsidiary Guarantor following any such
termination, the Collateral Agent shall promptly execute and deliver to the
Company or such Subsidiary Guarantor, as the case may be, such agreements,
instruments and other documents as such Subsidiary Guarantor shall reasonably
request to evidence such termination.
 
(b) On the date hereof, without further action by any party to this Agreement or
the Existing Subsidiary Guarantee Agreement, each of the Released Parties shall
cease to be a Subsidiary Guarantor under the Existing Subsidiary Guarantee
Agreement, and shall not be deemed a Subsidiary Guarantor under this Agreement.
 
Section 3.15.  WAIVER OF JURY TRIAL.  EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH IT IS
A PARTY AND FOR ANY COUNTERCLAIM THEREIN.
 
Section 3.16.  Sole Right of Enforcement; Demand Not Required.  Notwithstanding
any other provision of this Agreement, no Secured Party other than the
Collateral Agent shall have the right to take any Enforcement Action with
respect to this Agreement and all such Enforcement Actions shall be effected
solely through the Collateral Agent.  No reference in this Agreement to the
Collateral Agent’s making a demand for payment under this Agreement shall be
construed to mean that such a demand is required in order to cause any
obligation under this Agreement to become due and payable, it being understood
that obligations under this Agreement shall become due and payable as, and at
such time as, provided in Section 2.01(a).
 
[Remainder of Page Intentionally Left Blank]
 


 

 
12
Exhibit E
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Subsidiary Guarantee Agreement to be duly executed and delivered as of the date
first above written.
 
 
SUBSIDIARY GRANTORS:
EL PASO EPNG INVESTMENTS, L.L.C.
     
By:    _____________________________
 
Name: John Hopper
 
Title:  Vice President

 
 
EL PASO TENNESSEE PIPELINE CO.
     
By:    _____________________________
 
Name: John Hopper
 
Title:  Vice President

 
 
EL PASO TGPC INVESTMENTS, L.L.C.
     
By:    _____________________________
 
Name: John Hopper
 
Title:  Vice President





RELEASED PARTIES:
EL PASO CNG COMPANY, L.L.C.
     
By:    _____________________________
 
Name: John Hopper
 
Title:  Vice President

 
 
EL PASO NORIC INVESTMENTS III, L.L.C.
     
By:    _____________________________
 
Name: John Hopper
 
Title:  Vice President

 
 
EPPP CIG GP HOLDINGS, L.L.C.
     
By:    _____________________________
 
Name: John Hopper
 
Title:  Vice President



 

 
13
Exhibit E
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
 

EXHIBIT F-1
 
FORM OF
 
OPINION OF BRACEWELL & GIULIANI LLP, SPECIAL NEW YORK COUNSEL TO THE COMPANY
 
November __, 2007
 
To the Administrative Agent and the Collateral Agent under the
Credit Agreement described below and to each Lender party to
such Credit Agreement
 
Re:  El Paso Corporation $1,500,000,000 Revolving Credit Facility
 
Ladies and Gentlemen:
 
We have acted as special counsel for El Paso Corporation (“El Paso”), Tennessee
Gas Pipeline Company and El Paso Natural Gas Company, each a Delaware
corporation (collectively, the “Borrowers”), and El Paso EPNG Investments,
L.L.C., a Delaware limited liability company, El Paso Tennessee Pipeline Co., a
Delaware corporation, and El Paso TGPC Investments, L.L.C., a Delaware limited
liability company (collectively, the “Subsidiary Guarantors” and together with
the Borrowers, the “Opinion Parties”), in connection with the Third Amended and
Restated Credit Agreement dated as of November __, 2007 (the “Credit Agreement”)
among the Borrowers, JPMorgan Chase Bank, N.A. (“JPMorgan”), as Administrative
Agent (in such capacity, the “Administrative Agent”), JPMorgan, as Collateral
Agent (in such capacity, the “Collateral Agent”) and the lenders party thereto
(the “Lenders”).  This opinion letter is delivered to you pursuant to Section
3.01(b)(vi) of the Credit Agreement.
 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.  As used herein, (i)
“Opinion Documents” means (A) the Credit Agreement, (B) the Subsidiary Guarantee
Agreement, (C) the Security Agreement and (D) the UCC Financing Statements (as
defined below), (ii) “New York UCC” means the Uniform Commercial Code as in
effect in the State of New York, and (iii) “Applicable Law” means those laws,
rules, and regulations of the State of New York and of the United States of
America as in effect on the date hereof which in our experience are normally
applicable to the Opinion Parties and to transactions of the type provided for
in the Opinion Documents and of the Uniform Commercial Code as in effect in the
State of Delaware (the “Delaware UCC”); provided, however, that Applicable Law
does not include (i) except with respect to our opinions in paragraphs 4 and 5
below, any federal or state securities, commodities, insurance, or investment
company laws and regulations; (ii) any federal or state labor, pension, or other
employee benefit laws and regulations; (iii) any federal or state antitrust,
trade or unfair competition laws and regulations; (iv) any federal or state laws
and regulations relating to the environment, safety, health, or other similar
matters; (v) building, zoning, land use and subdivision laws and regulations;
(vi) any federal or state tax laws or regulations; and (vii) any federal or
state laws or regulations relating to copyrights, patents, trademarks, or other
intellectual property.
 
Exhibit F-1
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


In connection with the opinions expressed herein, we have examined such
documents, records and matters of law as we have deemed necessary for the
purposes of such opinions.  We have examined an executed copy of the Opinion
Documents.
 
In all such examinations, we have assumed the legal capacity of all natural
persons executing documents, the genuineness of all signatures, the authenticity
of original and certified documents, and the conformity to original or certified
copies of all copies submitted to us as conformed or reproduction copies. As to
various questions of fact relevant to the opinions expressed herein, we have
relied upon, and assumed the accuracy of, representations and warranties
contained in the Opinion Documents and certificates and oral or written
statements and other information of or from representatives of the Opinion
Parties and others and assumed compliance on the part of the Opinion Parties
with its covenants and agreements contained therein.
 
Based upon the foregoing, and subject to the limitations, qualifications and
assumptions set forth herein, we are of the opinion that:
 
1. 1.             Approvals; Other Required Actions.  The execution and delivery
by each of the Opinion Parties of each Opinion Document to which it is a party
and the performance by each Opinion Party of its obligations thereunder, do not
require under Applicable Law any filing or registration by such Opinion Party
with, or notice to or approval, consent, authorization or order of, any
Governmental Authority that has not been made or obtained, except those filings
(a) required to perfect security interests, if any, granted by such Opinion
Party thereunder, (b) those filings required pursuant to securities and other
laws that may be applicable to the disposition of any collateral subject
thereto, and (c) filings, registrations, consents or approvals in each case not
required to be made or obtained by the date hereof.
 
2. 2.             Enforceability.  Each Opinion Document constitutes a valid and
binding agreement of each Opinion Party thereto, enforceable against such
Opinion Party in accordance with its terms.
 
3. 3.              “No Violation.”  The execution and delivery by each of the
Opinion Parties of each Opinion Document to which it is a party and the
performance of its obligations thereunder, do not violate or otherwise
constitute a default under (a) any Applicable Law, (b) any provision of any
other Opinion Document or (c) any of the agreements identified in the attached
Schedule I; provided that we express no opinion with respect to any violation
arising under or based upon any cross default provision insofar as it relates to
a default under an agreement not identified to us, or arising under or based
upon any covenant or other provision of a financial or numerical nature or
requiring computation.
 
4. 4.             Margin Regulations.  The borrowings by the Borrowers under the
Credit Agreement and the application of the proceeds thereof as provided in the
Credit Agreement will not violate Regulation U or X of the Board of Governors of
the Federal Reserve System (the “Margin Regulations”).
 
2
Exhibit F-1
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


5. 5.             Investment Company Act.  No Opinion Party is required to
register as an “investment company” (under, and as defined in, the Investment
Company Act of 1940, as amended).
 
6. 6.             Creation of Security Interests.  The provisions of the
Security Agreement are effective to create in favor of the Collateral Agent to
secure the obligations described therein, a valid security interest in all of
the right, title and interests of El Paso and the Subsidiary Guarantors in and
to the Collateral (as defined in the Security Agreement) to the extent that a
security interest may be created under Article 9 of the Uniform Commercial Code
as in effect in the State of New York (the “Article 9 Collateral”).
 
7. 7.             Central Filing Perfection.  To the extent that the filing of a
financing statement with the office of the Secretary of State of Delaware can be
effective to perfect a security interest in the Article 9 Collateral under the
Delaware UCC, the security interests in favor of the Collateral Agent in that
portion of the Article 9 Collateral described in such financing statement will
be perfected upon the filing of the financing statements attached as Exhibit A
to this opinion (the “UCC Financing Statements”) in the office of the Secretary
of State of the State of Delaware.
 
8. 8.             Delaware Filing.  Once the UCC Financing Statements are filed
as described in paragraph 7 above, no further or subsequent filing or refiling
will be necessary in the State of Delaware in order to continue the perfection
of the security interest referred to in paragraph 6 above except that (a)
continuation statements with respect to the UCC Financing Statements must be
filed under the Delaware UCC in the office where such statement was filed within
six months prior to the expiration of five years from the date of such filing
(or otherwise within the time permitted by Section 9-515 of the Delaware UCC),
and subsequent continuation statements must be filed within six months prior to
the end of each subsequent five-year period, and (b) amendments or supplements
to the UCC Financing Statements or additional financing statements may be
required to be filed in the event of a change in the name, identity, or
structure of any debtor listed therein or in the event any such financing
statement otherwise becomes inaccurate or incomplete.
 
9. 9.             Perfection of Security Interests in Certificated
Securities.  Assuming that the certificates representing the certificated
securities (as defined in the New York UCC) constituting Article 9 Collateral,
together with instruments of transfer or assignment in blank duly executed by an
appropriate person, have been delivered on or prior to the date hereof to the
Collateral Agent in the State of New York, the Collateral Agent has a perfected
security interest in such certificated securities under the New York UCC.
 
The opinions set forth above are subject to the following assumptions and
qualifications, and with your permission, all of the following assumptions and
statements of reliance have been made without any independent investigation or
verification on our part except to the extent, if any, otherwise expressly
stated, and we express no opinion with respect to the subject matter or accuracy
of the assumptions or items upon which we have relied.
 
3
Exhibit F-1
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(A)           Our opinions are subject to (i) applicable bankruptcy, insolvency,
reorganization, fraudulent transfer and conveyance, voidable preference,
moratorium, receivership, conservatorship, arrangement or similar laws, and
related regulations and judicial doctrines, affecting creditors’ rights and
remedies generally, (ii) general principles of equity (including, without
limitation, standards of materiality, good faith, fair dealing and
reasonableness, equitable defenses, the exercise of judicial discretion and
limits on the availability of equitable remedies), whether such principles are
considered in a proceeding at law or in equity, and (iii) the qualification that
certain provisions of the Opinion Documents may be unenforceable in whole or in
part under the laws (including judicial decisions) of the State of New York or
the United States of America, but the inclusion of such provisions does not
affect the validity as against the Opinion Parties party thereto of the Opinion
Documents as a whole and the Opinion Documents contain adequate provisions for
the practical realization of the principal benefits provided by the Opinion
Documents, in each case subject to the other qualifications contained in this
letter.
 
(B)           Without limiting the generality of paragraph (A) above, we
specifically express no opinion as to the validity or enforceability of any
provision in the Opinion Documents:
 
(i)           providing that any person or entity may sell or otherwise dispose
of, or purchase, any collateral subject thereto, or enforce any other right or
remedy thereunder (including without limitation any self-help or
taking-possession remedy), except in compliance with the New York UCC and other
applicable laws;
 
(ii)           establishing standards for the performance of the obligations of
good faith, diligence, reasonableness and care prescribed by the New York UCC or
of any of the rights or duties referred to in Section 9-603 of the New York UCC;
 
(iii)           relating to indemnification, contribution, exculpation or
release of liability in connection with violations of any securities laws or
statutory duties or public policy, or in connection with willful, reckless or
unlawful acts or gross negligence or strict liability of the indemnified,
released or exculpated party or the party receiving contribution;
 
(iv)           providing that any person or entity may exercise set-off rights
other than in accordance with and pursuant to applicable law;
 
(vi)           relating to choice of governing law to the extent that the
enforceability of any such provision is to be determined by any court other than
a court of the State of New York or may be subject to constitutional
limitations;
 
(vii)           purporting to confer, or constituting an agreement with respect
to, personal or subject matter jurisdiction of United States federal courts to
adjudicate any matter;
 
(viii)           specifying that provisions may be waived only in writing, to
the extent that an oral agreement or an implied agreement by trade practice or
course of conduct has been created that modifies any provision of such Opinion
Document;
 
4
Exhibit F-1
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(ix)           giving any person or entity the power to accelerate obligations
without any notice to the Opinion Parties;
 
(x)           providing that decisions by a party are conclusive or may be made
in its sole discretion;
 
(xi)           purporting to create a power of attorney; or
 
(xii)           providing for restraints on alienation of property and
purporting to render transfers of such property void and of no effect or
prohibiting or restricting the assignment or transfer of property or rights to
the extent that any such prohibition or restriction is ineffective pursuant to
Sections 9-406 through 9-409 of the New York UCC.
 
(C)           Our opinions as to enforceability are subject to the effect of
generally applicable rules of law that:
 
(i)           provide that forum selection clauses in contracts are not
necessarily binding on the court(s) in the forum selected; and
 
(ii)           may, where less than all of a contract may be unenforceable,
limit the enforceability of the balance of the contract to circumstances in
which the unenforceable portion is not an essential part of the agreed exchange,
or that permit a court to reserve to itself a decision as to whether any
provision of any agreement is severable.
 
(D)           We express no opinion as to the enforceability of any purported
waiver, release, variation, disclaimer, consent or other agreement to similar
effect (all of the foregoing, collectively, a “Waiver”) by any Opinion Party
under the Opinion Documents to the extent limited by Sections 9-602 or 9-624 of
the New York UCC or to the extent ineffective under applicable law
 
(E)           We have assumed that each Opinion Party is a corporation or
limited liability company, as the case may be, validly existing and in good
standing in its jurisdiction of organization or formation, has all requisite
power and authority, and has obtained all requisite corporate, and governmental
authorizations, consents and approvals, and made all requisite filings and
registrations, necessary to execute, deliver and perform each Opinion Document
to which it is a party, and that such execution, delivery, and performance will
not violate or conflict with any law, rule, regulation, order, decree, judgment,
instrument or agreement binding upon or applicable to it or its properties
(except to the extent noted in paragraph 3 above).  To the extent it may be
relevant to the opinions expressed herein, we have assumed that (i) the parties
to the Opinion Documents have the power to enter into and perform such documents
and to consummate the transactions contemplated thereby and that such documents
have been duly authorized, executed and delivered by such parties, (ii) each
Opinion Document constitutes legal, valid and binding obligations of the parties
thereto (other than the Opinion Parties), and (iii) the execution and delivery
of each Opinion Document by each of the parties thereto (other than the Opinion
Parties to the extent expressly set forth in paragraph 3 above), and the
performance of such party’s obligations thereunder, do not violate and will not
violate or conflict with any law, rule, regulation, order, decree, judgment,
instrument or agreement binding upon or applicable to it or its properties.
 
5
Exhibit F-1
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(F)           For purposes of our opinion in paragraph 4 above, we have assumed
that (i) neither the Collateral Agent nor any Lender has or will have the
benefit of any agreement or arrangement (excluding the Opinion Documents)
pursuant to which any extensions of credit to the Borrowers are directly or
indirectly secured by “margin stock” (as defined under the Margin Regulations),
(ii) neither the Collateral Agent nor any Lender nor any of their respective
affiliates has extended or will extend any other credit to the Borrowers
directly or indirectly secured by margin stock and (iii) neither the Collateral
Agent nor any Lender has relied and will rely upon any margin stock as
collateral in extending or maintaining any extensions of credit pursuant to the
Opinion Documents, as to which we express no opinion.
 
(G)           Our opinions are limited to those expressly set forth herein, and
we express no opinions by implication.
 
(H)           We express no opinion as to the compliance or noncompliance, or
the effect of the compliance or noncompliance, of each of the addressees or any
other person or entity with any state or federal laws or regulations (including,
without limitation, the policies, procedures, guidelines, and practices of any
regulatory authority with respect thereto) applicable to each of them by reason
of their status as or affiliation with a federally insured depository
institution, a financial holding company, a bank holding company, a
state-chartered non-federally insured depository institution, a securities
dealer, an investment company or an insurance company, except as expressly set
forth in paragraphs 4 and 5 above.
 
(I)           We express no opinion as to the validity, binding effect or
enforceability of any provisions contained in the Loan Documents which: (i)
purports to establish evidentiary standards; (ii) restricts access to courts or
to legal or equitable remedies or purporting to affect jurisdiction or venue as
to courts;  (iii) relates to delay or omission of enforcement of remedies; (iv)
entitles any party to the appointment of a receiver, to the extent contrary to
applicable law; (v) purports to permit the Administrative Agent, the Collateral
Agent or any Lender or any other person acting on behalf of the Administrative
Agent, Collateral Agent or any Lender to purchase, sell or otherwise dispose of
any property subject thereto except in compliance with applicable law; (vi)
purports to provide standards for the care of property in possession of any
person other than as provided by applicable law; (vii) purports to irrevocably
appoint any person as attorney-in-fact for the Opinion Parties, or (viii)
purports to permit the transfer of securities without compliance with applicable
securities laws.
 
(J)           We have made no examination of and express no opinion with respect
to (i) titles to or rights in or descriptions of the properties described in the
Loan Documents, (ii) the priority of any security interest or whether there are
of record any security interests, charges or encumbrances thereon, (iii) the
creation, existence or perfection of any security interests purported to be
created under the Loan Documents or the filing or recording of the Loan
Documents or any financing statements or other instruments relating thereto
except as set forth in paragraphs 6-9 hereof, or (iv) whether the properties
described in the Security Agreement are the properties and interests intended to
be encumbered thereby.
 
6
Exhibit F-1
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(K)           Our opinions in paragraphs 6-9 are limited to Articles 8 and 9 of
the New York UCC and Article 9 of the Delaware UCC, and therefore such opinions
do not address laws of jurisdictions other than New York and Delaware, except
for Articles 8 and 9 of the New York UCC and Article 9 of the Delaware UCC.
 
(L)           We are qualified to practice law in the State of New York, and
this opinion letter is limited in all respects to the Applicable Law; however,
we are not members of the bar of the State of Delaware and our opinions as to
any matters governed by the Delaware UCC are based solely upon our review of the
Delaware UCC, without any review or consideration of any decisions or opinions
of courts or other adjudicative bodies or governmental authorities of the State
of Delaware.
 
(M)           Our opinions in paragraphs 6-9 are subject to the following
assumptions, qualifications and limitations:
 
(i)           Insofar as any of the opinions herein expressed concern the
perfection of a security interest in “proceeds” (as such term is defined in the
Delaware UCC) please be advised that the continuation of the existence and
perfection of such security interest are limited as provided in Section 9-315 of
the Delaware UCC;
 
(ii)           We express no opinion as to the perfection of any security
interest or other encumbrance (A) covering any asset to which the Delaware UCC
or the New York UCC is not applicable or (B) covering property acquired by a
debtor after the commencement of a case under the Federal Bankruptcy Code; and
 
(iii)           We assume that all filings will be timely made and duly filed as
necessary for perfection (a) in the event of any change in the name, identity or
corporate structure of El Paso or the Subsidiary Guarantors, (b) in the event of
a change in the jurisdiction of formation of El Paso or the Subsidiary
Guarantors, (c) in the event of a change in the location of the Collateral, if
applicable, and (d) to continue and maintain the effectiveness of the original
filings.
 
(iv)           We express no opinion as to the nature or extent of the rights,
or the power to transfer rights, of any Opinion Party in, or title of El Paso or
any Subsidiary Guarantor to, any collateral under any of the Opinion Documents,
or property purporting to constitute such collateral, or the value, validity,
enforceability or effectiveness for any purpose of any such collateral or
purported collateral, and we have assumed that El Paso and each Subsidiary
Guarantor has sufficient rights in, or power to transfer rights in, all such
collateral or purported collateral for the security interests provided for under
the Opinion Documents to attach.
 
7
Exhibit F-1
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(v)           We express no opinion as to the priority of any pledge, security
interest, assignment for security, lien or other encumbrance, as the case may
be, that may be created or purported to be created under the Opinion Documents.
 
(vi)           In the case of property that becomes collateral under the Opinion
Documents after the date hereof, Section 552 of the United States Bankruptcy
Code limits the extent to which property acquired by a debtor after the
commencement of a case under the United States Bankruptcy Code may be subject to
a lien arising from a security agreement entered into by the debtor before the
commencement of such case.
 
(vii)           We express no opinion as to the enforceability of the security
interests under the Opinion Documents in any item of collateral subject to any
restriction on or prohibition against transfer contained in or otherwise
applicable to such item of collateral or any contract, agreement, license,
permit, security, instrument or document constituting, evidencing or relating to
such item, except to the extent that any such restriction is rendered
ineffective pursuant to any of Sections 9-406 through 9-409, inclusive, of the
New York UCC.
 
(N)           Insofar as our opinion in paragraph 2 above relates to the
enforceability under New York law of the choice-of-law provision of the Opinion
Documents choosing New York law as the governing law thereof, it is rendered in
reliance upon the Act of July 19, 1984, ch. 421, 1984 McKinney’s Sess. Law of
N.Y. 1406 (codified at N.Y. Gen. Oblig. Law §§ 5-1401, 5-1402 (McKinney 1989)
and N.Y. CPLR 327(b) (McKinney 1990) (the “Act”).   Furthermore, the application
of New York law pursuant to the Act to a transaction that has no contact or only
insignificant contact with the parties and the transaction may raise
constitutional and comity issues.  We direct your attention to Lehman Brothers
Commercial Corporation v. Minmetals International Non-Ferrous Metals Trading
Company, 2000 U.S. Dist. LEXIS 16445 (S.D.N.Y. 2000), in which the court
analyzed the Act and noted that “[i]t remains to be seen, however, whether a
state with no connection to either of the parties or the transactions could
apply its own law, consonant with the Full Faith and Credit Clause [of the U.S.
Constitution], when doing so would violate an important public policy of a
more-interested state.”
 
The opinions expressed herein are solely for the benefit of the addressees
hereof in connection with the transaction referred to herein and may not be
relied on by such addressees for any other purpose or in any manner or for any
purpose by any other person or entity other than any Person that may become a
Lender after the date hereof.  This opinion letter is rendered as of the date
set forth above.  We expressly disclaim any obligation to update this letter
after such date.
 
             Very truly yours,
 
 
             Bracewell & Giuliani LLP
 
 
8
Exhibit F-1
Third Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 


 
LIST OF MATERIAL AGREEMENTS
 
El PASO CORPORATION
 
a. Indenture, dated as of July 21, 2003, between El Paso Natural Gas Company and
Wilmington Trust Company, as Trustee.
 
(i) First Supplemental Indenture, dated as of April 4, 2007.
 
b. Indenture, dated as of May 10, 1999, between El Paso Corporation (f/k/a El
Paso Energy Corporation) and The Chase Manhattan Bank (now by merger JPMorgan
Chase Bank and subsequently replaced by HSBC Bank USA).
 
(i) First Supplemental Indenture dated as of May 10, 1999 ($500 Million 6.75%
Senior Notes due May 15, 2009).
 
(ii) Sixth Supplemental Indenture dated as of May 14, 2001 ($500 Million 7%
Notes due May 15, 2011).
 
(iii) Seventh Supplemental Indenture dated as of June 10, 2002 ($600 Million
7.875% Notes due June 15, 2012 (Private Placement)).
 
(iv) Eighth Supplemental Indenture dated as of June 26, 2002 (up to $575 Million
6.14% Senior Notes due 8/16/07).
 
(v) Ninth Supplemental Indenture dated as of July 1, 2005 (Remarked $272,102,350
of 6.14% Senior Note due August 16, 2007 issued pursuant to the Eight
Supplemental Indenture dated June 26, 2002 (held as collateral for the Purchase
Contract portion of the Equity Security Units) for $272,102,000 of 7.625% Senior
Notes due August 16, 2007).
 
(vi) Tenth Supplemental Indenture dated as of December 28, 2005 (10.75% Senior
Notes due 2010, 9.625% Senior Notes due 2012, 7.75% Senior Notes due 2032, 7.42%
due 2037, 6.95% Senior Notes due 2028, 6.375% Senior Notes due 2009, 7.75%
Senior Notes due 2010, 6.50% Senior Notes due 2008, 7.625% Senior Notes due
2008, 6.50% Senior Notes due 2006, 6.70% Senior Notes due 2027, 7.50% Senior
Notes due 2007).
 
(vii) Eleventh Supplemental Indenture dated as of August 31, 2006 (for the
issuance of up to $150,000,000 of 7.75% Medium Term Notes due 2032 or 2035, as
applicable, to be exchanged for 7.75% Senior Notes due 2032 or 7.75% Senior
Debentures due October 15, 2035).
 
(viii) $300 Million 8.05% Global Medium Term Notes (Senior Fixed Rate Notes),
due October 15, 2030, as described in the Pricing Supplement No. 1 dated October
5, 2000 to Supplemental Prospectus dated December 14, 1999 and Base Prospectus
dated December 3, 1999, Registration No. 333-86049.
 
Exhibit F-1-Schedule 1
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(ix) $300 Million 7.375% Global Medium Term Notes (Senior Fixed Rate Notes), due
December 15, 2012, as described in the Pricing Supplement No. 2 dated December
6, 2000 to Supplemental Prospectus dated December 14, 1999 and Base Prospectus
dated December 3, 1999, Registration No. 333-86049.
 
(x) $300 Million 6.95% Global Medium Term Notes (Senior Fixed Rate Notes), due
December 15, 2007, as described in the Pricing Supplement No. 3 dated December
14, 2000, to Supplemental Prospectus dated December 13, 2000, to Base Prospectus
dated December 3, 1999, Registration No. 333-86049.
 
(xi) $700 Million 7.8% Global Medium Term Notes (Senior Fixed Rate Notes), due
August 1, 2031, as described in the Pricing Supplement No. 01 dated July 25,
2001, to Supplemental Prospectus dated July 24, 2001, to Base Prospectus dated
May 4, 2001, Registration No. 333-59704.
 
(xii) $1,100 Million 7.75% Global Medium Term Notes (Senior Fixed Rate Notes),
due January 15, 2032, as described in the Pricing Supplement No. 01 dated
January 9, 2002 to Prospectus Supplement dated January 7, 2002, to Base
Prospectus dated May 4, 2001.
 
(xiii) Twelfth Supplemental Indenture dated as of June 18, 2007 ($375,000,000
6.875% Senior Notes due 2014, $900,000,000 7.000% Senior Notes due 2017).
 
c. Indenture dated as of March 1, 1998 between El Paso Natural Gas Company (by
assignment now El Paso Corporation) and The Chase Manhattan Bank (by merger now
JPMorgan Chase Bank and subsequently replaced by Law Debenture Trust Company).
 
(i) First Supplemental Indenture dated as of March 17, 1998 ($334.75 Million
4.75% Convertible Subordinated Debentures due March 17, 2028, El Paso Energy
Capital Trust I).
 
(ii) Second Supplemental Indenture dated August 1, 1998 (the Holding Company
formation transaction which authorized the merger of El Paso Natural Gas Company
with El Paso Merger Company, with El Paso Natural Gas Company as the surviving
corporation, and then El Paso Natural Gas Company stock was converted to into El
Paso Energy Corporation (now El Paso Corporation) common stock and the debt was
assumed by El Paso Corporation).
 
(iii) Amended and Restated Declaration of Trust of El Paso Energy Capital Trust
I, dated as of March 16, 1998, among El Paso Natural Gas Company, Chase
Manhattan Bank, Chase Manhattan Bank Delaware and Administrative Trustees.
 
d. Indenture, dated as of November 13, 1996, between El Paso Natural Gas Company
and Wilmington Trust Company (as successor to JPMorgan Chase Bank, formerly
known as The Chase Manhattan Bank).
 
(i) First Supplemental Indenture dated as of June 10, 2002 ($300 Million 8.375%
Notes due June 15, 2032).
 
2
Exhibit F-1 - Schedule 1
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(ii) Second Supplemental Indenture dated as of April 4, 2007 ($355 Million 5.95%
Notes due April 15, 2017).
 
e. Indenture, dated as of January 1, 1992, between El Paso Natural Gas Company
and Wilmington Trust Company (as successor to Citibank, N.A.).
 
f. Indenture, dated as of June 1, 1986, between Sonat Inc. (by merger now El
Paso Corporation) and Manufacturers Hanover Trust Company (by merger now
JPMorgan Chase Bank and subsequently replaced by HSBC BANK USA).
 
(i) First Supplemental Indenture dated as of June 1, 1995 (Various amendments).
 
(ii) Second Supplemental Indenture dated as of October 25, 1999 (assumption of
Sonat obligations under Indenture dated June 1, 1986).
 
(iii) $100 Million 6.75% Notes due October 1, 2007, as described in the
Prospectus Supplement dated September 25, 1997 to Prospectus dated July 27,
1993.
 
(iv) $100 Million 6.625% Notes due February 1, 2008, as described in the
Prospectus Supplement dated January 27, 1998 to Prospectus dated July 27, 1993.
 
(v) $100 Million 7% Notes due February 1, 2018, as described in the Prospectus
Supplement dated January 29, 1998 to Prospectus dated July 27, 1993.
 
(vi) $600 Million 7.625% Notes due July 15, 2011, as described in the Prospectus
Supplement dated July 7, 1999 to Prospectus dated September 9, 1998.
 
g. Indenture, dated as of March 30, 1992, between Valero Energy Corporation (by
merger PG&E Gas Transmission, Texas Corporation, then El Paso Gas Transmission
Company (“GTT”) and now El Paso Corporation) and Bankers Trust Company (by
merger now Deutsche Bank Trust Company Americas).
 
(i) First Supplemental Indenture dated as of March 13, 1995 (authorized the
issuance of $284 Million in Medium-Term Notes, various interest rates and
maturities, 9 months to 30 years).
 
(ii) Second Supplemental Indenture dated as of March 11, 2002 (conform Indenture
dated March 30, 1992 to El Paso Corporation May 10, 1999 Indenture).
 
(iii) Third Supplemental Indenture dated as of April 5, 2002 (merged GTT into El
Paso Corporation).
 
h. Indenture, dated as of October 1, 1990 between El Paso CGP Company, L.L.C.
(f/k/a El Paso CGP Company and The Coastal Corporation) and The Bank of New York
Trust Company, N.A. (f/k/a The Bank of New York) ($150 Million 10.75% Senior
Debentures due October 1, 2010).
 
3
Exhibit F-1 - Schedule 1
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(i) First Supplemental Indenture, dated as of December 27, 2005 (various
amendments required to conform El Paso CGP Company, L.L.C. October 1, 1990
Indenture to El Paso Corporation May 10, 1999 Indenture).
 
(ii) Second Supplemental Indenture, dated as of December 31, 2005 among El Paso
CGP Company, L.L.C., El Paso Corporation and The Bank of New York Trust Company,
N.A. (substantially all of El Paso CGP Company, L.L.C., assets were transferred
to El Paso Corporation and El Paso Corporation assumed the debt of El Paso CGP
Company, L.L.C.).
 
i. Indenture, dated as of May 15, 1992 between El Paso CGP Company, L.L.C.
(f/k/a El Paso CGP Company and The Coastal Corporation) and Bank of Montreal
Trust Company (subsequently replaced by The Bank of New York Trust Company,
N.A.).
 
(i) First Supplemental Indenture, dated as of May 20, 1992 ($150 Million 9.625%
Senior Debentures due May 15, 2012).
 
(ii) Second Supplemental Indenture, dated as of December 27, 2005 (various
amendments required to conform El Paso COP Company, L.L.C. May 15, 1992
Indenture to El Paso Corporation May 10, 1999 Indenture).
 
(iii) Third Supplemental Indenture, dated as of December 31, 2005 among El Paso
COP Company, L.L.C., El Paso Corporation and The Bank of New York Trust Company,
N.A. (substantially all of El Paso COP Company, L.L.C. assets were transferred
to El Paso Corporation and El Paso Corporation assumed the debt of El Paso COP
Company, L.L.C.).
 
j. Indenture, dated as of September 15, 1992 between El Paso COP Company, L.L.C.
(f/k/a El Paso COP Company and The Coastal Corporation) and NationsBank, N.A.
(subsequently replaced by The Bank of New York Trust Company, RA.).
 
(i) Second Supplemental Indenture dated as of October 19, 1995 ($150 Million
7.75% Senior Debentures due October 15, 2035).
 
(ii) Third Supplemental Indenture, dated as of December 27, 2005 (various
amendments required to conform El Paso COP Company, L.L.C. September 15, 1992
Indenture to El Paso Corporation May 10, 1999 Indenture).
 
(iii) Fourth Supplemental Indenture, dated as of December 31, 2005 among El Paso
COP Company, L.L.C., El Paso Corporation and The Bank of New York Trust Company,
N.A. (substantially all of El Paso COP Company, L.L.C. assets were transferred
to El Paso Corporation and El Paso Corporation assumed the debt of El Paso COP
Company, L.L.C.).
 
k. Indenture, dated as of February 24, 1997 between El Paso COP Company, L.L.C.
(f/k/a El Paso COP Company and The Coastal Corporation) and Harris Trust and
Savings Bank (subsequently replaced by The Bank of New York Trust Company,
N.A.).
 
4
Exhibit F-1 - Schedule 1
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(i) First Supplemental Indenture dated as of February 24, 1997 ($200 Million
6.70% Senior Debentures due February 15, 2027, put date February 15, 2007).
 
(ii) Second Supplemental Indenture dated as of February 24, 1997 ($200 Million
7.42% Senior Debentures due February 15, 2037).
 
(iii) Third Supplemental Indenture dated as of June 5, 1998 ($200 Million 6.5%
Senior Debentures due June 1, 2008).
 
(iv) Fourth Supplemental Indenture dated as of June 5, 1998 ($200 Million 6.95%
Senior Debentures due June 1, 2028).
 
(v) Fifth Supplemental Indenture dated as of February 10, 1999 ($200 Million
6.375% Senior Debentures due February 1, 2009).
 
(vi) Eighth Supplemental Indenture dated as of June 16, 2000 ($400 Million 7.75%
Notes due June 15, 2010).
 
(vii) Eleventh Supplemental Indenture dated as of September 6, 2000 ($215
Million 7.625% Notes due 9/1/08).
 
(viii) Twelfth Supplemental Indenture, dated as of December 27, 2005 (various
amendments required to conform El Paso CGP Company, L.L.C. February 24, 1997
Indenture to El Paso Corporation May 10, 1999 Indenture).
 
(ix) Thirteenth Supplemental Indenture, dated as of December 31, 2005 among El
Paso CGP Company, L.L.C., El Paso Corporation and The Bank of New York Trust
Company, N.A. (substantially all of El Paso CGP Company, L.L.C. assets were
transferred to El Paso Corporation and El Paso Corporation assumed the debt of
El Paso CGP Company, L.L.C.).
 
l. Indenture, dated as of March 4, 1997, between Tennessee Gas Pipeline Company
and Wilmington Trust Company (as successor to JPMorgan Chase Bank, formerly
known as The Chase Manhattan Bank).
 
(i) First Supplemental Indenture dated as of March 13, 1997 ($300 Million 7.5%
Debentures due April 1, 2017).
 
(ii) Second Supplemental Indenture dated as of March 13, 1997 ($300 Million 7%
Debentures due March 15, 2027).
 
(iii) Third Supplemental Indenture dated as of March 13, 1997 ($300 Million
7.625% Debentures due April 1, 2037).
 
(iv) Fourth Supplemental Indenture dated as of October 9, 1998 ($400 Million 7%
Debentures due October 15, 2028).
 
5
Exhibit F-1 - Schedule 1
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(v) Fifth Supplemental Indenture dated June 10, 2002 ($240 Million 8.375% Senior
Notes due June 15, 2032).
 
m. Indenture, dated as of March 15, 1988, between Tenneco, Inc. (now El Paso
Tennessee Pipeline Co.) and The Chase Manhattan Bank (now by merger JPMorgan
Chase Bank and subsequently replaced by Wilmington Trust Company).
 
(i) Second Supplemental Indenture dated as of March 30, 1988 ($250 Million 10%
Debentures due March 15, 2008, outstanding balance $26.4 Million).
 
(ii) Tenth Supplemental Indenture dated as of November 15, 1992 ($150 Million 9%
Debentures due November 15, 2012, outstanding principal $1.1 Million).
 
(iii) Twelfth Supplemental Indenture dated as of December 15, 1995 ($300 Million
7.25% Debentures due December 15, 2025, outstanding principal $23.2 Million).
 
(iv) Thirteenth Supplemental Indenture dated as of December 10, 1996.
 
n. Indenture, dated as of December 15, 1981, between Tenneco Inc. (now Tennessee
Gas Pipeline Company) and The Chase Manhattan Bank (by merger now JPMorgan Chase
Bank and subsequently replaced by Wilmington Trust Company) ($400 Million 6%
Debentures due December 15, 2011, current balance $85.8 Million).
 
(i) First Supplemental Indenture dated as of December 10, 1996.
 
(ii) Second Supplemental Indenture dated as of December 10, 1996.
 
o. Fiscal Agency Agreement dated May 6, 2002 among El Paso Corporation,
Citibank, N.A. and Societe Generale Bank and Trust, 6 S.A. relating to €500
Million 7.125% Euro Notes due May 6, 2009.
 
p. Credit Agreement dated as of June 20, 2007, among El Paso Corporation, the
Lenders party thereto, Citicorp USA, Inc., as Administrative Agent and as
Issuing Agent, and the Bank of New York as Paying Agent.
 
(i) The Reimbursement Agreement dated as of June 20, 2007, between El Paso
Corporation and Citibank, N. A.
 
(ii) Credit Agreement First Amendment dated as of August 28, 2007, among El Paso
Corporation, Citicorp USA, Inc. and The Bank of New York.
 
(iii) Credit Agreement Second Amendment dated as of September 6, 2007, among El
Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
 
(iv) Credit Agreement Third Amendment dated as of September 17 2007, among El
Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
 
6
Exhibit F-1 - Schedule 1
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(v) Credit Agreement Fourth Amendment dated as of September 20, 2007, among El
Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
 
(vi) Credit Agreement Fifth Amendment dated as of September 28, 2007, among El
Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
 
(vii) Credit Agreement Sixth Amendment dated as of October 3, 2007, among El
Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
 
(viii) Credit Agreement Seventh Amendment dated as of October 11, 2007, among El
Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
 
(ix) Credit Agreement Eighth Amendment dated as of October 18, 2007, among El
Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
 
q. Other Credit and Facility Agreements
 
(i) Discretionary Facility Agreement dated as of February 21, 2003, between El
Paso Corporation and Compass Bank.
 
(ii) Credit Agreement dated July 19, 2006 among El Paso Corporation and Deutsche
Bank AG New York Branch as Initial Lender and Issuing Bank and Deutsche Bank AG
New York Branch as Administrative Agent and Collateral Agent.
 
(iii) First Tier Receivables Sale Agreement dated August 31, 2006, between
Tennessee Gas Pipeline Company and TGP Finance Company, L.L.C.
 
(iv) Second Tier Receivables Sale Agreement dated August 31, 2006, between TGP
Finance Company, L.L.C. and TGP Funding Company, L.L.C.
 
(v) Receivables Purchase Agreement dated August 31, 2006, among TGP Funding
Company, L.L.C., Tennessee Gas Pipeline Company, Starbird Funding Corporation,
the other investors from time to time parties thereto, BNP Paribas, New York
Branch, and the other Managing Agents from time to time parties thereto.
 
(a)           Amendment No 1, dated as of December 1, 2006, to the Receivables
Purchase Agreement dated as of August 31, 2006, among TGP Funding Company,
L.L.C., Tennessee Gas Pipeline Company, Starbird Funding Corporation and the
other funding entities from time to time party thereto, BNP Paribas, New York
Branch, and the other financial institutions from time to time party thereto.
 
(vi) Facility Agreement dated as of January 4, 2007, between El Paso Corporation
and Morgan Stanley Capital Services Inc.
 
r. Letters of Credit with a Face Amount Exceeding $50,000,000
 
7
Exhibit F-1 - Schedule 1
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(i) Application and Agreement for irrevocable Standby Letter of Credit, dated as
of December 15, 2004, by El Paso Corporation to JPMorgan Chase Bank, N.A., in
favor of Midland Cogeneration Venture Limited Partnership for the account of El
Paso Marketing, L.P. for the aggregate amount not exceeding $110 Million 100
Thousand.
 
(ii) Application for Irrevocable Standby Letter of Credit, dated as of July 29,
2006 by El Paso Corporation to Deutsche Bank AG, New York Branch, in favor of
Midland Cogeneration Venture Limited Partnership for the account of El Paso
Merchant Energy, L.P. for the aggregate amount not exceeding $74 Million.
 
(iii) Application for Irrevocable Standby Letter of Credit, dated as of
September 1, 2005, by El Paso Corporation to Deutsche Bank AG, New York Branch,
in favor of Williams Power Company for the account of El Paso Merchant Energy,
L.P. for the aggregate amount not exceeding $219 Million 900 Thousand.
 
(iv) Application for Standby Letter of Credit, dated as of November 10, 2006, by
El Paso Corporation to BNP Paribas in favor of Southeast Supply Header, LLC for
the account of Southern Natural Gas Company in the amount of $60 Million.
 
(v) Application for Standby Letter of credit, dated as of July 19, 2006, by El
Paso Corporation to Deutsche Bank AG, New York Branch, in favor of Morgan
Stanley Capital Group Inc. for the account of El Paso Marketing, L.P. in the
amount of $184 Million.
 
(vi) Application for Irrevocable Standby Application for Irrevocable Standby
Letter of Credit, dated as of February 6, 2007, by El Paso Corporation to Fortis
Bank S.A./N.V., in favor of Morgan Stanley Capital Group Inc. for the account of
El Paso Marketing, L.P. for the aggregate amount not exceeding $162 Million 100
Thousand.
 
(vii) Application for Irrevocable Standby Letter of Credit, dated as of
September 24, 2003, by El Paso Corporation to JPMorgan Chase Bank, N.A., in
favor of Morgan Stanley Capital Group Inc. for the account of El Paso Marketing,
L.P. for the aggregate amount not exceeding $85 Million 750 Thousand.
 
s. ISDA Master Agreements
 
(i) 1992 ISDA Master Agreement dated October 24, 2001, between El Paso
Corporation and Credit Suisse First Boston International.
 
(ii) 1992 ISDA Master Agreement dated March 5, 2001, between El Paso Corporation
and Westdeutsche Landesbank Girozentrale.
 
(iii) 2002 ISDA Master Agreement dated August 29, 2003 between El Paso
Corporation and Citibank, N.A.
 
(iv) 2002 ISDA Master Agreement dated June 24, 2004, between El Paso Corporation
and Deutsche Bank A.G.
 
8
Exhibit F-1 - Schedule 1
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


(v) 2002 ISDA Master Agreement dated November 22, 2004, between El Paso
Corporation and Citigroup Financial Products Inc.
 
t. Various Guaranties and Other Documents
 
(i) Guaranty Agreements dated as of July 12, 2005 and December 13, 2006, by El
Paso Corporation in favor of Mt. Franklin Insurance Ltd.
 
(ii) Guaranty Agreement dated as of February 15, 2006, by El Paso Corporation in
favor of Coastal Offshore Insurance Ltd.
 
(iii) Guaranty Agreement dated as of April 25, 2006 by El Paso Corporation in
favor of Petroleo Brasileiro S.A. – Petrobas.
 
(iv) Terms of 4.99% Convertible Perpetual Preferred Stock, pursuant to the
Offering Memorandum dated as of April 11, 2005 by El Paso Corporation.
 

9
Exhibit F-1 - Schedule 1
Third Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------

 
 

EXHIBIT A


 
(Financing Statements Attached)
 


 

 Exhibit F-1 - Exhibit A
Third Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 


EXHIBIT F-2
 
FORM OF
 
OPINION OF GENERAL COUNSEL OR ASSOCIATE GENERAL COUNSEL TO THE COMPANY
 
[LETTERHEAD OF EL PASO CORPORATION]
November __, 2007
 
To the Administrative Agent and the Collateral Agent under the
Credit Agreement described below and to each
(1) Lender party to such Credit Agreement
 
Re:  Credit Agreement dated as of November __, 2007
 
(2) Ladies/Gentlemen:
 
This opinion letter is furnished to you in connection with the Third Amended and
Restated Credit Agreement, dated as of November __, 2007 (the “Credit
Agreement”), among E1 Paso Corporation, a Delaware corporation (the “Company”),
Tennessee Gas Pipeline Company, a Delaware corporation (“TGPC”), and El Paso
Natural Gas Company, a Delaware corporation (together with the Company and TGPC,
the “Borrowers”), JPMorgan Chase Bank, N.A. (“JPMorgan”), as Administrative
Agent (in such capacity, the “Administrative Agent”), JPMorgan, as Collateral
Agent (in such capacity, the “Collateral Agent”) and the lenders party thereto
(the “Lenders”).  Unless the context otherwise requires, all capitalized terms
used but not defined herein have the meanings assigned to such terms in the
Credit Agreement.
 
I am Executive Vice President and General Counsel of the Company, and I, or
attorneys under my supervision and direction, have acted as counsel for the
Borrowers and for El Paso EPNG Investments, L.L.C., a Delaware limited liability
company, El Paso Tennessee Pipeline Co., a Delaware corporation, and El Paso
TGPC Investments, L.L.C., a Delaware limited liability company (each, a
“Subsidiary Guarantor”, and collectively, the “Subsidiary Guarantors” and
together with the Borrowers, the “Opinion Parties”) in connection with the
preparation, execution and delivery of the Credit Agreement and the other
Opinion Documents (hereinafter defined).
 
In that connection, I, or attorneys under my supervision and direction, have
examined:
 
 
(1)
an executed counterpart of the Credit Agreement;

 
 
(2)
an executed counterpart of the Subsidiary Guarantee Agreement;

 
 
(3)
an executed counterpart of the Security Agreement (collectively with the Credit
Agreement and the Subsidiary Guarantee Agreement, the “Opinion Documents”);

 
Exhibit F-2 – Page 1
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
(4)
(a) true and correct copies of the certificate of incorporation or certificate
of formation, as the case may be, and by-laws or limited liability company
agreements, as the case may be, as amended to date, of each Opinion Party and
(b) a copy of the certificate of good standing of each Opinion Party, dated as
of a recent date, issued by the Secretary of State of the State of Delaware; and

 
 
(5)
other documents furnished to me by the Opinion Parties pursuant to or in
connection with the Opinion Documents.

 
I, or attorneys under my supervision and direction, have also examined the
originals, or copies, certified or otherwise identified to our satisfaction, of
the agreements, instruments and other documents, and all of the orders, writs,
judgments, awards, injunctions and decrees, which affect or purport to affect
each Opinion Party’s ability to enter into and to perform its obligations under
the Opinion Documents. In addition, I, or attorneys under my supervision and
direction, have examined the originals, or copies certified or otherwise
identified to our satisfaction, of such other corporate records of the Opinion
Parties, certificates of public officials and of officers of the Opinion
Parties, and such other agreements, instruments and other documents, as I have
deemed necessary or appropriate as a basis for the opinions hereinafter
expressed. In all such examinations, I, or such attorneys under my supervision
and direction, have assumed the legal capacity of all natural persons executing
agreements and documents, the genuineness of all signatures on original,
certified or reproduction copies of agreements and documents of all parties
(other than, with respect to the Opinion Documents, the Opinion Parties), the
authenticity of original and certified documents and the conformity to original
or certified copies of all copies submitted to such attorneys or me as conformed
or reproduction copies. As to various questions of fact relevant to the opinions
expressed herein, I have relied upon, and assumed the accuracy of,
representations and warranties contained in the Opinion Documents and
certificates and oral or written statements and other information of or from
public officials, officers and/or representatives of the Opinion Parties and
others.
 
I have assumed that the parties to the Opinion Documents (other than the Opinion
Parties) have the power to enter into and perform such documents and that each
such document has been duly authorized, executed and delivered by the parties
thereto (other than the Opinion Parties), and constitutes the valid and binding
obligation of each party thereto.
 
The opinions expressed below are limited to the Federal laws of the United
States and, to the extent relevant hereto, the General Corporation Law of the
State of Delaware and the Delaware Limited Liability Company Act, each as
currently in effect.  I assume no obligation to supplement this opinion if any
applicable laws change after the date hereof or if I become aware of any facts
that might change the opinions expressed herein after the date hereof.
 
Based on the foregoing and upon such investigation as I, or attorneys under my
supervision and direction, have deemed necessary, and subject to the
limitations, qualifications and assumptions set forth herein, I am of the
following opinion:
 
 
(1)
Each Opinion Party (i) is a corporation duly incorporated or a limited liability
company duly formed, as the case may be, and validly existing in good standing
under the laws of the State of Delaware and (ii) possesses all the corporate or
limited liability company, as applicable, powers and all other authorizations
and licenses necessary to engage in its business and operations as now
conducted, which the failure to obtain or maintain would have a Material Adverse
Effect.

 
Exhibit F-2 – Page 2
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
(2)
The execution, delivery, and performance by each Opinion Party of each Opinion
Document to which it is a party:

 
 
(a)
are within each Opinion Party’s corporate or limited liability company, as
applicable, powers and have been duly authorized by all necessary corporate or
limited liability company, as applicable, action of or by such Opinion Party;

 
 
(b)
do not and will not contravene the Opinion Party’s certificate of incorporation
and by-laws or certificate of formation and limited liability company agreement,
as the case may be, as amended to date;

 
 
(c)
do not and will not contravene any U.S. federal law or regulation applicable to
the Opinion Parties (excluding provisions of U.S. federal law expressly referred
to in and covered by the opinion of Bracewell & Giuliani LLP dated the date
hereof and delivered to you in connection with the transactions contemplated
hereby) or any provision of the General Corporation Law of the State of Delaware
or the Delaware Limited Liability Company Act applicable to the Opinion Parties.

 
 
(3)
Each Opinion Document has been duly executed and delivered by each Opinion Party
to it.

 
 
(4)
No authorization or approval or other action by, and no notice to or filing
with, any U.S. federal governmental authority or regulatory body (including,
without limitation, the Federal Energy Regulatory Commission), or any Delaware
governmental authority or regulatory body pursuant to the General Corporation
Law of the State of Delaware or the Delaware Limited Liability Company Act, is
required for the due execution, delivery and performance by each Opinion Party
of any Opinion Document to which it is a party, except for:

 
 
(a)
authorizations, approvals and other actions that have been obtained or taken and
notices and filings that have been made, in each case that are in full force and
effect; and

 
 
(b)
authorizations, approvals, other actions, notices and filings required in the
ordinary course of business in connection with the performance by each Opinion
Party of its obligations under certain covenants and warranties contained in the
Opinion Documents to which it is a party and pursuant to securities and other
laws that may be applicable to the disposition of any collateral subject
thereto.

 
 
(5)
To the best of my knowledge, there is no action, suit or proceeding pending or
overtly threatened against or involving the Opinion Parties (a) that, in my
judgment (taking into account the exhaustion of all appeals), would have a
Material Adverse Effect (provided that this opinion does not address any
actions, suits, or proceedings that have been disclosed in the annual report on
Form 10-K for the fiscal year ended December 31, 2006, or the quarterly report
on Form 10-Q for the quarter ended June 30, 2007, filed by the Borrowers with
the Securities and Exchange Commission or (b) that purports to affect the
legality, validity, binding effect or enforceability of the Opinion Documents.

 
Exhibit F-2 – Page 3
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
(6)
The Initial Pledged Equity identified on Schedule II to the Security Agreement
has (to the extent applicable) been duly authorized and validly issued and is
fully paid and non-assessable.

 
The opinions expressed herein are given as of the date hereof.  The opinions
expressed herein are limited solely to those expressly set forth herein, and I
express no opinions by implication. The opinions expressed herein are solely for
the benefit of the addressees hereof and any other person or entity becoming an
Administrative Agent, a Collateral Agent or Lender under the Credit Agreement in
accordance therewith, and any participant of any Lender in accordance with the
Credit Agreement, in each case above, in connection with the transactions
referred to herein and may not be relied on by such addressees for any other
purpose or in any manner or for any purpose by any other person or entity
without my prior written consent.
 
                Very truly yours,
 


 
 

Exhibit F-2 – Page 4
Third Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

EXHIBIT G
 
ACCEPTABLE SUBORDINATION PROVISIONS
 
[NAME OF BORROWER], a [Delaware] corporation (together with its successors, the
“Borrower”), and [NAME OF LENDER], a [Delaware] corporation (together with its
successors, “Lender”), agree for the benefit of the Senior Debt (as defined
below) that all indebtedness evidenced by this [PROMISSORY NOTE] (this “Note”),
including principal, premium, if any, and interest, and all other amounts
payable to Lender hereunder (including, for all purposes of this Note, any
payment in respect of redemption or purchase or other acquisition hereof)
(collectively, the “Subordinated Debt”) shall, to the extent hereinafter set
forth, be subordinate and junior to all Senior Debt.
 
Unless and until all principal of, premium, if any, and interest on, and all
other obligations of the Borrower under, any Senior Debt shall have been paid in
full and all commitments to extend Senior Debt shall have terminated, neither
the Borrower nor any of its Subsidiaries or Affiliates shall make, and Lender
shall not demand, accept or receive, or attempt to collect or commence any legal
proceedings to collect, any direct or indirect payment (in cash or property or
by setoff, exercise of contractual or statutory rights or otherwise) of or on
account of any amount payable on or with respect to this Note (including any
payment in respect of redemption or purchase or other acquisition) or any
interest herein.  Unless and until all principal of, premium, if any, and
interest on, and all other obligations of the Borrower under, the Senior Debt
shall have been paid in full and all commitments to extend Senior Debt shall
have terminated, Lender will not commence or maintain any action, suit or any
other legal or equitable proceeding against the Borrower, or join with any
creditor in any such proceeding, under any insolvency, bankruptcy, receivership,
liquidation, reorganization or other similar law, unless the holders of Senior
Debt shall also join in bringing such proceeding; provided that the foregoing
shall not prohibit Lender from filing a proof of claim or otherwise
participating in any such proceeding not commenced by it.
 
In the event of any insolvency or bankruptcy proceedings, and any receivership,
liquidation, reorganization or other similar proceedings in connection
therewith, relative to the Borrower or to its creditors, in their capacity as
creditors of the Borrower, or to substantially all of its property, and in the
event of any proceedings for voluntary liquidation, dissolution or other winding
up of the Borrower, whether or not involving insolvency or bankruptcy, then:
 
(a)      the holders of the Senior Debt shall first be entitled to receive
payment in full of the principal thereof, premium, if any, interest and all
other amounts payable thereon (accruing before and after the commencement of the
proceedings, whether or not allowed or allowable as a claim in such proceedings)
before Lender is entitled to receive any payment on account or in respect of
Subordinated Debt; and
 
(b)      any payment or distribution of assets of the Borrower of any kind or
character, whether in cash, property or securities to which Lender would be
entitled, but for the provisions of this Note, shall be paid or distributed by
the liquidating trustee or agent or other person making such payment or
distribution, whether a trustee in bankruptcy, a receiver or liquidating trustee
or other trustee or agent, directly to the Agent (as defined below) and any
other representative on behalf of the holders of Senior Debt to the extent
necessary to make payment in full of all amounts of Senior Debt remaining
unpaid, after giving effect to any concurrent payment or distribution to the
holders of the Senior Debt.
 
Exhibit G – Page 1
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


Should any payment or distribution or security or the proceeds of any thereof be
collected or received by Lender in respect of the Subordinated Debt, at a time
when the payment thereof by the Borrower is prohibited by the terms of this
Note, Lender will forthwith deliver the same to the Agent and any other
representative on behalf of the holders of Senior Debt for the equal and ratable
benefit of the holders of the Senior Debt in precisely the form received (except
for the endorsement or the assignment of or by Lender where necessary) for
application to payment of all Senior Debt in full, after giving effect to any
concurrent payment or distribution to the holders of Senior Debt and, until so
delivered, the same shall be held in trust by Lender as the property of the
holders of the Senior Debt.
 
Lender shall not be subrogated to the rights of the holders of the Senior Debt
to receive payments or distributions of assets of the Borrower until all amounts
payable with respect to the Senior Debt shall be paid in full; and, for the
purposes of such subrogation, no payments or distributions to the holders of the
Senior Debt of any cash, property or securities to which Lender would be
entitled except for these provisions shall, as between the Borrower, its
creditors other than the holders of the Senior Debt, and Lender, be deemed to be
a payment by the Borrower to or on account of the Senior Debt.  The
subordination provisions of this Note are and are intended solely for the
purpose of defining the relative rights of Lender, on the one hand, and the
holders of the Senior Debt, on the other hand.
 
Subject to the payment in full of all of the Senior Debt, Lender shall be
subrogated to the rights of the holders of Senior Debt to receive payments or
distributions of cash, property or securities of the Borrower applicable to the
Senior Debt until all amounts owing on the Subordinated Debt shall be paid in
full.  For purposes of such subrogation, no payments or distributions to Lender
of cash, property, securities or other assets by virtue of the subrogation
herein provided which otherwise would have been made to the holders of the
Senior Debt shall, as between the Borrower, its creditors other than the holders
of Senior Debt and Lender, be deemed to be a payment to or on account of the
Subordinated Debt.  Lender agrees that, in the event that all or any part of any
payment made on account of the Senior Debt is recovered from the holders of
Senior Debt as a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law, any payment or distribution received by
Lender on account of the Subordinated Debt at any time after the date of the
payment so recovered, whether pursuant to the right of subrogation provided for
in this Subordinated Note or otherwise, shall be deemed to have been received by
Lender in trust as the property of the holders of the Senior Debt and Lender
shall forthwith deliver the same to the Agent and any other representative on
behalf of the holders of the Senior Debt for the equal and ratable benefit of
the holders of the Senior Debt for application to payment of all Senior Debt in
full.
 
 Exhibit G – Page 2
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




Lender hereby waives any and all notice in respect of the Senior Debt, present
or future, and agrees and consents that without notice to or assent by any
holder or holders of the Subordinated Debt:
 
(i)      the obligation and liabilities of the Borrower or any other party or
parties for or upon the Senior Debt (or any promissory note, security document
or guaranty evidencing or securing the same) may, from time to time, in whole or
in part, be renewed, extended, modified, amended, restated, accelerated,
compromised, supplemented, terminated, sold, exchanged, waived or released;
 
(ii)      the Agent and the holders of the Senior Debt may exercise or refrain
from exercising any right, remedy or power granted by or in connection with any
agreements relating to the Senior Debt; and
 
(iii)                 any balance or balances of funds with any holders of the
Senior Debt at any time standing to the credit of the Borrower may, from time to
time, in whole or in part, be surrendered or released;
 
all as the Agent or the holders of the Senior Debt may deem advisable and all
without impairing, abridging, diminishing, releasing or affecting the
subordination of the Subordinated Debt to the Senior Debt provided for herein.
 
Nothing contained in the subordination provisions of this Note is intended to or
shall impair, as between the Borrower, its creditors other than the holders of
the Senior Debt, and Lender, the obligation of the Borrower, which is absolute
and unconditional, to pay to Lender the principal of, premium, if any, and
interest on this Note, as and when the same shall become due and payable (except
as otherwise provided in this Note) in accordance with its terms, or is intended
to or shall affect the relative rights of Lender and other creditors of the
Borrower other than the holders of the Senior Debt.
 
Lender acknowledges and agrees that the holders of the Senior Debt have relied
upon and will continue to rely upon the subordination provided for herein in
entering into the agreements relating to Senior Debt and in extending credit to
the Borrower pursuant thereto.
 
No present or future holder of Senior Debt shall be prejudiced in his right to
enforce the subordination contained herein in accordance with the terms hereof
by any act or failure to act on the part of the Borrower or Lender.  The
subordination provisions contained herein are for the benefit of the holders of
the Senior Debt from time to time and, so long as any Senior Debt is outstanding
under any agreement, may not be rescinded, cancelled or modified in any way
without the prior written consent thereto of all holders of Senior Debt.
 
Notwithstanding anything to the contrary in this Note, upon any payment or
distribution of assets of the Borrower in any proceedings for reorganization,
insolvency, liquidation, dissolution or other winding up, Lender shall be
entitled to rely upon any final order or decree made by any court of competent
jurisdiction in which any such proceedings are pending for the purpose of
ascertaining the persons entitled to participate in such payment or
distribution, the holders of the Senior Debt and other debt of the Borrower, the
amount thereof or payable thereon, the amount or amounts paid or distributed
thereon and all other facts pertinent thereto.
 
 Exhibit G – Page 3
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


The subordination provisions hereof shall be binding upon any holder of
Subordinated Debt and upon the successors and assigns of Lender; and all
references herein to Lender shall be deemed to include any successor or
successors, whether immediate or remote, to Lender.
 
The following terms, as used herein, have the following respective meanings:
 
“Agent” means (i) so long as the Credit Agreement is in effect, JPMorgan Chase
Bank, N.A., in its capacity as Administrative Agent for the Lenders party to the
Credit Agreement or any successor or other Administrative Agent appointed
pursuant to the Credit Agreement and (ii) if there is no Credit Agreement in
effect, thereafter any agent designated as representative of holders of all
other Senior Debt.
 
“Credit Agreement” means the Third Amended and Restated Credit Agreement dated
as of November 16, 2007 among El Paso Corporation, certain of its subsidiaries
as Pipeline Company Borrowers, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, as the same may be
amended, restated, modified, extended or supplemented from time to time in
accordance with its terms and any successor financial institution credit
agreement refinancing all or a portion of the Credit Agreement and designated by
the Borrower as the “Credit Agreement” for purposes hereof.
 
“Senior Debt” means (a) all principal of, premium and interest (including,
without limitation, any interest (“Post-Petition Interest”) which accrues (or
which would accrue but for such case, proceeding or other action) after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of the Borrower (whether or not such interest is
allowed or allowable as a claim in such case, proceeding or other action)) on
any loan or reimbursement or other obligation under, and all notes issued
pursuant to, the Credit Agreement or any other Financing Document, (b) any
renewals, refinancings or extensions of any of the foregoing (or any portion
thereof) (including Post-Petition Interest) and (c) all fees, expenses,
indemnities and other amounts payable by the Borrower thereunder or with respect
thereto.
 
Other capitalized terms used but not defined herein have the meanings assigned
to such terms in the Credit Agreement.
 
 
 
Exhibit G – Page 4
Third Amended and Restated Credit Agreement


--------------------------------------------------------------------------------